Exhibit 10.1

Execution Copy

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of August 7, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I. DEFINITIONS

     1   

SECTION 1.1 General

     1   

SECTION 1.2 Specific Terms

     1   

SECTION 1.3 Usage of Terms

     2   

SECTION 1.4 [Reserved]

     2   

SECTION 1.5 No Recourse

     3   

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder

     3   

ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

     3   

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

     3   

ARTICLE III. REPRESENTATIONS AND WARRANTIES

     4   

SECTION 3.1 Representations and Warranties of Seller

     4   

SECTION 3.2 Representations and Warranties of Purchaser

     6   

ARTICLE IV. COVENANTS OF SELLER

     8   

SECTION 4.1 Protection of Title of Purchaser.

     8   

SECTION 4.2 Other Liens or Interests

     10   

SECTION 4.3 Costs and Expenses

     10   

SECTION 4.4 Indemnification.

     10   

ARTICLE V. REPURCHASES

     12   

SECTION 5.1 Repurchase of Receivables Upon Breach of Warranty

     12   

SECTION 5.2 Reassignment of Purchased Receivables

     13   

SECTION 5.3 Waivers

     13   

ARTICLE VI. MISCELLANEOUS

     13   

SECTION 6.1 Liability of Seller

     13   

SECTION 6.2 Merger or Consolidation of Seller or Purchaser

     13   

SECTION 6.3 Limitation on Liability of Seller and Others

     14   

SECTION 6.4 Seller May Own Notes or the Certificate

     14   

SECTION 6.5 Amendment.

     14   

SECTION 6.6 Notices

     15   

SECTION 6.7 Merger and Integration

     15   

SECTION 6.8 Severability of Provisions

     15   

SECTION 6.9 Intention of the Parties.

     16   

SECTION 6.10 Governing Law

     17   

SECTION 6.11 Counterparts

     17   

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer

     17   

SECTION 6.13 Nonpetition Covenant

     17   

 

i



--------------------------------------------------------------------------------

SCHEDULES

Schedule A — Schedule of Receivables

Schedule B — Representations and Warranties from the Seller as to the
Receivables

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of August 7, 2013, executed between AFS SenSub
Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1. General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of August 7, 2013, by and
among AFS SenSub Corp., as Seller, AmeriCredit Financial Services, Inc., in its
individual capacity and as Servicer, AmeriCredit Automobile Receivables Trust
2013-4, as Issuer, and Wells Fargo Bank, National Association, as Trust
Collateral Agent.

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means August 15, 2013.

“Issuer” means AmeriCredit Automobile Receivables Trust 2013-4.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(2) through (8) of this Agreement.



--------------------------------------------------------------------------------

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this
Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Sale and Servicing
Agreement, the Indenture, the Trust Agreement, the Lockbox Account Agreement,
the Lockbox Processing Agreement and the Underwriting Agreement. The Related
Documents to be executed by any party are referred to herein as “such party’s
Related Documents,” “its Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties hereunder or any other event which requires the
repurchase of a Receivable by the Seller under the Sale and Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1 hereof.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Schedule of Representations” means the Schedule of Representations and
Warranties attached hereto as Schedule B.

“Trust Collateral Agent” means Wells Fargo Bank, National Association, as trust
collateral agent and any successor trust collateral agent appointed and acting
pursuant to the Sale and Servicing Agreement.

“Trustee” means Wells Fargo Bank, National Association, as trustee and any
successor trustee appointed and acting pursuant to the Indenture.

SECTION 1.3 Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4 [Reserved].

 

2



--------------------------------------------------------------------------------

SECTION 1.5 No Recourse. Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any
certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder. Whenever
any provision of this Agreement refers to action to be taken, or consented to,
by the Noteholders or the Certificateholder, such provision shall be deemed to
refer to the Noteholders or the Certificateholder, as the case may be, of record
as of the Record Date immediately preceding the date on which such action is to
be taken, or consent given, by Noteholders or the Certificateholder. Solely for
the purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or the Certificate registered in the name of the
Seller or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or the Certificate which the Owner Trustee or a Responsible Officer of the
Trustee or the Trust Collateral Agent, respectively, has actual knowledge is so
owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property (collectively, the “Receivables and the Other Conveyed
Property”):

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

 

3



--------------------------------------------------------------------------------

(4) any proceeds received from a Dealer pursuant to a Dealer Agreement or a
Third-Party Lender pursuant to an Auto Loan Purchase and Sale Agreement as a
result of a breach of representation or warranty in the related Dealer Agreement
or Auto Loan Purchase and Sale Agreement;

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b) Simultaneously with the conveyance of the Receivables and the Other Conveyed
Property to Purchaser, Purchaser has paid or caused to be paid to or upon the
order of Seller an amount equal to the book value of the Receivables sold by
Seller, as set forth on the books and records of Seller, by wire transfer of
immediately available funds and the remainder as a contribution to the capital
of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties of Seller. Seller makes the following
representations and warranties as of the date hereof and as of the Closing Date
on which Purchaser relies in purchasing the Receivables and the Other Conveyed
Property and in transferring the Receivables and the Other Conveyed Property to
the Issuer under the Sale and Servicing Agreement. Such representations are made
as of the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder, and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement. Seller and Purchaser agree that
Purchaser will assign to Issuer all Purchaser’s rights under this Agreement and
that the Trustee will thereafter be entitled to enforce this Agreement against
Seller in the Trustee’s own name on behalf of the Noteholders.

 

4



--------------------------------------------------------------------------------

(a) Schedule of Representations. The representations and warranties set forth on
the Schedule of Representations with respect to the Receivables as of the date
hereof, and as of the Closing Date, are true and correct.

(b) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

(c) Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(d) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(e) No Consent Required. Seller is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(f) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

(g) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture,

 

5



--------------------------------------------------------------------------------

agreement, mortgage, deed of trust or other instrument to which Seller is a
party or by which it is bound, or result in the creation or imposition of any
Lien upon any of its properties pursuant to the terms of any such indenture,
agreement, mortgage, deed of trust or other instrument, other than this
Agreement, the Sale and Servicing Agreement and the Indenture, or violate any
law, order, rule or regulation applicable to Seller of any court or of any
federal or state regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over Seller or any of its properties.

(h) No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to affect adversely the federal income tax or other federal, state
or local tax attributes of, or seeking to impose any excise, franchise, transfer
or similar tax upon, the transfer and acquisition of the Receivables and the
Other Conveyed Property hereunder or under the Sale and Servicing Agreement.

(i) Solvency. The Seller is not insolvent, nor will the Seller be made insolvent
by the transfer of the Receivables, nor does the Seller anticipate any pending
insolvency.

(j) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(k) Chief Executive Office and Principal Place of Business. The chief executive
office and principal place of business of Seller is located at 801 Cherry
Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

 

6



--------------------------------------------------------------------------------

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect Purchaser’s ability to acquire the Receivables or the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement, or the
validity or enforceability of the Receivables and the Other Conveyed Property or
to perform Purchaser’s obligations hereunder and under the Purchaser’s Related
Documents.

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of incorporation or bylaws of
Purchaser, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

 

7



--------------------------------------------------------------------------------

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1 Protection of Title of Purchaser.

(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all

 

8



--------------------------------------------------------------------------------

jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as such party may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the collateral granted to the Purchaser herein.

(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

(c) Seller shall give Purchaser, the Issuer and the Trust Collateral Agent at
least 60 days prior written notice of any relocation that would result in a
change of the location of the debtor within the meaning of Section 9-307 of the
applicable UCC. Seller shall at all times maintain (i) each office from which it
services Receivables within the United States of America or Canada and (ii) its
principal executive office within the United States of America.

(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

 

9



--------------------------------------------------------------------------------

SECTION 4.2 Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4 Indemnification.

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from any breach of any of
Seller’s representations and warranties contained herein.

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from the use, ownership or
operation by Seller or any affiliate thereof of a Financed Vehicle.

(c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims and liabilities arising out of or resulting from any action taken, or
failed to be taken, by it in respect of any portion of the Receivables other
than in accordance with this Agreement or the Sale and Servicing Agreement.

(d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, state or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

 

10



--------------------------------------------------------------------------------

(e) Seller agrees to pay, and to indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from, any taxes which may at any time be
asserted against such Persons with respect to, and as of the date of, the
conveyance or ownership of the Receivables or the Other Conveyed Property
hereunder and the conveyance or ownership of the Receivables under the Sale and
Servicing Agreement or the issuance and original sale of the Notes or the
issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal or other income taxes, including
franchise taxes, arising out of the transactions contemplated hereby or transfer
taxes arising in connection with the transfer of the Notes or the Certificate)
and costs and expenses in defending against the same, arising by reason of the
acts to be performed by Seller under this Agreement or imposed against such
Persons.

(f) Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, claims,
damages, and liabilities to the extent that such cost, expense, loss, claim,
damage, or liability arose out of, or was imposed upon Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders or
the Certificateholder through the negligence, willful misfeasance, or bad faith
of Seller in the performance of its duties under this Agreement or by reason of
reckless disregard of Seller’s obligations and duties under this Agreement.

(g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense incurred by
reason of the violation by Seller of federal or state securities laws in
connection with the registration or the sale of the Notes.

(h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense imposed upon,
or incurred by, Purchaser, the Issuer, the Trust Collateral Agent, the Trustee,
the Owner Trustee, the Noteholders or the Certificateholder as result of the
failure of any Receivable, or the sale of the related Financed Vehicle, to
comply with all requirements of applicable law.

(i) Seller shall defend, indemnify, and hold harmless Purchaser from and against
all costs, expenses, losses, claims, damages, and liabilities arising out of or
incurred in connection with the acceptance or performance of Seller’s trusts and
duties as Servicer under the Sale and Servicing Agreement, except to the extent
that such cost, expense, loss, claim, damage, or liability shall be due to the
willful misfeasance, bad faith, or negligence (except for errors in judgment) of
Purchaser.

 

11



--------------------------------------------------------------------------------

(j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1 Repurchase of Receivables Upon Breach of Warranty. Upon the
occurrence of a Repurchase Event, Seller shall, unless the breach which is the
subject of such Repurchase Event shall have been cured in all material respects,
repurchase the Receivable relating thereto from the Issuer if and only if the
interests of the Noteholders therein are materially and adversely affected by
any such breach from the Issuer and, simultaneously with the repurchase of the
Receivable, Seller shall deposit the Purchase Amount in full, without deduction
or offset, to the Collection Account, pursuant to Section 3.2 of the Sale and
Servicing Agreement. It is understood and agreed that, except as set forth in
Section 6.1 hereof, the obligation of Seller to repurchase any Receivable, as to
which a breach occurred and is continuing, shall, if such obligation is
fulfilled, constitute the sole remedy against Seller for such breach available
to Purchaser, the Issuer, the Noteholders, the Certificateholder, the Trust
Collateral Agent on behalf of the Noteholders or the Owner Trustee on behalf of
the Certificateholder. The provisions of this Section 5.1 are intended to grant
the Issuer and the Trust Collateral Agent a direct right against Seller to
demand performance hereunder, and in connection therewith, Seller waives any
requirement of prior demand against Purchaser with respect to such repurchase
obligation. Any such repurchase shall take place in the manner specified in
Section 3.2 of the Sale and Servicing Agreement. Notwithstanding any other
provision of this Agreement or the Sale and Servicing Agreement to the contrary,
the obligation of Seller under this Section shall not terminate upon a
termination of Seller as Servicer under the Sale and Servicing Agreement and
shall be performed in accordance with the terms hereof notwithstanding the
failure of the Servicer or Purchaser to perform any of their respective
obligations with respect to such Receivable under the Sale and Servicing
Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

 

12



--------------------------------------------------------------------------------

SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

SECTION 5.3 Waivers. No failure or delay on the part of Purchaser (or the Issuer
as assignee of Purchaser, or the Trust Collateral Agent as assignee of the
Issuer) or the Trustee in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.

SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any corporation or
other entity (i) into which Seller or Purchaser may be merged or consolidated,
(ii) resulting from any merger or consolidation to which Seller or Purchaser is
a party or (iii) succeeding to the business of Seller or Purchaser, in the case
of Purchaser, which corporation has a certificate of incorporation containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Purchaser’s certificate of incorporation,
provided that in any of the foregoing cases such corporation shall execute an
agreement of assumption to perform every obligation of Seller or Purchaser, as
the case may be, under this Agreement and, whether or not such assumption
agreement is executed, shall be the successor to Seller or Purchaser, as the
case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (i),
(ii) and (iii) above, (x) immediately after giving effect to such transaction,
no representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties

 

13



--------------------------------------------------------------------------------

shall speak as of the date of the consummation of such transaction) and be
continuing, (y) Seller or Purchaser, as applicable, shall have delivered written
notice of such consolidation, merger or purchase and assumption to the Rating
Agencies prior to the consummation of such transaction and shall have delivered
to the Issuer and the Trust Collateral Agent an Officer’s Certificate of the
Seller or a certificate signed by or on behalf of the Purchaser, as applicable,
and an Opinion of Counsel each stating that such consolidation, merger or
succession and such agreement of assumption comply with this Section 6.2 and
that all conditions precedent, if any, provided for in this Agreement relating
to such transaction have been complied with, and (z) Seller or Purchaser, as
applicable, shall have delivered to the Issuer, and the Trust Collateral Agent
an Opinion of Counsel, stating, in the opinion of such counsel, either (A) all
financing statements and continuation statements and amendments thereto have
been executed and filed that are necessary to preserve and protect the interest
of the Issuer and the Trust Collateral Agent in the Receivables and reciting the
details of the filings or (B) no such action shall be necessary to preserve and
protect such interest.

SECTION 6.3 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.
Seller shall not be under any obligation to appear in, prosecute or defend any
legal action that is not incidental to its obligations under this Agreement or
its Related Documents and that in its opinion may involve it in any expense or
liability.

SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the provisions
of the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their individual or any other capacity become the owner or pledgee of Notes or
the Certificate with the same rights as they would have if they were not Seller
or an Affiliate thereof.

SECTION 6.5 Amendment.

(a) This Agreement may be amended by Seller and Purchaser without the consent of
the Trust Collateral Agent, the Owner Trustee, the Certificateholder or any of
the Noteholders (i) to cure any ambiguity or (ii) to correct any provisions in
this Agreement; provided, however, that such action shall not, as evidenced by
an Opinion of Counsel delivered to the Issuer, the Owner Trustee and the Trust
Collateral Agent, adversely affect in any material respect the interests of any
Certificateholder, Noteholder, the Trustee or the Trust Collateral Agent and
that such amendment is authorized and permitted by this Agreement.

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the

 

14



--------------------------------------------------------------------------------

rights of the Certificateholder or Noteholders; provided, however, the Seller
provides the Trust Collateral Agent with an Opinion of Counsel (which may be
provided by the Seller’s internal counsel) that no such amendment shall increase
or reduce in any manner the amount of, or accelerate or delay the timing of,
collections of payments on Receivables or distributions that shall be required
to be made on any Note or the Certificate and that such amendment is authorized
and permitted by this Agreement.

(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.

(d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

SECTION 6.6 Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 2265 B Renaissance Drive, Suite 17, Las Vegas, Nevada 89119,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth,
Texas 76102, Attention: Chief Financial Officer, or such other address as shall
be designated by a party in a written notice delivered to the other party or to
the Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

 

15



--------------------------------------------------------------------------------

SECTION 6.9 Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds received from a Dealer pursuant to a Dealer Agreement or a
Third-Party Lender pursuant to an Auto Loan Purchase and Sale Agreement as a
result of a breach of representation or warranty in the related Dealer Agreement
or Auto Loan Purchase and Sale Agreement;

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

 

16



--------------------------------------------------------------------------------

SECTION 6.10 Governing Law. This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
to this Agreement shall be governed by, the law of the State of New York,
without giving effect to its conflict of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder
(notwithstanding any failure by the Servicer or the Purchaser to perform its
respective duties and obligations hereunder or under Related Documents) and that
the Trust Collateral Agent may enforce the duties and obligations of Seller
under this Agreement against Seller for the benefit of the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder.

SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Purchaser or the Issuer
under any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Purchaser or the Issuer or any substantial part of their
respective property, or ordering the winding up or liquidation of the affairs of
the Purchaser or the Issuer.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser By   /s/ Rob Pigott   Name: Rob Pigott   Title:
Assistant Vice President, Corporate Finance

 

AMERICREDIT FINANCIAL SERVICES, INC., as Seller By   /s/ Sheli Fitzgerald  
Name: Sheli Fitzgerald   Title: Senior Vice President, Corporate Finance

Accepted:

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

not in its individual capacity but solely

as Trustee and Trust Collateral Agent

By   /s/ Cheryl Zimmerman   Name: Cheryl Zimmerman   Title: Vice President

[Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

 

SCH-A-1



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

436442289

    441580511        441752334        441913613        442054342       
450997457        451025902        451053789        451081442        451109268   
    451136790        451164487        451192090        451219935       
451247431        451273577        451301055        451328520        451355929   
    451383418   

436442537

    441580644        441752516        441913720        442054367       
450997465        451025910        451053797        451081459        451109276   
    451136808        451164495        451192108        451219943       
451247449        451273585        451301063        451328538        451355937   
    451383426   

436443519

    441580693        441752524        441913738        442054474       
450997499        451025928        451053805        451081467        451109284   
    451136816        451164503        451192116        451219950       
451247456        451273593        451301071        451328546        451355945   
    451383434   

436449581

    441581030        441752573        441913852        442054482       
450997523        451025936        451053813        451081475        451109292   
    451136824        451164511        451192124        451219968       
451247464        451273601        451301089        451328553        451355952   
    451383442   

436454235

    441581048        441752607        441913894        442054490       
450997572        451025944        451053821        451081483        451109300   
    451136832        451164529        451192132        451219976       
451247472        451273619        451301097        451328561        451355960   
    451383459   

436461438

    441581188        441752664        441913902        442054508       
450997598        451025951        451053839        451081491        451109318   
    451136840        451164537        451192140        451219984       
451247480        451273627        451301105        451328579        451355978   
    451383467   

436466510

    441581220        441752706        441913936        442054532       
450997622        451025969        451053847        451081509        451109326   
    451136857        451164545        451192157        451219992       
451247498        451273635        451301113        451328587        451355986   
    451383475   

436467922

    441581261        441752797        441913969        442054540       
450997663        451025977        451053862        451081517        451109334   
    451136865        451164552        451192165        451220008       
451247506        451273643        451301121        451328595        451355994   
    451383483   

436469126

    441581337        441752813        441913985        442054557       
450997713        451025985        451053870        451081525        451109342   
    451136873        451164560        451192173        451220016       
451247514        451273650        451301139        451328603        451356000   
    451383491   

436472211

    441581360        441752854        441913993        442054607       
450997762        451025993        451053888        451081533        451109359   
    451136881        451164578        451192181        451220032       
451247522        451273668        451301147        451328611        451356018   
    451383509   

436478606

    441581402        441752870        441914165        442054631       
450997788        451026009        451053896        451081541        451109367   
    451136899        451164586        451192199        451220040       
451247530        451273676        451301154        451328629        451356026   
    451383517   

436480347

    441581444        441753027        441914173        442054649       
450997796        451026017        451053904        451081558        451109375   
    451136907        451164594        451192207        451220057       
451247548        451273684        451301162        451328637        451356034   
    451383525   

436480867

    441581469        441753134        441914181        442054656       
450997820        451026025        451053912        451081566        451109383   
    451136915        451164602        451192215        451220065       
451247555        451273692        451301170        451328645        451356059   
    451383533   

436485023

    441581485        441753142        441914231        442054706       
450997853        451026033        451053920        451081574        451109409   
    451136923        451164610        451192223        451220073       
451247563        451273700        451301188        451328652        451356067   
    451383541   

436485478

    441581568        441753191        441914330        442054722       
450997861        451026041        451053938        451081582        451109417   
    451136931        451164628        451192231        451220081       
451247571        451273718        451301196        451328660        451356075   
    451383558   

436488118

    441581576        441753217        441914348        442054748       
450997903        451026058        451053946        451081590        451109425   
    451136949        451164644        451192249        451220099       
451247589        451273726        451301204        451328678        451356083   
    451383566   

436432660

    441581592        441753233        441914405        442054839       
450997911        451026074        451053953        451081608        451109441   
    451136956        451164651        451192256        451220107       
451247597        451273734        451301212        451328686        451356091   
    451383574   

436437040

    441581733        441753290        441914447        442054920       
450997937        451026082        451053961        451081616        451109458   
    451136972        451164669        451192264        451220115       
451247605        451273742        451301220        451328694        451356109   
    451383582   

436438758

    441581915        441753365        441914470        442054946       
450997994        451026090        451053979        451081624        451109466   
    451136980        451164677        451192272        451220123       
451247613        451273759        451301238        451328702        451356117   
    451383590   

436441091

    441581949        441753415        441914538        442054953       
450998000        451026108        451053987        451081632        451109474   
    451136998        451164685        451192280        451220131       
451247621        451273767        451301246        451328710        451356125   
    451383608   

436441745

    441581998        441753423        441914553        442054979       
450998018        451026116        451053995        451081640        451109482   
    451137004        451164693        451192298        451220149       
451247639        451273775        451301253        451328728        451356133   
    451383616   

436493266

    441582053        441753563        441914579        442054987       
450998059        451026124        451054001        451081657        451109490   
    451137012        451164701        451192306        451220156       
451247647        451273783        451301261        451328736        451356141   
    451383624   

436496863

    441582111        441753852        441914678        442054995       
450998117        451026132        451054019        451081665        451109508   
    451137020        451164719        451192314        451220164       
451247654        451273791        451301279        451328744        451356158   
    451383632   

436500763

    441582509        441753944        441914728        442055000       
450998174        451026140        451054027        451081673        451109516   
    451137038        451164727        451192322        451220172       
451247662        451273809        451301287        451328751        451356166   
    451383640   

436503684

    441582780        441754025        441914777        442055075       
450998182        451026157        451054035        451081681        451109524   
    451137053        451164735        451192330        451220180       
451247670        451273817        451301295        451328769        451356174   
    451383657   

436506299

    441583135        441754033        441914801        442055083       
450998224        451026165        451054043        451081699        451109532   
    451137061        451164743        451192348        451220198       
451247688        451273825        451301303        451328777        451356182   
    451383665   

436511042

    441583168        441754066        441914827        442055166       
450998232        451026173        451054050        451081707        451109540   
    451137079        451164750        451192355        451220206       
451247696        451273833        451301311        451328785        451356190   
    451383673   

436517957

    441583192        441754124        441914868        442055174       
450998240        451026181        451054068        451081715        451109557   
    451137087        451164768        451192363        451220214       
451247704        451273841        451301329        451328793        451356208   
    451383681   

436523609

    441583267        441754157        441914876        442055273       
450998257        451026199        451054076        451081723        451109565   
    451137095        451164776        451192371        451220222       
451247712        451273858        451301337        451328801        451356216   
    451383699   

436524326

    441583275        441754173        441914918        442055349       
450998265        451026207        451054084        451081731        451109573   
    451137103        451164784        451192389        451220230       
451247720        451273866        451301345        451328819        451356224   
    451383707   

436529853

    441583481        441754249        441914975        442055398       
450998273        451026215        451054092        451081749        451109581   
    451137111        451164792        451192397        451220248       
451247738        451273874        451301352        451328827        451356232   
    451383715   

436535074

    441583531        441754314        441914991        442055422       
450998281        451026223        451054100        451081756        451109599   
    451137129        451164800        451192405        451220255       
451247746        451273882        451301360        451328835        451356240   
    451383723   

436535488

    441583622        441754371        441915022        442055554       
450998299        451026231        451054118        451081764        451109607   
    451137137        451164818        451192413        451220263       
451247761        451273890        451301378        451328843        451356257   
    451383731   

436535868

    441583721        441754413        441915196        442055604       
450998307        451026249        451054126        451081772        451109615   
    451137145        451164826        451192421        451220271       
451247779        451273908        451301386        451328850        451356265   
    451383749   

436536528

    441583739        441754462        441915550        442055729       
450998315        451026256        451054134        451081780        451109623   
    451137160        451164834        451192439        451220289       
451247787        451273916        451301394        451328868        451356273   
    451383756   

436546345

    441583838        441754561        441915717        442055737       
450998323        451026264        451054142        451081798        451109631   
    451137186        451164842        451192447        451220297       
451247795        451273924        451301402        451328876        451356281   
    451383764   

436554042

    441583853        441754645        441915733        442055786       
450998331        451026272        451054159        451081806        451109649   
    451137194        451164859        451192454        451220305       
451247803        451273932        451301428        451328884        451356299   
    451383772   

436563597

    441583895        441754652        441915741        442055794       
450998349        451026280        451054167        451081814        451109656   
    451137202        451164867        451192462        451220313       
451247811        451273957        451301436        451328892        451356307   
    451383780   

436564140

    441584133        441754694        441915816        442055885       
450998356        451026298        451054175        451081822        451109664   
    451137210        451164875        451192470        451220321       
451247829        451273965        451301444        451328900        451356315   
    451383798   

436571772

    441584182        441754777        441915899        442055935       
450998364        451026306        451054183        451081830        451109672   
    451137228        451164883        451192488        451220339       
451247837        451273973        451301451        451328918        451356323   
    451383806   

436572481

    441584232        441754801        441915907        442055984       
450998372        451026314        451054191        451081848        451109680   
    451137236        451164891        451192504        451220347       
451247845        451273981        451301469        451328926        451356331   
    451383814   

436577191

    441584240        441754843        441915915        442056016       
450998380        451026322        451054209        451081855        451109698   
    451137244        451164909        451192512        451220354       
451247852        451274005        451301477        451328934        451356349   
    451383822   

436579130

    441584281        441754884        441915931        442056057       
450998398        451026330        451054217        451081863        451109706   
    451137251        451164917        451192520        451220362       
451247860        451274013        451301485        451328942        451356356   
    451383830   

436579445

    441584299        441754942        441916038        442056073       
450998406        451026355        451054225        451081871        451109714   
    451137269        451164925        451192538        451220370       
451247878        451274021        451301493        451328959        451356364   
    451383848   

436584361

    441584307        441754983        441916475        442056115       
450998414        451026363        451054233        451081889        451109722   
    451137277        451164933        451192546        451220388       
451247886        451274039        451301501        451328967        451356372   
    451383855   

436586978

    441584349        441755014        441916483        442056214       
450998422        451026371        451054241        451081897        451109730   
    451137285        451164941        451192553        451220396       
451247894        451274047        451301519        451328975        451356380   
    451383863   

436594188

    441584398        441755022        441916509        442056230       
450998448        451026389        451054258        451081905        451109748   
    451137293        451164958        451192561        451220404       
451247902        451274054        451301527        451328983        451356398   
    451383871   

436596886

    441584430        441755030        441916582        442056248       
450998455        451026397        451054266        451081913        451109755   
    451137301        451164966        451192579        451220412       
451247910        451274062        451301535        451328991        451356414   
    451383889   

436599211

    441584489        441755071        441916616        442056271       
450998463        451026405        451054274        451081921        451109763   
    451137319        451164974        451192587        451220420       
451247928        451274070        451301543        451329007        451356422   
    451383897   

436606784

    441584570        441755139        441916947        442056321       
450998471        451026413        451054282        451081939        451109771   
    451137327        451164982        451192595        451220438       
451247936        451274088        451301550        451329015        451356430   
    451383905   

436613517

    441584687        441755337        441916954        442056362       
450998489        451026421        451054290        451081947        451109789   
    451137335        451164990        451192603        451220446       
451247944        451274096        451301568        451329023        451356448   
    451383913   

436613871

    441584737        441755386        441916962        442056420       
450998497        451026439        451054308        451081954        451109797   
    451137343        451165005        451192611        451220453       
451247951        451274104        451301584        451329031        451356455   
    451383921   

436614531

    441584760        441755477        441917028        442056479       
450998505        451026447        451054316        451081962        451109805   
    451137350        451165013        451192629        451220461       
451247969        451274112        451301592        451329049        451356463   
    451383939   

436615967

    441584810        441755527        441917036        442056487       
450998513        451026462        451054324        451081970        451109813   
    451137368        451165021        451192637        451220479       
451247977        451274120        451301600        451329056        451356471   
    451383947   

436616122

    441584828        441755808        441917077        442056537       
450998521        451026470        451054332        451081988        451109821   
    451137376        451165039        451192645        451220487       
451247985        451274138        451301618        451329064        451356489   
    451383954   

436617278

    441584844        441755865        441917119        442056578       
450998539        451026488        451054340        451081996        451109847   
    451137384        451165047        451192652        451220495       
451247993        451274146        451301626        451329072        451356497   
    451383962   

436617310

    441584851        441755899        441917226        442056628       
450998547        451026496        451054357        451082002        451109854   
    451137392        451165054        451192660        451220503       
451248009        451274153        451301634        451329080        451356505   
    451383970   

436621353

    441584943        441756111        441917259        442056651       
450998554        451026504        451054365        451082010        451109862   
    451137400        451165062        451192678        451220511       
451248017        451274161        451301642        451329098        451356513   
    451383988   

436623649

    441584984        441756194        441917275        442056719       
450998562        451026512        451054373        451082028        451109870   
    451137418        451165070        451192686        451220529       
451248025        451274179        451301659        451329106        451356521   
    451383996   

436627392

    441585049        441756228        441917333        442056727       
450998570        451026520        451054381        451082036        451109888   
    451137426        451165088        451192694        451220537       
451248033        451274187        451301667        451329114        451356539   
    451384002   

436630123

    441585114        441756244        441917465        442057089       
450998588        451026538        451054399        451082044        451109896   
    451137434        451165096        451192702        451220545       
451248041        451274195        451301675        451329122        451356554   
    451384010   

436644447

    441585213        441756434        441917556        442057113       
450998596        451026546        451054407        451082051        451109904   
    451137442        451165104        451192710        451220552       
451248058        451274203        451301683        451329130        451356562   
    451384028   

436656144

    441585254        441756525        441917564        442057162       
450998604        451026553        451054415        451082069        451109912   
    451137459        451165112        451192728        451220560       
451248066        451274211        451301691        451329148        451356570   
    451384036   

436656268

    441585262        441756582        441917689        442057212       
450998612        451026561        451054423        451082077        451109920   
    451137467        451165120        451192736        451220578       
451248074        451274229        451301709        451329155        451356588   
    451384044   

436656532

    441585288        441756772        441917754        442057329       
450998620        451026579        451054431        451082085        451109938   
    451137475        451165138        451192744        451220586       
451248082        451274237        451301717        451329163        451356596   
    451384051   

436656664

    441585296        441756848        441917770        442057337       
450998638        451026587        451054449        451082093        451109946   
    451137483        451165146        451192751        451220594       
451248090        451274245        451301725        451329171        451356604   
    451384069   

436667273

    441585320        441756913        441917788        442057402       
450998646        451026595        451054456        451082101        451109953   
    451137491        451165153        451192769        451220602       
451248108        451274252        451301733        451329189        451356612   
    451384077   

436667687

    441585478        441756996        441917796        442057444       
450998653        451026603        451054464        451082119        451109961   
    451137509        451165161        451192777        451220610       
451248116        451274260        451301741        451329197        451356620   
    451384085   

436671473

    441585486        441757028        441917804        442057469       
450998661        451026611        451054472        451082127        451109979   
    451137517        451165179        451192793        451220628       
451248124        451274286        451301758        451329205        451356638   
    451384093   

436673495

    441585569        441757051        441917861        442057527       
450998679        451026629        451054480        451082135        451109987   
    451137525        451165195        451192801        451220636       
451248132        451274294        451301766        451329213        451356646   
    451384101   

436674592

    441585718        441757168        441917895        442057600       
450998687        451026637        451054498        451082143        451109995   
    451137533        451165203        451192819        451220644       
451248157        451274302        451301774        451329221        451356653   
    451384119   

436677496

    441585775        441757192        441917978        442057642       
450998695        451026645        451054506        451082150        451110001   
    451137541        451165211        451192827        451220651       
451248173        451274310        451301782        451329239        451356661   
    451384127   

436684526

    441585783        441757234        441918059        442057667       
450998703        451026652        451054514        451082168        451110019   
    451137558        451165229        451192835        451220669       
451248181        451274328        451301790        451329247        451356679   
    451384135   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

436685457

    441585809        441757242        441918133        442057733       
450998711        451026660        451054522        451082176        451110027   
    451137566        451165237        451192843        451220677       
451248199        451274336        451301808        451329254        451356687   
    451384143   

436689772

    441585916        441757457        441918158        442057741       
450998729        451026678        451054530        451082184        451110035   
    451137574        451165245        451192850        451220685       
451248207        451274344        451301816        451329262        451356695   
    451384150   

436693972

    441586088        441757564        441918265        442057816       
450998737        451026686        451054548        451082192        451110043   
    451137582        451165252        451192868        451220693       
451248215        451274351        451301824        451329270        451356703   
    451384168   

436695654

    441586096        441757598        441918273        442057865       
450998745        451026694        451054555        451082200        451110050   
    451137590        451165260        451192876        451220701       
451248223        451274369        451301832        451329288        451356711   
    451384176   

436696116

    441586260        441757614        441918315        442057907       
450998752        451026702        451054563        451082218        451110068   
    451137608        451165278        451192884        451220719       
451248231        451274377        451301840        451329296        451356729   
    451384184   

436697593

    441586278        441757705        441918380        442057949       
450998760        451026710        451054571        451082226        451110076   
    451137616        451165286        451192892        451220727       
451248249        451274385        451301857        451329304        451356737   
    451384192   

436699383

    441586302        441757861        441918463        442057980       
450998778        451026728        451054589        451082234        451110084   
    451137624        451165294        451192900        451220735       
451248256        451274393        451301865        451329312        451356745   
    451384200   

436699854

    441586310        441757879        441918497        442057998       
450998786        451026736        451054597        451082242        451110092   
    451137632        451165302        451192918        451220743       
451248264        451274401        451301873        451329320        451356752   
    451384218   

436707707

    441586351        441757903        441918513        442058061       
450998802        451026744        451054605        451082259        451110100   
    451137640        451165310        451192926        451220750       
451248272        451274419        451301881        451329338        451356760   
    451384226   

436709638

    441586435        441757937        441918539        442058079       
450998810        451026751        451054613        451082267        451110118   
    451137657        451165328        451192934        451220768       
451248280        451274427        451301899        451329346        451356778   
    451384234   

436710511

    441586443        441757945        441918570        442058152       
450998828        451026769        451054621        451082283        451110126   
    451137665        451165336        451192942        451220776       
451248298        451274435        451301907        451329353        451356786   
    451384242   

436715940

    441586468        441757952        441918612        442058285       
450998836        451026777        451054639        451082291        451110134   
    451137681        451165344        451192959        451220784       
451248306        451274443        451301915        451329361        451356794   
    451384259   

436725170

    441586567        441757978        441918638        442058301       
450998844        451026785        451054647        451082309        451110142   
    451137699        451165351        451192967        451220792       
451248314        451274450        451301923        451329379        451356802   
    451384267   

436726038

    441586591        441757986        441918810        442058350       
450998851        451026793        451054654        451082317        451110159   
    451137707        451165369        451192975        451220800       
451248322        451274468        451301931        451329387        451356810   
    451384275   

436733067

    441586633        441758018        441918828        442058459       
450998869        451026801        451054662        451082325        451110167   
    451137715        451165377        451192983        451220818       
451248330        451274476        451301949        451329395        451356828   
    451384283   

436734198

    441586641        441758133        441918851        442058491       
450998877        451026819        451054670        451082333        451110175   
    451137723        451165385        451192991        451220826       
451248363        451274484        451301956        451329403        451356836   
    451384291   

436736326

    441586708        441758158        441918950        442058525       
450998885        451026827        451054688        451082341        451110183   
    451137731        451165393        451193007        451220834       
451248371        451274492        451301964        451329411        451356844   
    451384309   

436736540

    441586864        441758216        441919008        442058533       
450998893        451026835        451054704        451082358        451110191   
    451137749        451165401        451193015        451220842       
451248389        451274500        451301972        451329429        451356851   
    451384317   

436746853

    441586880        441758273        441919016        442058657       
450998901        451026843        451054712        451082366        451110209   
    451137756        451165419        451193023        451220859       
451248397        451274518        451301980        451329437        451356869   
    451384325   

436752117

    441586971        441758281        441919107        442058681       
450998919        451026850        451054720        451082382        451110217   
    451137764        451165427        451193031        451220867       
451248405        451274526        451301998        451329445        451356877   
    451384333   

436753040

    441587060        441758398        441919164        442058772       
450998927        451026868        451054738        451082390        451110225   
    451137772        451165435        451193049        451220875       
451248413        451274534        451302004        451329452        451356885   
    451384341   

436753388

    441587086        441758455        441919180        442058814       
450998935        451026884        451054746        451082416        451110233   
    451137780        451165443        451193056        451220891       
451248421        451274542        451302012        451329460        451356893   
    451384358   

436773675

    441587193        441758547        441919222        442058822       
450998943        451026892        451054753        451082424        451110241   
    451137798        451165450        451193064        451220909       
451248439        451274559        451302020        451329478        451356901   
    451384366   

436774087

    441587250        441758554        441919263        442058848       
450998950        451026900        451054761        451082432        451110258   
    451137806        451165468        451193072        451220917       
451248447        451274567        451302038        451329486        451356919   
    451384374   

436776868

    441587318        441758596        441919271        442058863       
450998968        451026918        451054779        451082440        451110266   
    451137814        451165476        451193080        451220925       
451248454        451274575        451302046        451329494        451356927   
    451384382   

436780043

    441587367        441758661        441919347        442059077       
450998976        451026926        451054787        451082457        451110274   
    451137822        451165484        451193098        451220933       
451248462        451274583        451302053        451329502        451356935   
    451384390   

436781629

    441587433        441758703        441919354        442059093       
450998984        451026934        451054795        451082465        451110282   
    451137830        451165492        451193106        451220941       
451248470        451274591        451302061        451329510        451356943   
    451384408   

436784151

    441587524        441758919        441919438        442059200       
450998992        451026942        451054803        451082473        451110290   
    451137848        451165500        451193114        451220958       
451248488        451274609        451302079        451329528        451356950   
    451384416   

436784524

    441587599        441759016        441919529        442059291       
450999008        451026959        451054811        451082481        451110308   
    451137855        451165518        451193122        451220966       
451248496        451274617        451302087        451329536        451356968   
    451384424   

436785778

    441587623        441759073        441919545        442059366       
450999016        451026967        451054829        451082499        451110324   
    451137863        451165526        451193130        451220974       
451248504        451274625        451302095        451329544        451356976   
    451384432   

436786214

    441587649        441759123        441919552        442059390       
450999024        451026975        451054837        451082507        451110332   
    451137871        451165534        451193148        451220982       
451248512        451274633        451302103        451329551        451356984   
    451384440   

436788046

    441587722        441759164        441919602        442059580       
450999032        451026983        451054845        451082515        451110340   
    451137889        451165542        451193155        451220990       
451248520        451274641        451302111        451329569        451356992   
    451384457   

436789143

    441587755        441759339        441919610        442059614       
450999040        451026991        451054852        451082523        451110357   
    451137897        451165559        451193163        451221006       
451248538        451274658        451302129        451329577        451357008   
    451384465   

436790018

    441587771        441759362        441919677        442059648       
450999057        451027007        451054860        451082531        451110365   
    451137905        451165567        451193171        451221014       
451248546        451274666        451302137        451329585        451357016   
    451384473   

436794325

    441587854        441759388        441919685        442059747       
450999065        451027015        451054878        451082549        451110373   
    451137913        451165575        451193189        451221022       
451248553        451274674        451302145        451329593        451357024   
    451384481   

436796098

    441587896        441759396        441919693        442059820       
450999073        451027023        451054886        451082556        451110381   
    451137921        451165583        451193197        451221030       
451248561        451274682        451302152        451329601        451357032   
    451384499   

436798607

    441587961        441759479        441919768        442059846       
450999081        451027031        451054894        451082564        451110399   
    451137939        451165591        451193205        451221048       
451248579        451274690        451302160        451329619        451357057   
    451384507   

436799027

    441588019        441759529        441919891        442059952       
450999099        451027049        451054902        451082572        451110407   
    451137947        451165609        451193213        451221055       
451248587        451274708        451302178        451329627        451357065   
    451384515   

436804413

    441588027        441759578        441919917        442060034       
450999107        451027056        451054910        451082580        451110415   
    451137954        451165617        451193221        451221063       
451248595        451274716        451302186        451329635        451357073   
    451384523   

436815583

    441588084        441759610        441920170        442060042       
450999115        451027064        451054928        451082598        451110423   
    451137962        451165625        451193239        451221071       
451248611        451274724        451302194        451329643        451357081   
    451384549   

436816094

    441588167        441759636        441920196        442060083       
450999123        451027072        451054936        451082606        451110431   
    451137970        451165633        451193247        451221089       
451248629        451274732        451302202        451329650        451357099   
    451384556   

436821524

    441588175        441759651        441920220        442060174       
450999131        451027080        451054944        451082614        451110449   
    451137988        451165641        451193254        451221097       
451248637        451274740        451302210        451329668        451357107   
    451384564   

436822654

    441588191        441759669        441920238        442060182       
450999149        451027098        451054951        451082622        451110456   
    451137996        451165658        451193262        451221113       
451248645        451274757        451302228        451329676        451357115   
    451384572   

436824833

    441588225        441759826        441920279        442060224       
450999156        451027106        451054969        451082630        451110464   
    451138002        451165666        451193270        451221121       
451248652        451274765        451302236        451329692        451357123   
    451384580   

436825087

    441588290        441759966        441920295        442060265       
450999164        451027114        451054977        451082648        451110472   
    451138010        451165674        451193288        451221139       
451248678        451274773        451302244        451329700        451357131   
    451384598   

436827141

    441588308        441759974        441920311        442060349       
450999172        451027122        451054985        451082655        451110480   
    451138028        451165682        451193296        451221147       
451248686        451274781        451302251        451329718        451357149   
    451384606   

436831259

    441588365        441760022        441920360        442060364       
450999180        451027130        451054993        451082663        451110498   
    451138036        451165690        451193304        451221154       
451248702        451274799        451302269        451329726        451357156   
    451384614   

436835425

    441588506        441760063        441920386        442060455       
450999198        451027148        451055008        451082671        451110506   
    451138044        451165708        451193312        451221162       
451248710        451274807        451302277        451329734        451357164   
    451384622   

436838619

    441588662        441760147        441920428        442060505       
450999206        451027155        451055016        451082689        451110514   
    451138051        451165716        451193320        451221170       
451248728        451274815        451302285        451329742        451357180   
    451384630   

436839294

    441588688        441760170        441920451        442060554       
450999214        451027163        451055024        451082697        451110522   
    451138069        451165724        451193338        451221196       
451248736        451274823        451302293        451329759        451357206   
    451384648   

436840128

    441588720        441760204        441920485        442060638       
450999222        451027171        451055032        451082705        451110530   
    451138077        451165732        451193346        451221204       
451248744        451274831        451302301        451329767        451357214   
    451384655   

436847347

    441588779        441760246        441920501        442060703       
450999230        451027189        451055040        451082713        451110548   
    451138085        451165740        451193361        451221212       
451248751        451274849        451302335        451329775        451357222   
    451384663   

436850770

    441588795        441760253        441920535        442060711       
450999248        451027205        451055057        451082721        451110555   
    451138093        451165757        451193379        451221220       
451248769        451274856        451302343        451329783        451357230   
    451384671   

436853238

    441588829        441760287        441920584        442060760       
450999255        451027213        451055065        451082739        451110563   
    451138101        451165765        451193387        451221238       
451248777        451274864        451302350        451329791        451357248   
    451384689   

436853592

    441588894        441760295        441920600        442060836       
450999263        451027221        451055073        451082747        451110571   
    451138119        451165773        451193395        451221246       
451248785        451274872        451302368        451329809        451357255   
    451384697   

436856611

    441588951        441760428        441920618        442060885       
450999271        451027239        451055081        451082754        451110589   
    451138127        451165781        451193403        451221253       
451248793        451274880        451302376        451329817        451357271   
    451384705   

436858971

    441589108        441760642        441920634        442060992       
450999289        451027247        451055099        451082762        451110597   
    451138135        451165799        451193411        451221261       
451248801        451274898        451302384        451329825        451357289   
    451384713   

436859243

    441589140        441760790        441920667        442061008       
450999297        451027254        451055107        451082770        451110605   
    451138143        451165807        451193429        451221279       
451248819        451274906        451302392        451329833        451357297   
    451384721   

436861694

    441589272        441761020        441920675        442061040       
450999305        451027262        451055115        451082788        451110613   
    451138150        451165815        451193437        451221287       
451248835        451274914        451302400        451329841        451357305   
    451384739   

436863658

    441589371        441761095        441920766        442061081       
450999313        451027288        451055123        451082796        451110621   
    451138168        451165823        451193445        451221295       
451248843        451274922        451302418        451329858        451357313   
    451384747   

436865448

    441589439        441761418        441920774        442061131       
450999321        451027296        451055131        451082804        451110639   
    451138176        451165831        451193452        451221303       
451248850        451274930        451302426        451329866        451357321   
    451384754   

436866198

    441589744        441761434        441920790        442061156       
450999339        451027304        451055149        451082812        451110647   
    451138184        451165849        451193460        451221311       
451248868        451274948        451302434        451329874        451357339   
    451384762   

436869358

    441589777        441761475        441920808        442061297       
450999347        451027312        451055156        451082820        451110654   
    451138192        451165856        451193478        451221378       
451248876        451274955        451302442        451329882        451357347   
    451384770   

436871537

    441589967        441761509        441920881        442061412       
450999354        451027320        451055164        451082838        451110662   
    451138200        451165864        451193486        451221386       
451248884        451274963        451302459        451329890        451357354   
    451384788   

436872527

    441590221        441761533        441920915        442061461       
450999362        451027338        451055172        451082846        451110670   
    451138226        451165872        451193494        451221394       
451248892        451274971        451302467        451329908        451357362   
    451384796   

436873236

    441590353        441761582        441920923        442061529       
450999370        451027353        451055180        451082853        451110688   
    451138234        451165880        451193502        451221402       
451248900        451274989        451302475        451329916        451357370   
    451384804   

436876361

    441590361        441761608        441920998        442061644       
450999388        451027361        451055198        451082861        451110696   
    451138242        451165898        451193510        451221410       
451248918        451274997        451302483        451329924        451357388   
    451384812   

436880595

    441590411        441761632        441921038        442061693       
450999396        451027379        451055206        451082879        451110704   
    451138259        451165906        451193528        451221428       
451248926        451275002        451302491        451329932        451357396   
    451384820   

436884779

    441590460        441761640        441921046        442061701       
450999404        451027387        451055214        451082887        451110712   
    451138267        451165914        451193536        451221436       
451248934        451275010        451302509        451329940        451357404   
    451384838   

436889877

    441590536        441761707        441921053        442061750       
450999412        451027395        451055222        451082895        451110720   
    451138275        451165922        451193544        451221444       
451248942        451275028        451302517        451329957        451357412   
    451384846   

436893069

    441590593        441761764        441921350        442061875       
450999438        451027403        451055230        451082903        451110738   
    451138283        451165930        451193551        451221451       
451248959        451275036        451302525        451329965        451357420   
    451384853   

436893275

    441590627        441761806        441921467        442061891       
450999446        451027411        451055248        451082911        451110746   
    451138291        451165948        451193569        451221469       
451248967        451275044        451302533        451329973        451357438   
    451384861   

436893465

    441590650        441761871        441921475        442061925       
450999453        451027429        451055255        451082929        451110753   
    451138309        451165955        451193577        451221477       
451248975        451275051        451302541        451329981        451357446   
    451384879   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

436896443

    441590791        441761897        441921517        442061941       
450999461        451027437        451055263        451082937        451110761   
    451138317        451165963        451193585        451221485       
451248983        451275069        451302558        451329999        451357453   
    451384887   

436896898

    441590841        441761921        441921533        442061958       
450999479        451027445        451055271        451082945        451110779   
    451138325        451165971        451193593        451221493       
451248991        451275077        451302566        451330005        451357461   
    451384895   

436897433

    441590908        441761954        441921541        442061982       
450999487        451027452        451055289        451082952        451110787   
    451138333        451165989        451193601        451221501       
451249007        451275085        451302574        451330013        451357479   
    451384903   

436897474

    441590924        441762036        441921582        442061990       
450999495        451027460        451055297        451082960        451110795   
    451138341        451166003        451193619        451221519       
451249015        451275093        451302582        451330021        451357487   
    451384911   

436901672

    441590932        441762093        441921699        442062030       
450999503        451027478        451055305        451082978        451110803   
    451138358        451166011        451193627        451221329       
451249023        451275101        451302590        451330039        451357495   
    451384929   

436901995

    441590940        441762291        441921822        442062121       
450999511        451027486        451055313        451082986        451110811   
    451138366        451166029        451193635        451221337       
451249031        451275119        451302608        451330047        451357503   
    451384937   

436904882

    441591047        441762317        441921830        442062147       
450999529        451027494        451055321        451082994        451110829   
    451138374        451166037        451193643        451221345       
451249049        451275127        451302616        451330054        451357511   
    451384945   

436905293

    441591336        441762325        441921913        442062154       
450999537        451027502        451055339        451083000        451110837   
    451138382        451166045        451193650        451221352       
451249056        451275135        451302624        451330062        451357529   
    451384952   

436906002

    441591377        441762341        441921939        442062196       
450999545        451027510        451055347        451083018        451110845   
    451138390        451166052        451193668        451221360       
451249064        451275143        451302632        451330070        451357537   
    451384960   

436906317

    441591419        441762416        441922028        442062246       
450999552        451027528        451055354        451083026        451110852   
    451138408        451166060        451193676        451221527       
451249072        451275150        451302640        451330088        451357545   
    451384978   

436911010

    441591492        441762432        441922077        442062287       
450999560        451027536        451055362        451083034        451110860   
    451138416        451166078        451193684        451221535       
451249080        451275168        451302657        451330096        451357552   
    451384986   

436911820

    441591559        441762440        441922093        442062386       
450999578        451027544        451055370        451083042        451110886   
    451138424        451166086        451193692        451221543       
451249098        451275176        451302665        451330104        451357560   
    451384994   

436912208

    441591625        441762507        441922101        442062485       
450999586        451027551        451055388        451083059        451110894   
    451138432        451166094        451193700        451221550       
451249106        451275184        451302673        451330112        451357578   
    451385009   

436914261

    441591641        441762523        441922242        442062550       
450999594        451027569        451055396        451083067        451110902   
    451138440        451166102        451193718        451221568       
451249114        451275192        451302681        451330120        451357586   
    451385017   

436914790

    441591666        441762549        441922796        442062741       
450999602        451027577        451055404        451083075        451110910   
    451138457        451166110        451193726        451221576       
451249122        451275200        451302699        451330138        451357594   
    451385025   

436916282

    441591765        441762630        441922804        442062832       
450999610        451027585        451055412        451083083        451110928   
    451138465        451166128        451193734        451221584       
451249130        451275218        451302707        451330146        451357602   
    451385033   

436921357

    441591849        441762697        441922895        442062972       
450999628        451027593        451055420        451083091        451110936   
    451138481        451166136        451193742        451221592       
451249148        451275226        451302715        451330153        451357610   
    451385041   

436923296

    441591880        441762713        441923059        442063012       
450999636        451027601        451055438        451083109        451110944   
    451138499        451166144        451193759        451221600       
451249155        451275234        451302723        451330161        451357628   
    451385058   

436924682

    441592151        441762812        441923117        442063046       
450999644        451027619        451055446        451083117        451110951   
    451138507        451166151        451193767        451221618       
451249163        451275242        451302731        451330179        451357636   
    451385066   

436925614

    441592177        441762861        441923133        442063053       
450999651        451027627        451055453        451083125        451110969   
    451138523        451166169        451193775        451221626       
451249171        451275259        451302749        451330187        451357644   
    451385074   

436930390

    441592185        441762895        441923182        442063095       
450999669        451027635        451055461        451083133        451110977   
    451138531        451166177        451193783        451221634       
451249189        451275267        451302756        451330195        451357651   
    451385082   

436931976

    441592219        441762903        441923463        442063137       
450999677        451027643        451055479        451083141        451110985   
    451138549        451166185        451193791        451221642       
451249197        451275275        451302764        451330203        451357669   
    451385090   

436933048

    441592318        441762978        441923570        442063202       
450999685        451027650        451055487        451083158        451110993   
    451138556        451166193        451193809        451221659       
451249205        451275283        451302772        451330211        451357677   
    451385108   

436933253

    441592367        441763117        441923604        442063210       
450999693        451027668        451055495        451083166        451111009   
    451138564        451166201        451193817        451221667       
451249213        451275291        451302780        451330229        451357685   
    451385116   

436934319

    441592383        441763133        441923620        442063269       
450999701        451027676        451055511        451083174        451111017   
    451138572        451166219        451193825        451221675       
451249221        451275309        451302798        451330237        451357693   
    451385124   

436938880

    441592433        441763224        441923711        442063277       
450999719        451027684        451055529        451083182        451111025   
    451138580        451166227        451193841        451221683       
451249239        451275317        451302806        451330245        451357701   
    451385132   

436938948

    441592508        441763299        441923737        442063319       
450999727        451027692        451055537        451083190        451111033   
    451138598        451166235        451193858        451221691       
451249247        451275325        451302814        451330252        451357719   
    451385140   

436941371

    441592623        441763307        441923745        442063400       
450999735        451027700        451055545        451083208        451111041   
    451138606        451166243        451193866        451221709       
451249254        451275333        451302822        451330260        451357727   
    451385157   

436945778

    441592649        441763489        441923760        442063442       
450999743        451027718        451055552        451083216        451111058   
    451138614        451166250        451193874        451221717       
451249262        451275341        451302830        451330278        451357735   
    451385165   

436946610

    441592730        441763554        441923778        442063475       
450999750        451027726        451055560        451083224        451111066   
    451138622        451166268        451193882        451221725       
451249270        451275358        451302848        451330286        451357743   
    451385173   

436949580

    441592797        441763687        441923786        442063509       
450999768        451027734        451055578        451083232        451111074   
    451138630        451166276        451193890        451221733       
451249288        451275366        451302855        451330294        451357750   
    451385181   

436952394

    441592805        441763737        441923794        442063574       
450999776        451027742        451055586        451083240        451111082   
    451138648        451166284        451193908        451221741       
451249296        451275374        451302863        451330302        451357768   
    451385199   

436954093

    441592821        441763778        441923877        442063624       
450999784        451027759        451055594        451083257        451111090   
    451138655        451166292        451193916        451221758       
451249304        451275382        451302889        451330310        451357776   
    451385207   

436957922

    441593001        441763794        441923901        442063756       
450999792        451027767        451055602        451083265        451111108   
    451138663        451166300        451193924        451221766       
451249312        451275390        451302897        451330328        451357784   
    451385215   

436958912

    441593100        441763851        441923935        442063814       
450999800        451027775        451055610        451083273        451111116   
    451138671        451166318        451193940        451221774       
451249320        451275408        451302905        451330336        451357792   
    451385223   

436959324

    441593134        441763901        441923992        442063921       
450999818        451027783        451055628        451083281        451111124   
    451138689        451166326        451193965        451221782       
451249338        451275416        451302913        451330344        451357800   
    451385231   

436959555

    441593175        441763935        441924024        442063947       
450999826        451027791        451055636        451083299        451111132   
    451138697        451166334        451193973        451221790       
451249346        451275424        451302921        451330351        451357818   
    451385249   

436960991

    441593217        441764032        441924099        442063988       
450999834        451027809        451055644        451083307        451111140   
    451138705        451166342        451193981        451221808       
451249353        451275432        451302939        451330369        451357826   
    451385256   

436962476

    441593225        441764081        441924107        442064028       
450999842        451027817        451055651        451083315        451111157   
    451138713        451166359        451193999        451221816       
451249361        451275440        451302947        451330377        451357834   
    451385264   

436962484

    441593282        441764107        441924164        442064119       
450999859        451027825        451055669        451083323        451111165   
    451138721        451166367        451194005        451221824       
451249379        451275457        451302954        451330385        451357842   
    451385272   

436962518

    441593373        441764131        441924214        442064143       
450999867        451027833        451055677        451083331        451111173   
    451138739        451166383        451194013        451221832       
451249387        451275465        451302962        451330393        451357859   
    451385280   

436969034

    441593456        441764263        441924263        442064184       
450999875        451027841        451055685        451083349        451111181   
    451138747        451166391        451194021        451221840       
451249395        451275473        451302970        451330401        451357867   
    451385298   

436970073

    441593514        441764305        441924289        442064200       
450999883        451027858        451055693        451083356        451111199   
    451138754        451166409        451194039        451221857       
451249403        451275481        451302988        451330419        451357875   
    451385306   

436973333

    441593589        441764313        441924305        442064218       
450999891        451027866        451055701        451083364        451111207   
    451138762        451166417        451194047        451221865       
451249411        451275499        451302996        451330427        451357883   
    451385314   

436975387

    441593597        441764321        441924347        442064242       
450999909        451027874        451055719        451083372        451111215   
    451138770        451166425        451194054        451221873       
451249429        451275507        451303002        451330435        451357891   
    451385322   

436979116

    441593647        441764362        441924362        442064309       
450999917        451027882        451055727        451083380        451111223   
    451138788        451166433        451194062        451221881       
451249437        451275515        451303010        451330443        451357909   
    451385330   

436979439

    441593712        441764487        441924420        442064390       
450999925        451027890        451055735        451083398        451111231   
    451138796        451166441        451194070        451221899       
451249445        451275523        451303036        451330450        451357917   
    451385348   

436980734

    441593746        441764537        441924438        442064440       
450999933        451027916        451055743        451083406        451111249   
    451138804        451166458        451194096        451221907       
451249452        451275531        451303044        451330468        451357925   
    451385355   

436986988

    441593761        441764578        441924511        442064457       
450999941        451027924        451055750        451083414        451111256   
    451138812        451166466        451194112        451221915       
451249460        451275549        451303051        451330476        451357933   
    451385363   

436988182

    441593829        441764784        441924586        442064598       
450999958        451027932        451055768        451083430        451111264   
    451138820        451166474        451194120        451221923       
451249478        451275556        451303077        451330484        451357941   
    451385371   

436991715

    441593894        441764974        441924610        442064606       
450999966        451027940        451055776        451083448        451111272   
    451138838        451166482        451194138        451221931       
451249486        451275564        451303085        451330492        451357958   
    451385389   

436992614

    441593951        441765005        441924685        442064622       
450999974        451027957        451055784        451083455        451111280   
    451138846        451166490        451194146        451221949       
451249494        451275572        451303093        451330500        451357966   
    451385397   

436993620

    441593985        441765088        441924784        442064705       
450999982        451027965        451055792        451083463        451111298   
    451138853        451166508        451194153        451221956       
451249502        451275580        451303101        451330518        451357974   
    451385405   

436994297

    441594033        441765138        441924909        442064739       
450999990        451027973        451055800        451083471        451111306   
    451138861        451166516        451194161        451221964       
451249510        451275598        451303119        451330526        451357982   
    451385413   

436995914

    441594041        441765146        441924917        442064770       
451000004        451027981        451055818        451083489        451111314   
    451138879        451166524        451194179        451221972       
451249528        451275606        451303127        451330534        451357990   
    451385421   

436996102

    441594074        441765153        441924941        442064820       
451000012        451027999        451055826        451083497        451111322   
    451138887        451166532        451194187        451221980       
451249536        451275614        451303135        451330542        451358006   
    451385439   

436996177

    441594108        441765161        441924974        442064887       
451000020        451028005        451055834        451083505        451111330   
    451138895        451166540        451194195        451222004       
451249544        451275622        451303143        451330559        451358014   
    451385447   

436996466

    441594116        441765179        441924982        442065025       
451000038        451028013        451055842        451083513        451111348   
    451138903        451166557        451194203        451222012       
451249551        451275630        451303150        451330567        451358022   
    451385454   

437001944

    441594132        441765195        441925039        442065041       
451000046        451028021        451055867        451083521        451111355   
    451138911        451166565        451194211        451222020       
451249569        451275648        451303168        451330575        451358030   
    451385462   

437005937

    441594272        441765211        441925062        442065058       
451000053        451028039        451055875        451083539        451111363   
    451138929        451166573        451194229        451222038       
451249577        451275655        451303176        451330583        451358048   
    451385470   

437010135

    441594314        441765260        441925120        442065066       
451000061        451028047        451055883        451083547        451111371   
    451138937        451166581        451194237        451222046       
451249585        451275663        451303184        451330591        451358055   
    451385488   

437011067

    441594371        441765278        441925286        442065116       
451000079        451028054        451055891        451083554        451111389   
    451138945        451166607        451194245        451222053       
451249593        451275671        451303192        451330609        451358063   
    451385496   

437011695

    441594439        441765286        441925336        442065264       
451000087        451028062        451055909        451083562        451111397   
    451138952        451166615        451194252        451222061       
451249601        451275689        451303200        451330617        451358071   
    451385504   

437019458

    441594454        441765336        441925351        442065272       
451000095        451028070        451055917        451083570        451111405   
    451138960        451166623        451194260        451222079       
451249619        451275697        451303218        451330625        451358089   
    451385512   

437022155

    441594595        441765385        441925427        442065330       
451000103        451028088        451055925        451083588        451111413   
    451138978        451166631        451194278        451222087       
451249627        451275705        451303226        451330633        451358097   
    451385520   

437022353

    441594611        441765401        441925435        442065348       
451000111        451028096        451055933        451083596        451111421   
    451138986        451166649        451194286        451222095       
451249635        451275713        451303234        451330641        451358105   
    451385538   

437029101

    441594850        441765419        441925526        442065397       
451000129        451028104        451055941        451083604        451111439   
    451138994        451166656        451194294        451222103       
451249643        451275721        451303242        451330658        451358113   
    451385546   

437029127

    441594868        441765450        441925567        442065710       
451000137        451028112        451055958        451083612        451111447   
    451139000        451166664        451194302        451222111       
451249650        451275739        451303259        451330666        451358121   
    451385553   

437034028

    441594918        441765625        441925583        442065728       
451000145        451028120        451055966        451083620        451111454   
    451139018        451166672        451194310        451222129       
451249668        451275747        451303267        451330674        451358139   
    451385561   

437037971

    441594983        441765666        441925591        442065785       
451000152        451028138        451055974        451083638        451111462   
    451139026        451166680        451194328        451222137       
451249676        451275762        451303275        451330682        451358147   
    451385579   

437040488

    441595030        441765716        441925609        442065793       
451000160        451028146        451055982        451083653        451111470   
    451139034        451166698        451194336        451222145       
451249684        451275770        451303283        451330690        451358154   
    451385587   

437041502

    441595063        441765724        441925625        442065801       
451000178        451028153        451055990        451083661        451111488   
    451139042        451166706        451194344        451222152       
451249692        451275788        451303291        451330708        451358162   
    451385595   

437042278

    441595089        441765732        441925666        442065892       
451000186        451028161        451056006        451083679        451111496   
    451139059        451166722        451194351        451222160       
451249700        451275796        451303309        451330716        451358170   
    451385603   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

437045883

    441595220        441765773        441925674        442065926       
451000194        451028179        451056014        451083687        451111504   
    451139067        451166730        451194369        451222178       
451249718        451275804        451303317        451330724        451358188   
    451385611   

437052202

    441595246        441765831        441925781        442066080       
451000202        451028187        451056022        451083695        451111512   
    451139075        451166748        451194377        451222186       
451249726        451275812        451303325        451330732        451358196   
    451385629   

437053150

    441595295        441765864        441925799        442066130       
451000210        451028195        451056030        451083703        451111520   
    451139091        451166755        451194385        451222194       
451249734        451275820        451303333        451330740        451358204   
    451385637   

437053523

    441595402        441766003        441925815        442066189       
451000228        451028203        451056048        451083711        451111538   
    451139109        451166763        451194393        451222202       
451249742        451275838        451303341        451330757        451358212   
    451385645   

437055627

    441595436        441766029        441925880        442066213       
451000236        451028211        451056055        451083729        451111546   
    451139117        451166771        451194401        451222210       
451249759        451275846        451303358        451330773        451358220   
    451385652   

437056567

    441595444        441766102        441925906        442066536       
451000244        451028229        451056063        451083737        451111553   
    451139125        451166789        451194419        451222236       
451249767        451275853        451303366        451330781        451358238   
    451385660   

437057797

    441595485        441766169        441925971        442066544       
451000251        451028237        451056071        451083745        451111561   
    451139133        451166797        451194427        451222244       
451249775        451275861        451303374        451330799        451358246   
    451385678   

437057888

    441595543        441766227        441926003        442066601       
451000269        451028245        451056089        451083752        451111579   
    451139141        451166805        451194435        451222251       
451249783        451275879        451303382        451330807        451358253   
    451385686   

437058571

    441595576        441766235        441926045        442066635       
451000277        451028252        451056097        451083760        451111587   
    451139158        451166813        451194443        451222269       
451249791        451275887        451303390        451330815        451358279   
    451385694   

437058720

    441595634        441766243        441926052        442066668       
451000285        451028260        451056105        451083778        451111595   
    451139166        451166821        451194450        451222277       
451249809        451275895        451303416        451330823        451358287   
    451385702   

437059496

    441595741        441766268        441926243        442066684       
451000293        451028278        451056113        451083786        451111603   
    451139174        451166839        451194468        451222285       
451249817        451275903        451303424        451330831        451358295   
    451385710   

437059959

    441595758        441766276        441926268        442066726       
451000301        451028286        451056121        451083794        451111611   
    451139182        451166847        451194476        451222293       
451249825        451275911        451303432        451330849        451358303   
    451385728   

437062490

    441595808        441766581        441926326        442066775       
451000319        451028294        451056139        451083802        451111629   
    451139190        451166854        451194484        451222301       
451249833        451275929        451303440        451330856        451358311   
    451385736   

437063746

    441595857        441766706        441926375        442066841       
451000327        451028302        451056147        451083810        451111637   
    451139208        451166862        451194492        451222319       
451249841        451275937        451303457        451330864        451358329   
    451385744   

437063951

    441595881        441766714        441926474        442066858       
451000335        451028310        451056154        451083828        451111645   
    451139216        451166870        451194500        451222327       
451249858        451275945        451303465        451330872        451358337   
    451385751   

437070303

    441595923        441766789        441926524        442066890       
451000343        451028328        451056162        451083836        451111652   
    451139224        451166888        451194518        451222335       
451249866        451275952        451303473        451330880        451358345   
    451385769   

437070444

    441595964        441766797        441926573        442066981       
451000350        451028336        451056170        451083844        451111660   
    451139232        451166896        451194526        451222343       
451249874        451275960        451303481        451330898        451358352   
    451385777   

437070550

    441596038        441766839        441926755        442067013       
451000368        451028344        451056188        451083851        451111678   
    451139240        451166904        451194534        451222368       
451249882        451275978        451303499        451330906        451358360   
    451385785   

437071103

    441596087        441766961        441926797        442067062       
451000376        451028351        451056196        451083869        451111686   
    451139257        451166912        451194542        451222376       
451249890        451275986        451303507        451330914        451358378   
    451385793   

437071681

    441596244        441767019        441927001        442067104       
451000384        451028369        451056204        451083877        451111694   
    451139265        451166920        451194559        451222384       
451249908        451275994        451303515        451330922        451358386   
    451385801   

437077563

    441596822        441767035        441927027        442067179       
451000392        451028377        451056212        451083885        451111702   
    451139273        451166938        451194567        451222392       
451249916        451276000        451303523        451330930        451358394   
    451385819   

437078710

    441596871        441767084        441927043        442067211       
451000400        451028385        451056220        451083893        451111710   
    451139281        451166946        451194575        451222400       
451249924        451276018        451303531        451330948        451358402   
    451385827   

437079155

    441596996        441767183        441927068        442067245       
451000418        451028393        451056238        451083901        451111728   
    451139299        451166953        451194583        451222418       
451249932        451276026        451303549        451330955        451358410   
    451385835   

437079627

    441597069        441767209        441927118        442067260       
451000426        451028401        451056246        451083919        451111736   
    451139307        451166961        451194609        451222426       
451249940        451276034        451303556        451330963        451358428   
    451385843   

437081359

    441597093        441767308        441927134        442067344       
451000434        451028419        451056253        451083927        451111744   
    451139315        451166979        451194617        451222434       
451249957        451276042        451303564        451330971        451358436   
    451385850   

437081482

    441597143        441767464        441927142        442067369       
451000442        451028427        451056261        451083935        451111751   
    451139323        451166987        451194625        451222442       
451249965        451276059        451303572        451330989        451358444   
    451385868   

437081797

    441597200        441767472        441927183        442067427       
451000467        451028435        451056279        451083943        451111769   
    451139331        451166995        451194633        451222459       
451249973        451276067        451303580        451330997        451358451   
    451385876   

437084445

    441597283        441767621        441927209        442067435       
451000475        451028443        451056287        451083950        451111777   
    451139349        451167001        451194641        451222467       
451249981        451276075        451303598        451331003        451358469   
    451385884   

437086093

    441597465        441767712        441927225        442067476       
451000483        451028450        451056295        451083968        451111785   
    451139356        451167019        451194658        451222475       
451249999        451276083        451303606        451331011        451358477   
    451385892   

437097207

    441597473        441767811        441927233        442067484       
451000491        451028468        451056303        451083976        451111793   
    451139364        451167027        451194666        451222483       
451250005        451276091        451303614        451331029        451358485   
    451385900   

437098387

    441597531        441767902        441927241        442067526       
451000509        451028476        451056311        451083984        451111801   
    451139372        451167035        451194674        451222491       
432742872        451276109        451303622        451331037        451358493   
    451385918   

437098742

    441597564        441767985        441927555        442067559       
451000517        451028484        451056329        451083992        451111819   
    451139380        451167043        451194682        451222509       
433199049        451276117        451303630        451331045        451358501   
    451385926   

437103591

    441597572        441768058        441927571        442067567       
451000525        451028492        451056337        451084016        451111827   
    451139398        451167050        451194708        451222517       
433206695        451276133        451303648        451331052        451358519   
    451385934   

437106933

    441597622        441768181        441927639        442067575       
451000541        451028500        451056345        451084024        451111835   
    451139406        451167068        451194716        451222525       
433258589        451276141        451303655        451331060        451358527   
    451385942   

437109663

    441597663        441768215        441927977        442067583       
451000558        451028518        451056352        451084032        451111843   
    451139414        451167076        451194732        451222533       
433504743        451276158        451303663        451331078        451358535   
    451385959   

437109937

    441597671        441768249        441928009        442067617       
451000566        451028526        451056360        451084040        451111850   
    451139422        451167084        451194740        451222541       
433535952        451276166        451303671        451331086        451358543   
    451385967   

437110349

    441597788        441768322        441928066        442067658       
451000574        451028534        451056378        451084057        451111868   
    451139430        451167092        451194757        451222558       
433580602        451276174        451303689        451331094        451358550   
    451385975   

437110364

    441597804        441768355        441928090        442067666       
451000582        451028542        451056386        451084065        451111876   
    451139448        451167100        451194765        451222566       
433872959        451276182        451303697        451331102        451358568   
    451385983   

437113194

    441597812        441768389        441928199        442067674       
451000590        451028559        451056402        451084073        451111884   
    451139455        451167118        451194773        451222574       
433877081        451276190        451303705        451331110        451358576   
    451385991   

437114614

    441597838        441768462        441928207        442067690       
451000608        451028567        451056410        451084081        451111892   
    451139463        451167126        451194781        451222582       
434025565        451276208        451303713        451331128        451358584   
    451386007   

437114895

    441598356        441768470        441928249        442067740       
451000616        451028575        451056428        451084099        451111900   
    451139471        451167134        451194799        451222590       
434242764        451276216        451303721        451331136        451358592   
    451386015   

437116288

    441598398        441768496        441928264        442067864       
451000624        451028583        451056436        451084107        451111918   
    451139489        451167142        451194807        451222608       
434253597        451276232        451303739        451331144        451358600   
    451386023   

437116734

    441598430        441768512        441928298        442067872       
451000632        451028591        451056444        451084115        451111926   
    451139497        451167159        451194815        451222616       
434526323        451276240        451303747        451331151        451358618   
    451386031   

437117062

    441598588        441768702        441928371        442067898       
451000640        451028609        451056451        451084123        451111934   
    451139505        451167167        451194823        451222624       
434622452        451276257        451303762        451331169        451358626   
    451386049   

437119944

    441598596        441768728        441928389        442067922       
451000657        451028617        451056469        451084131        451111942   
    451139513        451167175        451194831        451222632       
434651279        451276265        451303770        451331177        451358634   
    451386056   

437120082

    441598711        441768744        441928405        442067930       
451000665        451028625        451056477        451084149        451111959   
    451139521        451167183        451194849        451222640       
434811139        451276273        451303788        451331193        451358642   
    451386064   

437122187

    441598752        441768751        441928413        442068052       
451000673        451028633        451056485        451084156        451111967   
    451139539        451167191        451194856        451222657       
434812921        451276281        451303796        451331201        451358659   
    451386072   

437123771

    441598950        441768884        441928504        442068086       
451000699        451028641        451056493        451084164        451111975   
    451139547        451167209        451194864        451222673       
434854725        451276299        451303804        451331219        451358667   
    451386080   

437128176

    441598992        441768926        441928637        442068110       
451000707        451028658        451056501        451084172        451111983   
    451139554        451167217        451194872        451222681       
435040001        451276307        451303812        451331227        451358675   
    451386098   

437128606

    441599040        441769023        441928660        442068185       
451000715        451028666        451056519        451084180        451111991   
    451139562        451167225        451194880        451222699       
435093778        451276315        451303820        451331235        451358683   
    451386106   

437128762

    441599115        441769148        441928918        442068243       
451000723        451028674        451056527        451084198        451112007   
    451139570        451167233        451194898        451222707       
435101985        451276323        451303838        451331243        451358691   
    451386114   

437129083

    441599198        441769171        441928967        442068508       
451000731        451028690        451056535        451084206        451112015   
    451139588        451167241        451194906        451222715       
435277165        451276331        451303846        451331250        451358709   
    451386122   

437129984

    441599206        441769205        441928983        442068540       
451000749        451028708        451056543        451084214        451112023   
    451139596        451167258        451194914        451222723       
435371398        451276349        451303853        451331268        451358717   
    451386130   

437130412

    441599479        441769213        441929064        442068557       
451000756        451028716        451056550        451084222        451112031   
    451139604        451167266        451194922        451222731       
435452974        451276356        451303861        451331276        451358725   
    451386148   

437134018

    441599529        441769247        441929098        442068565       
451000764        451028724        451056568        451084230        451112049   
    451139612        451167274        451194930        451222749       
435460530        451276364        451303879        451331284        451358733   
    451386163   

437139546

    441599578        441769270        441929106        442068581       
451000772        451028732        451056576        451084248        451112056   
    451139620        451167282        451194948        451222756       
435599386        451276372        451303887        451331292        451358741   
    451386171   

437140759

    441599685        441769304        441929197        442068623       
451000780        451028740        451056584        451084255        451112064   
    451139638        451167290        451194955        451222764       
435601356        451276380        451303895        451331300        451358758   
    451386189   

437141823

    441599834        441769395        441929221        442068664       
451000798        451028757        451056592        451084263        451112072   
    451139653        451167308        451194963        451222772       
435661657        451276398        451303903        451331318        451358766   
    451386197   

437143217

    441599867        441769429        441929304        442068672       
451000806        451028765        451056600        451084271        451112080   
    451139661        451167316        451194971        451222780       
435705777        451276406        451303911        451331326        451358774   
    451386205   

437147804

    441599875        441769569        441929320        442068706       
451000814        451028773        451056618        451084289        451112098   
    451139679        451167324        451194989        451222798       
435773346        451276414        451303929        451331334        451358782   
    451386213   

437148786

    441599958        441769577        441929395        442068730       
451000822        451028781        451056626        451084297        451112106   
    451139687        451167332        451194997        451222806       
435780010        451276422        451303937        451331342        451358790   
    451386221   

437151046

    441600038        441769585        441929403        442068821       
451000830        451028799        451056634        451084305        451112122   
    451139695        451167340        451195002        451222814       
435782198        451276430        451303945        451331359        451358808   
    451386239   

437153216

    441600053        441769676        441929452        442068839       
451000848        451028807        451056642        451084313        451112130   
    451139703        451167357        451195010        451222822       
435790654        451276448        451303952        451331367        451358816   
    451386247   

437154560

    441600103        441769692        441929536        442068870       
451000855        451028815        451056659        451084321        451112148   
    451139711        451167365        451195028        451222830       
435840244        451276455        451303960        451331375        451358824   
    451386254   

437158389

    441600327        441769718        441929544        442068961       
451000863        451028823        451056667        451084339        451112155   
    451139729        451167373        451195036        451222848       
435917729        451276463        451303978        451331383        451358832   
    451386262   

437158561

    441600392        441769809        441929551        442069001       
451000871        451028831        451056675        451084347        451112163   
    451139737        451167381        451195044        451222855       
435958558        451276471        451303986        451331391        451358840   
    451386270   

437161201

    441600459        441769841        441929635        442069076       
451000889        451028849        451056683        451084354        451112171   
    451139745        451167399        451195051        451222863       
435959481        451276489        451303994        451331409        451358857   
    451386288   

437161565

    441600541        441769882        441929668        442069084       
451000897        451028856        451056691        451084362        451112189   
    451139752        451167407        451195069        451222871       
435964887        451276497        451304000        451331417        451358865   
    451386296   

437162415

    441600558        441769932        441929718        442069555       
451000905        451028864        451056709        451084370        451112197   
    451139760        451167423        451195077        451222889       
435970488        451276505        451304018        451331425        451358873   
    451386304   

437164189

    441600723        441770112        441929791        442069563       
451000913        451028872        451056717        451084388        451112205   
    451139778        451167431        451195085        451222897       
435972443        451276513        451304026        451331433        451358881   
    451386312   

437164270

    441600806        441770138        441929833        442069647       
451000921        451028880        451056725        451084396        451112213   
    451139786        451167449        451195093        451222905       
435972666        451276521        451304034        451331441        451358899   
    451386320   

437164304

    441600830        441770146        441929841        442069662       
451000939        451028898        451056733        451084404        451112221   
    451139794        451167456        451195101        451222913       
435973177        451276539        451304042        451331458        451358907   
    451386338   

437164445

    441600897        441770161        441929924        442069704       
451000947        451028906        451056741        451084412        451112239   
    451139802        451167464        451195119        451222921       
435976782        451276547        451304059        451331466        451358915   
    451386346   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number   Loan
Number

437164544

  441600921   441770179   441930096   442069746   451000954   451028914  
451056758   451084420   451112247   451139810   451167472   451195135  
451222939   435987516   451276554   451304067   451331474   451358923  
451386353

437164742

  441601044   441770252   441930104   442069928   451000962   451028922  
451056766   451084446   451112254   451139828   451167480   451195143  
451222947   436003164   451276562   451304075   451331482   451358931  
451386361

437169030

  441601143   441770260   441930161   442069936   451000988   451028930  
451056774   451084453   451112262   451139836   451167498   451195150  
451222954   436006266   451276570   451304083   451331508   451358949  
451386379

437172513

  441601192   441770286   441930237   442069951   451000996   451028948  
451056782   451084479   451112270   451139844   451167506   451195168  
451222962   436009807   451276588   451304091   451331524   451358956  
451386387

437174709

  441601200   441770385   441930278   442069977   451001002   451028955  
451056790   451084487   451112288   451139851   451167514   451195176  
451222970   436015713   451276596   451304109   451331532   451358964  
451386395

437175052

  441601226   441770658   441930328   442069985   451001010   451028963  
451056808   451084495   451112296   451139869   451167522   451195184  
451222988   436016612   451276604   451304117   451331540   451358972  
451386403

437178775

  441601259   441770690   441930344   442070173   451001028   451028971  
451056816   451084503   451112304   451139877   451167530   451195192  
451222996   436020846   451276612   451304125   451331557   451358980  
451386411

437178932

  441601267   441770716   441930393   442070181   451001036   451028989  
451056824   451084511   451112312   451139885   451167548   451195200  
451223002   436029300   451276620   451304133   451331565   451358998  
451386429

437179096

  441601325   441770757   441930427   442070249   451001044   451028997  
451056832   451084529   451112320   451139893   451167555   451195218  
451223010   436029995   451276638   451304141   451331573   451359004  
451386437

437179120

  441601341   441770781   441930450   442070256   451001051   451029003  
451056857   451084537   451112338   451139901   451167563   451195226  
451223028   436031686   451276646   451304158   451331581   451359012  
451386445

437179369

  441601465   441770914   441930476   442070264   451001069   451029011  
451056865   451084545   451112346   451139919   451167571   451195234  
451223036   436035331   451276653   451304166   451331599   451359020  
451386452

437179716

  441601515   441771177   441930492   442070280   451001077   451029029  
451056873   451084552   451112353   451139927   451167589   451195242  
451223044   436039630   451276661   451304174   451331607   451359038  
451386460

437179799

  441601762   441771201   441930583   442070306   451001093   451029037  
451056881   451084578   451112361   451139935   451167597   451195259  
451223051   436039945   451276679   451304182   451331615   451359046  
451386478

437179856

  441601804   441771227   441930609   442070314   451001101   451029045  
451056899   451084586   451112379   451139943   451167605   451195267  
451223069   436056030   451276687   451304190   451331623   451359053  
451386486

437181464

  441601812   441771276   441930641   442070355   451001119   451029052  
451056907   451084594   451112387   451139950   451167613   451195275  
451223077   436064034   451276695   451304208   451331631   451359061  
451386494

437182785

  441601879   441771334   441930666   442070439   451001127   451029060  
451056915   451084602   451112395   451139968   451167621   451195283  
451223085   436067557   451276703   451304216   451331649   451359079  
451386502

437182918

  441601937   441771623   441930724   442070546   451001135   451029078  
451056923   451084610   451112403   451139976   451167639   451195291  
451223101   436069017   451276711   451304224   451331656   451359087  
451386510

437183585

  441601978   441771664   441930765   442070561   451001143   451029086  
451056931   451084636   451112411   451139984   451167647   451195309  
451223119   436069264   451276729   451304232   451331664   451359095  
451386528

437184880

  441602042   441771706   441930781   442070579   451001150   451029094  
451056949   451084644   451112429   451139992   451167654   451195317  
451223127   436077788   451276737   451304240   451331672   451359103  
451386536

437192495

  441602083   441771839   441930898   442070595   451001168   451029102  
451056956   451084651   451112437   451140008   451167662   451195325  
451223135   436078059   451276745   451304257   451331680   451359111  
451386544

437195050

  441602109   441771987   441931110   442070603   451001176   451029110  
451056964   451084669   451112445   451140016   451167670   451195333  
451223143   436079941   451276752   451304265   451331706   451359129  
451386551

437195134

  441602216   441772100   441931144   442070637   451001184   451029128  
451056972   451084677   451112452   451140024   451167688   451195341  
451223150   436084073   451276760   451304273   451331714   451359137  
451386569

437196017

  441602315   441772142   441931169   442070769   451001192   451029136  
451056980   451084685   451112460   451140032   451167696   451195358  
451223168   436086367   451276778   451304281   451331722   451359145  
451386577

437609795

  441602364   441772738   441931177   442070819   451001200   451029144  
451056998   451084693   451112486   451140040   451167704   451195366  
451223176   436093561   451276786   451304299   451331748   451359152  
451386585

440417426

  441602398   441772860   441931292   442070835   451001218   451029151  
451057004   451084701   451112494   451140057   451167712   451195374  
451223184   436093660   451276794   451304307   451331755   451359160  
451386593

440480648

  441602471   441772985   441931409   442070843   451001226   451029169  
451057012   451084719   451112502   451140065   451167720   451195382  
451223192   436097331   451276802   451304315   451331763   451359178  
451386619

440492619

  441602570   441773025   441931557   442070900   451001234   451029177  
451057020   451084735   451112510   451140073   451167738   451195390  
451223200   436111413   451276810   451304323   451331771   451359186  
451386627

440550432

  441602638   441773090   441931565   442070926   451001242   451029185  
451057038   451084743   451112528   451140081   451167746   451195408  
451223218   436111652   451276828   451304331   451331789   451359194  
451386635

440597284

  441602927   441773132   441931599   442070934   451001259   451029193  
451057053   451084750   451112536   451140099   451167753   451195416  
451223226   436114383   451276836   451304349   451331797   451359202  
451386643

440620995

  441602935   441773157   441931664   442070942   451001267   451029201  
451057061   451084768   451112544   451140107   451167761   451195424  
451223234   436115984   451276844   451304356   451331805   451359210  
451386650

440623338

  441602976   441773249   441931698   442070991   451001275   451029219  
451057079   451084776   451112551   451140115   451167779   451195432  
451223242   436116701   451276851   451304364   451331813   451359228  
451386668

440623494

  441602984   441773280   441931706   442071031   451001283   451029227  
451057087   451084784   451112569   451140123   451167787   451195440  
451223259   436125280   451276869   451304372   451331821   451359236  
451386676

440624088

  441602992   441773371   441931714   442071056   451001291   451029235  
451057095   451084792   451112577   451140131   451167795   451195457  
451223275   436146807   451276877   451304380   451331839   451359244  
451386684

440625812

  441603032   441773439   441931748   442071098   451001309   451029243  
451057103   451084800   451112585   451140149   451167803   451195465  
451223283   436156459   451276885   451304398   451331847   451359251  
451386692

440626448

  441603057   441773496   441931805   442071106   451001317   451029250  
451057111   451084818   451112593   451140156   451167811   451195473  
451223291   436167720   451276893   451304406   451331854   451359269  
451386700

440627396

  441603131   441773512   441931813   442071114   451001325   451029268  
451057129   451084826   451112601   451140164   451167829   451195481  
451223309   436178917   451276901   451304414   451331862   451359277  
451386718

440628360

  441603149   441773553   441931854   442071122   451001333   451029276  
451057137   451084834   451112619   451140172   451167837   451195499  
451223317   436181259   451276919   451304430   451331870   451359285  
451386726

440628519

  441603198   441773645   441931862   442071171   451001341   451029284  
451057145   451084842   451112627   451140180   451167845   451195507  
451223333   436182158   451276927   451304448   451331888   451359293  
451386734

440629400

  441603255   441773769   441932225   442071189   451001358   451029292  
451057152   451084859   451112635   451140198   451167852   451195515  
451223341   436183081   451276935   451304455   451331896   451359301  
451386742

440630754

  441603271   441773793   441932282   442071205   451001366   451029300  
451057160   451084867   451112643   451140206   451167860   451195523  
451223358   436184915   451276943   451304463   451331904   451359319  
451386759

440630986

  441603305   441773801   441932324   442071221   451001374   451029318  
451057178   451084875   451112650   451140214   451167878   451195531  
451223366   436185250   451276950   451304471   451331912   451359327  
451386767

440631026

  441603347   441773926   441932340   442071296   451001382   451029326  
451057186   451084883   451112668   451140222   451167886   451195549  
451223374   436193809   451276968   451304489   451331920   451359335  
451386775

440631869

  441603354   441774007   441932373   442071387   451001390   451029334  
451057194   451084891   451112676   451140230   451167894   451195556  
451223382   436195242   451276976   451304497   451331938   451359343  
451386783

440632164

  441603396   441774015   441932381   442071460   451001408   451029342  
451057202   451084917   451112684   451140248   451167902   451195564  
451223390   436199319   451276984   451304505   451331953   451359350  
451386791

440632701

  441603529   441774049   441932407   442071536   451001416   451029359  
451057210   451084925   451112692   451140255   451167910   451195572  
451223408   436199582   451276992   451304513   451331961   451359368  
451386809

440633097

  441603628   441774163   441932571   442071551   451001424   451029367  
451057228   451084933   451112700   451140263   451167928   451195580  
451223416   436211122   451277008   451304521   451331979   451359376  
451386817

440633378

  441603966   441774189   441932605   442071601   451001432   451029375  
451057236   451084941   451112718   451140271   451167936   451195598  
451223424   436211452   451277016   451304539   451331987   451359384  
451386825

440633535

  441604089   441774247   441932621   442071700   451001440   451029383  
451057244   451084958   451112726   451140289   451167944   451195606  
451223432   436211882   451277024   451304547   451331995   451359392  
451386833

440634285

  441604154   441774288   441932639   442071718   451001457   451029391  
451057251   451084966   451112734   451140297   451167951   451195614  
451223440   436212989   451277032   451304554   451332001   451359400  
451386841

440635027

  441604311   441774353   441932738   442071767   451001465   451029409  
451057269   451084974   451112742   451140305   451167969   451195622  
451223457   436214092   451277040   451304562   451332019   451359418  
451386858

440635910

  441604394   441774379   441933017   442071809   451001473   451029417  
451057277   451084982   451112759   451140313   451167977   451195630  
451223465   436214480   451277057   451304570   451332027   451359426  
451386866

440636629

  441604444   441774478   441933025   442071825   451001481   451029425  
451057285   451084990   451112767   451140321   451167985   451195648  
451223473   436227987   451277065   451304588   451332035   451359434  
451386874

440636744

  441604485   441774486   441933033   442071916   451001499   451029433  
451057293   451085005   451112775   451140339   451167993   451195655  
451223481   436229488   451277081   451304596   451332043   451359442  
451386882

440638948

  441604493   441774544   441933041   442071924   451001507   451029441  
451057301   451085013   451112783   451140347   451168009   451195663  
451223499   436230890   451277099   451304604   451332050   451359459  
451386890

440640381

  441604501   441774585   441933074   442071940   451001515   451029458  
451057319   451085021   451112791   451140354   451168017   451195671  
451223507   436232979   451277107   451304612   451332068   451359467  
451386908

440641066

  441604576   441774593   441933082   442071973   451001523   451029466  
451057327   451085039   451112809   451140362   451168025   451195689  
451223515   436233100   451277115   451304620   451332076   451359475  
451386916

440641124

  441604618   441774627   441933124   442072021   451001531   451029474  
451057335   451085047   451112817   451140370   451168033   451195697  
451223523   436238943   451277123   451304638   451332084   451359483  
451386924

440641140

  441604840   441774700   441933157   442072047   451001549   451029482  
451057343   451085054   451112825   451140388   451168041   451195705  
451223531   436247449   451277131   451304646   451332092   451359491  
451386932

440641348

  441605284   441774726   441933181   442072070   451001556   451029490  
451057350   451085062   451112833   451140396   451168058   451195713  
451223549   436265128   451277149   451304653   451332100   451359509  
451386940

440645307

  441605334   441774858   441933199   442072096   451001564   451029508  
451057368   451085070   451112841   451140404   451168066   451195721  
451223556   436272207   451277156   451304661   451332118   451359517  
451386957

440647659

  441605474   441774866   441933298   442072120   451001572   451029516  
451057376   451085088   451112858   451140412   451168074   451195739  
451223564   436274898   451277164   451304679   451332126   451359525  
451386965

440648012

  441605482   441774874   441933389   442072146   451001598   451029524  
451057384   451085096   451112866   451140420   451168082   451195747  
451223572   436276406   451277172   451304687   451332134   451359533  
451386973

440648939

  441605565   441775020   441933439   442072161   451001606   451029532  
451057392   451085104   451112874   451140438   451168090   451195754  
451223580   436283832   451277180   451304695   451332142   451359541  
451386981

440649143

  441605607   441775087   441933462   442072179   451001614   451029540  
451057400   451085112   451112882   451140446   451168108   451195762  
451223598   436289474   451277198   451304703   451332159   451359558  
451386999

440649358

  441605722   441775095   441933504   442072195   451001622   451029557  
451057418   451085120   451112890   451140453   451168116   451195770  
451223606   436289987   451277206   451304711   451332167   451359566  
451387005

440650463

  441605813   441775103   441933520   442072286   451001630   451029565  
451057426   451085138   451112908   451140461   451168124   451195788  
451223614   436293914   451277214   451304729   451332175   451359574  
451387013

440650646

  441605821   441775202   441933538   442072336   451001648   451029573  
451057434   451085146   451112916   451140479   451168132   451195796  
451223622   436302780   451277222   451304737   451332183   451359582  
451387021

440650661

  441605847   441775210   441933561   442072484   451001655   451029581  
451057442   451085153   451112924   451140487   451168140   451195804  
451223630   436304521   451277230   451304745   451332191   451359590  
451387039

440651230

  441605854   441775251   441933611   442072500   451001663   451029599  
451057459   451085161   451112932   451140503   451168157   451195812  
451223648   436305650   451277248   451304752   451332209   451359608  
451387047

440653558

  441605870   441775277   441933637   442072575   451001671   451029607  
451057467   451085179   451112940   451140511   451168165   451195820  
451223655   436307136   451277255   451304760   451332217   451359616  
451387054

440653608

  441605912   441775327   441933686   442072617   451001689   451029615  
451057475   451085187   451112957   451140529   451168173   451195838  
451223663   436307805   451277263   451304778   451332225   451359624  
451387062

440653798

  441606001   441775384   441933710   442072740   451001697   451029623  
451057483   451085195   451112965   451140537   451168181   451195846  
451223671   436315196   451277271   451304786   451332233   451359632  
451387070

440655132

  441606035   441775509   441933793   442072823   451001705   451029631  
451057491   451085203   451112973   451140545   451168199   451195853  
451223689   436319149   451277289   451304794   451332241   451359640  
451387088



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

440655496

    441606076        441775665        441933843        442072872       
451001713        451029649        451057509        451085211        451112981   
    451140552        451168215        451195861        451223697       
436325583        451277297        451304802        451332258        451359665   
    451387096   

440655728

    441606225        441775673        441933967        442073078       
451001721        451029656        451057517        451085229        451112999   
    451140560        451168223        451195879        451223705       
436326854        451277305        451304810        451332266        451359673   
    451387104   

440656403

    441606308        441775723        441934015        442073102       
451001739        451029664        451057525        451085237        451113005   
    451140578        451168231        451195887        451223713       
436327621        451277313        451304828        451332274        451359681   
    451387112   

440656494

    441606340        441775749        441934023        442073136       
451001747        451029672        451057533        451085252        451113013   
    451140586        451168249        451195895        451223721       
436339758        451277321        451304836        451332282        451359699   
    451387120   

440657039

    441606449        441775780        441934049        442073193       
451001754        451029680        451057541        451085260        451113021   
    451140594        451168256        451195903        451223739       
436341010        451277339        451304844        451332290        451359707   
    451387138   

440658029

    441606456        441775798        441934064        442073243       
451001762        451029698        451057558        451085278        451113039   
    451140602        451168264        451195911        451223747       
436341150        451277347        451304851        451332308        451359715   
    451387146   

440658334

    441606589        441775855        441934080        442073250       
451001770        451029706        451057566        451085286        451113047   
    451140610        451168272        451195929        451223754       
436345516        451277354        451304869        451332316        451359723   
    451387153   

440659407

    441606597        441775863        441934106        442073284       
451001788        451029714        451057574        451085294        451113054   
    451140628        451168280        451195937        451223762       
436346316        451277362        451304877        451332324        451359731   
    451387161   

440659753

    441606654        441775996        441934148        442073367       
451001796        451029722        451057582        451085302        451113062   
    451140636        451168298        451195945        451223770       
436353379        451277370        451304885        451332332        451359749   
    451387179   

440660041

    441606738        441776192        441934205        442073391       
451001804        451029730        451057590        451085310        451113070   
    451140644        451168306        451195952        451223788       
436353924        451277388        451304893        451332340        451359756   
    451387187   

440660116

    441606845        441776218        441934247        442073417       
451001812        451029748        451057608        451085328        451113088   
    451140651        451168314        451195960        451223796       
436356620        451277396        451304901        451332357        451359764   
    451387195   

440660207

    441606902        441776358        441934254        442073573       
451001838        451029755        451057616        451085336        451113096   
    451140669        451168322        451195978        451223804       
436365977        451277404        451304919        451332365        451359772   
    451387203   

440660454

    441606936        441776374        441934270        442073755       
451001846        451029763        451057624        451085344        451113104   
    451140677        451168330        451195986        451223812       
436366736        451277412        451304927        451332373        451359780   
    451387211   

440660819

    441607058        441776424        441934312        442073805       
451001853        451029771        451057632        451085351        451113112   
    451140685        451168348        451195994        451223820       
436369706        451277420        451304935        451332381        451359798   
    451387229   

440661312

    441607074        441776440        441934379        442073839       
451001861        451029789        451057640        451085369        451113120   
    451140693        451168355        451196000        451223838       
436370225        451277438        451304943        451332399        451359806   
    451387237   

440661726

    441607116        441776457        441934403        442073938       
451001879        451029797        451057657        451085377        451113138   
    451140701        451168363        451196018        451223846       
436375141        451277446        451304950        451332415        451359814   
    451387245   

440661973

    441607140        441776481        441934486        442073946       
451001887        451029805        451057665        451085385        451113146   
    451140719        451168371        451196026        451223853       
436378137        451277453        451304968        451332423        451359822   
    451387252   

440662336

    441607199        441776499        441934494        442074035       
451001895        451029813        451057673        451085393        451113153   
    451140727        451168389        451196034        451223861       
436378558        451277461        451304976        451332431        451359830   
    451387278   

440663565

    441607231        441776507        441934601        442074043       
451001903        451029821        451057681        451085401        451113161   
    451140735        451168397        451196042        451223879       
436379317        451277479        451304984        451332449        451359848   
    451387286   

440664506

    441607272        441776515        441934619        442074100       
451001911        451029839        451057699        451085427        451113179   
    451140743        451168405        451196059        451223887       
436385280        451277487        451304992        451332456        451359855   
    451387294   

440665172

    441607314        441776549        441934700        442074126       
451001929        451029847        451057707        451085435        451113187   
    451140750        451168413        451196067        451223895       
436390801        451277495        451305007        451332464        451359863   
    451387302   

440666501

    441607322        441776598        441934759        442074134       
451001937        451029862        451057715        451085443        451113195   
    451140768        451168421        451196075        451223903       
436398374        451277503        451305015        451332472        451359871   
    451387310   

440666543

    441607363        441776671        441934767        442074191       
451001945        451029870        451057723        451085450        451113203   
    451140776        451168439        451196083        451223911       
436406326        451277511        451305023        451332480        451359889   
    451387328   

440666618

    441607389        441776788        441934775        442074233       
451001960        451029888        451057731        451085468        451113211   
    451140784        451168447        451196091        451223929       
436406631        451277529        451305031        451332498        451359897   
    451387336   

440667038

    441607439        441776994        441934874        442074266       
451001978        451029896        451057749        451085476        451113229   
    451140792        451168454        451196109        451223937       
436409312        451277537        451305049        451332506        451359905   
    451387344   

440667574

    441607520        441777018        441934965        442074282       
451001986        451029904        451057756        451085484        451113237   
    451140800        451168462        451196117        451223945       
436415160        451277545        451305056        451332514        451359913   
    451387351   

440667855

    441607660        441777034        441934973        442074324       
451001994        451029912        451057764        451085492        451113245   
    451140818        451168470        451196125        451223952       
436428072        451277552        451305064        451332522        451359921   
    451387369   

440669927

    441607744        441777059        441934981        442074340       
451002000        451029938        451057772        451085500        451113252   
    451140826        451168488        451196133        451223960       
451250013        451277560        451305072        451332530        451359939   
    451387377   

440670073

    441607868        441777075        441935046        442074399       
451002018        451029946        451057780        451085518        451113260   
    451140834        451168496        451196141        451223978       
451250021        451277578        451305080        451332548        451359947   
    451387385   

440670420

    441607892        441777117        441935053        442074407       
451002026        451029953        451057798        451085526        451113278   
    451140842        451168504        451196158        451223986       
451250039        451277586        451305098        451332555        451359954   
    451387393   

440670461

    441607967        441777257        441935137        442074415       
451002034        451029961        451057814        451085534        451113286   
    451140859        451168512        451196166        451223994       
451250047        451277594        451305106        451332563        451359962   
    451387401   

440670503

    441607983        441777398        441935186        442074456       
451002042        451029979        451057822        451085542        451113294   
    451140867        451168520        451196174        451224000       
451250054        451277602        451305114        451332571        451359970   
    451387419   

440670552

    441608007        441777422        441935194        442074464       
451002059        451029987        451057830        451085559        451113302   
    451140883        451168538        451196182        451224018       
451250062        451277628        451305122        451332589        451359988   
    451387427   

440670651

    441608064        441777448        441935210        442074498       
451002067        451029995        451057848        451085567        451113310   
    451140891        451168546        451196190        451224026       
451250070        451277636        451305130        451332597        451359996   
    451387435   

440671105

    441608072        441777547        441935228        442074571       
451002075        451030001        451057855        451085575        451113328   
    451140909        451168553        451196208        451224034       
451250088        451277644        451305148        451332605        451360002   
    451387443   

440671873

    441608080        441777604        441935236        442074910       
451002083        451030019        451057871        451085583        451113336   
    451140917        451168561        451196216        451224042       
451250096        451277651        451305155        451332613        451360010   
    451387450   

440671972

    441608247        441777612        441935277        442074936       
451002091        451030027        451057889        451085591        451113344   
    451140925        451168579        451196224        451224059       
451250104        451277669        451305163        451332621        451360028   
    451387468   

440671980

    441608361        441777620        441935293        442075008       
451002109        451030035        451057897        451085609        451113351   
    451140933        451168587        451196232        451224067       
451250112        451277677        451305171        451332639        451360036   
    451387476   

440672103

    441608478        441777752        441935301        442075040       
451002117        451030043        451057905        451085617        451113369   
    451140941        451168595        451196240        451224075       
451250120        451277685        451305189        451332647        451360044   
    451387484   

440672301

    441608577        441777778        441935319        442075057       
451002125        451030050        451057913        451085625        451113377   
    451140958        451168603        451196257        451224083       
451250138        451277693        451305197        451332654        451360051   
    451387492   

440675098

    441608601        441777794        441935327        442075081       
451002133        451030068        451057921        451085633        451113385   
    451140966        451168611        451196265        451224091       
451250146        451277701        451305205        451332662        451360069   
    451387500   

440675163

    441608627        441777851        441935368        442075107       
451002141        451030076        451057939        451085641        451113393   
    451140974        451168629        451196273        451224109       
451250153        451277719        451305213        451332670        451360077   
    451387518   

440675551

    441608791        441777943        441935392        442075222       
451002158        451030084        451057947        451085658        451113401   
    451140982        451168645        451196281        451224117       
451250161        451277727        451305221        451332688        451360085   
    451387526   

440675627

    441608932        441778016        441935400        442075263       
451002166        451030092        451057954        451085666        451113419   
    451140990        451168652        451196299        451224133       
451250179        451277735        451305239        451332696        451360093   
    451387534   

440676658

    441608973        441778073        441935426        442075297       
451002174        451030100        451057962        451085674        451113427   
    451141006        451168660        451196307        451224141       
451250187        451277743        451305247        451332704        451360101   
    451387542   

440677540

    441609062        441778198        441935434        442075396       
451002182        451030118        451057970        451085682        451113435   
    451141014        451168678        451196315        451224158       
451250195        451277750        451305254        451332712        451360119   
    451387559   

440677664

    441609104        441778206        441935467        442075446       
451002190        451030126        451057988        451085690        451113443   
    451141022        451168686        451196323        451224166       
451250203        451277768        451305262        451332720        451360127   
    451387567   

440677722

    441609153        441778271        441935491        442075529       
451002208        451030134        451057996        451085708        451113450   
    451141030        451168694        451196331        451224174       
451250211        451277776        451305270        451332738        451360135   
    451387575   

440677888

    441609179        441778289        441935509        442075552       
451002216        451030142        451058002        451085716        451113468   
    451141048        451168702        451196349        451224182       
451250229        451277784        451305288        451332746        451360150   
    451387583   

440678308

    441609187        441778297        441935558        442075727       
451002224        451030159        451058010        451085724        451113476   
    451141055        451168710        451196356        451224190       
451250237        451277792        451305296        451332753        451360168   
    451387591   

440678795

    441609203        441778388        441935624        442075750       
451002232        451030167        451058028        451085732        451113484   
    451141063        451168728        451196364        451224208       
451250245        451277800        451305304        451332761        451360176   
    451387609   

440678811

    441609245        441778438        441935657        442075768       
451002240        451030175        451058036        451085740        451113492   
    451141071        451168736        451196372        451224216       
451250252        451277818        451305312        451332779        451360184   
    451387617   

440678894

    441609302        441778461        441935673        442075891       
451002257        451030183        451058044        451085757        451113500   
    451141089        451168751        451196380        451224224       
451250260        451277826        451305320        451332787        451360192   
    451387625   

440678902

    441609310        441778636        441935772        442075941       
451002265        451030191        451058051        451085773        451113518   
    451141097        451168769        451196398        451224232       
451250278        451277834        451305338        451332795        451360200   
    451387633   

440678910

    441609377        441778644        441935806        442075958       
451002273        451030209        451058069        451085781        451113526   
    451141105        451168777        451196406        451224240       
451250286        451277842        451305346        451332803        451360218   
    451387641   

440678969

    441609567        441778727        441935863        442075974       
451002281        451030217        451058077        451085799        451113534   
    451141113        451168785        451196414        451224257       
451250294        451277859        451305353        451332811        451360226   
    451387658   

440679801

    441609609        441778776        441935871        442076071       
451002299        451030225        451058085        451085807        451113542   
    451141121        451168801        451196422        451224265       
451250302        451277867        451305361        451332829        451360234   
    451387666   

440679827

    441609617        441778792        441935889        442076097       
451002307        451030233        451058093        451085815        451113559   
    451141139        451168819        451196430        451224273       
451250310        451277875        451305379        451332837        451360242   
    451387674   

440680429

    441609674        441778859        441936077        442076154       
451002315        451030241        451058101        451085823        451113567   
    451141147        451168827        451196448        451224281       
451250328        451277883        451305387        451332845        451360259   
    451387682   

440680478

    441609849        441778891        441936135        442076329       
451002323        451030258        451058119        451085831        451113575   
    451141154        451168835        451196463        451224299       
451250336        451277891        451305395        451332852        451360267   
    451387690   

440680585

    441610078        441778917        441936176        442076378       
451002331        451030274        451058127        451085849        451113583   
    451141162        451168843        451196471        451224307       
451250344        451277909        451305403        451332860        451360275   
    451387708   

440681484

    441610086        441778933        441936218        442076402       
451002349        451030282        451058135        451085856        451113591   
    451141170        451168850        451196489        451224315       
451250351        451277917        451305411        451332878        451360283   
    451387716   

440681633

    441610144        441778958        441936242        442076477       
451002356        451030290        451058143        451085864        451113609   
    451141188        451168868        451196497        451224323       
451250369        451277925        451305429        451332886        451360291   
    451387724   

440682391

    441610185        441779006        441936267        442076501       
451002364        451030308        451058150        451085872        451113617   
    451141196        451168876        451196505        451224331       
451250377        451277933        451305437        451332894        451360309   
    451387732   

440682656

    441610268        441779105        441936374        442076550       
451002372        451030316        451058168        451085880        451113625   
    451141204        451168884        451196513        451224349       
451250385        451277941        451305445        451332902        451360317   
    451387740   

440682797

    441610326        441779121        441936382        442076568       
451002380        451030324        451058176        451085898        451113633   
    451141212        451168892        451196521        451224356       
451250393        451277958        451305452        451332910        451360325   
    451387757   

440683274

    441610367        441779188        441936408        442076576       
451002398        451030332        451058184        451085906        451113641   
    451141220        451168900        451196539        451224364       
451250401        451277966        451305460        451332928        451360333   
    451387765   

440683555

    441610383        441779196        441936416        442076691       
451002406        451030340        451058192        451085914        451113658   
    451141238        451168918        451196547        451224372       
451250419        451277974        451305478        451332936        451360341   
    451387773   

440683811

    441610391        441779220        441936473        442076725       
451002414        451030357        451058200        451085922        451113666   
    451141246        451168926        451196554        451224380       
451250427        451277982        451305486        451332944        451360358   
    451387781   

440684355

    441610433        441779329        441936531        442076766       
451002422        451030365        451058218        451085930        451113674   
    451141253        451168934        451196562        451224398       
451250435        451277990        451305494        451332951        451360366   
    451387799   

440685634

    441610466        441779428        441937018        442076808       
451002430        451030373        451058226        451085948        451113682   
    451141261        451168942        451196570        451224406       
451250443        451278006        451305502        451332969        451360374   
    451387807   

440686756

    441610490        441779501        441937125        442076857       
451002448        451030381        451058234        451085955        451113690   
    451141279        451168959        451196588        451224414       
451250450        451278014        451305510        451332977        451360382   
    451387815   

440687077

    441610524        441779527        441937174        442076964       
451002455        451030399        451058242        451085963        451113708   
    451141287        451168967        451196596        451224422       
451250468        451278022        451305528        451332985        451360390   
    451387823   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

440688471

    441610748        441779576        441937182        442077046       
451002463        451030407        451058259        451085971        451113716   
    451141295        451168975        451196604        451224430       
451250476        451278030        451305536        451332993        451360408   
    451387831   

440688547

    441611373        441779600        441937273        442077129       
451002471        451030415        451058267        451085989        451113724   
    451141303        451168983        451196612        451224448       
451250484        451278048        451305544        451333009        451360416   
    451387849   

440689560

    441611381        441779626        441937299        442077368       
451002489        451030423        451058275        451085997        451113732   
    451141311        451168991        451196620        451224455       
451250492        451278055        451305551        451333017        451360424   
    451387856   

440689586

    441611498        441779667        441937349        442077459       
451002497        451030431        451058283        451086003        451113740   
    451141329        451169007        451196638        451224463       
451250500        451278063        451305569        451333025        451360432   
    451387864   

440689677

    441611605        441779691        441937364        442077483       
451002505        451030456        451058291        451086011        451113757   
    451141337        451169015        451196646        451224471       
451250518        451278071        451305577        451333033        451360440   
    451387872   

440690352

    441611647        441779790        441937380        442077491       
451002513        451030464        451058309        451086029        451113765   
    451141345        451169023        451196653        451224489       
451250526        451278089        451305585        451333041        451360457   
    451387880   

440691020

    441611860        441779832        441937414        442077558       
451002521        451030472        451058317        451086037        451113773   
    451141352        451169031        451196661        451224497       
451250534        451278097        451305593        451333058        451360465   
    451387898   

440691525

    441611886        441779972        441937430        442077574       
451002539        451030480        451058325        451086045        451113781   
    451141360        451169049        451196679        451224513       
451250542        451278105        451305601        451333066        451360473   
    451387906   

440692234

    441611902        441779998        441937471        442077616       
451002547        451030498        451058333        451086052        451113799   
    451141386        451169056        451196687        451224521       
451250559        451278113        451305619        451333074        451360481   
    451387914   

440692390

    441611969        441780061        441937513        442077673       
451002554        451030506        451058341        451086060        451113807   
    451141394        451169064        451196695        451224539       
451250567        451278121        451305627        451333082        451360499   
    451387922   

440692861

    441612603        441780152        441937539        442077707       
451002562        451030514        451058358        451086078        451113815   
    451141402        451169072        451196703        451224547       
451250575        451278139        451305635        451333090        451360507   
    451387930   

440693372

    441612629        441780160        441937554        442077780       
451002570        451030522        451058366        451086086        451113823   
    451141410        451169080        451196711        451224554       
451250583        451278147        451305643        451333108        451360515   
    451387948   

440693778

    441612637        441780178        441937596        442077814       
451002588        451030530        451058374        451086094        451113831   
    451141428        451169098        451196729        451224562       
451250591        451278154        451305650        451333116        451360523   
    451387955   

440693976

    441612686        441780202        441937620        442077830       
451002596        451030555        451058382        451086102        451113849   
    451141436        451169106        451196737        451224570       
451250609        451278162        451305668        451333124        451360531   
    451387963   

440694396

    441612694        441780301        441937653        442077871       
451002604        451030563        451058390        451086110        451113856   
    451141444        451169114        451196745        451224588       
451250617        451278170        451305676        451333132        451360549   
    451387971   

440694933

    441612744        441780418        441937679        442077905       
451002612        451030571        451058408        451086128        451113864   
    451141451        451169122        451196752        451224596       
451250625        451278188        451305684        451333140        451360556   
    451387989   

440695187

    441612769        441780525        441937687        442077996       
451002620        451030589        451058424        451086136        451113872   
    451141469        451169130        451196760        451224604       
451250633        451278196        451305692        451333157        451360564   
    451387997   

440695625

    441612843        441780574        441937695        442078044       
451002638        451030597        451058432        451086144        451113880   
    451141477        451169148        451196778        451224612       
451250641        451278204        451305700        451333165        451360572   
    451388003   

440696219

    441612900        441780657        441937752        442078077       
451002646        451030605        451058457        451086151        451113898   
    451141485        451169155        451196786        451224620       
451250658        451278212        451305718        451333173        451360580   
    451388011   

440697084

    441612959        441780699        441937760        442078127       
451002653        451030613        451058465        451086169        451113906   
    451141493        451169163        451196794        451224638       
451250666        451278220        451305726        451333181        451360598   
    451388029   

440697332

    441613007        441780731        441937976        442078200       
451002661        451030621        451058481        451086177        451113914   
    451141501        451169171        451196802        451224646       
451250674        451278238        451305734        451333199        451360606   
    451388037   

440697357

    441613148        441780764        441938065        442078218       
451002687        451030639        451058499        451086185        451113922   
    451141519        451169189        451196810        451224653       
451250682        451278246        451305742        451333207        451360614   
    451388045   

440697530

    441613155        441780962        441938107        442078234       
451002695        451030647        451058507        451086193        451113930   
    451141527        451169197        451196828        451224661       
451250690        451278253        451305759        451333215        451360622   
    451388052   

440698215

    441613213        441781051        441938123        442078325       
451002703        451030654        451058515        451086201        451113948   
    451141535        451169205        451196836        451224679       
451250708        451278261        451305767        451333223        451360630   
    451388060   

440698736

    441613262        441781234        441938172        442078598       
451002711        451030662        451058523        451086219        451113955   
    451141543        451169213        451196844        451224687       
451250716        451278279        451305775        451333231        451360648   
    451388078   

440698926

    441613288        441781242        441938222        442078713       
451002729        451030670        451058531        451086227        451113963   
    451141550        451169221        451196851        451224695       
451250732        451278287        451305783        451333249        451360655   
    451388086   

440699098

    441613361        441781325        441938255        442078721       
451002737        451030688        451058549        451086235        451113971   
    451141568        451169239        451196869        451224703       
451250740        451278295        451305791        451333256        451360663   
    451388094   

440699445

    441613429        441781341        441938271        442078796       
451002745        451030696        451058556        451086243        451113989   
    451141576        451169247        451196877        451224711       
451250757        451278303        451305809        451333264        451360671   
    451388102   

440699460

    441613486        441781358        441938388        442078838       
451002752        451030704        451058564        451086250        451113997   
    451141584        451169254        451196885        451224729       
451250765        451278311        451305817        451333272        451360689   
    451388128   

440699718

    441613510        441781457        441938537        442078853       
451002760        451030712        451058572        451086268        451114003   
    451141592        451169262        451196893        451224737       
451250773        451278329        451305825        451333280        451360697   
    451388136   

440699890

    441613551        441781507        441938560        442078945       
451002778        451030720        451058580        451086276        451114011   
    451141600        451169270        451196901        451224745       
451250781        451278337        451305833        451333298        451360705   
    451388144   

440699916

    441613684        441781515        441938594        442079000       
451002786        451030738        451058598        451086284        451114029   
    451141618        451169288        451196919        451224752       
451250799        451278345        451305841        451333306        451360713   
    451388151   

440701050

    441613726        441781556        441938602        442079018       
451002794        451030746        451058606        451086292        451114037   
    451141626        451169296        451196927        451224760       
451250807        451278352        451305858        451333314        451360721   
    451388169   

440701183

    441614021        441781580        441938685        442079059       
451002802        451030753        451058614        451086300        451114045   
    451141634        451169304        451196935        451224778       
451250815        451278360        451305866        451333322        451360739   
    451388177   

440701282

    441614138        441781606        441938701        442079141       
451002810        451030761        451058622        451086318        451114052   
    451141659        451169320        451196943        451224786       
451250823        451278378        451305874        451333330        451360747   
    451388185   

440701530

    441614161        441781622        441938719        442079166       
451002828        451030779        451058630        451086326        451114060   
    451141667        451169338        451196950        451224794       
451250849        451278386        451305882        451333348        451360754   
    451388193   

440701548

    441614211        441781655        441938727        442079216       
451002836        451030795        451058648        451086334        451114078   
    451141675        451169346        451196968        451224802       
451250856        451278394        451305890        451333355        451360762   
    451388201   

440702140

    441614328        441781804        441938735        442079224       
451002844        451030803        451058655        451086342        451114086   
    451141683        451169353        451196976        451224810       
451250864        451278402        451305908        451333363        451360770   
    451388219   

440702546

    441614344        441781879        441938768        442079232       
451002851        451030811        451058663        451086359        451114094   
    451141691        451169361        451196984        451224828       
451250872        451278410        451305916        451333371        451360788   
    451388227   

440702892

    441614351        441781887        441938826        442079281       
451002869        451030829        451058671        451086367        451114102   
    451141709        451169379        451196992        451224836       
451250880        451278428        451305924        451333389        451360796   
    451388235   

440703528

    441614377        441781895        441938834        442079398       
451002877        451030837        451058689        451086383        451114110   
    451141717        451169387        451197008        451224844       
451250898        451278436        451305932        451333397        451360804   
    451388243   

440703783

    441614401        441781978        441938867        442079406       
451002885        451030845        451058697        451086391        451114128   
    451141725        451169395        451197016        451224851       
451250906        451278444        451305940        451333405        451360812   
    451388250   

440703916

    441614427        441782026        441938909        442079455       
451002893        451030852        451058705        451086409        451114136   
    451141733        451169411        451197024        451224869       
451250914        451278451        451305957        451333413        451360820   
    451388268   

440703932

    441614484        441782232        441938925        442079463       
451002901        451030860        451058713        451086417        451114144   
    451141741        451169429        451197032        451224877       
451250922        451278469        451305965        451333421        451360838   
    451388276   

440704088

    441614518        441782273        441938990        442079471       
451002919        451030878        451058721        451086425        451114151   
    451141758        451169437        451197040        451224885       
451250930        451278477        451305973        451333439        451360846   
    451388284   

440704591

    441614591        441782307        441939030        442079521       
451002927        451030886        451058739        451086433        451114169   
    451141766        451169445        451197057        451224893       
451250948        451278485        451305981        451333447        451360853   
    451388292   

440704716

    441614666        441782406        441939139        442079604       
451002935        451030894        451058747        451086441        451114177   
    451141774        451169452        451197065        451224901       
451250955        451278493        451305999        451333454        451360861   
    451388300   

440704799

    441614872        441782489        441939147        442079661       
451002943        451030902        451058754        451086458        451114185   
    451141782        451169460        451197073        451224919       
451250963        451278501        451306005        451333462        451360879   
    451388318   

440704971

    441614880        441782497        441939238        442079760       
451002950        451030910        451058762        451086466        451114193   
    451141790        451169478        451197081        451224927       
451250971        451278519        451306013        451333470        451360887   
    451388326   

440705242

    441614914        441782661        441939295        442079810       
451002968        451030928        451058770        451086474        451114201   
    451141808        451169486        451197099        451224935       
451250989        451278527        451306021        451333488        451360895   
    451388334   

440707057

    441614955        441783107        441939303        442079851       
451002976        451030936        451058788        451086482        451114219   
    451141816        451169494        451197107        451224943       
451250997        451278535        451306039        451333496        451360903   
    451388342   

440707081

    441614971        441783123        441939337        442079893       
451002984        451030944        451058796        451086490        451114227   
    451141824        451169502        451197115        451224950       
451251003        451278543        451306047        451333504        451360911   
    451388359   

440707297

    441615028        441783131        441939402        442079935       
451002992        451030951        451058804        451086508        451114235   
    451141832        451169510        451197123        451224968       
451251011        451278550        451306054        451333512        451360929   
    451388367   

440709269

    441615036        441783198        441939444        442079943       
451003008        451030969        451058812        451086516        451114243   
    451141840        451169528        451197131        451224976       
451251029        451278568        451306062        451333520        451360937   
    451388375   

440709350

    441615184        441783230        441939469        442079976       
451003016        451030977        451058820        451086524        451114250   
    451141857        451169536        451197149        451224984       
451251045        451278576        451306070        451333538        451360945   
    451388391   

440709533

    441615192        441783305        441939501        442080008       
451003024        451030985        451058838        451086532        451114268   
    451141865        451169544        451197156        451224992       
451251052        451278584        451306088        451333546        451360952   
    451388409   

440709764

    441615267        441783313        441939568        442080016       
451003032        451030993        451058846        451086540        451114276   
    451141873        451169551        451197164        451225007       
451251060        451278592        451306096        451333553        451360960   
    451388417   

440710739

    441615317        441783602        441939576        442080024       
451003057        451031009        451058853        451086557        451114284   
    451141881        451169569        451197172        451225015       
451251078        451278600        451306104        451333561        451360978   
    451388425   

440710887

    441615325        441783701        441939618        442080040       
451003065        451031017        451058861        451086573        451114292   
    451141899        451169577        451197180        451225023       
451251086        451278618        451306112        451333579        451360986   
    451388433   

440711489

    441615341        441783719        441939634        442080115       
451003073        451031025        451058879        451086581        451114300   
    451141907        451169585        451197198        451225031       
451251094        451278626        451306120        451333595        451360994   
    451388458   

440711570

    441615382        441783867        441939667        442080537       
451003081        451031033        451058887        451086599        451114318   
    451141915        451169593        451197206        451225049       
451251102        451278634        451306138        451333603        451361000   
    451388466   

440711935

    441615523        441783958        441939709        442080552       
451003099        451031041        451058895        451086607        451114326   
    451141923        451169601        451197214        451225056       
451251110        451278642        451306146        451333611        451361018   
    451388474   

440712107

    441615622        441783966        441939725        442080560       
451003107        451031058        451058903        451086615        451114334   
    451141931        451169619        451197230        451225064       
451251128        451278659        451306153        451333629        451361026   
    451388482   

440712297

    441615671        441783974        441939733        442080602       
451003115        451031066        451058911        451086623        451114342   
    451141949        451169627        451197248        451225072       
451251136        451278667        451306161        451333637        451361034   
    451388490   

440712511

    441615689        441783982        441939741        442080610       
451003123        451031074        451058929        451086631        451114359   
    451141956        451169635        451197255        451225080       
451251144        451278675        451306179        451333645        451361042   
    451388508   

440713097

    441615762        441784006        441939766        442080727       
451003131        451031082        451058937        451086649        451114367   
    451141964        451169643        451197263        451225098       
451251151        451278683        451306187        451333652        451361059   
    451388516   

440713188

    441616083        441784089        441939782        442080735       
451003149        451031090        451058945        451086656        451114375   
    451141972        451169650        451197271        451225106       
451251169        451278691        451306195        451333660        451361067   
    451388524   

440713261

    441616166        441784154        441939808        442080743       
451003156        451031108        451058952        451086664        451114383   
    451141980        451169668        451197289        451225114       
451251177        451278709        451306203        451333678        451361083   
    451388532   

440713741

    441616190        441784162        441939816        442080776       
451003164        451031116        451058960        451086672        451114391   
    451141998        451169676        451197297        451225122       
451251185        451278717        451306211        451333686        451361091   
    451388557   

440714616

    441616273        441784204        441939899        442080792       
451003172        451031132        451058978        451086680        451114409   
    451142012        451169692        451197305        451225130       
451251193        451278725        451306229        451333694        451361109   
    451388565   

440714863

    441616489        441784246        441939907        442080818       
451003180        451031140        451058986        451086698        451114417   
    451142020        451169700        451197313        451225148       
451251201        451278733        451306237        451333702        451361117   
    451388573   

440715225

    441616604        441784295        441939915        442080826       
451003198        451031157        451058994        451086706        451114425   
    451142038        451169718        451197321        451225155       
451251219        451278741        451306245        451333710        451361125   
    451388581   

440715423

    441616646        441784402        441939980        442080867       
451003206        451031165        451059000        451086714        451114433   
    451142046        451169726        451197339        451225163       
451251227        451278758        451306252        451333728        451361133   
    451388599   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

440716447

    441616679        441784410        441940012        442080925       
451003214        451031173        451059018        451086722        451114441   
    451142053        451169734        451197347        451225171       
451251235        451278766        451306260        451333736        451361141   
    451388607   

440716561

    441616687        441784477        441940111        442080974       
451003222        451031181        451059026        451086730        451114458   
    451142061        451169742        451197354        451225189       
451251243        451278774        451306278        451333744        451361158   
    451388615   

440716777

    441616752        441784493        441940137        442080982       
451003230        451031199        451059034        451086748        451114466   
    451142079        451169759        451197362        451225197       
451251250        451278782        451306286        451333751        451361166   
    451388623   

440716975

    441616844        441784519        441940186        442081030       
451003248        451031207        451059042        451086755        451114474   
    451142087        451169767        451197370        451225205       
451251268        451278790        451306294        451333769        451361174   
    451388631   

440717460

    441616943        441784550        441940244        442081071       
451003255        451031215        451059059        451086763        451114482   
    451142095        451169775        451197388        451225213       
451251276        451278808        451306302        451333777        451361182   
    451388649   

440717577

    441617032        441784568        441940293        442081097       
451003263        451031223        451059067        451086771        451114490   
    451142103        451169783        451197396        451225221       
451251284        451278816        451306310        451333785        451361190   
    451388656   

440718203

    441617164        441784584        441940384        442081303       
451003271        451031231        451059075        451086789        451114508   
    451142111        451169791        451197404        451225239       
451251292        451278824        451306328        451333793        451361208   
    451388664   

440718351

    441617180        441784634        441940400        442081394       
451003289        451031249        451059083        451086797        451114516   
    451142129        451169809        451197412        451225247       
451251300        451278832        451306336        451333801        451361216   
    451388672   

440718377

    441617255        441784667        441940475        442081436       
451003297        451031256        451059091        451086805        451114524   
    451142137        451169817        451197420        451225254       
451251318        451278840        451306344        451333819        451361224   
    451388680   

440718807

    441617339        441784691        441940483        442081469       
451003305        451031264        451059109        451086813        451114532   
    451142145        451169833        451197438        451225262       
451251326        451278857        451306351        451333827        451361232   
    451388698   

440718864

    441617529        441784709        441940574        442081485       
451003313        451031272        451059117        451086821        451114540   
    451142152        451169841        451197446        451225270       
451251334        451278865        451306369        451333835        451361240   
    451388706   

440719441

    441617560        441784758        441940590        442081493       
451003321        451031280        451059125        451086839        451114557   
    451142160        451169858        451197453        451225288       
451251342        451278873        451306377        451333843        451361257   
    451388714   

440720498

    441617768        441784766        441940665        442081519       
451003339        451031298        451059133        451086847        451114565   
    451142178        451169866        451197461        451225296       
451251359        451278899        451306385        451333850        451361265   
    451388722   

440720589

    441617784        441784972        441940723        442081576       
451003347        451031306        451059141        451086854        451114573   
    451142186        451169874        451197479        451225304       
451251367        451278907        451306393        451333868        451361273   
    451388730   

440720613

    441617792        441784998        441940814        442081618       
451003354        451031314        451059158        451086862        451114581   
    451142194        451169882        451197487        451225312       
451251375        451278915        451306401        451333876        451361281   
    451388748   

440720639

    441617818        441785011        441940830        442081667       
451003362        451031322        451059166        451086870        451114599   
    451142202        451169890        451197495        451225320       
451251383        451278923        451306419        451333884        451361299   
    451388755   

440721256

    441617826        441785110        441940863        442081675       
451003370        451031330        451059174        451086888        451114607   
    451142210        451169908        451197511        451225338       
451251391        451278931        451306427        451333892        451361307   
    451388763   

440721330

    441617842        441785151        441940921        442081717       
451003388        451031348        451059182        451086896        451114615   
    451142228        451169916        451197529        451225346       
451251409        451278949        451306435        451333900        451361315   
    451388771   

440721942

    441617867        441785177        441941010        442081758       
451003396        451031355        451059190        451086904        451114623   
    451142236        451169924        451197537        451225353       
451251417        451278956        451306443        451333918        451361323   
    451388789   

440721991

    441617891        441785201        441941036        442081782       
451003404        451031371        451059208        451086912        451114631   
    451142244        451169932        451197545        451225361       
451251425        451278964        451306450        451333926        451361331   
    451388797   

440722007

    441618071        441785227        441941051        442081840       
451003412        451031389        451059216        451086920        451114649   
    451142251        451169940        451197552        451225379       
451251433        451278980        451306468        451333934        451361349   
    451388805   

440722221

    441618170        441785243        441941077        442081857       
451003420        451031397        451059224        451086938        451114656   
    451142269        451169957        451197560        451225387       
451251441        451278998        451306476        451333942        451361356   
    451388813   

440722429

    441618196        441785300        441941119        442081865       
451003438        451031405        451059232        451086946        451114664   
    451142277        451169965        451197578        451225395       
451251458        451279004        451306484        451333959        451361364   
    451388821   

440722833

    441618212        441785391        441941150        442081881       
451003446        451031413        451059257        451086953        451114672   
    451142285        451169973        451197586        451225403       
451251466        451279012        451306492        451333967        451361372   
    451388839   

440724219

    441618220        441785441        441941184        442081907       
451003453        451031421        451059265        451086961        451114680   
    451142293        451169981        451197594        451225411       
451251474        451279020        451306500        451333975        451361380   
    451388847   

440724342

    441618238        441785458        441941192        442081923       
451003461        451031439        451059273        451086979        451114698   
    451142301        451169999        451197602        451225429       
451251482        451279038        451306518        451333983        451361398   
    451388854   

440724565

    441618683        441785482        441941218        442081931       
451003487        451031454        451059281        451086987        451114706   
    451142319        451170005        451197610        451225437       
451251490        451279046        451306526        451333991        451361406   
    451388862   

440725786

    441618691        441785490        441941283        442081964       
451003495        451031462        451059299        451086995        451114714   
    451142327        451170013        451197628        451225445       
451251508        451279053        451306534        451334007        451361414   
    451388870   

440725935

    441618709        441785508        441941317        442081972       
451003503        451031470        451059307        451087001        451114722   
    451142335        451170021        451197636        451225452       
451251516        451279061        451306542        451334015        451361422   
    451388888   

440725968

    441618725        441785540        441941416        442081980       
451003511        451031488        451059315        451087019        451114730   
    451142343        451170039        451197644        451225460       
451251524        451279087        451306559        451334023        451361430   
    451388896   

440726123

    441618766        441785607        441941481        442082012       
451003529        451031496        451059323        451087027        451114748   
    451142368        451170047        451197651        451225478       
451251532        451279095        451306567        451334031        451361448   
    451388904   

440727154

    441618840        441785748        441941507        442082053       
451003537        451031504        451059331        451087035        451114755   
    451142376        451170054        451197669        451225486       
451251540        451279103        451306575        451334049        451361455   
    451388912   

440728897

    441618881        441785763        441941531        442082087       
451003545        451031512        451059349        451087043        451114763   
    451142384        451170062        451197677        451225494       
451251557        451279111        451306583        451334056        451361463   
    451388920   

440729234

    441618956        441785771        441941549        442082178       
451003552        451031520        451059356        451087050        451114771   
    451142392        451170070        451197685        451225502       
451251565        451279129        451306591        451334064        451361471   
    451388938   

440729622

    441619202        441785813        441941556        442082244       
451003560        451031538        451059364        451087068        451114789   
    451142400        451170088        451197693        451225510       
451251573        451279137        451306609        451334072        451361489   
    451388946   

440730125

    441619228        441785862        441941614        442082251       
451003578        451031546        451059372        451087076        451114797   
    451142418        451170096        451197701        451225528       
451251581        451279145        451306617        451334080        451361497   
    451388953   

440730430

    441619285        441785888        441941648        442082343       
451003586        451031553        451059380        451087084        451114805   
    451142426        451170104        451197719        451225536       
451251599        451279152        451306625        451334098        451361505   
    451388961   

440730836

    441619301        441785920        441941689        442082376       
451003594        451031561        451059414        451087092        451114813   
    451142434        451170112        451197727        451225544       
451251607        451279160        451306633        451334106        451361513   
    451388979   

440731230

    441619343        441785995        441941697        442082384       
451003602        451031579        451059422        451087100        451114821   
    451142442        451170120        451197735        451225551       
451251615        451279178        451306641        451334114        451361521   
    451388987   

440732584

    441619442        441786027        441941739        442082442       
451003610        451031587        451059430        451087118        451114839   
    451142459        451170138        451197743        451225569       
451251623        451279186        451306658        451334122        451361539   
    451388995   

440732964

    441619517        441786035        441941804        442082475       
451003628        451031595        451059448        451087126        451114854   
    451142467        451170146        451197750        451225577       
451251631        451279194        451306666        451334130        451361547   
    451389001   

440733079

    441619533        441786092        441941846        442082491       
451003636        451031603        451059455        451087134        451114862   
    451142475        451170153        451197768        451225585       
451251649        451279202        451306674        451334148        451361554   
    451389019   

440733335

    441619558        441786159        441941879        442082558       
451003644        451031611        451059463        451087142        451114870   
    451142483        451170161        451197776        451225593       
451251656        451279210        451306682        451334163        451361562   
    451389027   

440733491

    441619616        441786225        441941903        442082608       
451003651        451031629        451059471        451087159        451114888   
    451142491        451170179        451197784        451225601       
451251664        451279228        451306690        451334171        451361570   
    451389035   

440734598

    441619806        441786258        441942034        442082624       
451003669        451031637        451059489        451087167        451114896   
    451142509        451170187        451197800        451225619       
451251672        451279236        451306708        451334189        451361588   
    451389043   

440734945

    441619905        441786308        441942059        442082632       
451003677        451031645        451059497        451087175        451114904   
    451142517        451170195        451197818        451225627       
451251680        451279244        451306716        451334205        451361596   
    451389050   

440735538

    441619939        441786340        441942075        442082657       
451003685        451031652        451059505        451087183        451114912   
    451142525        451170203        451197826        451225635       
451251698        451279251        451306724        451334213        451361604   
    451389068   

440735819

    441620002        441786357        441942083        442082723       
451003693        451031660        451059513        451087191        451114920   
    451142533        451170211        451197842        451225643       
451251706        451279269        451306732        451334221        451361612   
    451389076   

440735850

    441620028        441786431        441942117        442082863       
451003701        451031678        451059521        451087209        451114938   
    451142541        451170229        451197859        451225650       
451251714        451279277        451306740        451334239        451361620   
    451389084   

440735991

    441620051        441786456        441942166        442082939       
451003719        451031686        451059539        451087217        451114946   
    451142558        451170237        451197867        451225668       
451251722        451279285        451306757        451334247        451361638   
    451389092   

440738151

    441620077        441786472        441942208        442082988       
451003727        451031694        451059547        451087225        451114953   
    451142566        451170245        451197875        451225676       
451251730        451279293        451306765        451334254        451361646   
    451389100   

440738730

    441620226        441786795        441942307        442083028       
451003735        451031702        451059554        451087233        451114961   
    451142574        451170252        451197883        451225684       
451251748        451279301        451306773        451334262        451361653   
    451389118   

440738987

    441620259        441786860        441942356        442083036       
451003743        451031710        451059562        451087241        451114979   
    451142582        451170260        451197891        451225692       
451251755        451279319        451306781        451334270        451361661   
    451389126   

440739126

    441620275        441786886        441942505        442083044       
451003750        451031728        451059570        451087258        451114987   
    451142590        451170278        451197909        451225700       
451251763        451279327        451306799        451334288        451361679   
    451389134   

440739423

    441620341        441786936        441942620        442083051       
451003768        451031736        451059588        451087266        451114995   
    451142608        451170286        451197917        451225718       
451251771        451279335        451306807        451334296        451361687   
    451389142   

440739589

    441620481        441786969        441942919        442083085       
451003776        451031744        451059596        451087274        451115000   
    451142616        451170294        451197925        451225726       
451251789        451279343        451306823        451334304        451361695   
    451389159   

440740207

    441620606        441787058        441943131        442083184       
451003784        451031751        451059604        451087282        451115018   
    451142624        451170302        451197933        451225734       
451251797        451279350        451306831        451334312        451361703   
    451389167   

440740280

    441620655        441787181        441943214        442083259       
451003792        451031769        451059612        451087290        451115034   
    451142632        451170310        451197941        451225742       
451251805        451279368        451306849        451334320        451361711   
    451389175   

440740603

    441620689        441787215        441943263        442083291       
451003800        451031785        451059620        451087308        451115042   
    451142640        451170328        451197958        451225759       
451251813        451279376        451306856        451334338        451361729   
    451389183   

440740702

    441620705        441787264        441943347        442083317       
451003818        451031793        451059638        451087316        451115059   
    451142657        451170336        451197966        451225767       
451251821        451279384        451306864        451334346        451361737   
    451389191   

440740991

    441620713        441787272        441943370        442083341       
451003826        451031801        451059646        451087324        451115067   
    451142665        451170344        451197974        451225775       
451251839        451279392        451306872        451334353        451361745   
    451389209   

440742047

    441620747        441787298        441943388        442083598       
451003834        451031819        451059653        451087332        451115075   
    451142681        451170351        451197982        451225783       
451251847        451279400        451306880        451334361        451361752   
    451389217   

440743227

    441620762        441787421        441943479        442083648       
451003842        451031827        451059661        451087340        451115083   
    451142699        451170369        451197990        451225791       
451251854        451279418        451306898        451334379        451361760   
    451389225   

440743656

    441620804        441787439        441943503        442083812       
451003859        451031835        451059679        451087357        451115091   
    451142707        451170377        451198006        451225809       
451251862        451279426        451306906        451334387        451361778   
    451389233   

440743797

    441620820        441787454        441943537        442083879       
451003867        451031843        451059687        451087365        451115109   
    451142715        451170385        451198014        451225817       
451251870        451279434        451306914        451334395        451361786   
    451389241   

440746568

    441620838        441787512        441943545        442083929       
451003875        451031850        451059695        451087373        451115117   
    451142723        451170393        451198022        451225825       
451251888        451279442        451306922        451334403        451361794   
    451389258   

440746675

    441620960        441787553        441943628        442083937       
451003883        451031868        451059703        451087381        451115125   
    451142731        451170401        451198030        451225833       
451251896        451279467        451306930        451334411        451361802   
    451389266   

440746717

    441621018        441787595        441943636        442083960       
451003891        451031876        451059711        451087399        451115133   
    451142749        451170419        451198048        451225841       
451251904        451279475        451306948        451334429        451361810   
    451389274   

440746725

    441621026        441787637        441943867        442083986       
451003909        451031884        451059729        451087407        451115141   
    451142756        451170427        451198055        451225858       
451251912        451279483        451306955        451334437        451361828   
    451389282   

440746733

    441621091        441787686        441943958        442084000       
451003917        451031892        451059737        451087415        451115158   
    451142764        451170435        451198063        451225866       
451251920        451279491        451306963        451334445        451361836   
    451389290   

440746824

    441621133        441787694        441944022        442084091       
451003925        451031900        451059745        451087423        451115166   
    451142772        451170443        451198071        451225874       
451251938        451279509        451306971        451334452        451361844   
    451389308   

440746899

    441621190        441787736        441944030        442084117       
451003933        451031918        451059752        451087431        451115174   
    451142780        451170450        451198089        451225882       
451251946        451279517        451306989        451334460        451361851   
    451389316   

440746998

    441621265        441787777        441944113        442084125       
451003941        451031926        451059760        451087449        451115182   
    451142798        451170468        451198097        451225890       
451251953        451279525        451306997        451334478        451361869   
    451389324   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

440747020

    441621380        441787819        441944147        442084133       
451003958        451031934        451059778        451087456        451115190   
    451142806        451170476        451198105        451225908       
451251961        451279533        451307003        451334486        451361877   
    451389332   

440747111

    441621471        441787959        441944154        442084216       
451003966        451031942        451059786        451087464        451115208   
    451142814        451170492        451198113        451225916       
451251979        451279541        451307011        451334494        451361885   
    451389340   

440748671

    441621497        441788106        441944162        442084224       
451003974        451031959        451059794        451087472        451115216   
    451142822        451170500        451198147        451225924       
451251987        451279558        451307029        451334502        451361893   
    451389357   

440749125

    441621539        441788114        441944170        442084349       
451003990        451031967        451059802        451087480        451115224   
    451142830        451170518        451198154        451225932       
451251995        451279566        451307037        451334510        451361901   
    451389365   

440749299

    441621612        441788122        441944287        442084364       
451004006        451031975        451059810        451087498        451115232   
    451142848        451170526        451198162        451225940       
451252001        451279574        451307045        451334528        451361919   
    451389373   

440750859

    441621620        441788189        441944402        442084414       
451004014        451031983        451059828        451087506        451115240   
    451142855        451170534        451198170        451225957       
451252019        451279582        451307052        451334536        451361927   
    451389381   

440750982

    441621661        441788270        441944477        442084513       
451004022        451031991        451059836        451087514        451115257   
    451142863        451170542        451198188        451225965       
451252027        451279590        451307060        451334544        451361935   
    451389399   

440751741

    441621687        441788312        441944493        442084521       
451004030        451032007        451059844        451087522        451115265   
    451142871        451170559        451198196        451225973       
451252035        451279608        451307078        451334551        451361943   
    451389407   

440751881

    441621695        441788361        441944642        442084570       
451004048        451032015        451059851        451087530        451115273   
    451142889        451170567        451198204        451225981       
451252043        451279616        451307086        451334569        451361950   
    451389423   

440751931

    441621745        441788718        441944675        442084596       
451004055        451032023        451059869        451087548        451115281   
    451142897        451170575        451198212        451225999       
451252050        451279624        451307102        451334577        451361968   
    451389431   

440752400

    441621786        441788817        441944733        442084653       
451004063        451032031        451059877        451087555        451115299   
    451142905        451170583        451198220        451226005       
451252068        451279632        451307128        451334585        451361976   
    451389449   

440753341

    441621869        441788841        441944741        442084802       
451004071        451032049        451059885        451087563        451115307   
    451142913        451170591        451198238        451226013       
451252076        451279640        451307136        451334593        451361984   
    451389456   

440753937

    441621927        441788924        441944766        442085015       
451004089        451032056        451059893        451087571        451115315   
    451142921        451170609        451198246        451226021       
451252084        451279657        451307144        451334601        451361992   
    451389464   

440754893

    441622081        441789088        441944816        442085056       
451004097        451032064        451059901        451087589        451115323   
    451142939        451170617        451198253        451226047       
451252092        451279665        451307151        451334619        451362008   
    451389472   

440755973

    441622099        441789138        441944857        442085171       
451004105        451032072        451059919        451087597        451115331   
    451142947        451170625        451198261        451226054       
451252100        451279673        451307169        451334627        451362016   
    451389498   

440756294

    441622131        441789187        441944931        442085197       
451004113        451032080        451059927        451087605        451115349   
    451142962        451170633        451198279        451226062       
451252118        451279681        451307177        451334635        451362024   
    451389506   

440756377

    441622149        441789211        441944956        442085213       
451004121        451032098        451059935        451087621        451115356   
    451142970        451170641        451198287        451226070       
451252126        451279699        451307185        451334643        451362032   
    451389514   

440757664

    441622321        441789237        441944998        442085288       
451004139        451032106        451059943        451087639        451115364   
    451142988        451170658        451198295        451226088       
451252134        451279707        451307193        451334650        451362040   
    451389522   

440758175

    441622339        441789245        441945094        442085304       
451004147        451032114        451059950        451087647        451115372   
    451142996        451170666        451198311        451226096       
451252142        451279715        451307201        451334668        451362057   
    451389530   

440758530

    441622404        441789260        441945136        442085338       
451004154        451032122        451059968        451087654        451115380   
    451143002        451170674        451198329        451226104       
451252159        451279723        451307219        451334676        451362065   
    451389548   

440758779

    441622412        441789286        441945219        442085387       
451004162        451032130        451059976        451087662        451115398   
    451143010        451170682        451198337        451226112       
451252167        451279731        451307227        451334684        451362073   
    451389555   

440759124

    441622420        441789294        441945235        442085403       
451004170        451032148        451059984        451087670        451115406   
    451143028        451170690        451198345        451226120       
451252175        451279749        451307235        451334692        451362081   
    451389563   

440759439

    441622479        441789344        441945250        442085429       
451004188        451032155        451059992        451087688        451115414   
    451143036        451170708        451198352        451226138       
451252183        451279756        451307243        451334700        451362099   
    451389571   

440759488

    441622487        441789385        441945268        442085544       
451004196        451032163        451060008        451087696        451115422   
    451143044        451170716        451198360        451226146       
451252191        451279764        451307250        451334718        451362107   
    451389589   

440759546

    441622602        441789401        441945284        442085593       
451004204        451032171        451060016        451087704        451115430   
    451143051        451170724        451198378        451226153       
451252209        451279772        451307268        451334726        451362115   
    451389597   

440759744

    441622685        441789435        441945318        442085627       
451004212        451032189        451060024        451087712        451115448   
    451143069        451170732        451198386        451226161       
451252217        451279780        451307276        451334734        451362123   
    451389605   

440761062

    441622735        441789609        441945524        442085700       
451004220        451032205        451060032        451087720        451115455   
    451143077        451170740        451198394        451226179       
451252225        451279798        451307284        451334742        451362131   
    451389613   

440761104

    441622818        441789658        441945532        442085734       
451004238        451032213        451060040        451087738        451115463   
    451143085        451170757        451198402        451226187       
451252233        451279806        451307292        451334759        451362149   
    451389621   

440763183

    441622891        441789716        441945565        442085759       
451004246        451032221        451060057        451087746        451115471   
    451143093        451170773        451198410        451226195       
451252241        451279814        451307300        451334767        451362156   
    451389639   

440764181

    441622925        441789765        441945581        442085767       
451004253        451032239        451060065        451087753        451115489   
    451143101        451170781        451198428        451226203       
451252258        451279822        451307318        451334775        451362164   
    451389647   

440764520

    441622990        441789831        441945607        442085858       
451004261        451032247        451060073        451087761        451115497   
    451143119        451170799        451198436        451226211       
451252266        451279830        451307326        451334783        451362172   
    451389654   

440764595

    441623147        441789856        441945631        442085957       
451004279        451032254        451060081        451087779        451115505   
    451143127        451170807        451198444        451226229       
451252274        451279848        451307334        451334817        451362180   
    451389662   

440765048

    441623188        441789898        441945672        442085965       
451004287        451032262        451060099        451087787        451115513   
    451143135        451170815        451198451        451226237       
451252282        451279855        451307342        451334825        451362198   
    451389670   

440870210

    441623378        441789963        441945763        442086153       
451004295        451032270        451060107        451087795        451115521   
    451143143        451170823        451198469        451226245       
451252290        451279863        451307359        451334833        451362206   
    451389688   

440874535

    441623402        441790003        441945797        442086278       
451004303        451032288        451060115        451087803        451115539   
    451143150        451170831        451198477        451226252       
451252308        451279871        451307367        451334841        451362214   
    451389696   

440877868

    441623519        441790144        441945888        442086286       
451004311        451032296        451060123        451087811        451115547   
    451143168        451170849        451198485        451226260       
451252316        451279889        451307375        451334858        451362222   
    451389704   

440879369

    441623659        441790219        441945896        442086294       
451004329        451032304        451060131        451087829        451115554   
    451143176        451170856        451198493        451226278       
451252324        451279897        451307383        451334866        451362230   
    451389712   

440879880

    441623691        441790250        441945946        442086310       
451004337        451032312        451060149        451087837        451115562   
    451143184        451170864        451198501        451226286       
451252332        451279905        451307391        451334874        451362248   
    451389720   

440883569

    441623717        441790318        441945979        442086344       
451004345        451032320        451060156        451087845        451115570   
    451143192        451170872        451198519        451226294       
451252340        451279913        451307409        451334882        451362255   
    451389738   

440884443

    441623733        441790474        441945987        442086377       
451004352        451032338        451060164        451087852        451115588   
    451143200        451170880        451198527        451226302       
451252357        451279921        451307417        451334890        451362263   
    451389746   

440884864

    441623790        441790508        441946092        442086419       
451004360        451032346        451060172        451087860        451115596   
    451143218        451170898        451198535        451226310       
451252365        451279939        451307425        451334908        451362271   
    451389753   

440884906

    441623915        441790524        441946142        442086476       
451004378        451032353        451060180        451087878        451115604   
    451143226        451170906        451198543        451226328       
451252373        451279947        451307433        451334916        451362289   
    451389761   

440885440

    441624053        441790565        441946159        442086484       
451004386        451032361        451060198        451087886        451115612   
    451143234        451170914        451198550        451226336       
451252381        451279954        451307441        451334924        451362297   
    451389779   

440888659

    441624079        441790615        441946217        442086559       
451004394        451032379        451060206        451087894        451115620   
    451143242        451170922        451198568        451226344       
451252399        451279962        451307466        451334932        451362305   
    451389787   

440889103

    441624087        441790631        441946258        442086575       
451004402        451032387        451060214        451087902        451115638   
    451143259        451170930        451198576        451226351       
451252407        451279970        451307474        451334940        451362313   
    451389795   

440889517

    441624178        441790656        441946399        442086609       
451004410        451032395        451060222        451087910        451115646   
    451143267        451170948        451198584        451226369       
451252415        451279988        451307482        451334957        451362321   
    451389803   

440890127

    441624251        441790680        441946423        442086641       
451004428        451032403        451060230        451087928        451115653   
    451143275        451170955        451198592        451226377       
451252423        451279996        451307490        451334965        451362339   
    451389811   

440892040

    441624285        441790730        441946449        442086732       
451004436        451032411        451060248        451087936        451115661   
    451143283        451170963        451198600        451226385       
451252431        451280002        451307508        451334973        451362347   
    451389829   

440895738

    441624293        441790748        441946555        442086807       
451004444        451032429        451060255        451087944        451115679   
    451143291        451170971        451198618        451226393       
451252449        451280010        451307516        451334981        451362354   
    451389837   

440897924

    441624624        441790771        441946696        442086831       
451004451        451032437        451060263        451087951        451115687   
    451143309        451170989        451198626        451226401       
451252456        451280028        451307524        451334999        451362362   
    451389845   

440899292

    441624806        441790821        441946720        442086856       
451004469        451032445        451060271        451087969        451115695   
    451143317        451170997        451198634        451226419       
451252464        451280036        451307532        451335004        451362370   
    451389860   

440902302

    441624962        441790904        441946746        442086948       
451004477        451032452        451060289        451087977        451115703   
    451143325        451171003        451198642        451226427       
451252472        451280044        451307540        451335012        451362388   
    451389878   

440902831

    441624996        441790938        441946753        442086971       
451004485        451032460        451060305        451087985        451115711   
    451143333        451171011        451198659        451226435       
451252480        451280051        451307557        451335020        451362396   
    451389886   

440903607

    441625126        441790961        441946779        442086989       
451004493        451032478        451060313        451087993        451115729   
    451143341        451171029        451198667        451226443       
451252498        451280069        451307565        451335038        451362404   
    451389894   

440905198

    441625167        441791019        441946803        442087045       
451004501        451032486        451060339        451088009        451115737   
    451143358        451171037        451198675        451226450       
451252506        451280077        451307573        451335046        451362412   
    451389902   

440905388

    441625399        441791035        441946852        442087094       
451004519        451032494        451060347        451088017        451115745   
    451143366        451171045        451198683        451226468       
451252514        451280085        451307581        451335053        451362420   
    451389910   

440905768

    441625431        441791092        441946878        442087102       
451004527        451032502        451060354        451088025        451115760   
    451143374        451171052        451198691        451226476       
451252522        451280093        451307599        451335061        451362438   
    451389928   

440906501

    441625456        441791134        441946928        442087185       
451004535        451032510        451060362        451088033        451115778   
    451143382        451171060        451198709        451226484       
451252530        451280101        451307607        451335079        451362446   
    451389936   

440907707

    441625506        441791159        441947066        442087193       
451004543        451032528        451060370        451088041        451115786   
    451143390        451171078        451198717        451226492       
451252548        451280119        451307615        451335087        451362453   
    451389944   

440912913

    441625530        441791175        441947074        442087359       
451004568        451032536        451060388        451088058        451115794   
    451143408        451171086        451198725        451226500       
451252555        451280127        451307623        451335095        451362461   
    451389951   

440914612

    441625589        441791233        441947173        442087417       
451004576        451032544        451060396        451088066        451115802   
    451143416        451171094        451198733        451226518       
451252563        451280135        451307631        451335103        451362479   
    451389969   

440915924

    441625613        441791316        441947280        442087441       
451004584        451032551        451060404        451088074        451115810   
    451143424        451171102        451198741        451226526       
451252571        451280143        451307649        451335111        451362487   
    451389977   

440916773

    441625621        441791332        441947330        442087466       
451004592        451032569        451060412        451088082        451115828   
    451143432        451171110        451198758        451226534       
451252589        451280150        451307656        451335129        451362495   
    451389985   

440919546

    441625746        441791407        441947355        442087573       
451004600        451032577        451060420        451088090        451115836   
    451143440        451171128        451198766        451226542       
451252597        451280168        451307664        451335137        451362503   
    451389993   

440920304

    441625951        441791456        441947371        442087581       
451004618        451032585        451060438        451088108        451115844   
    451143457        451171136        451198774        451226559       
451252605        451280176        451307672        451335145        451362511   
    451390009   

440920676

    441625993        441791522        441947413        442087615       
451004626        451032593        451060446        451088116        451115851   
    451143465        451171144        451198782        451226567       
451252613        451280192        451307680        451335152        451362529   
    451390017   

440920767

    441626017        441791563        441947488        442087623       
451004634        451032601        451060453        451088124        451115869   
    451143473        451171151        451198790        451226575       
451252621        451280200        451307698        451335160        451362537   
    451390025   

440920841

    441626025        441791597        441947603        442087821       
451004642        451032619        451060461        451088132        451115877   
    451143481        451171169        451198808        451226583       
451252639        451280218        451307706        451335178        451362552   
    451390033   

440924736

    441626140        441791720        441947777        442087888       
451004659        451032627        451060479        451088140        451115885   
    451143499        451171177        451198816        451226591       
451252647        451280226        451307714        451335186        451362560   
    451390041   

440925360

    441626199        441791779        441947884        442087896       
451004667        451032635        451060487        451088157        451115893   
    451143507        451171185        451198824        451226609       
451252654        451280234        451307722        451335194        451362578   
    451390058   

440926285

    441626215        441791811        441947892        442087953       
451004683        451032643        451060495        451088165        451115901   
    451143515        451171201        451198832        451226617       
451252662        451280242        451307730        451335202        451362586   
    451390066   

440929925

    441626298        441791829        441947942        442088050       
451004691        451032650        451060503        451088173        451115919   
    451143523        451171219        451198840        451226625       
451252670        451280259        451307748        451335210        451362594   
    451390074   

440930410

    441626314        441792025        441947967        442088100       
451004709        451032668        451060511        451088181        451115927   
    451143531        451171227        451198857        451226633       
451252688        451280267        451307755        451335228        451362602   
    451390082   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

440932127

    441626363        441792033        441947983        442088159       
451004717        451032676        451060529        451088199        451115935   
    451143549        451171235        451198865        451226641       
451252704        451280275        451307763        451335236        451362610   
    451390090   

440933844

    441626413        441792041        441947991        442088167       
451004725        451032684        451060537        451088207        451115943   
    451143556        451171243        451198873        451226658       
451252712        451280283        451307771        451335244        451362628   
    451390108   

440936490

    441626439        441792108        441948023        442088183       
451004733        451032692        451060545        451088215        451115950   
    451143564        451171250        451198881        451226666       
451252720        451280291        451307789        451335269        451362636   
    451390116   

440937225

    441626496        441792173        441948031        442088191       
451004741        451032700        451060552        451088223        451115968   
    451143572        451171268        451198899        451226674       
451252738        451280309        451307797        451335277        451362644   
    451390124   

440939528

    441626520        441792181        441948049        442088233       
451004758        451032718        451060560        451088231        451115976   
    451143580        451171276        451198907        451226682       
451252746        451280317        451307813        451335285        451362651   
    451390132   

440943397

    441626561        441792280        441948114        442088241       
451004766        451032726        451060578        451088249        451115984   
    451143598        451171284        451198915        451226690       
451252753        451280325        451307821        451335293        451362669   
    451390140   

440944031

    441626769        441792298        441948239        442088266       
451004774        451032734        451060586        451088264        451115992   
    451143606        451171292        451198923        451226708       
451252761        451280333        451307839        451335301        451362677   
    451390157   

440945038

    441626777        441792322        441948247        442088274       
451004782        451032742        451060594        451088272        451116008   
    451143614        451171318        451198931        451226716       
451252779        451280341        451307847        451335319        451362685   
    451390165   

440948834

    441626819        441792348        441948387        442088324       
451004790        451032759        451060602        451088280        451116016   
    451143622        451171326        451198949        451226724       
451252787        451280358        451307854        451335327        451362693   
    451390173   

440949394

    441626934        441792470        441948494        442088340       
451004808        451032767        451060610        451088298        451116024   
    451143630        451171334        451198956        451226732       
451252795        451280366        451307862        451335335        451362701   
    451390181   

440951580

    441626959        441792538        441948510        442088415       
451004816        451032775        451060628        451088306        451116032   
    451143648        451171342        451198964        451226740       
451252803        451280374        451307870        451335343        451362719   
    451390199   

440951655

    441627015        441792553        441948569        442088431       
451004824        451032783        451060636        451088314        451116040   
    451143655        451171359        451198972        451226757       
451252811        451280382        451307888        451335350        451362727   
    451390207   

440953180

    441627049        441792561        441948635        442088449       
451004832        451032791        451060644        451088322        451116057   
    451143663        451171375        451198980        451226765       
451252829        451280390        451307896        451335368        451362735   
    451390215   

440953479

    441627098        441792595        441948726        442088514       
451004857        451032809        451060651        451088330        451116065   
    451143671        451171383        451198998        451226773       
451252837        451280408        451307904        451335376        451362743   
    451390223   

440956795

    441627155        441792611        441948759        442088563       
451004865        451032817        451060669        451088348        451116073   
    451143689        451171391        451199004        451226781       
451252845        451280416        451307912        451335384        451362750   
    451390231   

440957306

    441627163        441792819        441948981        442088589       
451004873        451032825        451060677        451088355        451116081   
    451143697        451171409        451199012        451226799       
451252852        451280424        451307920        451335392        451362768   
    451390249   

440958676

    441627197        441792835        441948999        442088605       
451004881        451032833        451060685        451088363        451116099   
    451143705        451171417        451199020        451226807       
451252860        451280432        451307938        451335400        451362776   
    451390256   

440959419

    441627296        441792926        441949047        442088688       
451004899        451032841        451060693        451088371        451116107   
    451143713        451171425        451199038        451226815       
451252878        451280440        451307946        451335418        451362784   
    451390264   

440959633

    441627312        441792959        441949062        442088704       
451004907        451032858        451060701        451088389        451116115   
    451143721        451171441        451199046        451226823       
451252886        451280457        451307953        451335426        451362792   
    451390272   

440959708

    441627353        441793064        441949088        442088837       
451004915        451032866        451060719        451088397        451116123   
    451143739        451171458        451199053        451226831       
451252894        451280465        451307961        451335434        451362800   
    451390280   

440967917

    441627445        441793072        441949104        442088852       
451004923        451032874        451060727        451088405        451116131   
    451143747        451171466        451199061        451226849       
451252902        451280473        451307979        451335442        451362818   
    451390298   

440969376

    441627635        441793098        441949153        442088902       
451004931        451032882        451060735        451088413        451116149   
    451143754        451171474        451199079        451226856       
451252910        451280481        451307987        451335459        451362826   
    451390306   

440971588

    441627668        441793114        441949252        442089108       
451004949        451032890        451060743        451088421        451116156   
    451143762        451171482        451199087        451226864       
451252928        451280499        451307995        451335475        451362834   
    451390314   

440972362

    441627676        441793130        441949260        442089231       
451004956        451032908        451060750        451088439        451116172   
    451143770        451171490        451199103        451226872       
451252936        451280507        451308001        451335483        451362842   
    451390322   

440976322

    441627759        441793148        441949310        442089264       
451004964        451032916        451060768        451088447        451116180   
    451143788        451171508        451199111        451226880       
451252944        451280515        451308019        451335491        451362859   
    451390330   

440977296

    441627882        441793155        441949344        442089280       
451004972        451032924        451060776        451088454        451116198   
    451143796        451171516        451199129        451226898       
451252951        451280523        451308027        451335509        451362867   
    451390348   

440977767

    441627957        441793163        441949476        442089363       
451004980        451032932        451060784        451088462        451116206   
    451143804        451171524        451199137        451226906       
451252969        451280531        451308035        451335517        451362875   
    451390355   

440978484

    441627981        441793171        441949732        442089371       
451004998        451032940        451060792        451088470        451116214   
    451143812        451171532        451199145        451226914       
451252977        451280556        451308043        451335525        451362883   
    451390363   

440978492

    441628021        441793239        441949757        442089405       
451005003        451032957        451060800        451088488        451116222   
    451143820        451171540        451199152        451226922       
451252985        451280564        451308050        451335533        451362891   
    451390371   

440978922

    441628054        441793254        441949856        442089439       
451005011        451032965        451060818        451088496        451116230   
    451143838        451171557        451199160        451226930       
451252993        451280572        451308068        451335541        451362909   
    451390389   

440979185

    441628104        441793304        441949880        442089454       
451005029        451032973        451060826        451088504        451116248   
    451143846        451171565        451199178        451226948       
451253009        451280580        451308076        451335558        451362917   
    451390397   

440979318

    441628112        441793312        441949930        442089462       
451005037        451032981        451060834        451088512        451116255   
    451143853        451171573        451199186        451226955       
451253017        451280598        451308084        451335566        451362925   
    451390405   

440980993

    441628179        441793320        441949997        442089520       
451005045        451032999        451060842        451088520        451116263   
    451143879        451171581        451199194        451226963       
451253025        451280606        451308092        451335582        451362933   
    451390413   

440982866

    441628203        441793395        441950094        442089546       
451005052        451033005        451060859        451088538        451116271   
    451143887        451171599        451199202        451226971       
451253033        451280614        451308100        451335590        451362941   
    451390421   

440983567

    441628401        441793502        441950227        442089587       
451005060        451033013        451060867        451088546        451116289   
    451143895        451171607        451199210        451226989       
451253041        451280622        451308118        451335608        451362958   
    451390439   

440987741

    441628435        441793510        441950284        442089819       
451005078        451033021        451060875        451088553        451116297   
    451143903        451171615        451199228        451226997       
451253058        451280630        451308126        451335616        451362966   
    451390447   

440987881

    441628518        441793585        441950367        442089959       
451005086        451033039        451060883        451088579        451116305   
    451143911        451171623        451199236        451227003       
451253066        451280648        451308134        451335624        451362974   
    451390454   

440990075

    441628534        441793619        441950375        442089967       
451005094        451033047        451060891        451088595        451116321   
    451143929        451171631        451199244        451227011       
451253074        451280655        451308142        451335632        451362982   
    451390462   

440990976

    441628658        441793700        441950441        442089991       
451005102        451033054        451060909        451088603        451116339   
    451143937        451171649        451199251        451227029       
451253082        451280663        451308159        451335640        451362990   
    451390470   

440991149

    441628856        441793742        441950458        442090049       
451005110        451033062        451060917        451088611        451116347   
    451143945        451171656        451199269        451227037       
451253090        451280671        451308167        451335657        451363006   
    451390488   

440993442

    441628989        441793866        441950474        442090106       
451005128        451033070        451060925        451088629        451116354   
    451143952        451171664        451199277        451227045       
451253108        451280689        451308175        451335665        451363014   
    451390496   

440993582

    441628997        441793874        441950524        442090148       
451005136        451033088        451060933        451088637        451116362   
    451143960        451171672        451199285        451227052       
451253116        451280697        451308183        451335673        451363022   
    451390504   

440993921

    441629003        441793908        441950532        442090312       
451005144        451033096        451060941        451088645        451116370   
    451143978        451171680        451199293        451227060       
451253124        451280705        451308191        451335681        451363030   
    451390512   

440994366

    441629011        441793924        441950557        442090379       
451005151        451033104        451060958        451088652        451116388   
    451143986        451171698        451199301        451227078       
451253132        451280713        451308209        451335699        451363048   
    451390520   

440994622

    441629110        441794013        441950581        442090395       
451005169        451033112        451060966        451088660        451116396   
    451143994        451171706        451199319        451227086       
451253140        451280721        451308217        451335707        451363055   
    451390538   

440994879

    441629128        441794096        441950607        442090460       
451005177        451033120        451060974        451088678        451116404   
    451144000        451171722        451199327        451227094       
451253157        451280739        451308225        451335715        451363063   
    451390546   

440994895

    441629151        441794112        441950623        442090502       
451005185        451033138        451060982        451088686        451116412   
    451144018        451171730        451199335        451227102       
451253165        451280747        451308233        451335723        451363071   
    451390553   

440994911

    441629235        441794179        441950656        442090569       
451005193        451033146        451060990        451088694        451116420   
    451144026        451171748        451199343        451227110       
451253173        451280754        451308241        451335731        451363089   
    451390561   

440996080

    441629250        441794195        441950698        442090577       
451005201        451033153        451061006        451088702        451116438   
    451144034        451171755        451199350        451227128       
451253181        451280762        451308258        451335749        451363097   
    451390579   

440998268

    441629268        441794203        441950714        442090585       
451005219        451033161        451061014        451088710        451116446   
    451144042        451171763        451199368        451227136       
451253199        451280770        451308266        451335756        451363105   
    451390587   

441001385

    441629482        441794500        441950730        442090684       
451005227        451033179        451061022        451088728        451116453   
    451144059        451171771        451199376        451227144       
451253207        451280788        451308274        451335764        451363113   
    451390595   

441003027

    441629573        441794534        441950763        442090718       
451005235        451033187        451061030        451088736        451116461   
    451144067        451171789        451199392        451227151       
451253215        451280796        451308282        451335772        451363121   
    451390603   

441003548

    441629615        441794708        441950771        442090726       
451005243        451033195        451061048        451088744        451116479   
    451144075        451171797        451199400        451227169       
451253223        451280804        451308290        451335780        451363139   
    451390629   

441004363

    441629623        441794997        441950797        442090866       
451005250        451033203        451061055        451088751        451116487   
    451144083        451171805        451199418        451227177       
451253231        451280812        451308308        451335798        451363147   
    451390637   

441004967

    441629664        441795036        441950821        442090890       
451005268        451033211        451061063        451088769        451116495   
    451144091        451171813        451199426        451227185       
451253249        451280820        451308316        451335806        451363154   
    451390645   

441005469

    441629755        441795077        441950896        442090908       
451005276        451033229        451061071        451088777        451116503   
    451144109        451171821        451199434        451227193       
451253256        451280838        451308324        451335814        451363162   
    451390652   

441006392

    441629771        441795135        441950987        442090940       
451005284        451033237        451061089        451088785        451116511   
    451144117        451171839        451199442        451227201       
451253264        451280846        451308332        451335822        451363170   
    451390660   

441006939

    441629847        441795200        441950995        442090965       
451005292        451033245        451061097        451088793        451116529   
    451144125        451171847        451199459        451227219       
451253272        451280853        451308340        451335830        451363188   
    451390678   

441008984

    441629912        441795366        441951092        442091039       
451005300        451033252        451061105        451088801        451116537   
    451144133        451171854        451199467        451227227       
451253280        451280861        451308357        451335848        451363196   
    451390686   

441009016

    441629961        441795424        441951118        442091096       
451005318        451033260        451061113        451088819        451116545   
    451144141        451171862        451199475        451227235       
451253298        451280879        451308365        451335855        451363204   
    451390694   

441009834

    441630183        441795440        441951134        442091146       
451005326        451033278        451061121        451088827        451116552   
    451144158        451171870        451199483        451227243       
451253306        451280887        451308373        451335863        451363212   
    451390702   

441010022

    441630340        441795549        441951159        442091153       
451005334        451033286        451061139        451088835        451116560   
    451144166        451171888        451199491        451227250       
451253314        451280895        451308381        451335889        451363220   
    451390710   

441010089

    441630365        441795788        441951175        442091161       
451005342        451033294        451061147        451088843        451116578   
    451144174        451171896        451199509        451227268       
451253322        451280903        451308399        451335897        451363238   
    451390728   

441010154

    441630415        441795820        441951217        442091179       
451005359        451033310        451061162        451088850        451116586   
    451144182        451171904        451199517        451227276       
451253330        451280911        451308407        451335905        451363246   
    451390736   

441018058

    441630423        441795960        441951308        442091195       
451005367        451033328        451061170        451088868        451116594   
    451144190        451171912        451199525        451227284       
451253348        451280929        451308415        451335913        451363253   
    451390744   

441018504

    441630456        441796000        441951316        442091245       
451005375        451033336        451061188        451088876        451116602   
    451144208        451171920        451199533        451227292       
451253355        451280937        451308423        451335921        451363261   
    451390751   

441018660

    441630464        441796018        441951332        442091401       
451005383        451033344        451061196        451088884        451116610   
    451144216        451171938        451199541        451227300       
451253363        451280945        451308431        451335939        451363279   
    451390769   

441020013

    441630530        441796059        441951431        442091435       
451005391        451033369        451061204        451088892        451116628   
    451144224        451171946        451199558        451227318       
451253371        451280952        451308449        451335947        451363287   
    451390777   

441020039

    441630621        441796075        441951449        442091559       
451005409        451033377        451061212        451088900        451116636   
    451144232        451171953        451199566        451227326       
451253389        451280960        451308456        451335954        451363295   
    451390785   

441020807

    441630662        441796083        441951472        442091591       
451005417        451033385        451061220        451088918        451116644   
    451144240        451171961        451199574        451227334       
451253397        451280978        451308464        451335962        451363303   
    451390793   

441021318

    441630704        441796125        441951514        442091690       
451005425        451033393        451061246        451088926        451116651   
    451144257        451171979        451199582        451227342       
451253405        451280986        451308472        451335970        451363311   
    451390801   

441022126

    441630720        441796141        441951563        442091716       
451005433        451033401        451061253        451088934        451116669   
    451144265        451171987        451199590        451227359       
451253413        451280994        451308480        451335988        451363329   
    451390819   

441022522

    441630928        441796166        441951761        442091757       
451005441        451033419        451061261        451088942        451116677   
    451144273        451171995        451199608        451227367       
451253421        451281000        451308498        451335996        451363337   
    451390827   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

441022753

    441631009        441796265        441951951        442091773       
451005458        451033427        451061279        451088959        451116685   
    451144281        451172001        451199616        451227375       
451253439        451281018        451308506        451336002        451363345   
    451390835   

441026531

    441631025        441796273        441951969        442091823       
451005466        451033435        451061287        451088967        451116693   
    451144299        451172019        451199624        451227383       
451253447        451281026        451308514        451336010        451363352   
    451390843   

441026655

    441631082        441796398        441951985        442091831       
451005474        451033443        451061295        451088975        451116701   
    451144307        451172027        451199632        451227391       
451253454        451281034        451308522        451336028        451363360   
    451390850   

441030202

    441631116        441796422        441952017        442091849       
451005482        451033450        451061303        451088983        451116719   
    451144315        451172035        451199640        451227409       
451253462        451281042        451308530        451336036        451363378   
    451390868   

441033578

    441631124        441796430        441952090        442091856       
451005490        451033476        451061311        451088991        451116727   
    451144323        451172043        451199657        451227417       
451253470        451281059        451308548        451336044        451363386   
    451390876   

441036126

    441631140        441796513        441952140        442091906       
451005508        451033484        451061329        451089007        451116735   
    451144331        451172050        451199665        451227425       
451253488        451281067        451308555        451336051        451363394   
    451390884   

441037934

    441631256        441796570        441952173        442091914       
451005524        451033492        451061337        451089015        451116743   
    451144349        451172068        451199673        451227433       
451253496        451281075        451308563        451336069        451363402   
    451390892   

441039195

    441631371        441796604        441952223        442091955       
451005540        451033500        451061345        451089023        451116750   
    451144356        451172076        451199681        451227441       
451253504        451281083        451308571        451336077        451363410   
    451390900   

441040425

    441631439        441796620        441952371        442091971       
451005557        451033518        451061352        451089031        451116768   
    451144364        451172084        451199699        451227458       
451253512        451281091        451308589        451336085        451363428   
    451390918   

441040698

    441631561        441796877        441952413        442092029       
451005565        451033526        451061360        451089049        451116776   
    451144372        451172092        451199707        451227466       
451253520        451281109        451308597        451336093        451363436   
    451390926   

441040763

    441631611        441796943        441952496        442092060       
451005573        451033534        451061378        451089056        451116784   
    451144380        451172100        451199715        451227474       
451253538        451281117        451308605        451336101        451363444   
    451390934   

441042397

    441631686        441796950        441952611        442092094       
451005581        451033542        451061386        451089064        451116792   
    451144398        451172118        451199723        451227482       
451253546        451281125        451308613        451336119        451363451   
    451390942   

441043171

    441631769        441797081        441952678        442092128       
451005599        451033559        451061394        451089072        451116800   
    451144406        451172126        451199749        451227490       
451253553        451281133        451308621        451336127        451363469   
    451390959   

441044641

    441632163        441797115        441952686        442092243       
451005607        451033567        451061402        451089080        451116818   
    451144414        451172134        451199756        451227508       
451253561        451281141        451308639        451336135        451363477   
    451390967   

441046661

    441632171        441797156        441952777        442092250       
451005615        451033575        451061410        451089098        451116826   
    451144422        451172142        451199764        451227516       
451253579        451281158        451308647        451336143        451363485   
    451390975   

441047685

    441632197        441797164        441952785        442092326       
451005623        451033583        451061428        451089106        451116834   
    451144430        451172159        451199772        451227524       
451253587        451281166        451308654        451336150        451363493   
    451390983   

441047834

    441632221        441797180        441952850        442092342       
451005631        451033591        451061436        451089114        451116842   
    451144448        451172167        451199780        451227532       
451253595        451281174        451308662        451336168        451363501   
    451390991   

441047842

    441632247        441797248        441952926        442092383       
451005649        451033609        451061444        451089122        451116859   
    451144455        451172175        451199798        451227540       
451253611        451281182        451308670        451336176        451363519   
    451391007   

441047974

    441632270        441797263        441952959        442092516       
451005656        451033617        451061451        451089130        451116867   
    451144463        451172183        451199806        451227557       
451253629        451281190        451308688        451336184        451363527   
    451391015   

441048014

    441632346        441797297        441952967        442092540       
451005672        451033625        451061469        451089148        451116875   
    451144471        451172191        451199814        451227565       
451253637        451281208        451308696        451336192        451363535   
    451391023   

441048030

    441632411        441797347        441952975        442092557       
451005680        451033633        451061477        451089155        451116883   
    451144489        451172209        451199822        451227573       
451253645        451281216        451308704        451336200        451363543   
    451391031   

441049798

    441632478        441797354        441953171        442092599       
451005698        451033641        451061485        451089163        451116891   
    451144497        451172217        451199830        451227581       
451253652        451281224        451308712        451336218        451363550   
    451391049   

441050192

    441632601        441797362        441953395        442092672       
451005706        451033658        451061493        451089171        451116909   
    451144505        451172225        451199855        451227599       
451253660        451281240        451308720        451336226        451363568   
    451391056   

441050333

    441632650        441797388        441953445        442092755       
451005714        451033666        451061501        451089189        451116917   
    451144513        451172233        451199863        451227607       
451253678        451281257        451308738        451336234        451363576   
    451391064   

441051679

    441632676        441797412        441953452        442092789       
451005722        451033674        451061519        451089197        451116925   
    451144521        451172241        451199871        451227615       
451253686        451281265        451308746        451336242        451363584   
    451391072   

441052370

    441632692        441797487        441953502        442092797       
451005730        451033682        451061527        451089205        451116933   
    451144539        451172258        451199889        451227623       
451253694        451281273        451308753        451336259        451363592   
    451391080   

441052453

    441632700        441797503        441953544        442092805       
451005748        451033690        451061535        451089213        451116941   
    451144547        451172266        451199897        451227631       
451253702        451281281        451308761        451336267        451363600   
    451391098   

441053022

    441632791        441797537        441953577        442092854       
451005755        451033708        451061543        451089221        451116958   
    451144554        451172274        451199905        451227649       
451253710        451281299        451308779        451336275        451363618   
    451391106   

441053691

    441632809        441797628        441953627        442092870       
451005763        451033716        451061550        451089239        451116966   
    451144562        451172282        451199913        451227656       
451253728        451281307        451308787        451336283        451363626   
    451391114   

441053972

    441632858        441797644        441953643        442092888       
451005771        451033724        451061568        451089247        451116974   
    451144570        451172290        451199921        451227664       
451253736        451281315        451308795        451336291        451363634   
    451391122   

441054483

    441633054        441797685        441953882        442092904       
451005789        451033732        451061576        451089254        451116982   
    451144588        451172308        451199939        451227672       
451253744        451281323        451308803        451336309        451363642   
    451391130   

441055449

    441633195        441797735        441953981        442092920       
451005797        451033740        451061584        451089262        451116990   
    451144596        451172316        451199947        451227680       
451253751        451281331        451308811        451336317        451363659   
    451391148   

441057056

    441633278        441797776        441953999        442092953       
451005805        451033757        451061592        451089270        451117006   
    451144604        451172324        451199954        451227698       
451253769        451281349        451308829        451336325        451363667   
    451391155   

441060258

    441633286        441797784        441954021        442092987       
451005813        451033765        451061600        451089288        451117014   
    451144612        451172332        451199962        451227706       
451253777        451281356        451308837        451336333        451363675   
    451391163   

441060480

    441633369        441797800        441954088        442093027       
451005821        451033773        451061618        451089296        451117022   
    451144620        451172340        451199970        451227714       
451253785        451281364        451308845        451336341        451363683   
    451391171   

441060597

    441633468        441797958        441954112        442093035       
451005839        451033781        451061626        451089304        451117030   
    451144638        451172357        451199988        451227722       
451253793        451281372        451308852        451336358        451363691   
    451391189   

441060795

    441633476        441797974        441954179        442093100       
451005847        451033799        451061634        451089312        451117048   
    451144646        451172365        451199996        451227730       
451253801        451281380        451308860        451336366        451363709   
    451391197   

441060928

    441633500        441798022        441954187        442093142       
451005854        451033807        451061642        451089320        451117055   
    451144653        451172373        451200000        451227748       
451253819        451281398        451308878        451336374        451363717   
    451391205   

441061769

    441633526        441798030        441954203        442093217       
451005862        451033815        451061659        451089338        451117063   
    451144661        451172381        451200018        451227755       
451253827        451281406        451308886        451336382        451363725   
    451391213   

441061918

    441633542        441798055        441954450        442093225       
451005870        451033823        451061667        451089346        451117071   
    451144679        451172399        451200026        451227763       
451253835        451281414        451308894        451336390        451363733   
    451391221   

441064474

    441633567        441798097        441954559        442093233       
451005888        451033831        451061675        451089353        451117089   
    451144687        451172407        451200034        451227771       
451253843        451281422        451308902        451336408        451363741   
    451391239   

441066032

    441633666        441798113        441954781        442093332       
451005896        451033849        451061683        451089361        451117097   
    451144695        451172415        451200042        451227789       
451253850        451281430        451308910        451336416        451363758   
    451391247   

441066404

    441633674        441798147        441954856        442093456       
451005904        451033856        451061691        451089379        451117105   
    451144703        451172423        451200059        451227797       
451253868        451281448        451308928        451336424        451363766   
    451391254   

441066602

    441633732        441798162        441954922        442093480       
451005912        451033864        451061709        451089387        451117113   
    451144711        451172431        451200067        451227805       
451253876        451281455        451308936        451336432        451363774   
    451391262   

441068350

    441633740        441798337        441954948        442093522       
451005920        451033872        451061717        451089395        451117121   
    451144729        451172449        451200075        451227813       
451253884        451281463        451308944        451336440        451363782   
    451391270   

441068954

    441633781        441798436        441954963        442093613       
451005938        451033880        451061725        451089403        451117139   
    451144737        451172456        451200083        451227821       
451253892        451281471        451308951        451336457        451363790   
    451391288   

441070224

    441633831        441798527        441954971        442093621       
451005946        451033898        451061733        451089411        451117147   
    451144745        451172464        451200091        451227839       
451253900        451281489        451308969        451336465        451363808   
    451391296   

441070430

    441633849        441798543        441955077        442093639       
451005953        451033906        451061741        451089429        451117154   
    451144752        451172472        451200109        451227847       
451253918        451281497        451308977        451336473        451363816   
    451391304   

441071644

    441633898        441798584        441955101        442093662       
451005961        451033914        451061758        451089437        451117162   
    451144760        451172480        451200117        451227854       
451253926        451281505        451308985        451336481        451363824   
    451391312   

441071719

    441633989        441798683        441955192        442093712       
451005979        451033922        451061766        451089445        451117170   
    451144778        451172498        451200133        451227862       
451253934        451281513        451308993        451336499        451363832   
    451391320   

441073053

    441634060        441798717        441955226        442093746       
451005987        451033930        451061774        451089452        451117188   
    451144786        451172506        451200141        451227870       
451253942        451281521        451309009        451336507        451363840   
    451391338   

441073996

    441634094        441798741        441955366        442093779       
451005995        451033948        451061782        451089460        451117196   
    451144794        451172514        451200158        451227888       
451253959        451281539        451309017        451336515        451363857   
    451391346   

441074523

    441634144        441798758        441955374        442093829       
451006001        451033955        451061790        451089478        451117204   
    451144802        451172522        451200166        451227896       
451253967        451281547        451309025        451336523        451363873   
    451391353   

441074655

    441634169        441798782        441955416        442093886       
451006019        451033963        451061808        451089486        451117212   
    451144810        451172530        451200182        451227904       
451253975        451281554        451309033        451336531        451363881   
    451391361   

441074705

    441634227        441799046        441955424        442093902       
451006027        451033971        451061816        451089494        451117220   
    451144828        451172548        451200190        451227912       
451253983        451281562        451309041        451336549        451363899   
    451391379   

441076536

    441634250        441799053        441955432        442093969       
451006035        451033989        451061824        451089502        451117238   
    451144836        451172555        451200224        451227920       
451253991        451281570        451309058        451336556        451363907   
    451391387   

441077328

    441634268        441799103        441955465        442093985       
451006043        451033997        451061832        451089510        451117246   
    451144844        451172571        451200232        451227938       
451254007        451281588        451309066        451336564        451363915   
    451391395   

441079035

    441634300        441799111        441955564        442093993       
451006050        451034003        451061840        451089528        451117253   
    451144851        451172589        451200240        451227946       
451254015        451281596        451309074        451336572        451363923   
    451391403   

441081163

    441634391        441799194        441955671        442094009       
451006068        451034011        451061857        451089536        451117261   
    451144869        451172597        451200257        451227953       
451254023        451281604        451309082        451336580        451363931   
    451391411   

441083805

    441634425        441799244        441955721        442094025       
451006076        451034029        451061865        451089544        451117279   
    451144877        451172605        451200265        451227961       
451254031        451281612        451309090        451336598        451363949   
    451391429   

441085131

    441634441        441799343        441955762        442094116       
451006084        451034037        451061873        451089551        451117287   
    451144885        451172613        451200273        451227979       
451254049        451281620        451309108        451336606        451363956   
    451391445   

441085156

    441634565        441799533        441955770        442094181       
451006092        451034045        451061881        451089569        451117295   
    451144893        451172621        451200281        451227987       
451254056        451281638        451309116        451336614        451363964   
    451391452   

441086683

    441634649        441799566        441955812        442094207       
451006100        451034052        451061899        451089585        451117303   
    451144901        451172639        451200299        451227995       
451254064        451281646        451309124        451336630        451363972   
    451391460   

441086873

    441634730        441799608        441955945        442094215       
451006118        451034060        451061907        451089593        451117311   
    451144919        451172647        451200307        451228001       
451254072        451281653        451309132        451336648        451363998   
    451391478   

441088176

    441634748        441799665        441955978        442094264       
451006126        451034078        451061915        451089601        451117329   
    451144927        451172654        451200315        451228019       
451254080        451281661        451309140        451336655        451364004   
    451391486   

441088259

    441634813        441799749        441956000        442094348       
451006134        451034086        451061923        451089619        451117337   
    451144935        451172662        451200323        451228027       
451254098        451281679        451309157        451336663        451364012   
    451391494   

441088275

    441634862        441799764        441956075        442094439       
451006142        451034094        451061931        451089627        451117345   
    451144943        451172670        451200331        451228035       
451254106        451281687        451309165        451336671        451364020   
    451391502   

441088325

    441635034        441799822        441956109        442094504       
451006159        451034102        451061949        451089635        451117352   
    451144950        451172688        451200349        451228043       
451254114        451281695        451309173        451336689        451364038   
    451391510   

441088531

    441635109        441799863        441956125        442094538       
451006167        451034110        451061956        451089643        451117360   
    451144968        451172696        451200356        451228050       
451254122        451281703        451309181        451336697        451364046   
    451391528   

441088564

    441635166        441799889        441956190        442094934       
451006175        451034128        451061964        451089650        451117378   
    451144976        451172704        451200364        451228068       
451254130        451281711        451309199        451336705        451364053   
    451391536   

441088630

    441635174        441799905        441956257        442094942       
451006183        451034136        451061972        451089668        451117386   
    451144992        451172712        451200372        451228076       
451254148        451281729        451309207        451336713        451364061   
    451391544   

441090750

    441635216        441799962        441956323        442095055       
451006191        451034144        451061980        451089676        451117394   
    451145007        451172720        451200380        451228084       
451254155        451281737        451309215        451336721        451364079   
    451391551   

441092103

    441635224        441799996        441956356        442095147       
451006209        451034151        451061998        451089684        451117402   
    451145015        451172738        451200398        451228092       
451254163        451281745        451309223        451336739        451364087   
    451391569   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

441093424

    441635240        441800026        441956364        442095154       
451006217        451034169        451062004        451089692        451117410   
    451145023        451172746        451200406        451228100       
451254171        451281752        451309231        451336747        451364095   
    451391577   

441093689

    441635265        441800067        441956604        442095196       
451006225        451034177        451062012        451089700        451117428   
    451145049        451172753        451200414        451228118       
451254189        451281760        451309249        451336754        451364103   
    451391585   

441094679

    441635281        441800240        441956661        442095253       
451006233        451034185        451062020        451089718        451117436   
    451145056        451172761        451200430        451228126       
451254197        451281778        451309256        451336762        451364111   
    451391593   

441094919

    441635307        441800257        441956836        442095287       
451006241        451034193        451062038        451089726        451117444   
    451145064        451172779        451200448        451228142       
451254205        451281786        451309264        451336770        451364129   
    451391601   

441097847

    441635414        441800422        441956877        442095295       
451006258        451034201        451062046        451089734        451117451   
    451145072        451172787        451200455        451228159       
451254221        451281794        451309272        451336788        451364137   
    451391619   

441097961

    441635422        441800448        441956885        442095311       
451006266        451034219        451062053        451089742        451117469   
    451145080        451172795        451200463        451228175       
451254239        451281802        451309280        451336796        451364145   
    451391627   

441098134

    441635471        441800497        441957180        442095337       
451006274        451034227        451062061        451089759        451117477   
    451145098        451172803        451200471        451228183       
451254247        451281810        451309298        451336804        451364152   
    451391635   

441098498

    441635596        441800513        441957222        442095451       
451006282        451034235        451062079        451089767        451117485   
    451145106        451172811        451200489        451228191       
451254254        451281828        451309306        451336812        451364160   
    451391643   

441098548

    441635604        441800588        441957263        442095550       
451006290        451034243        451062095        451089775        451117493   
    451145114        451172829        451200497        451228209       
451254262        451281836        451309314        451336820        451364178   
    451391650   

441099439

    441635638        441800638        441957289        442095584       
451006308        451034250        451062103        451089791        451117501   
    451145122        451172837        451200505        451228217       
451254270        451281844        451309322        451336838        451364186   
    451391668   

441102084

    441635653        441800646        441957412        442095592       
451006316        451034268        451062111        451089809        451117519   
    451145130        451172845        451200513        451228225       
451254288        451281851        451309330        451336846        451364194   
    451391676   

441102308

    441635752        441800760        441957438        442095626       
451006324        451034276        451062129        451089825        451117527   
    451145148        451172852        451200521        451228233       
451254296        451281869        451309348        451336853        451364202   
    451391684   

441103827

    441635836        441800778        441957446        442095634       
451006332        451034284        451062137        451089833        451117535   
    451145155        451172860        451200539        451228241       
451254304        451281877        451309355        451336861        451364210   
    451391692   

441103942

    441635851        441800901        441957487        442095733       
451006340        451034292        451062145        451089841        451117543   
    451145163        451172878        451200547        451228258       
451254312        451281885        451309363        451336879        451364228   
    451391700   

441104726

    441635877        441800927        441957552        442095808       
451006357        451034300        451062152        451089858        451117550   
    451145171        451172886        451200554        451228266       
451254320        451281893        451309371        451336887        451364236   
    451391718   

441108149

    441635927        441801008        441957560        442095840       
451006365        451034318        451062160        451089866        451117568   
    451145189        451172894        451200562        451228274       
451254338        451281901        451309389        451336895        451364244   
    451391726   

441113958

    441636040        441801024        441957628        442095964       
451006373        451034326        451062178        451089874        451117576   
    451145197        451172902        451200570        451228282       
451254346        451281919        451309397        451336903        451364251   
    451391734   

441114105

    441636057        441801099        441957743        442096004       
451006399        451034334        451062186        451089882        451117584   
    451145205        451172910        451200588        451228290       
451254353        451281927        451309405        451336911        451364269   
    451391742   

441116274

    441636107        441801107        441957784        442096038       
451006407        451034342        451062194        451089908        451117592   
    451145213        451172928        451200596        451228308       
451254361        451281935        451309413        451336929        451364277   
    451391759   

441117967

    441636164        441801123        441957800        442096046       
451006415        451034359        451062202        451089916        451117600   
    451145221        451172936        451200604        451228316       
451254379        451281943        451309421        451336937        451364285   
    451391767   

441119237

    441636214        441801172        441957834        442096061       
451006423        451034367        451062210        451089924        451117618   
    451145239        451172944        451200612        451228324       
451254387        451281950        451309439        451336945        451364293   
    451391775   

441121415

    441636230        441801214        441957875        442096129       
451006431        451034375        451062228        451089932        451117626   
    451145247        451172951        451200620        451228332       
451254395        451281968        451309447        451336952        451364301   
    451391783   

441123809

    441636255        441801271        441958048        442096186       
451006449        451034383        451062236        451089940        451117634   
    451145254        451172969        451200638        451228340       
451254403        451281976        451309454        451336960        451364319   
    451391791   

441124567

    441636370        441801321        441958063        442096202       
451006456        451034391        451062244        451089957        451117642   
    451145262        451172977        451200646        451228357       
451254411        451281984        451309462        451336978        451364327   
    451391809   

441125499

    441636487        441801354        441958097        442096244       
451006464        451034409        451062251        451089965        451117659   
    451145270        451172985        451200653        451228365       
451254429        451281992        451309470        451336986        451364335   
    451391817   

441126034

    441636495        441801362        441958121        442096277       
451006472        451034417        451062269        451089973        451117667   
    451145288        451172993        451200661        451228373       
451254437        451282008        451309488        451336994        451364343   
    451391825   

441127016

    441636503        441801461        441958147        442096301       
451006480        451034425        451062277        451089981        451117675   
    451145296        451173009        451200679        451228381       
451254445        451282016        451309496        451337000        451364350   
    451391833   

441127354

    441636529        441801545        441958154        442096350       
451006498        451034433        451062285        451089999        451117683   
    451145304        451173017        451200687        451228399       
451254452        451282024        451309504        451337018        451364368   
    451391841   

441128279

    441636628        441801644        441958170        442096459       
451006506        451034441        451062293        451090005        451117691   
    451145312        451173025        451200695        451228407       
451254460        451282032        451309512        451337026        451364376   
    451391858   

441129970

    441636701        441801685        441958212        442096558       
451006514        451034458        451062301        451090013        451117709   
    451145320        451173033        451200703        451228415       
451254478        451282040        451309520        451337034        451364384   
    451391866   

441130408

    441636883        441801800        441958238        442096566       
451006522        451034466        451062319        451090039        451117717   
    451145338        451173041        451200711        451228423       
451254486        451282057        451309538        451337042        451364392   
    451391874   

441131711

    441636917        441801859        441958261        442096616       
451006530        451034474        451062327        451090047        451117725   
    451145346        451173058        451200729        451228431       
451254494        451282065        451309546        451337059        451364400   
    451391882   

441132008

    441636966        441801891        441958295        442096657       
451006548        451034482        451062335        451090054        451117733   
    451145353        451173066        451200737        451228449       
451254502        451282073        451309553        451337067        451364418   
    451391890   

441135530

    441636974        441801917        441958303        442096681       
451006555        451034490        451062343        451090062        451117741   
    451145361        451173074        451200745        451228456       
451254510        451282081        451309561        451337075        451364426   
    451391908   

441135571

    441637006        441802303        441958329        442096715       
451006563        451034508        451062350        451090070        451117758   
    451145379        451173082        451200752        451228464       
451254528        451282099        451309579        451337083        451364434   
    451391916   

441137593

    441637030        441802337        441958337        442096756       
451006571        451034516        451062368        451090088        451117766   
    451145395        451173090        451200760        451228472       
451254536        451282107        451309587        451337091        451364442   
    451391924   

441139979

    441637121        441802485        441958352        442096764       
451006589        451034524        451062376        451090096        451117774   
    451145403        451173108        451200778        451228480       
451254544        451282115        451309595        451337109        451364459   
    451391932   

441140019

    441637170        441802527        441958501        442096814       
451006597        451034532        451062384        451090104        451117782   
    451145411        451173116        451200786        451228498       
451254551        451282123        451309603        451337117        451364467   
    451391940   

441140423

    441637352        441802568        441958535        442096871       
451006605        451034540        451062392        451090112        451117790   
    451145429        451173124        451200794        451228506       
451254577        451282131        451309611        451337125        451364475   
    451391957   

441140779

    441637378        441802766        441958543        442096905       
451006613        451034557        451062400        451090120        451117808   
    451145437        451173132        451200802        451228514       
451254585        451282149        451309629        451337133        451364483   
    451391965   

441140787

    441637386        441802816        441958584        442097028       
451006621        451034565        451062418        451090138        451117816   
    451145445        451173140        451200810        451228522       
451254593        451282156        451309637        451337141        451364491   
    451391973   

441142205

    441637394        441802832        441958626        442097051       
451006639        451034573        451062426        451090146        451117824   
    451145452        451173157        451200828        451228530       
451254601        451282164        451309645        451337158        451364517   
    451391981   

441143138

    441637535        441802857        441958634        442097085       
451006647        451034581        451062434        451090153        451117832   
    451145460        451173165        451200836        451228548       
451254619        451282172        451309652        451337166        451364525   
    451391999   

441143609

    441637550        441802972        441958691        442097184       
451006654        451034599        451062442        451090161        451117840   
    451145478        451173173        451200844        451228555       
451254627        451282180        451309660        451337174        451364533   
    451392005   

441143963

    441637667        441803020        441958725        442097200       
451006662        451034615        451062459        451090179        451117857   
    451145486        451173181        451200851        451228563       
451254635        451282198        451309678        451337182        451364541   
    451392013   

441144409

    441637816        441803046        441958774        442097218       
451006670        451034623        451062467        451090187        451117865   
    451145494        451173207        451200869        451228571       
451254643        451282206        451309686        451337190        451364558   
    451392021   

441148160

    441637832        441803129        441958840        442097317       
451006688        451034631        451062475        451090195        451117873   
    451145502        451173215        451200877        451228589       
451254650        451282214        451309694        451337208        451364566   
    451392039   

441148202

    441637931        441803145        441958964        442097382       
451006696        451034656        451062483        451090203        451117881   
    451145510        451173223        451200885        451228597       
451254668        451282222        451309702        451337216        451364574   
    451392047   

441148954

    441637964        441803152        441959020        442097408       
451006704        451034664        451062491        451090211        451117899   
    451145528        451173231        451200893        451228605       
451254676        451282230        451309710        451337224        451364582   
    451392054   

441149721

    441637972        441803640        441959046        442097416       
451006712        451034672        451062509        451090229        451117907   
    451145536        451173249        451200901        451228613       
451254684        451282248        451309728        451337232        451364590   
    451392062   

441149747

    441638624        441803665        441959129        442097440       
451006720        451034680        451062517        451090237        451117915   
    451145544        451173256        451200919        451228621       
451254692        451282255        451309736        451337240        451364608   
    451392070   

441155264

    441638798        441803681        441959194        442097465       
451006738        451034698        451062525        451090245        451117923   
    451145551        451173264        451200927        451228639       
451254700        451282263        451309744        451337257        451364616   
    451392088   

441155496

    441638806        441803715        441959210        442097556       
451006746        451034706        451062533        451090252        451117931   
    451145569        451173272        451200935        451228647       
451254718        451282271        451309751        451337265        451364624   
    451392096   

441156882

    441638814        441803731        441959293        442097671       
451006753        451034714        451062541        451090260        451117949   
    451145577        451173280        451200943        451228654       
451254726        451282289        451309769        451337273        451364632   
    451392104   

441157062

    441638970        441803749        441959350        442097713       
451006761        451034722        451062558        451090278        451117956   
    451145585        451173298        451200950        451228662       
451254734        451282297        451309777        451337281        451364640   
    451392112   

441157732

    441639002        441803814        441959368        442097721       
451006779        451034730        451062566        451090286        451117964   
    451145593        451173306        451200968        451228670       
451254742        451282305        451309793        451337299        451364657   
    451392120   

441159639

    441639077        441804002        441959392        442097754       
451006787        451034748        451062574        451090294        451117972   
    451145601        451173314        451200976        451228688       
451254759        451282313        451309801        451337307        451364665   
    451392138   

441159688

    441639317        441804044        441959434        442097762       
451006795        451034755        451062582        451090302        451117980   
    451145619        451173322        451200984        451228696       
451254767        451282321        451309819        451337315        451364673   
    451392146   

441160314

    441639416        441804119        441959574        442097796       
451006803        451034763        451062590        451090310        451117998   
    451145627        451173330        451200992        451228704       
451254783        451282339        451309827        451337323        451364681   
    451392153   

441162997

    441639424        441804275        441959699        442097879       
451006811        451034771        451062608        451090328        451118004   
    451145635        451173348        451201008        451228712       
451254791        451282347        451309835        451337331        451364699   
    451392161   

441164944

    441639440        441804366        441959723        442097929       
451006829        451034789        451062616        451090336        451118012   
    451145643        451173355        451201016        451228720       
451254809        451282354        451309843        451337349        451364707   
    451392179   

441166923

    441639796        441804408        441959731        442097945       
451006837        451034797        451062624        451090344        451118020   
    451145650        451173363        451201024        451228738       
451254817        451282362        451309850        451337356        451364715   
    451392187   

441167947

    441639838        441804507        441960044        442097978       
451006845        451034805        451062632        451090351        451118038   
    451145668        451173371        451201032        451228746       
451254825        451282370        451309868        451337364        451364723   
    451392195   

441168119

    441639846        441804515        441960077        442097986       
451006852        451034813        451062640        451090369        451118046   
    451145676        451173389        451201040        451228753       
451254833        451282388        451309876        451337372        451364731   
    451392203   

441168408

    441639853        441804655        441960127        442098091       
451006860        451034821        451062657        451090377        451118053   
    451145684        451173397        451201057        451228761       
451254858        451282396        451309884        451337380        451364749   
    451392211   

441168895

    441639960        441804689        441960176        442098117       
451006878        451034839        451062665        451090385        451118061   
    451145692        451173405        451201065        451228779       
451254866        451282404        451309892        451337398        451364756   
    451392229   

441169117

    441639986        441804747        441960192        442098133       
451006886        451034847        451062673        451090393        451118079   
    451145700        451173413        451201073        451228787       
451254874        451282412        451309900        451337406        451364764   
    451392237   

441169935

    441640034        441804770        441960218        442098158       
451006894        451034862        451062681        451090401        451118087   
    451145718        451173421        451201081        451228795       
451254882        451282420        451309918        451337414        451364772   
    451392245   

441170214

    441640067        441804879        441960234        442098174       
451006902        451034870        451062699        451090419        451118095   
    451145726        451173439        451201099        451228803       
451254890        451282438        451309926        451337422        451364780   
    451392252   

441173218

    441640083        441805058        441960408        442098307       
451006910        451034888        451062707        451090427        451118103   
    451145734        451173447        451201115        451228811       
451254908        451282446        451309934        451337430        451364798   
    451392260   

441175551

    441640208        441805074        441960416        442098315       
451006928        451034896        451062715        451090435        451118111   
    451145742        451173454        451201123        451228829       
451254916        451282453        451309942        451337448        451364806   
    451392278   

441175585

    441640257        441805090        441960473        442098331       
451006936        451034904        451062723        451090443        451118129   
    451145759        451173462        451201131        451228837       
451254924        451282461        451309959        451337455        451364814   
    451392286   

441176021

    441640273        441805256        441960481        442098364       
451006944        451034912        451062731        451090450        451118137   
    451145767        451173470        451201156        451228845       
451254932        451282487        451309967        451337463        451364822   
    451392294   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

441178662

    441640281        441805280        441960515        442098448       
451006951        451034920        451062749        451090468        451118145   
    451145775        451173488        451201164        451228852       
451254940        451282495        451309975        451337471        451364830   
    451392302   

441181195

    441640299        441805330        441960572        442098539       
451006969        451034938        451062756        451090476        451118152   
    451145783        451173496        451201172        451228860       
451254957        451282503        451309983        451337489        451364848   
    451392310   

441181377

    441640364        441805413        441960598        442098687       
451006977        451034946        451062764        451090484        451118160   
    451145791        451173504        451201180        451228878       
451254965        451282511        451309991        451337497        451364855   
    451392328   

441182185

    441640380        441805439        441960846        442098695       
451006985        451034953        451062772        451090492        451118178   
    451145809        451173512        451201198        451228886       
451254973        451282529        451310007        451337505        451364863   
    451392336   

441182359

    441640463        441805496        441961067        442098711       
451006993        451034961        451062780        451090500        451118186   
    451145817        451173520        451201206        451228894       
451254981        451282537        451310015        451337513        451364871   
    451392344   

441183415

    441640612        441805504        441961075        442098778       
451007009        451034979        451062798        451090518        451118194   
    451145825        451173538        451201214        451228902       
451254999        451282545        451310023        451337521        451364889   
    451392351   

441183498

    441640620        441805520        441961125        442098877       
451007017        451034987        451062814        451090526        451118202   
    451145833        451173546        451201222        451228910       
451255004        451282552        451310031        451337539        451364897   
    451392369   

441184637

    441640695        441805538        441961133        442098885       
451007025        451034995        451062822        451090534        451118210   
    451145841        451173553        451201230        451228928       
451255012        451282560        451310049        451337547        451364905   
    451392377   

441185428

    441640836        441805546        441961364        442098935       
451007033        451035000        451062830        451090542        451118228   
    451145858        451173561        451201248        451228936       
451255020        451282578        451310056        451337554        451364913   
    451392385   

441185832

    441640877        441805595        441961505        442099008       
451007041        451035018        451062848        451090559        451118236   
    451145866        451173579        451201255        451228944       
451255038        451282586        451310064        451337562        451364921   
    451392393   

441187184

    441641099        441805603        441961539        442099016       
451007058        451035026        451062855        451090567        451118244   
    451145874        451173587        451201263        451228951       
451255046        451282594        451310072        451337570        451364939   
    451392401   

441188141

    441641222        441805660        441961547        442099099       
451007066        451035034        451062863        451090575        451118251   
    451145882        451173595        451201271        451228969       
451255053        451282602        451310080        451337588        451364947   
    451392419   

441188281

    441641297        441805678        441961554        442099107       
451007074        451035042        451062871        451090583        451118269   
    451145890        451173603        451201289        451228977       
451255061        451282610        451310098        451337596        451364954   
    451392427   

441188885

    441641347        441805736        441961562        442099156       
451007082        451035059        451062889        451090591        451118277   
    451145908        451173611        451201297        451228985       
451255079        451282628        451310106        451337604        451364962   
    451392435   

441189164

    441641495        441805785        441961588        442099172       
451007090        451035067        451062897        451090609        451118285   
    451145916        451173629        451201305        451228993       
451255087        451282636        451310114        451337612        451364970   
    451392443   

441190527

    441641578        441805835        441961604        442099263       
451007108        451035075        451062905        451090617        451118293   
    451145924        451173637        451201313        451229009       
451255095        451282644        451310122        451337620        451364988   
    451392450   

441190808

    441641685        441805884        441961695        442099289       
451007116        451035083        451062913        451090625        451118301   
    451145932        451173645        451201321        451229017       
451255103        451282651        451310130        451337638        451364996   
    451392468   

441191467

    441641875        441805892        441961729        442099305       
451007124        451035091        451062921        451090633        451118327   
    451145940        451173652        451201339        451229025       
451255111        451282669        451310148        451337646        451365001   
    451392476   

441193133

    441641941        441805926        441961745        442099354       
451007132        451035109        451062939        451090641        451118335   
    451145965        451173660        451201347        451229033       
451255129        451282677        451310155        451337653        451365019   
    451392484   

441193240

    441641958        441806197        441961778        442099883       
451007140        451035117        451062947        451090658        451118350   
    451145973        451173678        451201354        451229041       
451255137        451282685        451310163        451337661        451365027   
    451392492   

441195823

    441641974        441806270        441961828        442099958       
451007157        451035125        451062954        451090666        451118368   
    451145981        451173686        451201362        451229058       
451255145        451282693        451310171        451337679        451365035   
    451392500   

441197282

    441642022        441806478        441961885        442100046       
451007165        451035133        451062962        451090674        451118376   
    451145999        451173694        451201370        451229066       
451255152        451282701        451310189        451337687        451365043   
    451392518   

441200920

    441642105        441806502        441962024        442100137       
451007173        451035141        451062970        451090682        451118384   
    451146005        451173702        451201388        451229074       
451255160        451282719        451310197        451337695        451365050   
    451392526   

441200938

    441642170        441806528        441962115        442100186       
451007181        451035158        451062988        451090690        451118392   
    451146013        451173710        451201396        451229082       
451255178        451282727        451310205        451337703        451365068   
    451392534   

441201266

    441642238        441806585        441962131        442100236       
451007199        451035166        451062996        451090708        451118400   
    451146021        451173728        451201404        451229090       
451255186        451282743        451310213        451337711        451365076   
    451392542   

441201407

    441642295        441806601        441962164        442100269       
451007207        451035174        451063002        451090716        451118418   
    451146039        451173736        451201412        451229116       
451255194        451282750        451310221        451337729        451365084   
    451392559   

441202785

    441642352        441806619        441962172        442100285       
451007215        451035182        451063010        451090724        451118426   
    451146047        451173744        451201420        451229124       
451255202        451282768        451310239        451337737        451365092   
    451392567   

441204021

    441642386        441806635        441962206        442100301       
451007223        451035190        451063028        451090732        451118434   
    451146054        451173751        451201438        451229132       
451255210        451282776        451310247        451337745        451365100   
    451392575   

441205614

    441642394        441806668        441962214        442100350       
451007231        451035208        451063036        451090740        451118442   
    451146062        451173769        451201446        451229140       
451255228        451282784        451310254        451337752        451365118   
    451392583   

441209269

    441642493        441806676        441962297        442100368       
451007249        451035216        451063044        451090757        451118459   
    451146070        451173777        451201453        451229157       
451255236        451282792        451310262        451337760        451365126   
    451392591   

441209905

    441642519        441806791        441962305        442100384       
451007256        451035224        451063051        451090765        451118467   
    451146088        451173785        451201461        451229165       
451255244        451282800        451310270        451337778        451365134   
    451392609   

441212719

    441642576        441806825        441962339        442100400       
451007264        451035232        451063069        451090773        451118475   
    451146096        451173793        451201479        451229173       
451255251        451282818        451310288        451337786        451365142   
    451392617   

441213303

    441642584        441806999        441962362        442100434       
451007272        451035240        451063077        451090781        451118483   
    451146104        451173801        451201487        451229181       
451255269        451282826        451310296        451337794        451365159   
    451392625   

441213444

    441642592        441807005        441962388        442100491       
451007280        451035257        451063085        451090799        451118491   
    451146112        451173819        451201495        451229199       
451255277        451282834        451310304        451337802        451365167   
    451392633   

441215472

    441642600        441807013        441962438        442100525       
451007298        451035265        451063093        451090807        451118509   
    451146120        451173827        451201503        451229207       
451255285        451282842        451310312        451337810        451365175   
    451392641   

441216918

    441642642        441807088        441962446        442100566       
451007306        451035273        451063101        451090815        451118517   
    451146138        451173835        451201511        451229215       
451255293        451282867        451310320        451337828        451365183   
    451392658   

441217932

    441642675        441807138        441962461        442100608       
451007314        451035281        451063119        451090823        451118525   
    451146146        451173843        451201529        451229223       
451255301        451282875        451310338        451337836        451365191   
    451392666   

441217981

    441642782        441807146        441962511        442100657       
451007322        451035299        451063127        451090831        451118533   
    451146153        451173850        451201537        451229231       
451255319        451282883        451310346        451337844        451365217   
    451392674   

441218294

    441642816        441807351        441962529        442100673       
451007330        451035307        451063135        451090849        451118541   
    451146161        451173868        451201545        451229249       
451255327        451282891        451310353        451337851        451365225   
    451392682   

441218401

    441642832        441807385        441962560        442100715       
451007348        451035315        451063143        451090856        451118558   
    451146179        451173876        451201552        451229256       
451255335        451282909        451310361        451337869        451365233   
    451392690   

441218419

    441642907        441807492        441962602        442100723       
451007355        451035323        451063150        451090864        451118566   
    451146187        451173884        451201578        451229264       
451255343        451282917        451310379        451337877        451365241   
    451392708   

441218831

    441643004        441807500        441962628        442100780       
451007363        451035331        451063168        451090872        451118574   
    451146195        451173892        451201586        451229272       
451255350        451282925        451310387        451337885        451365258   
    451392716   

441220258

    441643012        441807609        441962636        442100939       
451007371        451035349        451063176        451090880        451118582   
    451146203        451173900        451201594        451229280       
451255368        451282933        451310395        451337893        451365266   
    451392724   

441221090

    441643046        441807716        441962644        442100970       
451007389        451035356        451063184        451090898        451118590   
    451146211        451173918        451201602        451229298       
451255376        451282941        451310403        451337901        451365274   
    451392732   

441224367

    441643061        441807732        441962776        442101002       
451007397        451035364        451063192        451090914        451118608   
    451146229        451173926        451201610        451229306       
451255384        451282958        451310411        451337919        451365282   
    451392740   

441224714

    441643079        441807757        441962784        442101036       
451007405        451035372        451063200        451090922        451118616   
    451146237        451173934        451201628        451229314       
451255392        451282966        451310429        451337927        451365290   
    451392757   

441226222

    441643103        441807872        441962842        442101044       
451007413        451035380        451063218        451090930        451118624   
    451146245        451173942        451201636        451229322       
451255400        451282974        451310437        451337935        451365308   
    451392765   

441229036

    441643129        441807955        441962875        442101069       
451007421        451035398        451063226        451090948        451118632   
    451146252        451173959        451201644        451229330       
451255418        451282982        451310445        451337943        451365316   
    451392773   

441229184

    441643301        441808078        441962891        442101077       
451007439        451035406        451063234        451090955        451118640   
    451146260        451173967        451201651        451229348       
451255426        451282990        451310452        451337950        451365324   
    451392781   

441231719

    441643541        441808102        441962909        442101101       
451007447        451035414        451063242        451090963        451118657   
    451146278        451173975        451201669        451229355       
451255434        451283006        451310460        451337968        451365332   
    451392799   

441231933

    441643616        441808128        441963055        442101135       
451007454        451035422        451063259        451090971        451118665   
    451146286        451173983        451201677        451229363       
451255442        451283014        451310478        451337976        451365340   
    451392807   

441232238

    441643640        441808193        441963071        442101143       
451007462        451035430        451063275        451090989        451118673   
    451146294        451173991        451201685        451229371       
451255459        451283022        451310486        451337984        451365357   
    451392815   

441233160

    441643699        441808334        441963105        442101176       
451007470        451035448        451063283        451090997        451118681   
    451146302        451174007        451201693        451229389       
451255467        451283030        451310494        451337992        451365365   
    451392823   

441233541

    441643707        441808367        441963139        442101325       
451007488        451035455        451063291        451091003        451118699   
    451146310        451174015        451201701        451229397       
451255475        451283048        451310502        451338008        451365373   
    451392831   

441233947

    441643723        441808391        441963188        442101333       
451007496        451035463        451063309        451091011        451118707   
    451146328        451174023        451201719        451229405       
451255483        451283055        451310510        451338016        451365381   
    451392849   

441234747

    441643731        441808409        441963212        442101366       
451007504        451035471        451063317        451091029        451118715   
    451146336        451174031        451201727        451229413       
451255491        451283063        451310528        451338024        451365399   
    451392856   

441236213

    441643756        441808417        441963220        442101473       
451007512        451035489        451063325        451091037        451118723   
    451146344        451174049        451201735        451229421       
451255509        451283071        451310536        451338032        451365407   
    451392864   

441239894

    441643798        441808433        441963303        442101622       
451007520        451035497        451063333        451091045        451118731   
    451146351        451174056        451201743        451229439       
451255517        451283089        451310544        451338040        451365415   
    451392872   

441240868

    441643855        441808474        441963311        442101648       
451007538        451035505        451063341        451091052        451118749   
    451146369        451174064        451201750        451229447       
451255525        451283097        451310551        451338057        451365423   
    451392880   

441241874

    441643947        441808581        441963337        442101655       
451007546        451035513        451063358        451091060        451118756   
    451146377        451174072        451201768        451229454       
451255533        451283105        451310569        451338065        451365431   
    451392898   

441242310

    441643954        441808623        441963428        442101754       
451007553        451035521        451063366        451091078        451118764   
    451146385        451174080        451201776        451229462       
451255541        451283113        451310577        451338073        451365449   
    451392906   

441242468

    441644002        441808649        441963477        442101879       
451007561        451035539        451063374        451091086        451118772   
    451146393        451174098        451201792        451229470       
451255558        451283121        451310585        451338081        451365456   
    451392914   

441242971

    441644028        441808680        441963568        442101895       
451007579        451035547        451063382        451091094        451118798   
    451146401        451174114        451201800        451229488       
451255566        451283139        451310593        451338099        451365464   
    451392922   

441242989

    441644051        441808813        441963626        442101929       
451007587        451035554        451063390        451091102        451118806   
    451146419        451174122        451201818        451229496       
451255582        451283147        451310601        451338107        451365472   
    451392930   

441243532

    441644184        441808995        441963725        442102034       
451007595        451035562        451063408        451091110        451118814   
    451146427        451174130        451201826        451229504       
451255590        451283154        451310619        451338115        451365480   
    451392948   

441243649

    441644192        441809035        441963733        442102042       
451007603        451035570        451063416        451091128        451118822   
    451146435        451174148        451201834        451229512       
451255608        451283162        451310627        451338123        451365498   
    451392955   

441245727

    441644234        441809043        441963741        442102067       
451007611        451035588        451063424        451091136        451118830   
    451146443        451174155        451201842        451229520       
451255616        451283170        451310635        451338131        451365506   
    451392963   

441246527

    441644275        441809092        441963824        442102075       
451007629        451035596        451063432        451091151        451118848   
    451146450        451174163        451201859        451229538       
451255632        451283188        451310643        451338149        451365514   
    451392971   

441247624

    441644333        441809191        441963964        442102182       
451007637        451035604        451063440        451091169        451118855   
    451146468        451174171        451201867        451229546       
451255640        451283196        451310650        451338156        451365522   
    451392989   

441250347

    441644358        441809340        441964038        442102232       
451007645        451035612        451063457        451091177        451118863   
    451146476        451174189        451201875        451229553       
451255657        451283204        451310668        451338164        451365530   
    451392997   

441250495

    441644473        441809753        441964053        442102240       
451007652        451035620        451063465        451091185        451118871   
    451146484        451174197        451201883        451229561       
451255665        451283212        451310676        451338172        451365548   
    451393003   

441250776

    441644531        441809787        441964103        442102257       
451007660        451035638        451063473        451091193        451118889   
    451146492        451174205        451201891        451229579       
451255673        451283220        451310684        451338180        451365555   
    451393011   

441252095

    441644572        441809795        441964186        442102265       
451007678        451035646        451063481        451091219        451118897   
    451146500        451174213        451201909        451229587       
451255681        451283238        451310700        451338198        451365563   
    451393029   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

441253234

    441644622        441809845        441964202        442102372       
451007686        451035653        451063499        451091227        451118913   
    451146526        451174221        451201917        451229595       
451255699        451283246        451310718        451338206        451365571   
    451393037   

441253861

    441644770        441809860        441964228        442102380       
451007694        451035661        451063507        451091235        451118921   
    451146534        451174239        451201925        451229603       
451255707        451283253        451310726        451338214        451365589   
    451393045   

441253952

    441644796        441809928        441964244        442102463       
451007702        451035679        451063515        451091243        451118939   
    451146542        451174247        451201933        451229611       
451255715        451283261        451310734        451338222        451365597   
    451393052   

441254109

    441644846        441809936        441964293        442102547       
451007710        451035687        451063523        451091250        451118947   
    451146559        451174254        451201941        451229629       
451255723        451283279        451310742        451338230        451365605   
    451393060   

441254182

    441644879        441809944        441964327        442102695       
451007728        451035695        451063531        451091268        451118954   
    451146567        451174262        451201958        451229637       
451255731        451283287        451310759        451338248        451365613   
    451393078   

441254190

    441644903        441809993        441964343        442102711       
451007736        451035703        451063549        451091276        451118962   
    451146575        451174270        451201966        451229645       
451255749        451283295        451310767        451338255        451365621   
    451393086   

441255502

    441644911        441810025        441964392        442102745       
451007744        451035711        451063556        451091284        451118970   
    451146583        451174288        451201974        451229652       
451255756        451283303        451310775        451338263        451365639   
    451393094   

441255841

    441644929        441810033        441964418        442102752       
451007751        451035729        451063564        451091292        451118988   
    451146591        451174296        451201982        451229660       
451255764        451283311        451310783        451338271        451365647   
    451393102   

441257896

    441644960        441810371        441964442        442102802       
451007769        451035737        451063572        451091300        451118996   
    451146609        451174304        451201990        451229678       
451255772        451283329        451310791        451338289        451365654   
    451393110   

441262045

    441645322        441810454        441964467        442102877       
451007777        451035745        451063580        451091318        451119002   
    451146617        451174312        451202006        451229686       
451255780        451283337        451310809        451338297        451365662   
    451393128   

441262490

    441645504        441810561        441964475        442102901       
451007785        451035752        451063598        451091326        451119010   
    451146625        451174320        451202014        451229694       
451255798        451283345        451310817        451338305        451365670   
    451393136   

441264413

    441645512        441810579        441964533        442102927       
451007793        451035760        451063606        451091334        451119028   
    451146633        451174338        451202022        451229702       
451255806        451283352        451310825        451338313        451365688   
    451393144   

441264637

    441645553        441810660        441964541        442102950       
451007801        451035778        451063614        451091359        451119036   
    451146641        451174346        451202030        451229710       
451255814        451283360        451310833        451338321        451365696   
    451393151   

441265154

    441645579        441810751        441964632        442102968       
451007819        451035786        451063622        451091367        451119044   
    451146658        451174353        451202048        451229728       
451255822        451283378        451310841        451338339        451365704   
    451393169   

441266301

    441645611        441810793        441964707        442102976       
451007827        451035794        451063630        451091375        451119051   
    451146666        451174361        451202055        451229736       
451255830        451283386        451310858        451338347        451365712   
    451393177   

441266624

    441645819        441810967        441964749        442102992       
451007835        451035802        451063648        451091383        451119069   
    451146674        451174379        451202063        451229744       
451255848        451283394        451310866        451338354        451365720   
    451393185   

441267432

    441645827        441810975        441964822        442103115       
451007843        451035810        451063655        451091391        451119077   
    451146682        451174387        451202071        451229751       
451255855        451283402        451310874        451338362        451365738   
    451393193   

441267705

    441645926        441810983        441964871        442103156       
451007850        451035828        451063663        451091409        451119085   
    451146690        451174395        451202089        451229769       
451255863        451283410        451310882        451338370        451365746   
    451393201   

441267747

    441645934        441811007        441964905        442103164       
451007868        451035844        451063671        451091417        451119093   
    451146708        451174403        451202097        451229777       
451255871        451283428        451310890        451338388        451365753   
    451393219   

441268067

    441645942        441811023        441964913        442103248       
451007876        451035851        451063689        451091425        451119101   
    451146716        451174411        451202105        451229785       
451255889        451283436        451310908        451338396        451365761   
    451393227   

441268299

    441646023        441811205        441965043        442103255       
451007884        451035869        451063697        451091433        451119119   
    451146724        451174429        451202113        451229793       
451255897        451283444        451310916        451338404        451365779   
    451393235   

441269180

    441646049        441811254        441965092        442103313       
451007892        451035877        451063705        451091441        451119127   
    451146732        451174437        451202121        451229801       
451255905        451283451        451310924        451338412        451365787   
    451393243   

441269891

    441646064        441811262        441965183        442103321       
451007900        451035885        451063713        451091458        451119135   
    451146740        451174445        451202139        451229819       
451255913        451283469        451310932        451338420        451365795   
    451393250   

441271012

    441646072        441811288        441965191        442103339       
451007918        451035893        451063721        451091466        451119143   
    451146757        451174452        451202147        451229827       
451255921        451283477        451310940        451338446        451365803   
    451393268   

441271764

    441646106        441811338        441965258        442103354       
451007926        451035901        451063739        451091474        451119150   
    451146765        451174460        451202154        451229835       
451255939        451283485        451310957        451338453        451365811   
    451393276   

441273117

    441646114        441811502        441965290        442103388       
451007934        451035919        451063747        451091482        451119168   
    451146773        451174478        451202162        451229850       
451255947        451283493        451310965        451338461        451365829   
    451393284   

441273216

    441646148        441811627        441965324        442103461       
451007942        451035927        451063754        451091490        451119176   
    451146781        451174494        451202170        451229868       
451255954        451283501        451310973        451338479        451365837   
    451393292   

441273570

    441646213        441811809        441965522        442103511       
451007959        451035935        451063762        451091508        451119184   
    451146799        451174502        451202188        451229876       
451255962        451283519        451310981        451338487        451365845   
    451393300   

441274339

    441646361        441811858        441965571        442103560       
451007967        451035943        451063770        451091516        451119192   
    451146807        451174510        451202196        451229884       
451255970        451283527        451310999        451338495        451365852   
    451393318   

441274677

    441646478        441811957        441965589        442103636       
451007975        451035950        451063788        451091524        451119200   
    451146815        451174528        451202204        451229892       
451255988        451283535        451311005        451338503        451365860   
    451393326   

441275500

    441646809        441811965        441965613        442103677       
451007991        451035968        451063796        451091532        451119218   
    451146823        451174536        451202212        451229900       
451255996        451283543        451311013        451338511        451365878   
    451393334   

441276862

    441646841        441811999        441966009        442103701       
451008007        451035976        451063804        451091540        451119226   
    451146831        451174544        451202220        451229918       
451256002        451283550        451311021        451338529        451365886   
    451393342   

441277373

    441646858        441812021        441966017        442103818       
451008015        451035984        451063812        451091557        451119234   
    451146849        451174551        451202238        451229926       
451256010        451283568        451311039        451338537        451365894   
    451393359   

441278603

    441646866        441812062        441966058        442103826       
451008023        451035992        451063820        451091565        451119242   
    451146856        451174569        451202246        451229934       
451256028        451283576        451311047        451338545        451365902   
    451393367   

441279320

    441646908        441812104        441966132        442103834       
451008031        451036008        451063838        451091573        451119259   
    451146864        451174577        451202253        451229942       
451256036        451283584        451311054        451338552        451365910   
    451393375   

441280898

    441646940        441812419        441966140        442103875       
451008049        451036016        451063846        451091581        451119267   
    451146872        451174585        451202261        451229959       
451256044        451283592        451311062        451338560        451365928   
    451393383   

441281896

    441647062        441812468        441966207        442103883       
451008056        451036024        451063853        451091599        451119275   
    451146880        451174593        451202279        451229967       
451256051        451283600        451311070        451338578        451365936   
    451393391   

441283322

    441647096        441812476        441966215        442103891       
451008064        451036032        451063861        451091607        451119283   
    451146898        451174601        451202287        451229975       
451256069        451283618        451311088        451338586        451365944   
    451393409   

441283975

    441647153        441812492        441966249        442104014       
451008080        451036040        451063879        451091615        451119291   
    451146906        451174619        451202295        451229983       
451256077        451283626        451311096        451338594        451365951   
    451393417   

441284528

    441647237        441812591        441966272        442104055       
451008098        451036057        451063887        451091623        451119309   
    451146914        451174627        451202303        451229991       
451256085        451283634        451311104        451338602        451365969   
    451393425   

441285673

    441647252        441812625        441966280        442104139       
451008106        451036065        451063895        451091631        451119317   
    451146922        451174635        451202311        451230007       
451256093        451283642        451311112        451338610        451365977   
    451393433   

441285905

    441647260        441812674        441966298        442104220       
451008114        451036073        451063903        451091649        451119325   
    451146930        451174650        451202329        451230015       
451256101        451283659        451311120        451338628        451365985   
    451393441   

441289469

    441647401        441812690        441966306        442104261       
451008122        451036081        451063911        451091656        451119333   
    451146948        451174668        451202337        451230023       
451256119        451283667        451311138        451338636        451365993   
    451393458   

441292448

    441647443        441812708        441966355        442104279       
451008130        451036099        451063929        451091664        451119341   
    451146955        451174676        451202345        451230031       
451256127        451283675        451311146        451338644        451366009   
    451393466   

441292521

    441647534        441812740        441966397        442104287       
451008148        451036107        451063937        451091672        451119358   
    451146963        451174684        451202352        451230049       
451256135        451283683        451311153        451338651        451366017   
    451393474   

441292596

    441647617        441812955        441966447        442104303       
451008155        451036115        451063945        451091680        451119366   
    451146971        451174692        451202360        451230056       
451256143        451283691        451311161        451338669        451366025   
    451393482   

441292620

    441647633        441813045        441966454        442104378       
451008171        451036123        451063952        451091698        451119374   
    451146989        451174700        451202386        451230064       
451256150        451283709        451311179        451338677        451366033   
    451393490   

441292653

    441647666        441813060        441966538        442104386       
451008189        451036131        451063960        451091706        451119382   
    451146997        451174718        451202394        451230072       
451256168        451283717        451311187        451338685        451366041   
    451393508   

441293909

    441647765        441813086        441966611        442104535       
451008197        451036149        451063978        451091714        451119390   
    451147003        451174726        451202402        451230080       
451256176        451283725        451311195        451338693        451366058   
    451393516   

441294048

    441647799        441813110        441966637        442104808       
451008205        451036156        451063986        451091722        451119408   
    451147029        451174734        451202410        451230098       
451256184        451283733        451311203        451338701        451366066   
    451393524   

441296134

    441647807        441813276        441966819        442104907       
451008213        451036164        451063994        451091730        451119416   
    451147037        451174742        451202428        451230106       
451256192        451283741        451311211        451338719        451366074   
    451393532   

441296829

    441647849        441813318        441966827        442104949       
451008239        451036172        451064000        451091748        451119424   
    451147045        451174759        451202436        451230114       
451256200        451283758        451311229        451338727        451366082   
    451393540   

441297033

    441647872        441813375        441966843        442105029       
451008247        451036180        451064018        451091755        451119432   
    451147052        451174767        451202444        451230122       
451256218        451283766        451311237        451338735        451366090   
    451393557   

441297934

    441647880        441813383        441966884        442105052       
451008254        451036198        451064026        451091763        451119440   
    451147060        451174775        451202451        451230130       
451256226        451283774        451311245        451338743        451366108   
    451393565   

441298494

    441647948        441813458        441967015        442105136       
451008262        451036214        451064034        451091771        451119457   
    451147078        451174783        451202469        451230148       
451256234        451283782        451311252        451338750        451366116   
    451393573   

441299989

    441648011        441813482        441967072        442105201       
451008270        451036222        451064042        451091789        451119465   
    451147086        451174791        451202485        451230155       
451256242        451283790        451311260        451338768        451366124   
    451393581   

441300258

    441648029        441813508        441967130        442105474       
451008288        451036248        451064059        451091797        451119473   
    451147094        451174809        451202493        451230163       
451256259        451283808        451311278        451338776        451366132   
    451393599   

441300415

    441648169        441813557        441967148        442105581       
451008296        451036255        451064067        451091805        451119481   
    451147102        451174817        451202501        451230171       
451256267        451283816        451311286        451338784        451366140   
    451393607   

441305943

    441648185        441813565        441967262        442105599       
451008304        451036263        451064075        451091813        451119499   
    451147110        451174825        451202519        451230189       
451256275        451283824        451311294        451338792        451366157   
    451393615   

441308145

    441648219        441813664        441967288        442105623       
451008312        451036271        451064083        451091821        451119507   
    451147128        451174833        451202527        451230197       
451256283        451283832        451311302        451338800        451366165   
    451393623   

441308350

    441648284        441813730        441967320        442105680       
451008320        451036289        451064091        451091839        451119515   
    451147136        451174841        451202535        451230205       
451256291        451283840        451311310        451338818        451366173   
    451393631   

441309689

    441648292        441813797        441967346        442105730       
451008338        451036297        451064109        451091847        451119523   
    451147144        451174858        451202543        451230213       
451256309        451283865        451311328        451338826        451366181   
    451393649   

441310414

    441648359        441813805        441967361        442105755       
451008346        451036305        451064117        451091854        451119531   
    451147151        451174866        451202550        451230221       
451256317        451283873        451311336        451338834        451366199   
    451393656   

441310430

    441648433        441813979        441967486        442105904       
451008353        451036313        451064125        451091862        451119549   
    451147169        451174874        451202568        451230239       
451256325        451283881        451311344        451338842        451366207   
    451393664   

441310752

    441648441        441814068        441967528        442105946       
451008361        451036321        451064133        451091870        451119556   
    451147177        451174882        451202576        451230247       
451256333        451283899        451311351        451338859        451366215   
    451393672   

441312121

    441648508        441814126        441967551        442105961       
451008379        451036339        451064141        451091888        451119564   
    451147185        451174908        451202584        451230254       
451256341        451283907        451311369        451338867        451366223   
    451393680   

441312659

    441648599        441814209        441967635        442105979       
451008387        451036347        451064158        451091896        451119572   
    451147193        451174916        451202592        451230262       
451256358        451283923        451311377        451338875        451366231   
    451393698   

441312808

    441648607        441814282        441967643        442106043       
451008395        451036354        451064174        451091904        451119580   
    451147201        451174924        451202600        451230270       
451256366        451283931        451311385        451338883        451366249   
    451393706   

441314077

    441648656        441814340        441967650        442106076       
451008403        451036362        451064182        451091912        451119598   
    451147219        451174932        451202618        451230288       
451256374        451283949        451311393        451338891        451366256   
    451393714   

441314523

    441648664        441814506        441967817        442106126       
451008411        451036370        451064190        451091920        451119606   
    451147227        451174940        451202626        451230296       
451256382        451283956        451311401        451338909        451366264   
    451393722   

441314549

    441648755        441814563        441967866        442106183       
451008429        451036388        451064208        451091938        451119622   
    451147235        451174957        451202634        451230304       
451256390        451283964        451311419        451338917        451366272   
    451393730   

441314960

    441648763        441814605        441967890        442106209       
451008437        451036396        451064216        451091946        451119630   
    451147243        451174965        451202642        451230312       
451256408        451283972        451311427        451338925        451366280   
    451393748   

441315918

    441648797        441814639        441967924        442106316       
451008445        451036404        451064224        451091953        451119648   
    451147250        451174973        451202659        451230320       
451256416        451283980        451311435        451338933        451366298   
    451393755   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

441316908

    441648854        441814654        441967932        442106357       
451008452        451036412        451064232        451091961        451119655   
    451147268        451174981        451202667        451230338       
451256424        451283998        451311443        451338941        451366306   
    451393763   

441317013

    441649027        441814779        441967999        442106415       
451008460        451036420        451064240        451091987        451119663   
    451147276        451174999        451202675        451230346       
451256432        451284004        451311450        451338958        451366314   
    451393771   

441317385

    441649043        441814787        441968047        442106431       
451008478        451036438        451064257        451091995        451119671   
    451147284        451175004        451202683        451230353       
451256440        451284012        451311468        451338966        451366322   
    451393789   

441317526

    441649050        441814811        441968070        442106605       
451008486        451036446        451064265        451092001        451119689   
    451147292        451175012        451202691        451230361       
451256457        451284020        451311476        451338974        451366330   
    451393797   

441317880

    441649118        441814829        441968120        442106654       
451008494        451036453        451064273        451092019        451119697   
    451147300        451175020        451202709        451230379       
451256465        451284038        451311484        451338982        451366348   
    451393805   

441318862

    441649126        441814845        441968161        442106696       
451008502        451036461        451064281        451092027        451119705   
    451147318        451175038        451202717        451230387       
451256473        451284046        451311492        451338990        451366355   
    451393813   

441319837

    441649134        441814852        441968187        442106852       
451008510        451036487        451064299        451092035        451119713   
    451147326        451175046        451202725        451230395       
451256481        451284053        451311500        451339006        451366363   
    451393821   

441321411

    441649183        441814902        441968229        442106936       
451008528        451036495        451064307        451092043        451119721   
    451147334        451175053        451202733        451230403       
451256499        451284061        451311518        451339014        451366371   
    451393839   

441322500

    441649274        441814910        441968310        442106969       
451008536        451036503        451064315        451092050        451119739   
    451147342        451175061        451202741        451230411       
451256507        451284079        451311526        451339022        451366389   
    451393847   

441323359

    441649282        441814928        441968344        442106977       
451008544        451036511        451064323        451092068        451119747   
    451147359        451175079        451202758        451230429       
451256515        451284087        451311534        451339030        451366397   
    451393854   

441326329

    441649290        441814951        441968401        442106993       
451008551        451036529        451064331        451092076        451119754   
    451147367        451175087        451202766        451230437       
451256523        451284095        451311542        451339048        451366405   
    451393862   

441326469

    441649340        441815016        441968559        442107108       
451008569        451036537        451064349        451092084        451119762   
    451147375        451175095        451202774        451230445       
451256531        451284103        451311559        451339055        451366413   
    451393870   

441326923

    441649365        441815081        441968567        442107124       
451008577        451036545        451064356        451092092        451119770   
    451147383        451175103        451202782        451230452       
451256549        451284111        451311567        451339063        451366421   
    451393888   

441327699

    441649449        441815107        441968591        442107140       
451008585        451036552        451064364        451092100        451119788   
    451147391        451175111        451202790        451230460       
451256556        451284129        451311583        451339071        451366439   
    451393896   

441327822

    441649456        441815321        441968617        442107223       
451008593        451036560        451064380        451092118        451119796   
    451147409        451175129        451202808        451230478       
451256564        451284137        451311591        451339089        451366447   
    451393904   

441328606

    441649522        441815347        441968732        442107405       
451008601        451036578        451064398        451092126        451119804   
    451147417        451175137        451202816        451230486       
451256572        451284145        451311609        451339097        451366454   
    451393912   

441329042

    441649589        441815446        441968856        442107447       
451008619        451036586        451064406        451092134        451119812   
    451147433        451175145        451202824        451230494       
451256580        451284152        451311617        451339113        451366462   
    451393920   

441330842

    441649670        441815552        441968914        442107454       
451008627        451036594        451064414        451092142        451119820   
    451147441        451175152        451202832        451230502       
451256598        451284160        451311625        451339121        451366470   
    451393938   

441332400

    441649811        441815651        441968948        442107462       
451008635        451036602        451064422        451092159        451119838   
    451147458        451175160        451202840        451230510       
451256606        451284178        451311633        451339139        451366488   
    451393946   

441332798

    441649894        441815677        441969227        442107496       
451008643        451036610        451064430        451092167        451119846   
    451147466        451175178        451202857        451230528       
451256614        451284186        451311641        451339147        451366496   
    451393953   

441333002

    441649928        441815768        441969284        442107546       
451008650        451036685        451064448        451092175        451119853   
    451147474        451175186        451202865        451230536       
451256622        451284194        451311658        451339154        451366504   
    451393961   

441333937

    441649944        441815792        441969300        442107579       
451008668        451036693        451064455        451092183        451119861   
    451147482        451175194        451202873        451230544       
451256630        451284202        451311666        451339162        451366512   
    451393979   

441335361

    441649993        441815818        441969318        442107660       
451008676        451036701        451064463        451092191        451119879   
    451147490        451175202        451202881        451230551       
451256655        451284210        451311674        451339170        451366520   
    451393987   

441336286

    441650017        441816022        441969326        442107686       
451008684        451036719        451064471        451092217        451119887   
    451147508        451175210        451202899        451230577       
451256663        451284228        451311682        451339188        451366546   
    451393995   

441338597

    441650041        441816261        441969383        442107702       
451008692        451036727        451064489        451092225        451119895   
    451147516        451175228        451202907        451230585       
451256671        451284236        451311690        451339196        451366553   
    451394001   

441338829

    441650090        441816311        441969409        442107744       
451008700        451036735        451064497        451092233        451119903   
    451147524        451175244        451202915        451230593       
451256689        451284244        451311708        451339204        451366561   
    451394019   

441339942

    441650165        441816337        441969417        442107769       
451008718        451036743        451064505        451092241        451119911   
    451147532        451175251        451202923        451230601       
451256697        451284251        451311716        451339212        451366579   
    451394027   

441340221

    441650173        441816469        441969441        442107959       
451008726        451036750        451064513        451092258        451119929   
    451147540        451175269        451202931        451230619       
451256705        451284269        451311724        451339220        451366587   
    451394035   

441341104

    441650207        441816493        441969599        442108056       
451008734        451036768        451064539        451092266        451119937   
    451147557        451175277        451202949        451230627       
451256713        451284277        451311732        451339238        451366595   
    451394043   

441341450

    441650215        441816584        441969664        442108064       
451008742        451036776        451064547        451092274        451119945   
    451147565        451175285        451202956        451230635       
451256721        451284285        451311740        451339246        451366603   
    451394050   

441344538

    441650272        441816592        441969680        442108106       
451008759        451036784        451064554        451092282        451119952   
    451147573        451175293        451202964        451230643       
451256739        451284293        451311765        451339253        451366611   
    451394068   

441344546

    441650330        441816675        441969698        442108163       
451008767        451036792        451064562        451092290        451119960   
    451147581        451175301        451202972        451230650       
451256747        451284301        451311773        451339261        451366629   
    451394076   

441345204

    441650363        441816782        441969771        442108189       
451008775        451036800        451064570        451092308        451119978   
    451147599        451175319        451202980        451230668       
451256754        451284319        451311781        451339279        451366637   
    451394084   

441345535

    441650371        441816980        441969847        442108320       
451008783        451036818        451064588        451092316        451119986   
    451147607        451175327        451202998        451230676       
451256762        451284327        451311799        451339287        451366645   
    451394092   

441345667

    441650447        441817095        441969854        442108353       
451008791        451036826        451064604        451092324        451119994   
    451147615        451175335        451203004        451230684       
451256770        451284335        451311807        451339295        451366652   
    451394100   

441346756

    441650504        441817145        441969896        442108429       
451008809        451036834        451064612        451092332        451120000   
    451147623        451175343        451203012        451230692       
451256788        451284343        451311815        451339303        451366660   
    451394118   

441346830

    441650512        441817244        441969904        442108445       
451008817        451036842        451064620        451092340        451120018   
    451147631        451175350        451203020        451230700       
451256796        451284350        451311823        451339311        451366678   
    451394126   

441346897

    441650520        441817277        441969938        442108494       
451008825        451036859        451064638        451092357        451120026   
    451147649        451175368        451203038        451230718       
451256804        451284368        451311831        451339329        451366686   
    451394134   

441347408

    441650538        441817459        441969953        442108502       
451008833        451036867        451064646        451092365        451120034   
    451147656        451175376        451203046        451230726       
451256812        451284376        451311849        451339337        451366694   
    451394142   

441348133

    441650579        441817590        441970001        442108791       
451008841        451036875        451064653        451092373        451120042   
    451147664        451175384        451203053        451230734       
451256820        451284384        451311856        451339345        451366702   
    451394159   

441348273

    441650652        441817681        441970019        442108809       
451008858        451036883        451064661        451092381        451120059   
    451147672        451175392        451203061        451230742       
451256838        451284392        451311864        451339352        451366710   
    451394167   

441348869

    441650660        441817731        441970050        442108817       
451008866        451036891        451064679        451092399        451120067   
    451147680        451175400        451203079        451230759       
451256846        451284400        451311872        451339360        451366728   
    451394175   

441349032

    441650850        441817756        441970126        442108924       
451008874        451036909        451064687        451092407        451120075   
    451147698        451175418        451203087        451230767       
451256853        451284418        451311880        451339378        451366736   
    451394183   

441350444

    441650868        441817814        441970217        442108932       
451008882        451036917        451064703        451092415        451120083   
    451147706        451175426        451203095        451230775       
451256861        451284426        451311898        451339386        451366744   
    451394191   

441351970

    441650942        441817897        441970225        442108965       
451008890        451036925        451064711        451092423        451120091   
    451147714        451175434        451203103        451230783       
451256879        451284434        451311906        451339394        451366751   
    451394209   

441352366

    441651056        441817921        441970274        442109005       
451008908        451036933        451064729        451092431        451120109   
    451147722        451175442        451203111        451230791       
451256887        451284442        451311922        451339402        451366769   
    451394217   

441354529

    441651098        441817954        441970332        442109013       
451008916        451036941        451064745        451092449        451120117   
    451147730        451175459        451203129        451230809       
451256895        451284459        451311930        451339410        451366777   
    451394225   

441355377

    441651155        441818028        441970415        442109021       
451008924        451036958        451064752        451092456        451120125   
    451147748        451175467        451203137        451230817       
451256903        451284467        451311948        451339428        451366785   
    451394233   

441356573

    441651213        441818192        441970423        442109039       
451008932        451036966        451064760        451092464        451120133   
    451147755        451175475        451203145        451230833       
451256911        451284475        451311955        451339436        451366793   
    451394241   

441357852

    441651262        441818218        441970472        442109054       
451008940        451036974        451064778        451092472        451120141   
    451147763        451175483        451203152        451230841       
451256929        451284483        451311963        451339444        451366801   
    451394258   

441357910

    441651304        441818267        441970555        442109088       
451008957        451036982        451064794        451092480        451120158   
    451147771        451175491        451203160        451230858       
451256937        451284491        451311971        451339451        451366819   
    451394266   

441358215

    441651346        441818333        441970803        442109112       
451008965        451036990        451064802        451092498        451120166   
    451147789        451175509        451203178        451230866       
451256945        451284509        451311989        451339469        451366827   
    451394274   

441359874

    441651395        441818341        441970878        442109302       
451008973        451037006        451064810        451092506        451120174   
    451147797        451175517        451203186        451230874       
451256952        451284517        451311997        451339477        451366835   
    451394282   

441361029

    441651528        441818366        441970886        442109385       
451008981        451037014        451064828        451092514        451120182   
    451147805        451175525        451203194        451230882       
451256960        451284525        451312003        451339485        451366843   
    451394290   

441361060

    441651593        441818598        441970910        442109393       
451008999        451037030        451064836        451092522        451120190   
    451147813        451175533        451203202        451230890       
451256978        451284533        451312011        451339493        451366850   
    451394308   

441363439

    441651700        441818606        441970928        442109401       
451009013        451037048        451064844        451092530        451120208   
    451147821        451175541        451203228        451230908       
451256986        451284541        451312029        451339501        451366868   
    451394316   

441365020

    441651759        441818622        441970969        442109476       
451009021        451037055        451064851        451092548        451120216   
    451147839        451175558        451203236        451230916       
451256994        451284558        451312037        451339519        451366876   
    451394324   

441365822

    441651809        441818671        441970993        442109484       
451009039        451037063        451064869        451092555        451120224   
    451147847        451175566        451203244        451230924       
451257000        451284566        451312045        451339527        451366884   
    451394332   

441368230

    441651874        441818721        441971017        442109500       
451009047        451037071        451064877        451092563        451120232   
    451147854        451175574        451203251        451230932       
451257018        451284574        451312052        451339535        451366892   
    451394340   

441368842

    441651924        441818788        441971074        442109534       
451009062        451037089        451064885        451092571        451120240   
    451147862        451175582        451203269        451230940       
451257026        451284582        451312060        451339543        451366900   
    451394357   

441369436

    441652336        441818820        441971165        442109567       
451009070        451037097        451064893        451092589        451120257   
    451147870        451175590        451203277        451230957       
451257034        451284590        451312078        451339550        451366918   
    451394365   

441369477

    441652369        441818853        441971298        442109575       
451009088        451037105        451064919        451092597        451120265   
    451147888        451175608        451203285        451230965       
451257042        451284608        451312086        451339568        451366926   
    451394373   

441369592

    441652427        441818945        441971330        442109583       
451009096        451037113        451064927        451092605        451120273   
    451147896        451175616        451203293        451230973       
451257059        451284616        451312094        451339576        451366934   
    451394381   

441369675

    441652435        441818960        441971439        442109633       
451009104        451037121        451064935        451092613        451120281   
    451147904        451175624        451203301        451230981       
451257067        451284624        451312110        451339584        451366942   
    451394399   

441369808

    441652476        441818978        441971470        442109708       
451009112        451037139        451064943        451092621        451120307   
    451147912        451175632        451203319        451230999       
451257075        451284632        451312128        451339592        451366959   
    451394407   

441371150

    441652542        441819109        441971496        442109740       
451009120        451037147        451064950        451092639        451120315   
    451147920        451175640        451203327        451231005       
451257083        451284640        451312136        451339600        451366967   
    451394415   

441372950

    441652732        441819190        441971504        442109765       
451009138        451037154        451064968        451092647        451120323   
    451147938        451175657        451203335        451231013       
451257091        451284657        451312144        451339618        451366975   
    451394423   

441373016

    441652773        441819216        441971561        442109799       
451009146        451037162        451064976        451092654        451120331   
    451147946        451175665        451203343        451231021       
451257109        451284665        451312151        451339626        451366983   
    451394431   

441373206

    441652815        441819257        441971595        442109815       
451009153        451037170        451064984        451092662        451120349   
    451147953        451175673        451203350        451231039       
451257117        451284673        451312169        451339634        451366991   
    451394449   

441373347

    441652898        441819273        441971660        442109831       
451009161        451037188        451064992        451092670        451120364   
    451147961        451175681        451203368        451231047       
451257125        451284681        451312177        451339642        451367007   
    451394456   

441373479

    441652922        441819307        441971785        442109849       
451009179        451037196        451065007        451092688        451120372   
    451147979        451175699        451203376        451231054       
451257133        451284699        451312185        451339659        451367015   
    451394464   

441375532

    441652948        441819356        441971959        442109864       
451009187        451037204        451065015        451092696        451120380   
    451147987        451175707        451203384        451231062       
451257141        451284707        451312193        451339667        451367023   
    451394472   

441375938

    441653052        441819422        441971967        442109906       
451009195        451037212        451065023        451092704        451120398   
    451147995        451175715        451203392        451231070       
451257158        451284715        451312201        451339675        451367031   
    451394480   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

441377363

    441653094        441819430        441971983        442109930       
451009203        451037220        451065031        451092712        451120406   
    451148001        451175723        451203400        451231088       
451257166        451284723        451312219        451339683        451367049   
    451394498   

441379138

    441653128        441819448        441972049        442109948       
451009211        451037238        451065049        451092720        451120414   
    451148019        451175731        451203418        451231096       
451257174        451284731        451312227        451339691        451367056   
    451394506   

441380938

    441653185        441819539        441972106        442110003       
451009229        451037246        451065056        451092738        451120422   
    451148027        451175749        451203426        451231104       
451257182        451284749        451312235        451339709        451367064   
    451394514   

441382157

    441653201        441819646        441972171        442110011       
451009237        451037253        451065064        451092746        451120430   
    451148035        451175756        451203434        451231112       
451257190        451284756        451312243        451339717        451367072   
    451394522   

441384252

    441653235        441819653        441972270        442110052       
451009245        451037261        451065072        451092753        451120448   
    451148043        451175764        451203442        451231120       
451257208        451284764        451312250        451339725        451367080   
    451394530   

441384393

    441653284        441819711        441972353        442110078       
451009252        451037279        451065080        451092761        451120455   
    451148050        451175772        451203459        451231138       
451257216        451284772        451312268        451339733        451367098   
    451394548   

441385754

    441653342        441819729        441972379        442110193       
451009260        451037287        451065098        451092779        451120463   
    451148068        451175780        451203467        451231146       
451257224        451284780        451312276        451339741        451367106   
    451394555   

441386406

    441653441        441819745        441972411        442110250       
451009278        451037295        451065106        451092787        451120471   
    451148076        451175798        451203475        451231153       
451257232        451284798        451312284        451339758        451367114   
    451394563   

441388022

    441653482        441820040        441972429        442110284       
451009286        451037311        451065114        451092795        451120489   
    451148084        451175806        451203483        451231161       
451257240        451284814        451312292        451339766        451367122   
    451394571   

441388923

    441653565        441820115        441972551        442110318       
451009294        451037329        451065122        451092803        451120497   
    451148092        451175814        451203491        451231179       
451257257        451284822        451312300        451339774        451367130   
    451394589   

441390119

    441653581        441820172        441972601        442110334       
451009302        451037337        451065130        451092811        451120505   
    451148100        451175822        451203509        451231187       
451257265        451284830        451312318        451339782        451367148   
    451394597   

441390168

    441653615        441820362        441972619        442110367       
451009310        451037345        451065148        451092829        451120513   
    451148118        451175830        451203517        451231195       
451257273        451284848        451312326        451339790        451367155   
    451394605   

441390812

    441653854        441820479        441972643        442110490       
451009328        451037352        451065155        451092837        451120521   
    451148126        451175848        451203525        451231203       
451257281        451284863        451312334        451339808        451367163   
    451394613   

441391422

    441653953        441820545        441972668        442110532       
451009336        451037360        451065163        451092845        451120539   
    451148134        451175855        451203533        451231211       
451257299        451284871        451312342        451339816        451367171   
    451394621   

441393014

    441654068        441820552        441972676        442110615       
451009344        451037378        451065171        451092852        451120547   
    451148142        451175863        451203541        451231229       
451257307        451284889        451312359        451339824        451367189   
    451394639   

441393105

    441654159        441820594        441972684        442110730       
451009351        451037386        451065189        451092860        451120554   
    451148159        451175871        451203558        451231237       
451257315        451284897        451312367        451339832        451367197   
    451394647   

441393485

    441654175        441820610        441972775        442110839       
451009369        451037394        451065197        451092878        451120562   
    451148167        451175889        451203566        451231245       
451257323        451284905        451312375        451339840        451367205   
    451394654   

441393709

    441654191        441820693        441972825        442110847       
451009377        451037402        451065205        451092886        451120570   
    451148175        451175897        451203574        451231252       
451257331        451284913        451312383        451339857        451367213   
    451394662   

441395027

    441654217        441820735        441972833        442110904       
451009385        451037410        451065213        451092894        451120588   
    451148183        451175905        451203582        451231260       
451257349        451284921        451312391        451339865        451367221   
    451394670   

441396231

    441654233        441820743        441972957        442111027       
451009393        451037428        451065221        451092902        451120596   
    451148191        451175913        451203590        451231278       
451257356        451284939        451312409        451339873        451367239   
    451394688   

441398500

    441654274        441820750        441972973        442111035       
451009401        451037436        451065239        451092910        451120604   
    451148209        451175921        451203608        451231286       
451257364        451284947        451312417        451339881        451367247   
    451394696   

441399110

    441654308        441820776        441973096        442111076       
451009419        451037444        451065247        451092928        451120612   
    451148217        451175939        451203616        451231294       
451257372        451284954        451312425        451339899        451367254   
    451394704   

441400611

    441654340        441820792        441973104        442111092       
451009427        451037451        451065254        451092936        451120620   
    451148225        451175947        451203624        451231302       
451257380        451284962        451312433        451339907        451367262   
    451394712   

441401460

    441654407        441820818        441973146        442111126       
451009435        451037469        451065262        451092944        451120638   
    451148233        451175954        451203632        451231310       
451257398        451284970        451312441        451339915        451367270   
    451394720   

441401791

    441654498        441820826        441973252        442111217       
451009443        451037477        451065270        451092951        451120646   
    451148241        451175962        451203640        451231328       
451257406        451284988        451312458        451339923        451367296   
    451394738   

441402955

    441654530        441820834        441973351        442111316       
451009450        451037485        451065288        451092969        451120653   
    451148258        451175970        451203657        451231336       
451257414        451284996        451312466        451339931        451367304   
    451394746   

441402989

    441654654        441820883        441973419        442111332       
451009468        451037493        451065296        451092977        451120661   
    451148266        451175988        451203665        451231344       
451257422        451285001        451312474        451339949        451367312   
    451394753   

441404936

    441654662        441820917        441973443        442111373       
451009476        451037501        451065304        451092985        451120679   
    451148274        451175996        451203673        451231351       
451257430        451285019        451312482        451339956        451367320   
    451394761   

441406279

    441654670        441821030        441973559        442111423       
451009484        451037519        451065312        451092993        451120687   
    451148282        451176002        451203681        451231369       
451257448        451285027        451312490        451339964        451367338   
    451394779   

441409315

    441654704        441821097        441973682        442111431       
451009492        451037527        451065320        451093009        451120695   
    451148290        451176010        451203699        451231377       
451257463        451285035        451312508        451339972        451367346   
    451394787   

441409471

    441654829        441821279        441973765        442111456       
451009500        451037535        451065338        451093017        451120703   
    451148308        451176028        451203707        451231385       
451257471        451285043        451312516        451339980        451367353   
    451394795   

441410339

    441654845        441821469        441973815        442111472       
451009518        451037543        451065346        451093025        451120711   
    451148316        451176036        451203715        451231393       
451257489        451285050        451312524        451339998        451367361   
    451394803   

441410560

    441655016        441821535        441973849        442111522       
451009526        451037550        451065353        451093033        451120729   
    451148324        451176044        451203723        451231401       
451257497        451285068        451312532        451340004        451367379   
    451394811   

441410578

    441655057        441821592        441973948        442111555       
451009534        451037568        451065361        451093041        451120737   
    451148332        451176051        451203731        451231419       
451257505        451285076        451312540        451340012        451367387   
    451394829   

441411683

    441655073        441821600        441973971        442111571       
451009542        451037576        451065379        451093058        451120745   
    451148340        451176069        451203749        451231427       
451257513        451285084        451312565        451340020        451367395   
    451394837   

441412178

    441655081        441821790        441974045        442111589       
451009559        451037584        451065387        451093066        451120752   
    451148357        451176077        451203756        451231435       
451257521        451285092        451312573        451340038        451367403   
    451394845   

441412350

    441655156        441822004        441974060        442111597       
451009567        451037592        451065395        451093074        451120760   
    451148365        451176085        451203764        451231443       
451257539        451285100        451312581        451340046        451367411   
    451394852   

441412442

    441655180        441822194        441974110        442111613       
451009575        451037600        451065403        451093082        451120778   
    451148373        451176093        451203772        451231450       
451257547        451285118        451312599        451340053        451367429   
    451394860   

441415312

    441655263        441822251        441974151        442111639       
451009583        451037618        451065411        451093090        451120786   
    451148381        451176101        451203780        451231468       
451257554        451285126        451312607        451340061        451367437   
    451394878   

441416161

    441655354        441822343        441974177        442111670       
451009591        451037626        451065429        451093116        451120794   
    451148399        451176119        451203798        451231476       
451257562        451285134        451312615        451340079        451367445   
    451394886   

441417201

    441655388        441822384        441974268        442111696       
451009617        451037634        451065437        451093124        451120802   
    451148407        451176127        451203806        451231484       
451257570        451285142        451312623        451340087        451367452   
    451394894   

441417821

    441655453        441822491        441974300        442111787       
451009625        451037642        451065445        451093132        451120810   
    451148415        451176135        451203814        451231492       
451257588        451285159        451312631        451340095        451367460   
    451394902   

441418712

    441655479        441822525        441974318        442111795       
451009633        451037659        451065452        451093140        451120828   
    451148423        451176143        451203822        451231500       
451257596        451285167        451312649        451340103        451367478   
    451394910   

441419553

    441655537        441822541        441974342        442111852       
451009641        451037667        451065460        451093157        451120836   
    451148431        451176150        451203830        451231518       
451257604        451285175        451312656        451340111        451367486   
    451394928   

441419769

    441655552        441822566        441974359        442111886       
451009658        451037675        451065478        451093165        451120851   
    451148449        451176168        451203848        451231526       
451257612        451285183        451312664        451340129        451367494   
    451394936   

441419991

    441655594        441822582        441974441        442111936       
451009666        451037683        451065486        451093173        451120869   
    451148456        451176176        451203855        451231534       
451257620        451285191        451312672        451340137        451367502   
    451394944   

441420163

    441655602        441822616        441974540        442111977       
451009674        451037691        451065494        451093181        451120877   
    451148464        451176184        451203863        451231542       
451257638        451285209        451312680        451340152        451367510   
    451394951   

441421278

    441655651        441822707        441974730        442112025       
451009682        451037709        451065502        451093207        451120885   
    451148472        451176192        451203871        451231559       
451257646        451285217        451312698        451340160        451367528   
    451394969   

441424603

    441655677        441822723        441974839        442112108       
451009690        451037717        451065510        451093215        451120893   
    451148480        451176200        451203889        451231567       
451257653        451285225        451312706        451340178        451367536   
    451394977   

441424645

    441655685        441822848        441974847        442112231       
451009708        451037725        451065528        451093223        451120901   
    451148498        451176218        451203897        451231575       
451257661        451285233        451312714        451340186        451367544   
    451394985   

441426251

    441655701        441822905        441974870        442112249       
451009716        451037733        451065536        451093231        451120919   
    451148506        451176226        451203905        451231583       
451257679        451285241        451312722        451340194        451367551   
    451394993   

441426871

    441655719        441822913        441974938        442112272       
451009724        451037741        451065544        451093249        451120927   
    451148514        451176234        451203913        451231591       
451257687        451285258        451312730        451340202        451367569   
    451395008   

441427440

    441655750        441822947        441974961        442112397       
451009732        451037758        451065551        451093256        451120935   
    451148522        451176242        451203921        451231609       
451257695        451285266        451312748        451340210        451367577   
    451395016   

441427713

    441655925        441823192        441975034        442112421       
451009740        451037766        451065569        451093264        451120943   
    451148530        451176259        451203939        451231617       
451257703        451285274        451312755        451340228        451367585   
    451395024   

441427895

    441655933        441823242        441975075        442112454       
451009757        451037774        451065577        451093272        451120968   
    451148548        451176267        451203947        451231625       
451257711        451285282        451312763        451340236        451367593   
    451395032   

441428257

    441655958        441823267        441975224        442112496       
451009765        451037782        451065585        451093280        451120976   
    451148555        451176275        451203954        451231633       
451257729        451285290        451312771        451340244        451367601   
    451395040   

441428273

    441655974        441823283        441975240        442112553       
451009773        451037790        451065593        451093298        451120984   
    451148563        451176283        451203962        451231641       
451257737        451285308        451312789        451340251        451367619   
    451395057   

441428992

    441656162        441823325        441975265        442112579       
451009781        451037808        451065601        451093306        451120992   
    451148571        451176291        451203970        451231658       
451257745        451285316        451312797        451340269        451367627   
    451395065   

441429842

    441656204        441823374        441975331        442112645       
451009799        451037816        451065619        451093314        451121008   
    451148589        451176309        451203988        451231666       
451257752        451285324        451312813        451340277        451367635   
    451395073   

441431186

    441656212        441823440        441975356        442112843       
451009807        451037824        451065635        451093330        451121016   
    451148597        451176317        451203996        451231674       
451257760        451285332        451312821        451340285        451367643   
    451395081   

441431277

    441656246        441823457        441975489        442112850       
451009815        451037832        451065643        451093348        451121024   
    451148605        451176325        451204002        451231682       
451257778        451285340        451312839        451340293        451367650   
    451395099   

441431301

    441656345        441823481        441975539        442113049       
451009823        451037840        451065650        451093355        451121032   
    451148613        451176333        451204010        451231690       
451257786        451285357        451312847        451340301        451367668   
    451395107   

441431640

    441656352        441823499        441975562        442113072       
451009831        451037857        451065668        451093363        451121040   
    451148621        451176341        451204028        451231708       
451257794        451285365        451312854        451340319        451367676   
    451395115   

441431863

    441656394        441823507        441975570        442113080       
451009849        451037865        451065676        451093371        451121057   
    451148639        451176358        451204036        451231716       
451257802        451285373        451312862        451340327        451367684   
    451395123   

441433059

    441656410        441823564        441975588        442113122       
451009856        451037873        451065684        451093389        451121065   
    451148647        451176366        451204044        451231724       
451257810        451285381        451312870        451340335        451367692   
    451395131   

441433448

    441656493        441823614        441975604        442113130       
451009864        451037881        451065692        451093397        451121081   
    451148662        451176374        451204051        451231732       
451257828        451285399        451312888        451340343        451367700   
    451395149   

441433521

    441656519        441823671        441975612        442113197       
451009872        451037899        451065700        451093405        451121099   
    451148670        451176382        451204069        451231740       
451257836        451285407        451312896        451340350        451367718   
    451395156   

441434297

    441656576        441823697        441975638        442113387       
451009880        451037907        451065718        451093413        451121107   
    451148688        451176390        451204077        451231757       
451257844        451285415        451312904        451340368        451367726   
    451395164   

441436359

    441656667        441823739        441975687        442113544       
451009898        451037915        451065726        451093421        451121115   
    451148696        451176408        451204085        451231765       
451257851        451285423        451312912        451340376        451367734   
    451395172   

441437274

    441656774        441823747        441975695        442113601       
451009906        451037923        451065734        451093439        451121123   
    451148704        451176416        451204093        451231773       
451257869        451285431        451312920        451340384        451367742   
    451395180   

441437308

    441656816        441823812        441975752        442113668       
451009914        451037931        451065742        451093447        451121131   
    451148712        451176424        451204101        451231781       
451257877        451285449        451312938        451340392        451367759   
    451395198   

441437340

    441656832        441823846        441975836        442113692       
451009922        451037949        451065759        451093454        451121149   
    451148720        451176432        451204119        451231799       
451257885        451285456        451312946        451340400        451367767   
    451395206   

441437456

    441656840        441823887        441975893        442113726       
451009930        451037956        451065767        451093462        451121156   
    451148738        451176440        451204127        451231807       
451257893        451285464        451312953        451340418        451367775   
    451395214   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

441437514

    441656907        441823903        441976263        442113734       
451009948        451037964        451065775        451093470        451121164   
    451148746        451176457        451204135        451231815       
451257901        451285472        451312961        451340426        451367783   
    451395222   

441437548

    441656956        441823986        441976321        442113742       
451009955        451037972        451065783        451093488        451121172   
    451148753        451176465        451204143        451231823       
451257919        451285480        451312979        451340434        451367791   
    451395230   

441437704

    441656980        441824059        441976354        442113874       
451009963        451037980        451065791        451093496        451121180   
    451148761        451176481        451204150        451231831       
451257927        451285498        451312987        451340442        451367809   
    451395248   

441437902

    441657111        441824158        441976388        442113924       
451009971        451037998        451065817        451093504        451121198   
    451148779        451176499        451204168        451231849       
451257935        451285506        451312995        451340459        451367817   
    451395255   

441437928

    441657418        441824166        441976446        442114021       
451009989        451038004        451065825        451093512        451121206   
    451148787        451176507        451204176        451231856       
451257943        451285514        451313001        451340467        451367825   
    451395263   

441437969

    441657459        441824331        441976487        442114039       
451010003        451038012        451065833        451093520        451121214   
    451148795        451176515        451204184        451231864       
451257950        451285522        451313019        451340475        451367833   
    451395289   

441438033

    441657574        441824422        441976537        442114047       
451010011        451038020        451065841        451093538        451121222   
    451148803        451176523        451204192        451231872       
451257968        451285530        451313027        451340483        451367841   
    451395297   

441438074

    441657582        441824448        441976552        442114062       
451010029        451038038        451065858        451093546        451121230   
    451148811        451176531        451204200        451231880       
451257976        451285548        451313035        451340491        451367858   
    451395305   

441438165

    441657624        441824471        441976586        442114120       
451010037        451038046        451065866        451093553        451121248   
    451148829        451176549        451204218        451231898       
451257984        451285555        451313043        451340509        451367866   
    451395313   

441438439

    441657780        441824521        441976701        442114153       
451010045        451038053        451065874        451093561        451121255   
    451148837        451176556        451204226        451231906       
451257992        451285563        451313050        451340517        451367874   
    451395321   

441438447

    441657814        441824562        441976909        442114229       
451010052        451038061        451065882        451093579        451121263   
    451148845        451176564        451204234        451231914       
451258008        451285571        451313068        451340525        451367882   
    451395339   

441438470

    441657822        441824612        441976958        442114245       
451010060        451038079        451065890        451093587        451121271   
    451148852        451176572        451204242        451231922       
451258016        451285589        451313076        451340533        451367890   
    451395347   

441438504

    441657913        441824679        441977006        442114252       
451010078        451038087        451065908        451093595        451121297   
    451148860        451176580        451204259        451231930       
451258024        451285597        451313084        451340541        451367908   
    451395362   

441438694

    441657988        441824893        441977014        442114260       
451010086        451038095        451065916        451093603        451121305   
    451148878        451176598        451204267        451231948       
451258032        451285605        451313092        451340558        451367916   
    451395396   

441438801

    441658010        441824919        441977113        442114286       
451010094        451038103        451065924        451093611        451121313   
    451148886        451176606        451204275        451231955       
451258040        451285613        451313100        451340566        451367924   
    451395446   

441438983

    441658028        441825015        441977139        442114351       
451010102        451038111        451065932        451093629        451121321   
    451148894        451176614        451204283        451231963       
451258057        451285621        451313118        451340574        451367932   
    451395495   

441439049

    441658119        441825049        441977196        442114393       
451010110        451038129        451065940        451093637        451121339   
    451148902        451176622        451204291        451231971       
451258065        451285639        451313126        451340582        451367940   
    451395503   

441439429

    441658168        441825064        441977295        442114435       
451010128        451038137        451065957        451093645        451121347   
    451148910        451176630        451204309        451231989       
451258073        451285647        451313134        451340590        451367957   
    451395560   

441439452

    441658242        441825098        441977303        442114484       
451010136        451038145        451065965        451093652        451121354   
    451148928        451176648        451204317        451231997       
451258081        451285654        451313142        451340608        451367965   
    451395578   

441439536

    441658267        441825221        441977360        442114534       
451010144        451038152        451065973        451093660        451121362   
    451148936        451176655        451204325        451232003       
451258099        451285662        451313159        451340616        451367973   
    451395586   

441439668

    441658325        441825254        441977378        442114559       
451010151        451038160        451065981        451093678        451121370   
    451148944        451176663        451204333        451232011       
451258107        451285670        451313167        451340624        451367981   
    451395594   

441439833

    441658390        441825288        441977402        442114633       
451010169        451038178        451065999        451093686        451121388   
    451148951        451176671        451204341        451232029       
451258115        451285688        451313175        451340632        451367999   
    451395602   

441439882

    441658465        441825304        441977410        442114641       
451010177        451038186        451066005        451093694        451121396   
    451148969        451176689        451204358        451232037       
451258123        451285696        451313183        451340640        451368005   
    451395628   

441440070

    441658549        441825361        441977485        442114666       
451010185        451038194        451066013        451093702        451121404   
    451148977        451176697        451204366        451232045       
451258131        451285704        451313191        451340657        451368013   
    451395636   

441440179

    441658663        441825452        441977493        442114724       
451010193        451038202        451066021        451093710        451121412   
    451148985        451176705        451204374        451232052       
451258149        451285712        451313209        451340665        451368021   
    451395651   

441440534

    441658721        441825494        441977519        442114757       
451010201        451038210        451066039        451093728        451121420   
    451148993        451176713        451204382        451232060       
451258156        451285720        451313217        451340673        451368039   
    451395677   

441440583

    441658739        441825502        441977550        442114773       
451010219        451038228        451066047        451093736        451121438   
    451149009        451176739        451204390        451232078       
451258164        451285738        451313225        451340681        451368047   
    451395701   

441440765

    441658770        441825536        441977576        442114823       
451010227        451038236        451066054        451093744        451121446   
    451149017        451176747        451204408        451232086       
451258172        451285746        451313233        451340699        451368054   
    451395719   

441441300

    441659000        441825676        441977592        442114831       
451010235        451038244        451066062        451093751        451121453   
    451149025        451176754        451204416        451232094       
451258180        451285753        451313241        451340707        451368062   
    451395735   

441441359

    441659042        441825684        441977618        442114906       
451010243        451038251        451066070        451093769        451121461   
    451149033        451176762        451204424        451232102       
451258198        451285761        451313258        451340715        451368070   
    451395743   

441441607

    441659059        441825742        441977642        442114914       
451010250        451038269        451066088        451093777        451121479   
    451149041        451176788        451204432        451232110       
451258206        451285779        451313266        451340723        451368088   
    451395750   

441441623

    441659067        441825833        441977709        442114989       
451010268        451038277        451066096        451093785        451121487   
    451149058        451176796        451204440        451232128       
451258214        451285787        451313274        451340731        451368096   
    451395768   

441441680

    441659166        441825882        441977725        442115002       
451010276        451038285        451066104        451093793        451121495   
    451149066        451176804        451204457        451232136       
451258222        451285795        451313282        451340749        451368104   
    451395776   

441441847

    441659240        441825965        441977733        442115069       
451010284        451038293        451066112        451093801        451121503   
    451149074        451176812        451204465        451232144       
451258230        451285803        451313290        451340756        451368112   
    451395800   

441441912

    441659299        441826005        441977741        442115093       
451010292        451038301        451066120        451093819        451121511   
    451149082        451176820        451204473        451232151       
451258248        451285811        451313308        451340764        451368120   
    451395818   

441441938

    441659307        441826047        441977774        442115127       
451010300        451038319        451066138        451093827        451121529   
    451149090        451176838        451204481        451232169       
451258255        451285829        451313316        451340772        451368138   
    451395826   

441442035

    441659596        441826146        441977790        442115184       
451010318        451038327        451066146        451093835        451121537   
    451149108        451176846        451204499        451232177       
451258263        451285837        451313324        451340780        451368146   
    451395834   

441442233

    441659612        441826161        441977915        442115192       
451010326        451038335        451066153        451093843        451121545   
    451149116        451176853        451204507        451232185       
451258271        451285845        451313332        451340798        451368153   
    451395842   

441442308

    441659620        441826195        441977998        442115259       
451010342        451038343        451066161        451093850        451121552   
    451149124        451176861        451204515        451232193       
451258289        451285852        451313340        451340806        451368161   
    451395859   

441442498

    441659638        441826369        441978012        442115283       
451010359        451038350        451066179        451093868        451121560   
    451149132        451176879        451204531        451232201       
451258297        451285860        451313357        451340814        451368179   
    451395875   

441442696

    441659646        441826377        441978038        442115317       
451010367        451038368        451066187        451093876        451121578   
    451149140        451176887        451204549        451232219       
451258305        451285878        451313365        451340822        451368187   
    451395883   

441442787

    441659661        441826419        441978061        442115341       
451010375        451038376        451066195        451093884        451121586   
    451149157        451176895        451204556        451232227       
451258313        451285886        451313373        451340830        451368195   
    451395925   

441442803

    441659778        441826468        441978079        442115358       
451010383        451038384        451066203        451093892        451121594   
    451149165        451176903        451204564        451232235       
451258321        451285894        451313381        451340848        451368203   
    451395941   

441442845

    441659786        441826476        441978095        442115366       
451010391        451038392        451066211        451093900        451121602   
    451149173        451176911        451204572        451232243       
451258339        451285902        451313399        451340855        451368211   
    451395966   

441443025

    441659794        441826484        441978103        442115374       
451010409        451038400        451066229        451093918        451121610   
    451149181        451176929        451204580        451232250       
451258347        451285910        451313407        451340863        451368229   
    451395974   

441443082

    441659885        441826542        441978194        442115390       
451010417        451038418        451066237        451093926        451121628   
    451149199        451176937        451204598        451232268       
451258354        451285928        451313415        451340871        451368237   
    451395982   

441444114

    441659935        441826575        441978236        442115408       
451010425        451038426        451066245        451093934        451121636   
    451149215        451176945        451204606        451232276       
451258362        451285936        451313423        451340889        451368245   
    451396006   

441444163

    441660016        441826641        441978251        442115416       
451010441        451038434        451066252        451093942        451121644   
    451149223        451176952        451204614        451232284       
451258370        451285944        451313431        451340897        451368252   
    451396022   

441444221

    441660198        441826815        441978335        442115572       
451010458        451038442        451066260        451093959        451121669   
    451149231        451176960        451204622        451232292       
451258388        451285951        451313449        451340905        451368260   
    451396055   

441444551

    441660206        441826997        441978392        442115655       
451010466        451038459        451066278        451093967        451121677   
    451149249        451176978        451204630        451232300       
451258396        451285969        451313456        451340913        451368278   
    451396071   

441444759

    441660701        441827128        441978442        442115671       
451010474        451038467        451066286        451093975        451121685   
    451149256        451176986        451204648        451232318       
451258404        451285977        451313464        451340921        451368286   
    451396089   

441444858

    441660800        441827151        441978459        442115747       
451010482        451038475        451066294        451093983        451121693   
    451149264        451176994        451204655        451232326       
451258412        451285985        451313472        451340939        451368294   
    451396097   

441444916

    441660826        441827177        441978483        442115754       
451010490        451038483        451066302        451093991        451121701   
    451149272        451177000        451204663        451232334       
451258420        451285993        451313480        451340947        451368302   
    451396121   

441444932

    441660859        441827193        441978533        442115762       
451010508        451038491        451066310        451094007        451121719   
    451149280        451177018        451204671        451232342       
451258438        451286009        451313498        451340954        451368310   
    451396139   

441444940

    441660867        441827201        441978574        442115788       
451010516        451038509        451066328        451094015        451121735   
    451149298        451177026        451204689        451232359       
451258446        451286017        451313506        451340962        451368328   
    451396162   

441444981

    441660875        441827235        441978608        442115986       
451010524        451038517        451066336        451094023        451121743   
    451149306        451177034        451204697        451232367       
451258453        451286025        451313514        451340970        451368336   
    451396196   

441445079

    441660883        441827318        441978665        442116018       
451010532        451038525        451066344        451094031        451121750   
    451149314        451177042        451204705        451232375       
451258461        451286033        451313522        451340988        451368344   
    451396220   

441445178

    441660891        441827334        441978681        442116075       
451010540        451038533        451066351        451094049        451121768   
    451149322        451177059        451204713        451232383       
451258479        451286041        451313530        451340996        451368351   
    451396246   

441445368

    441660909        441827383        441978764        442116166       
451010557        451038541        451066369        451094056        451121776   
    451149330        451177067        451204721        451232391       
451258487        451286058        451313548        451341002        451368369   
    451396287   

441445731

    441660925        441827425        441978780        442116224       
451010565        451038558        451066377        451094064        451121784   
    451149348        451177075        451204739        451232409       
451258495        451286066        451313555        451341010        451368377   
    451396303   

441445863

    441660974        441827516        441978798        442116232       
451010573        451038566        451066385        451094072        451121792   
    451149355        451177083        451204747        451232417       
451258503        451286074        451313563        451341028        451368385   
    451396311   

441445905

    441660982        441827557        441978848        442116240       
451010581        451038574        451066393        451094080        451121800   
    451149363        451177091        451204754        451232425       
451258511        451286082        451313571        451341036        451368393   
    451396337   

441445913

    441661014        441827672        441978871        442116307       
451010599        451038582        451066401        451094098        451121826   
    451149371        451177109        451204762        451232433       
451258529        451286090        451313589        451341044        451368401   
    451396352   

441445939

    441661204        441827805        441978889        442116349       
451010607        451038590        451066419        451094106        451121834   
    451149389        451177117        451204770        451232441       
451258537        451286108        451313597        451341051        451368419   
    451396378   

441445988

    441661212        441827839        441978947        442116380       
451010615        451038608        451066427        451094114        451121842   
    451149397        451177125        451204788        451232458       
451258545        451286116        451313605        451341069        451368427   
    451396451   

441446010

    441661246        441827888        441978962        442116414       
451010623        451038616        451066435        451094122        451121859   
    451149405        451177133        451204796        451232466       
451258552        451286124        451313613        451341077        451368435   
    451396477   

441446291

    441661279        441827904        441979036        442116455       
451010631        451038624        451066443        451094130        451121867   
    451149413        451177141        451204804        451232474       
451258560        451286132        451313621        451341085        451368443   
    451396493   

441446333

    441661287        441827953        441979051        442116539       
451010649        451038632        451066450        451094148        451121875   
    451149421        451177158        451204812        451232482       
451258578        451286140        451313639        451341093        451368450   
    451396519   

441446408

    441661337        441827987        441979218        442116547       
451010656        451038640        451066468        451094155        451121883   
    451149439        451177166        451204820        451232490       
451258586        451286157        451313647        451341101        451368468   
    451396535   

441446432

    441661360        441828167        441979234        442116604       
451010664        451038657        451066476        451094163        451121909   
    451149447        451177174        451204838        451232508       
451258594        451286165        451313654        451341119        451368476   
    451396576   

441446440

    441661402        441828233        441979275        442116653       
451010672        451038665        451066484        451094171        451121917   
    451149454        451177182        451204846        451232516       
451258602        451286173        451313662        451341127        451368484   
    451396584   

441446598

    441661410        441828241        441979341        442116703       
451010680        451038673        451066492        451094189        451121925   
    451149462        451177190        451204853        451232524       
451258610        451286181        451313670        451341135        451368492   
    451396600   

441446713

    441661428        441828373        441979408        442116737       
451010698        451038681        451066500        451094197        451121933   
    451149470        451177208        451204861        451232532       
451258628        451286199        451313688        451341150        451368500   
    451396618   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

441446804

    441661709        441828381        441979473        442116828       
451010706        451038699        451066518        451094205        451121941   
    451149488        451177216        451204879        451232540       
451258636        451286207        451313696        451341168        451368518   
    451396626   

441446861

    441661717        441828456        441979507        442116836       
451010714        451038707        451066526        451094213        451121958   
    451149496        451177224        451204887        451232557       
451258644        451286215        451313704        451341176        451368526   
    451396659   

441446887

    441661824        441828464        441979630        442116869       
451010722        451038715        451066534        451094221        451121966   
    451149504        451177232        451204895        451232565       
451258651        451286223        451313712        451341184        451368534   
    451396691   

441446952

    441661857        441828605        441979655        442116877       
451010730        451038723        451066542        451094239        451121974   
    451149512        451177240        451204903        451232573       
451258669        451286231        451313720        451341192        451368542   
    451396709   

441447067

    441661881        441828712        441979689        442116893       
451010748        451038731        451066567        451094247        451121982   
    451149520        451177257        451204911        451232581       
451258677        451286249        451313738        451341200        451368559   
    451396733   

441447158

    441662046        441828720        441979804        442116919       
451010755        451038749        451066583        451094254        451121990   
    451149538        451177265        451204929        451232599       
451258685        451286256        451313746        451341218        451368567   
    451396766   

441447182

    441662095        441828746        441979879        442116927       
451010763        451038756        451066591        451094262        451122006   
    451149546        451177273        451204937        451232607       
451258693        451286264        451313753        451341226        451368575   
    451396774   

441447224

    441662194        441828860        441979895        442116943       
451010771        451038764        451066609        451094270        451122014   
    451149553        451177281        451204945        451232615       
451258701        451286272        451313761        451341234        451368583   
    451396808   

441447281

    441662285        441828951        441979911        442116950       
451010789        451038772        451066617        451094288        451122022   
    451149561        451177299        451204952        451232623       
451258719        451286280        451313779        451341259        451368591   
    451396840   

441447307

    441662368        441828969        441979937        442116984       
451010797        451038780        451066625        451094296        451122030   
    451149579        451177307        451204960        451232631       
451258727        451286298        451313787        451341267        451368609   
    451396857   

441447315

    441662483        441828993        441979952        442116992       
451010805        451038798        451066633        451094304        451122055   
    451149587        451177315        451204978        451232649       
451258735        451286306        451313795        451341275        451368617   
    451396865   

441447323

    441662509        441829447        441980000        442117016       
451010813        451038806        451066641        451094312        451122063   
    451149595        451177323        451204986        451232656       
451258743        451286314        451313803        451341283        451368625   
    451396881   

441447331

    441662558        441829611        441980075        442117024       
451010821        451038814        451066658        451094320        451122071   
    451149603        451177331        451204994        451232664       
451258750        451286322        451313811        451341291        451368633   
    451396923   

441447372

    441662566        441829629        441980117        442117040       
451010839        451038822        451066666        451094338        451122089   
    451149611        451177349        451205009        451232672       
451258768        451286330        451313829        451341309        451368641   
    451396931   

441447463

    441662616        441829777        441980133        442117065       
451010847        451038830        451066674        451094346        451122097   
    451149629        451177356        451205017        451232680       
451258776        451286348        451313837        451341317        451368658   
    451396949   

441447547

    441662640        441829785        441980174        442117073       
451010854        451038848        451066682        451094353        451122105   
    451149637        451177364        451205025        451232698       
451258784        451286355        451313845        451341325        451368666   
    451396956   

441447612

    441662665        441829793        441980182        442117131       
451010862        451038855        451066690        451094361        451122113   
    451149645        451177372        451205033        451232706       
451258792        451286363        451313852        451341333        451368674   
    451396964   

441447711

    441662756        441829900        441980299        442117149       
451010870        451038863        451066708        451094379        451122121   
    451149652        451177380        451205041        451232714       
451258800        451286371        451313860        451341341        451368682   
    451396972   

441447752

    441662806        441829942        441980323        442117156       
451010888        451038871        451066716        451094387        451122139   
    451149660        451177398        451205058        451232722       
451258818        451286389        451313878        451341358        451368690   
    451396980   

441447786

    441662814        441830098        441980349        442117180       
451010896        451038889        451066724        451094395        451122147   
    451149678        451177406        451205066        451232730       
451258826        451286397        451313886        451341366        451368708   
    451397012   

441447927

    441662897        441830148        441980414        442117230       
451010904        451038897        451066732        451094403        451122154   
    451149686        451177414        451205074        451232748       
451258834        451286405        451313894        451341374        451368716   
    451397079   

441448255

    441662996        441830197        441980448        442117297       
451010912        451038905        451066740        451094411        451122162   
    451149694        451177422        451205082        451232755       
451258842        451286413        451313902        451341382        451368724   
    451397111   

441448354

    441663143        441830239        441980497        442117362       
451010920        451038913        451066757        451094437        451122170   
    451149702        451177430        451205090        451232763       
451258859        451286421        451313910        451341390        451368732   
    451397137   

441448453

    441663168        441830270        441980638        442117495       
451010938        451038921        451066765        451094445        451122188   
    451149710        451177448        451205108        451232771       
451258867        451286439        451313928        451341408        451368740   
    451397145   

441448503

    441663291        441830403        441980646        442117503       
451010946        451038939        451066773        451094452        451122196   
    451149736        451177455        451205116        451232789       
451258875        451286447        451313936        451341416        451368757   
    451397160   

441448628

    441663366        441830478        441980695        442117511       
451010953        451038947        451066781        451094460        451122204   
    451149744        451177463        451205124        451232797       
451258883        451286454        451313944        451341424        451368765   
    451397186   

441448677

    441663432        441830494        441980729        442117552       
451010961        451038954        451066799        451094478        451122212   
    451149751        451177471        451205132        451232805       
451258891        451286462        451313951        451341432        451368773   
    451397194   

441448693

    441663440        441830528        441980752        442117602       
451010979        451038962        451066807        451094486        451122220   
    451149769        451177489        451205140        451232813       
451258909        451286470        451313969        451341440        451368781   
    451397244   

441448727

    441663523        441830536        441980760        442117644       
451010987        451038970        451066815        451094494        451122238   
    451149777        451177497        451205157        451232821       
451258917        451286488        451313977        451341457        451368799   
    451397269   

441448768

    441663549        441830544        441980786        442117669       
451010995        451038988        451066823        451094502        451122246   
    451149785        451177505        451205165        451232839       
451258925        451286496        451313985        451341465        451368807   
    451397301   

441448776

    441663663        441830593        441980794        442117727       
451011001        451038996        451066831        451094510        451122253   
    451149793        451177513        451205173        451232847       
451258933        451286504        451313993        451341473        451368815   
    451397319   

441448826

    441663838        441830619        441980802        442117776       
451011019        451039002        451066849        451094528        451122261   
    451149801        451177521        451205181        451232854       
451258941        451286512        451314009        451341481        451368823   
    451397327   

441448834

    441664158        441830684        441980851        442117792       
451011027        451039010        451066856        451094536        451122279   
    451149819        451177539        451205199        451232862       
451258958        451286520        451314017        451341499        451368831   
    451397343   

441448933

    441664281        441830759        441980877        442117842       
451011035        451039028        451066864        451094544        451122287   
    451149827        451177547        451205207        451232870       
451258966        451286538        451314025        451341507        451368849   
    451397350   

441449006

    441664299        441830841        441980943        442117867       
451011043        451039036        451066872        451094551        451122295   
    451149835        451177554        451205215        451232888       
451258974        451286546        451314033        451341515        451368856   
    451397368   

441449311

    441664489        441830890        441980968        442117891       
451011076        451039044        451066880        451094569        451122303   
    451149843        451177562        451205223        451232896       
451258982        451286553        451314041        451341523        451368864   
    451397384   

441449428

    441664521        441830965        441980992        442117925       
451011084        451039051        451066898        451094577        451122311   
    451149850        451177570        451205231        451232904       
451258990        451286561        451314058        451341531        451368872   
    451397400   

441449436

    441664653        441830999        441981057        442117933       
451011092        451039069        451066906        451094585        451122329   
    451149868        451177588        451205249        451232912       
451259006        451286587        451314066        451341549        451368880   
    451397418   

441449469

    441664711        441831005        441981354        442117941       
451011100        451039077        451066914        451094593        451122337   
    451149876        451177596        451205256        451232920       
451259014        451286595        451314082        451341556        451368898   
    451397434   

441449543

    441664760        441831039        441981479        442118014       
451011118        451039085        451066922        451094619        451122345   
    451149884        451177604        451205264        451232938       
451259022        451286603        451314090        451341564        451368906   
    451397467   

441449550

    441664794        441831120        441981594        442118022       
451011126        451039093        451066930        451094627        451122352   
    451149892        451177612        451205272        451232946       
451259030        451286611        451314108        451341572        451368914   
    451397475   

441449675

    441664836        441831179        441981602        442118048       
451011134        451039101        451066948        451094635        451122360   
    451149900        451177620        451205298        451232953       
451259048        451286629        451314116        451341580        451368922   
    451397483   

441449691

    441664992        441831237        441981628        442118063       
451011142        451039119        451066955        451094643        451122378   
    451149918        451177638        451205306        451232961       
451259055        451286637        451314124        451341598        451368930   
    451397509   

441449725

    441665015        441831294        441981651        442118071       
451011159        451039127        451066963        451094650        451122386   
    451149926        451177646        451205314        451232979       
451259063        451286645        451314132        451341606        451368948   
    451397525   

441449733

    441665023        441831328        441981669        442118089       
451011167        451039135        451066971        451094668        451122394   
    451149934        451177653        451205322        451232987       
451259071        451286652        451314140        451341614        451368955   
    451397582   

441449766

    441665072        441831351        441981743        442118105       
451011175        451039143        451066989        451094676        451122402   
    451149942        451177661        451205330        451232995       
451259089        451286660        451314157        451341622        451368963   
    451397608   

441449774

    441665098        441831427        441981768        442118139       
451011183        451039150        451066997        451094684        451122410   
    451149959        451177679        451205348        451233001       
451259097        451286678        451314165        451341630        451368971   
    451397624   

441449899

    441665114        441831476        441981776        442118220       
451011191        451039168        451067003        451094692        451122428   
    451149967        451177687        451205355        451233019       
451259105        451286686        451314173        451341648        451368989   
    451397632   

441450020

    441665163        441831526        441981834        442118261       
451011209        451039176        451067011        451094700        451122436   
    451149975        451177695        451205363        451233027       
451259113        451286694        451314181        451341655        451368997   
    451397657   

441450152

    441665189        441831641        441982196        442118436       
451011217        451039184        451067029        451094718        451122444   
    451149983        451177703        451205371        451233035       
451259121        451286702        451314199        451341663        451369003   
    451397673   

441450178

    441665205        441831690        441982204        442118535       
451011225        451039192        451067037        451094726        451122451   
    451149991        451177711        451205389        451233043       
451259139        451286710        451314207        451341671        451369011   
    451397715   

441450343

    441665213        441831831        441982212        442118550       
451011233        451039200        451067045        451094734        451122469   
    451150007        451177729        451205397        451233050       
451259147        451286728        451314215        451341689        451369029   
    451397723   

441450350

    441665247        441831856        441982253        442118600       
451011241        451039218        451067052        451094742        451122477   
    451150015        451177737        451205405        451233068       
451259154        451286736        451314223        451341697        451369037   
    451397731   

441450467

    441665296        441831971        441982287        442118626       
451011258        451039226        451067060        451094759        451122485   
    451150023        451177745        451205413        451233076       
451259162        451286744        451314231        451341705        451369045   
    451397749   

441450863

    441665338        441832052        441982311        442118667       
451011266        451039234        451067078        451094767        451122493   
    451150031        451177752        451205421        451233084       
451259170        451286751        451314249        451341713        451369052   
    451397756   

441451002

    441665387        441832078        441982329        442118691       
451011274        451039242        451067086        451094775        451122501   
    451150049        451177760        451205439        451233092       
451259188        451286769        451314264        451341721        451369060   
    451397764   

441451283

    441665437        441832102        441982394        442118865       
451011282        451039259        451067094        451094783        451122519   
    451150056        451177778        451205447        451233100       
451259196        451286777        451314272        451341739        451369078   
    451397780   

441451309

    441665486        441832128        441982428        442118956       
451011290        451039267        451067102        451094791        451122527   
    451150064        451177786        451205454        451233118       
451259204        451286785        451314280        451341747        451369094   
    451397806   

441451408

    441665676        441832136        441982485        442119038       
451011316        451039275        451067110        451094809        451122535   
    451150072        451177794        451205462        451233126       
451259212        451286793        451314298        451341754        451369102   
    451397822   

441451630

    441665684        441832243        441982550        442119087       
451011324        451039283        451067128        451094817        451122543   
    451150080        451177802        451205470        451233134       
451259238        451286801        451314306        451341762        451369110   
    451397848   

441451705

    441665791        441832276        441982584        442119095       
451011332        451039291        451067136        451094825        451122550   
    451150098        451177810        451205488        451233142       
451259246        451286819        451314322        451341770        451369128   
    451397871   

441451713

    441665866        441832292        441982642        442119103       
451011340        451039309        451067144        451094833        451122568   
    451150106        451177828        451205496        451233159       
451259253        451286827        451314330        451341788        451369136   
    451397889   

441452000

    441665973        441832359        441982667        442119129       
451011357        451039317        451067151        451094841        451122576   
    451150114        451177836        451205504        451233167       
451259261        451286835        451314348        451341796        451369144   
    451397921   

441452331

    441666021        441832409        441982683        442119269       
451011365        451039325        451067169        451094858        451122584   
    451150130        451177844        451205512        451233175       
451259279        451286843        451314355        451341804        451369151   
    451397939   

441452364

    441666062        441832417        441982816        442119277       
451011373        451039333        451067177        451094866        451122592   
    451150148        451177851        451205520        451233183       
451259287        451286850        451314363        451341812        451369169   
    451397954   

441452745

    441666195        441832458        441982857        442119293       
451011381        451039341        451067185        451094874        451122600   
    451150155        451177869        451205538        451233191       
451259295        451286868        451314371        451341820        451369177   
    451397962   

441453289

    441666211        441832540        441982865        442119301       
451011399        451039358        451067193        451094882        451122618   
    451150163        451177877        451205546        451233209       
451259311        451286876        451314389        451341838        451369185   
    451397970   

441453297

    441666310        441832565        441982881        442119327       
451011407        451039366        451067201        451094890        451122626   
    451150171        451177885        451205553        451233217       
451259329        451286884        451314397        451341846        451369193   
    451397988   

441453370

    441666328        441832623        441982972        442119442       
451011415        451039374        451067219        451094908        451122634   
    451150189        451177893        451205561        451233225       
451259337        451286892        451314405        451341853        451369201   
    451398036   

441453461

    441666336        441832722        441982998        442119517       
451011423        451039382        451067227        451094916        451122642   
    451150197        451177901        451205579        451233233       
451259345        451286900        451314413        451341861        451369219   
    451398044   

441453487

    441666559        441832805        441983210        442119590       
451011431        451039390        451067235        451094924        451122659   
    451150205        451177919        451205587        451233241       
451259352        451286918        451314421        451341879        451369227   
    451398069   

441453594

    441666625        441832839        441983236        442119624       
451011449        451039408        451067243        451094932        451122667   
    451150213        451177927        451205595        451233258       
451259360        451286926        451314439        451341887        451369235   
    451398093   

441453693

    441666674        441832870        441983251        442119665       
451011456        451039416        451067250        451094940        451122675   
    451150221        451177935        451205603        451233266       
451259378        451286934        451314447        451341895        451369243   
    451398119   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

441453792

    441666740        441832888        441983277        442119707       
451011464        451039424        451067268        451094957        451122683   
    451150239        451177943        451205611        451233274       
451259386        451286942        451314454        451341903        451369250   
    451398143   

441453842

    441666773        441832896        441983293        442119715       
451011472        451039432        451067276        451094973        451122691   
    451150247        451177950        451205629        451233282       
451259394        451286959        451314462        451341911        451369268   
    451398176   

441453859

    441666807        441832904        441983327        442119772       
451011480        451039440        451067284        451094981        451122709   
    451150254        451177968        451205637        451233290       
451259402        451286967        451314470        451341929        451369276   
    451398200   

441453891

    441666823        441832912        441983434        442119806       
451011498        451039457        451067292        451094999        451122717   
    451150262        451177976        451205645        451233308       
451259410        451286975        451314488        451341937        451369284   
    451398267   

441453990

    441666989        441832938        441983459        442119848       
451011506        451039465        451067300        451095004        451122725   
    451150288        451177984        451205652        451233316       
451259428        451286983        451314496        451341945        451369292   
    451398275   

441454154

    441667136        441833159        441983533        442119913       
451011514        451039473        451067318        451095012        451122733   
    451150296        451177992        451205660        451233324       
451259436        451286991        451314504        451341952        451369300   
    451398283   

441454220

    441667268        441833266        441983574        442119921       
451011522        451039481        451067326        451095020        451122741   
    451150304        451178008        451205678        451233332       
451259444        451287007        451314512        451341960        451369318   
    451398309   

441454295

    441667565        441833340        441983624        442120036       
451011530        451039499        451067334        451095038        451122758   
    451150312        451178016        451205686        451233340       
451259451        451287015        451314520        451341978        451369326   
    451398325   

441454378

    441667656        441833357        441983640        442120044       
451011548        451039507        451067342        451095046        451122774   
    451150320        451178024        451205694        451233357       
451259469        451287023        451314538        451341986        451369342   
    451398333   

441454402

    441667896        441833365        441983673        442120051       
451011555        451039515        451067359        451095053        451122782   
    451150338        451178032        451205702        451233365       
451259477        451287031        451314546        451341994        451369359   
    451398341   

441454485

    441667920        441833373        441983681        442120085       
451011563        451039523        451067367        451095061        451122790   
    451150346        451178040        451205710        451233373       
451259485        451287049        451314553        451342000        451369367   
    451398374   

441454550

    441668126        441833423        441983707        442120119       
451011571        451039531        451067375        451095079        451122808   
    451150353        451178057        451205728        451233381       
451259493        451287056        451314561        451342018        451369375   
    451398382   

441454592

    441668183        441833472        441983756        442120317       
451011589        451039549        451067391        451095087        451122816   
    451150361        451178065        451205736        451233399       
451259519        451287064        451314579        451342026        451369383   
    451398390   

441454618

    441668233        441833605        441983780        442120325       
451011597        451039556        451067409        451095095        451122824   
    451150379        451178081        451205744        451233407       
451259527        451287072        451314587        451342034        451369391   
    451398440   

441454634

    441668282        441833696        441983830        442120390       
451011605        451039572        451067417        451095103        451122832   
    451150387        451178099        451205751        451233415       
451259535        451287080        451314595        451342042        451369409   
    451398457   

441454659

    441668308        441833738        441983897        442120416       
451011613        451039580        451067425        451095111        451122840   
    451150395        451178107        451205769        451233423       
451259543        451287098        451314603        451342059        451369417   
    451398465   

441454758

    441668324        441833845        441983947        442120473       
451011621        451039598        451067433        451095129        451122857   
    451150403        451178115        451205777        451233431       
451259550        451287106        451314611        451342067        451369425   
    451398473   

441454774

    441668340        441833852        441984135        442120556       
451011639        451039606        451067441        451095137        451122865   
    451150411        451178123        451205785        451233449       
451259568        451287114        451314629        451342075        451369433   
    451398499   

441454840

    441668407        441833936        441984150        442120564       
451011647        451039614        451067458        451095145        451122873   
    451150429        451178131        451205793        451233456       
451259576        451287122        451314637        451342083        451369441   
    451398515   

441454857

    441668480        441834025        441984226        442120580       
451011654        451039622        451067466        451095152        451122881   
    451150437        451178149        451205801        451233464       
451259584        451287130        451314645        451342091        451369458   
    451398523   

441454881

    441668514        441834033        441984309        442120598       
451011662        451039630        451067482        451095160        451122899   
    451150445        451178156        451205819        451233472       
451259592        451287148        451314652        451342109        451369466   
    451398549   

441454915

    441668522        441834066        441984317        442120689       
451011670        451039648        451067490        451095178        451122907   
    451150452        451178164        451205827        451233480       
451259600        451287155        451314660        451342117        451369474   
    451398572   

441454931

    441668563        441834090        441984341        442120705       
451011688        451039663        451067508        451095186        451122915   
    451150460        451178172        451205835        451233498       
451259618        451287163        451314678        451342125        451369482   
    451398580   

441455011

    441668613        441834124        441984382        442120820       
451011696        451039671        451067516        451095194        451122923   
    451150478        451178180        451205843        451233506       
451259626        451287171        451314686        451342133        451369490   
    451398614   

441455060

    441668639        441834157        441984408        442120838       
451011704        451039689        451067524        451095202        451122931   
    451150486        451178198        451205850        451233514       
451259634        451287189        451314694        451342141        451369508   
    451398622   

441455086

    441668662        441834470        441984424        442120853       
451011712        451039697        451067532        451095210        451122949   
    451150494        451178206        451205868        451233522       
451259642        451287205        451314702        451342158        451369516   
    451398630   

441455128

    441668704        441834751        441984531        442120861       
451011720        451039705        451067540        451095228        451122956   
    451150502        451178214        451205876        451233530       
451259659        451287213        451314710        451342166        451369524   
    451398648   

441455151

    441668720        441834819        441984549        442120887       
451011738        451039713        451067557        451095236        451122964   
    451150510        451178222        451205884        451233548       
451259667        451287221        451314728        451342174        451369532   
    451398663   

441455169

    441668746        441834892        441984689        442120895       
451011746        451039721        451067565        451095244        451122972   
    451150528        451178230        451205892        451233555       
451259675        451287239        451314736        451342182        451369540   
    451398739   

441455185

    441668753        441834926        441984721        442120903       
451011753        451039739        451067573        451095251        451122980   
    451150536        451178248        451205900        451233563       
451259683        451287247        451314744        451342190        451369557   
    451398747   

441455318

    441669264        441835022        441984739        442120952       
451011761        451039747        451067581        451095269        451122998   
    451150544        451178255        451205918        451233571       
451259691        451287254        451314751        451342208        451369565   
    451398754   

441455334

    441669348        441835097        441984762        442120978       
451011779        451039754        451067599        451095277        451123004   
    451150551        451178263        451205926        451233589       
451259709        451287262        451314769        451342216        451369573   
    451398770   

441455391

    441669439        441835204        441984770        442121059       
451011787        451039762        451067607        451095285        451123012   
    451150585        451178271        451205934        451233597       
451259717        451287270        451314777        451342224        451369581   
    451398788   

441455433

    441669454        441835253        441984796        442121109       
451011795        451039770        451067615        451095293        451123020   
    451150593        451178289        451205942        451233605       
451259725        451287288        451314785        451342232        451369599   
    451398820   

441455524

    441669611        441835279        441984820        442121141       
451011803        451039788        451067623        451095301        451123038   
    451150601        451178297        451205959        451233613       
451259733        451287296        451314793        451342240        451369607   
    451398838   

441455532

    441669652        441835352        441984838        442121216       
451011811        451039796        451067631        451095319        451123046   
    451150619        451178305        451205967        451233621       
451259741        451287304        451314801        451342257        451369623   
    451398853   

441455573

    441669678        441835394        441984911        442121224       
451011829        451039804        451067649        451095327        451123053   
    451150627        451178313        451205975        451233639       
451259758        451287312        451314819        451342265        451369631   
    451398861   

441455649

    441669744        441835550        441984929        442121232       
451011837        451039812        451067656        451095335        451123061   
    451150635        451178321        451205983        451233647       
451259766        451287320        451314827        451342273        451369649   
    451398879   

441455680

    441669801        441835576        441985058        442121273       
451011845        451039820        451067664        451095343        451123079   
    451150643        451178339        451205991        451233654       
451259774        451287338        451314835        451342281        451369656   
    451398887   

441455755

    441669876        441835584        441985116        442121299       
451011852        451039838        451067672        451095350        451123087   
    451150650        451178347        451206007        451233662       
451259782        451287346        451314843        451342299        451369664   
    451398895   

441455896

    441669942        441835634        441985165        442121331       
451011878        451039846        451067680        451095368        451123095   
    451150668        451178354        451206015        451233670       
451259790        451287353        451314850        451342307        451369672   
    451398911   

441456019

    441669967        441835683        441985249        442121489       
451011886        451039861        451067698        451095376        451123103   
    451150676        451178362        451206023        451233688       
451259808        451287361        451314868        451342315        451369680   
    451398945   

441456043

    441669975        441835931        441985264        442121497       
451011894        451039879        451067706        451095384        451123137   
    451150684        451178370        451206031        451233696       
451259816        451287379        451314876        451342323        451369698   
    451398986   

441456183

    441669991        441836020        441985272        442121596       
451011902        451039887        451067714        451095392        451123145   
    451150692        451178388        451206049        451233704       
451259824        451287387        451314884        451342331        451369706   
    451399000   

441456217

    441670049        441836186        441985306        442121638       
451011910        451039895        451067722        451095400        451123152   
    451150700        451178396        451206056        451233712       
451259832        451287395        451314892        451342349        451369714   
    451399026   

441456274

    441670106        441836210        441985314        442121687       
451011928        451039903        451067730        451095418        451123160   
    451150718        451178412        451206064        451233720       
451259840        451287403        451314900        451342356        451369722   
    451399034   

441456423

    441670197        441836285        441985355        442121703       
451011936        451039911        451067748        451095426        451123178   
    451150726        451178420        451206072        451233738       
451259857        451287411        451314918        451342364        451369730   
    451399042   

441456431

    441670213        441836376        441985413        442121711       
451011944        451039929        451067755        451095434        451123186   
    451150734        451178438        451206080        451233746       
451259865        451287429        451314926        451342372        451369748   
    451399083   

441456530

    441670221        441836384        441985421        442121794       
451011951        451039937        451067763        451095442        451123194   
    451150742        451178446        451206098        451233753       
451259873        451287437        451314934        451342380        451369755   
    451399109   

441456803

    441670288        441836434        441985488        442121802       
451011969        451039945        451067771        451095459        451123202   
    451150759        451178453        451206106        451233761       
451259881        451287445        451314942        451342398        451369763   
    451399133   

441456860

    441670338        441836467        441985504        442121836       
451011977        451039952        451067789        451095467        451123210   
    451150767        451178461        451206114        451233779       
451259899        451287452        451314959        451342406        451369771   
    451399141   

441457033

    441670429        441836483        441985603        442121943       
451011985        451039960        451067797        451095475        451123228   
    451150775        451178479        451206122        451233787       
451259907        451287460        451314967        451342414        451369789   
    451399158   

441457124

    441670445        441836566        441985611        442121950       
451011993        451039978        451067805        451095483        451123236   
    451150783        451178487        451206130        451233795       
451259915        451287478        451314975        451342422        451369797   
    451399182   

441457132

    441670460        441836632        441985694        442122016       
451012009        451039986        451067813        451095491        451123244   
    451150791        451178495        451206148        451233803       
451259923        451287486        451314983        451342430        451369805   
    451399216   

441457181

    441670502        441836889        441985710        442122172       
451012025        451039994        451067821        451095509        451123251   
    451150809        451178503        451206155        451233811       
451259931        451287494        451314991        451342448        451369813   
    451399224   

441457215

    441670569        441836897        441985769        442122198       
451012033        451040000        451067839        451095517        451123269   
    451150817        451178511        451206163        451233829       
451259949        451287502        451315006        451342455        451369821   
    451399240   

441457272

    441670627        441836905        441985918        442122222       
451012041        451040018        451067847        451095525        451123277   
    451150825        451178529        451206171        451233837       
451259956        451287510        451315014        451342463        451369839   
    451399265   

441457348

    441670643        441836947        441985967        442122255       
451012058        451040026        451067854        451095533        451123285   
    451150833        451178537        451206197        451233845       
451259964        451287528        451315022        451342471        451369847   
    451399273   

441457397

    441670726        441836954        441986072        442122479       
451012066        451040034        451067862        451095541        451123293   
    451150841        451178545        451206205        451233852       
451259972        451287536        451315030        451342489        451369854   
    451399307   

441457439

    441670734        441837069        441986320        442122495       
451012074        451040042        451067870        451095558        451123301   
    451150858        451178552        451206213        451233860       
451259980        451287544        451315048        451342497        451369862   
    451399323   

441457553

    441670874        441837127        441986346        442122537       
451012082        451040059        451067888        451095574        451123319   
    451150866        451178560        451206221        451233878       
451259998        451287551        451315055        451342505        451369870   
    451399331   

441457595

    441670940        441837143        441986353        442122586       
451012108        451040067        451067896        451095582        451123327   
    451150874        451178578        451206239        451233886       
451260004        451287569        451315063        451342513        451369888   
    451399356   

441457744

    441671054        441837184        441986395        442122594       
451012116        451040075        451067904        451095590        451123335   
    451150882        451178586        451206247        451233894       
451260012        451287577        451315071        451342521        451369904   
    451399364   

441457793

    441671096        441837226        441986445        442122602       
451012124        451040083        451067912        451095608        451123343   
    451150890        451178594        451206254        451233902       
451260020        451287585        451315089        451342539        451369912   
    451399398   

441457884

    441671104        441837242        441986551        442122628       
451012132        451040091        451067920        451095616        451123350   
    451150908        451178602        451206262        451233910       
451260038        451287593        451315097        451342547        451369920   
    451399406   

441458015

    441671112        441837390        441986569        442122677       
451012140        451040109        451067938        451095624        451123376   
    451150916        451178610        451206270        451233928       
451260046        451287601        451315105        451342554        451369938   
    451399422   

441458056

    441671120        441837457        441986619        442122693       
451012157        451040117        451067946        451095632        451123384   
    451150924        451178628        451206288        451233936       
451260053        451287619        451315113        451342562        451369946   
    451399430   

441458148

    441671146        441837515        441986718        442122727       
451012165        451040133        451067953        451095640        451123392   
    451150932        451178636        451206296        451233944       
451260061        451287627        451315121        451342570        451369953   
    451399448   

441458189

    441671260        441837523        441986726        442122768       
451012173        451040141        451067961        451095657        451123400   
    451150940        451178644        451206304        451233951       
451260079        451287635        451315139        451342588        451369961   
    451399455   

441458221

    441671278        441837606        441986817        442122784       
451012181        451040158        451067979        451095665        451123418   
    451150957        451178651        451206312        451233969       
451260087        451287643        451315147        451342596        451369979   
    451399497   

441458270

    441671302        441837721        441986825        442122800       
451012199        451040166        451067987        451095673        451123426   
    451150965        451178669        451206320        451233977       
451260095        451287650        451315154        451342604        451369987   
    451399505   

441458320

    441671393        441837747        441987070        442122891       
451012207        451040174        451067995        451095681        451123434   
    451150973        451178677        451206338        451233985       
451260103        451287668        451315162        451342612        451369995   
    451399513   

441458478

    441671500        441837879        441987104        442122917       
451012215        451040182        451068001        451095707        451123442   
    451150981        451178685        451206346        451233993       
451260111        451287676        451315170        451342620        451370001   
    451399521   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

441458510

    441671559        441837895        441987112        442122925       
451012223        451040190        451068019        451095715        451123459   
    451150999        451178693        451206353        451234009       
451260129        451287684        451315188        451342638        451370019   
    451399554   

441458544

    441671567        441837937        441987120        442122958       
451012231        451040208        451068027        451095723        451123467   
    451151005        451178701        451206361        451234017       
451260137        451287692        451315196        451342646        451370027   
    451399570   

441458585

    441671583        441838075        441987161        442122974       
451012249        451040216        451068035        451095731        451123475   
    451151013        451178719        451206379        451234025       
451260145        451287700        451315204        451342653        451370035   
    451399620   

441458593

    441671609        441838182        441987237        442123006       
451012256        451040224        451068043        451095749        451123483   
    451151021        451178727        451206387        451234033       
451260152        451287718        451315212        451342661        451370043   
    451399653   

441458650

    441671799        441838273        441987260        442123022       
451012264        451040232        451068050        451095756        451123509   
    451151039        451178735        451206395        451234041       
451260160        451287726        451315220        451342679        451370050   
    451399679   

441458809

    441671823        441838281        441987328        442123048       
451012272        451040240        451068068        451095764        451123517   
    451151047        451178743        451206403        451234058       
451260178        451287734        451315238        451342687        451370068   
    451399737   

441458841

    441671849        441838307        441987377        442123253       
451012280        451040257        451068076        451095772        451123525   
    451151054        451178750        451206411        451234066       
451260186        451287742        451315246        451342695        451370076   
    451399745   

441458890

    441671880        441838331        441987476        442123386       
451012298        451040265        451068084        451095780        451123533   
    451151062        451178768        451206429        451234074       
451260194        451287759        451315253        451342703        451370084   
    451399786   

441458932

    441671963        441838356        441987492        442123410       
451012306        451040273        451068092        451095798        451123541   
    451151070        451178776        451206437        451234082       
451260202        451287767        451315261        451342711        451370092   
    451399794   

441458957

    441672037        441838372        441987534        442123436       
451012314        451040281        451068100        451095806        451123558   
    451151088        451178784        451206445        451234090       
451260210        451287775        451315279        451342729        451370100   
    451399810   

441459153

    441672102        441838547        441987575        442123469       
451012322        451040299        451068118        451095814        451123566   
    451151096        451178792        451206452        451234108       
451260228        451287783        451315287        451342737        451370118   
    451399836   

441459187

    441672151        441838596        441987583        442123501       
451012330        451040307        451068126        451095822        451123574   
    451151104        451178800        451206460        451234116       
451260236        451287791        451315295        451342745        451370126   
    451399885   

441459252

    441672268        441838646        441987674        442123519       
451012348        451040315        451068134        451095830        451123590   
    451151112        451178818        451206478        451234124       
451260244        451287809        451315303        451342752        451370134   
    451399893   

441459286

    441672458        441838653        441987740        442123527       
451012355        451040323        451068142        451095848        451123608   
    451151120        451178826        451206486        451234132       
451260251        451287817        451315311        451342760        451370142   
    451399901   

441459351

    441672631        441838661        441987773        442123550       
451012363        451040331        451068159        451095855        451123616   
    451151138        451178834        451206494        451234140       
451260269        451287825        451315329        451342778        451370159   
    451399927   

441459369

    441672680        441838711        441987831        442123576       
451012371        451040349        451068167        451095863        451123624   
    451151146        451178842        451206502        451234157       
451260277        451287833        451315337        451342786        451370167   
    451399935   

441459435

    441672771        441838778        441987989        442123584       
451012389        451040356        451068175        451095871        451123632   
    451151153        451178859        451206510        451234165       
451260285        451287841        451315345        451342794        451370175   
    451399943   

441459443

    441672797        441838810        441987997        442123642       
451012397        451040364        451068183        451095889        451123640   
    451151161        451178867        451206528        451234173       
451260293        451287858        451315352        451342802        451370183   
    451399968   

441459666

    441672805        441838919        441988011        442123675       
451012405        451040372        451068191        451095897        451123657   
    451151179        451178875        451206536        451234181       
451260319        451287866        451315360        451342810        451370191   
    451399976   

441459674

    441672896        441839016        441988045        442123709       
451012413        451040380        451068209        451095905        451123665   
    451151187        451178883        451206544        451234199       
451260327        451287874        451315378        451342828        451370209   
    451399984   

441459682

    441672912        441839065        441988151        442123717       
451012421        451040398        451068217        451095913        451123673   
    451151195        451178891        451206551        451234207       
451260335        451287882        451315386        451342836        451370217   
    451399992   

441459823

    441672979        441839115        441988169        442123725       
451012439        451040406        451068225        451095921        451123681   
    451151203        451178909        451206569        451234215       
451260343        451287890        451315394        451342844        451370225   
    451400006   

441459948

    441673001        441839131        441988268        442123873       
451012447        451040414        451068233        451095939        451123699   
    451151211        451178917        451206577        451234223       
451260350        451287908        451315402        451342851        451370233   
    451400014   

441460060

    441673076        441839164        441988276        442124111       
451012454        451040422        451068241        451095947        451123707   
    451151229        451178925        451206585        451234231       
451260368        451287916        451315410        451342869        451370241   
    451400030   

441460110

    441673100        441839230        441988334        442124137       
451012462        451040448        451068258        451095970        451123715   
    451151237        451178933        451206593        451234249       
451260376        451287924        451315428        451342877        451370258   
    451400048   

441460250

    441673118        441839248        441988383        442124202       
451012470        451040455        451068266        451095988        451123723   
    451151245        451178941        451206601        451234256       
451260384        451287932        451315436        451342885        451370266   
    451400055   

441460474

    441673134        441839289        441988433        442124343       
451012488        451040463        451068274        451095996        451123731   
    451151252        451178958        451206627        451234264       
451260392        451287940        451315444        451342893        451370274   
    451400063   

441460797

    441673142        441839321        441988490        442124350       
451012496        451040471        451068282        451096010        451123749   
    451151260        451178966        451206635        451234272       
451260400        451287957        451315451        451342901        451370282   
    451400089   

441460821

    441673233        441839370        441988508        442124517       
451012504        451040497        451068290        451096028        451123756   
    451151278        451178974        451206643        451234280       
451260418        451287965        451315469        451342919        451370290   
    451400105   

441461175

    441673316        441839404        441988540        442124640       
451012520        451040505        451068308        451096036        451123764   
    451151286        451178982        451206650        451234298       
451260426        451287973        451315477        451342927        451370308   
    451400113   

441461282

    441673340        441839735        441988698        442124657       
451012538        451040513        451068316        451096044        451123772   
    451151294        451178990        451206668        451234306       
451260434        451287981        451315485        451342935        451370316   
    451400121   

441461407

    441673373        441839784        441988706        442124665       
451012546        451040521        451068324        451096051        451123780   
    451151302        451179006        451206676        451234314       
451260442        451287999        451315493        451342943        451370324   
    451400147   

441461696

    441673563        441839842        441988714        442124681       
451012553        451040539        451068332        451096069        451123798   
    451151310        451179014        451206684        451234322       
451260459        451288005        451315501        451342950        451370332   
    451400154   

441461829

    441673597        441839883        441988722        442124772       
451012561        451040547        451068340        451096085        451123806   
    451151328        451179022        451206692        451234330       
451260467        451288013        451315519        451342968        451370340   
    451400204   

441461886

    441673654        441839909        441988771        442124806       
451012579        451040554        451068357        451096093        451123814   
    451151336        451179030        451206700        451234348       
451260475        451288021        451315527        451342976        451370357   
    451400238   

441461894

    441673662        441839933        441988862        442124863       
451012587        451040562        451068365        451096101        451123822   
    451151351        451179048        451206718        451234363       
451260483        451288039        451315535        451342984        451370365   
    451400246   

441461936

    441673753        441839990        441988870        442125076       
451012595        451040570        451068373        451096119        451123830   
    451151369        451179055        451206726        451234371       
451260491        451288047        451315543        451342992        451370373   
    451400261   

441462041

    441673803        441840071        441988995        442125167       
451012603        451040588        451068381        451096127        451123848   
    451151377        451179063        451206742        451234389       
451260509        451288054        451315550        451343008        451370381   
    451400295   

441462058

    441673928        441840113        441989001        442125183       
451012611        451040596        451068399        451096135        451123855   
    451151385        451179071        451206759        451234397       
451260517        451288062        451315568        451343016        451370399   
    451400303   

441462157

    441673993        441840162        441989084        442125258       
451012629        451040604        451068407        451096143        451123863   
    451151393        451179089        451206767        451234405       
451260525        451288070        451315576        451343024        451370407   
    451400311   

441462165

    441674017        441840253        441989225        442125282       
451012637        451040612        451068415        451096150        451123871   
    451151401        451179097        451206775        451234413       
451260533        451288088        451315584        451343032        451370415   
    451400337   

441462207

    441674140        441840261        441989258        442125365       
451012645        451040620        451068423        451096168        451123889   
    451151419        451179105        451206783        451234421       
451260541        451288096        451315592        451343040        451370423   
    451400352   

441462215

    441674173        441840360        441989282        442125373       
451012652        451040638        451068431        451096176        451123897   
    451151427        451179113        451206791        451234439       
451260558        451288104        451315600        451343057        451370431   
    451400386   

441462371

    441674181        441840436        441989357        442125456       
451012660        451040646        451068449        451096184        451123905   
    451151435        451179121        451206809        451234447       
451260566        451288112        451315618        451343065        451370456   
    451400394   

441462678

    441674199        441840469        441989506        442125472       
451012678        451040653        451068456        451096192        451123913   
    451151443        451179139        451206817        451234454       
451260574        451288120        451315626        451343073        451370464   
    451400402   

441462868

    441674207        441840527        441989563        442125480       
451012686        451040661        451068464        451096200        451123921   
    451151450        451179147        451206825        451234462       
451260582        451288138        451315634        451343081        451370472   
    451400428   

441462918

    441674231        441840568        441989571        442125654       
451012694        451040679        451068472        451096218        451123939   
    451151468        451179154        451206833        451234470       
451260608        451288146        451315642        451343099        451370480   
    451400444   

441462934

    441674272        441840592        441989589        442125696       
451012702        451040687        451068480        451096226        451123947   
    451151476        451179162        451206841        451234488       
451260616        451288153        451315659        451343107        451370498   
    451400451   

441462959

    441674314        441840634        441989662        442125746       
451012710        451040695        451068498        451096234        451123954   
    451151484        451179170        451206858        451234496       
451260624        451288161        451315667        451343115        451370506   
    451400469   

441463056

    441674405        441840766        441989761        442125951       
451012728        451040703        451068506        451096242        451123962   
    451151492        451179188        451206866        451234504       
451260632        451288179        451315675        451343123        451370514   
    451400477   

441463064

    441674462        441840840        441989845        442125977       
451012736        451040711        451068514        451096267        451123970   
    451151500        451179196        451206874        451234512       
451260640        451288187        451315683        451343131        451370522   
    451400485   

441463080

    441674470        441840956        441989894        442126017       
451012744        451040729        451068522        451096275        451123988   
    451151518        451179204        451206882        451234520       
451260657        451288195        451315691        451343149        451370530   
    451400493   

441463106

    441674561        441840964        441989936        442126025       
451012751        451040737        451068530        451096283        451123996   
    451151526        451179212        451206890        451234538       
451260665        451288203        451315709        451343156        451370548   
    451400535   

441463114

    441674611        441841020        441989944        442126041       
451012769        451040745        451068548        451096291        451124002   
    451151534        451179220        451206908        451234546       
451260673        451288211        451315717        451343164        451370555   
    451400543   

441463155

    441674710        441841038        441989951        442126058       
451012785        451040752        451068555        451096309        451124010   
    451151542        451179238        451206916        451234553       
451260681        451288229        451315725        451343172        451370563   
    451400550   

441463197

    441674736        441841046        441990058        442126249       
451012793        451040760        451068563        451096317        451124028   
    451151559        451179246        451206924        451234561       
451260699        451288237        451315733        451343180        451370571   
    451400568   

441463288

    441674777        441841053        441990066        442126264       
451012801        451040778        451068571        451096333        451124036   
    451151567        451179253        451206932        451234579       
451260707        451288245        451315741        451343198        451370589   
    451400576   

441463460

    441674801        441841061        441990165        442126272       
451012819        451040786        451068589        451096341        451124044   
    451151575        451179261        451206940        451234587       
451260715        451288252        451315758        451343206        451370597   
    451400584   

441463478

    441674819        441841079        441990249        442126280       
451012827        451040794        451068597        451096358        451124051   
    451151583        451179279        451206957        451234595       
451260723        451288260        451315766        451343214        451370605   
    451400600   

441463510

    441674900        441841087        441990264        442126330       
451012835        451040802        451068605        451096374        451124069   
    451151591        451179287        451206965        451234603       
451260731        451288278        451315774        451343222        451370621   
    451400618   

441463668

    441675030        441841095        441990298        442126405       
451012843        451040810        451068613        451096382        451124077   
    451151609        451179295        451206973        451234611       
451260749        451288286        451315782        451343230        451370639   
    451400634   

441463726

    441675089        441841111        441990306        442126413       
451012850        451040828        451068621        451096390        451124085   
    451151617        451179303        451206981        451234629       
451260756        451288294        451315790        451343248        451370647   
    451400642   

441463783

    441675121        441841145        441990322        442126439       
451012868        451040836        451068639        451096408        451124093   
    451151625        451179311        451206999        451234637       
451260764        451288302        451315808        451343255        451370654   
    451400659   

441463791

    441675154        441841178        441990413        442126520       
451012876        451040844        451068647        451096416        451124101   
    451151633        451179329        451207005        451234645       
451260772        451288310        451315816        451343263        451370662   
    451400683   

441463809

    441675170        441841186        441990504        442126561       
451012884        451040851        451068654        451096424        451124119   
    451151641        451179337        451207013        451234652       
451260780        451288328        451315824        451343271        451370670   
    451400709   

441463833

    441675311        441841251        441990512        442126629       
451012892        451040869        451068662        451096432        451124127   
    451151658        451179345        451207021        451234660       
451260798        451288336        451315832        451343289        451370688   
    451400725   

441463882

    441675394        441841483        441990595        442126660       
451012900        451040877        451068670        451096440        451124135   
    451151666        451179352        451207039        451234678       
451260806        451288344        451315840        451343297        451370696   
    451400733   

441463890

    441675410        441841566        441990629        442126751       
451012918        451040885        451068688        451096457        451124143   
    451151674        451179360        451207054        451234686       
451260814        451288351        451315857        451343305        451370704   
    451400741   

441463908

    441675469        441841616        441990660        442126769       
451012926        451040893        451068696        451096465        451124150   
    451151682        451179378        451207062        451234694       
451260822        451288369        451315865        451343313        451370712   
    451400774   

441464005

    441675485        441841624        441990686        442126850       
451012934        451040901        451068704        451096473        451124168   
    451151690        451179386        451207070        451234702       
451260830        451288377        451315873        451343321        451370720   
    451400782   

441464021

    441675568        441841657        441990769        442126876       
451012942        451040919        451068712        451096481        451124184   
    451151708        451179394        451207088        451234710       
451260848        451288385        451315881        451343347        451370738   
    451400808   

441464054

    441675576        441841723        441990785        442126926       
451012959        451040927        451068720        451096499        451124192   
    451151716        451179402        451207096        451234728       
451260855        451288393        451315899        451343354        451370746   
    451400816   

441464070

    441675600        441841764        441990975        442127064       
451012967        451040935        451068738        451096507        451124200   
    451151724        451179410        451207104        451234736       
451260863        451288401        451315907        451343362        451370753   
    451400824   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

441464104

    441675709        441841822        441990983        442127098       
451012975        451040943        451068746        451096515        451124218   
    451151732        451179428        451207112        451234744       
451260871        451288419        451315915        451343370        451370761   
    451400832   

441464161

    441675816        441841954        441991064        442127171       
451012983        451040950        451068753        451096523        451124226   
    451151740        451179436        451207120        451234751       
451260889        451288427        451315923        451343388        451370779   
    451400857   

441464260

    441675873        441841970        441991072        442127213       
451012991        451040968        451068761        451096556        451124234   
    451151757        451179444        451207138        451234769       
451260897        451288435        451315931        451343396        451370787   
    451400865   

441464302

    441675907        441842028        441991114        442127221       
451013007        451040976        451068779        451096564        451124242   
    451151765        451179451        451207146        451234777       
451260905        451288443        451315949        451343404        451370795   
    451400873   

441464328

    441675949        441842044        441991197        442127247       
451013015        451040984        451068787        451096572        451124259   
    451151773        451179469        451207153        451234785       
451260913        451288450        451315956        451343412        451370803   
    451400907   

441464369

    441675980        441842077        441991239        442127270       
451013023        451040992        451068795        451096580        451124267   
    451151781        451179477        451207161        451234793       
451260921        451288468        451315964        451343420        451370811   
    451400915   

441464419

    441676020        441842127        441991429        442127288       
451013031        451041008        451068803        451096598        451124275   
    451151799        451179493        451207179        451234801       
451260939        451288476        451315972        451343438        451370829   
    451400923   

441464500

    441676061        441842135        441991668        442127312       
451013049        451041016        451068811        451096606        451124283   
    451151807        451179501        451207187        451234819       
451260947        451288484        451315980        451343446        451370837   
    451400964   

441464526

    441676111        441842259        441991676        442127338       
451013056        451041024        451068829        451096614        451124291   
    451151815        451179519        451207195        451234827       
451260954        451288492        451315998        451343453        451370845   
    451400972   

441464534

    441676277        441842283        441991734        442127395       
451013064        451041032        451068837        451096622        451124309   
    451151823        451179527        451207203        451234835       
451260962        451288500        451316004        451343461        451370860   
    451400980   

441464617

    441676293        441842390        441991783        442127403       
451013072        451041040        451068845        451096630        451124317   
    451151831        451179535        451207211        451234843       
451260970        451288518        451316012        451343479        451370878   
    451400998   

441464682

    441676459        441842622        441991791        442127460       
451013080        451041057        451068852        451096648        451124325   
    451151849        451179543        451207229        451234850       
451260988        451288526        451316020        451343487        451370886   
    451401012   

441464831

    441676509        441842713        441991825        442127502       
451013098        451041065        451068860        451096655        451124333   
    451151856        451179550        451207237        451234868       
451260996        451288534        451316038        451343495        451370894   
    451401020   

441464849

    441676616        441842770        441991916        442127551       
451013106        451041073        451068878        451096663        451124358   
    451151864        451179568        451207245        451234876       
451261002        451288542        451316046        451343503        451370902   
    451401038   

441464864

    441676657        441842796        441991932        442127593       
451013114        451041081        451068886        451096671        451124366   
    451151872        451179576        451207252        451234884       
451261010        451288559        451316053        451343511        451370910   
    451401046   

441464906

    441676673        441842804        441991999        442127627       
451013122        451041099        451068894        451096689        451124374   
    451151880        451179584        451207260        451234892       
451261036        451288567        451316061        451343529        451370928   
    451401053   

441464971

    441676863        441842820        441992005        442127759       
451013130        451041107        451068902        451096697        451124382   
    451151898        451179592        451207278        451234900       
451261044        451288575        451316079        451343537        451370936   
    451401061   

441465093

    441676871        441842994        441992153        442127833       
451013148        451041115        451068910        451096705        451124390   
    451151906        451179618        451207286        451234918       
451261051        451288583        451316087        451343545        451370944   
    451401079   

441465101

    441676921        441843018        441992286        442127916       
451013155        451041123        451068928        451096713        451124408   
    451151914        451179626        451207294        451234926       
451261069        451288591        451316095        451343552        451370951   
    451401095   

441465135

    441676954        441843059        441992419        442127932       
451013163        451041131        451068936        451096721        451124416   
    451151922        451179634        451207302        451234934       
451261077        451288609        451316103        451343560        451370969   
    451401103   

441465226

    441676970        441843117        441992427        442127965       
451013171        451041149        451068944        451096739        451124424   
    451151930        451179642        451207310        451234942       
451261085        451288617        451316111        451343578        451370977   
    451401111   

441465234

    441677358        441843125        441992468        442128005       
451013189        451041156        451068951        451096754        451124432   
    451151948        451179659        451207328        451234959       
451261093        451288625        451316129        451343586        451370985   
    451401129   

441465267

    441677374        441843216        441992492        442128104       
451013197        451041164        451068969        451096762        451124440   
    451151955        451179667        451207336        451234967       
451261101        451288633        451316137        451343594        451370993   
    451401152   

441465283

    441677473        441843372        441992625        442128138       
451013205        451041172        451068977        451096770        451124457   
    451151963        451179675        451207344        451234975       
451261119        451288641        451316145        451343602        451371009   
    451401160   

441465457

    441677481        441843471        441992658        442128187       
451013213        451041180        451068985        451096788        451124465   
    451151971        451179683        451207351        451234983       
451261127        451288658        451316152        451343610        451371017   
    451401194   

441465465

    441677614        441843489        441992674        442128195       
451013221        451041198        451068993        451096796        451124473   
    451151989        451179691        451207369        451234991       
451261135        451288666        451316160        451343628        451371025   
    451401202   

441465473

    441677655        441843588        441992757        442128567       
451013239        451041206        451069009        451096804        451124481   
    451151997        451179709        451207377        451235006       
451261143        451288674        451316178        451343644        451371033   
    451401236   

441465655

    441677762        441843596        441992765        442128575       
451013247        451041214        451069017        451096812        451124499   
    451152003        451179717        451207385        451235014       
451261150        451288682        451316186        451343651        451371041   
    451401244   

441465887

    441677770        441843638        441992823        442128666       
451013254        451041222        451069025        451096820        451124507   
    451152011        451179725        451207393        451235022       
451261168        451288690        451316194        451343669        451371058   
    451401251   

441466000

    441677796        441843711        441992864        442128674       
451013262        451041230        451069033        451096838        451124515   
    451152029        451179733        451207401        451235030       
451261176        451288708        451316202        451343677        451371066   
    451401269   

441466190

    441677945        441843786        441992914        442128682       
451013270        451041248        451069041        451096846        451124523   
    451152037        451179741        451207419        451235048       
451261184        451288716        451316210        451343685        451371074   
    451401285   

441466281

    441677960        441843802        441993003        442128690       
451013288        451041255        451069058        451096853        451124531   
    451152045        451179758        451207427        451235055       
451261192        451288724        451316228        451343693        451371082   
    451401293   

441466307

    441677978        441843869        441993086        442128716       
451013296        451041263        451069066        451096861        451124549   
    451152052        451179766        451207435        451235063       
451261200        451288732        451316236        451343701        451371090   
    451401319   

441466356

    441678000        441843919        441993102        442128724       
451013304        451041271        451069074        451096879        451124556   
    451152060        451179774        451207443        451235071       
451261218        451288740        451316244        451343719        451371108   
    451401327   

441466463

    441678018        441844040        441993177        442128807       
451013312        451041289        451069082        451096887        451124564   
    451152078        451179782        451207450        451235089       
451261226        451288757        451316251        451343727        451371116   
    451401343   

441466661

    441678026        441844057        441993193        442128815       
451013320        451041297        451069090        451096895        451124572   
    451152086        451179790        451207468        451235105       
451261234        451288765        451316269        451343735        451371124   
    451401376   

441466885

    441678059        441844099        441993243        442129029       
451013338        451041305        451069108        451096903        451124580   
    451152094        451179808        451207476        451235113       
451261242        451288773        451316277        451343743        451371132   
    451401384   

441466935

    441678125        441844362        441993284        442129060       
451013346        451041313        451069116        451096911        451124598   
    451152102        451179816        451207484        451235121       
451261259        451288781        451316285        451343750        451371140   
    451401426   

441466984

    441678158        441844388        441993391        442129169       
451013353        451041321        451069124        451096929        451124606   
    451152110        451179824        451207492        451235139       
451261267        451288799        451316293        451343768        451371157   
    451401434   

441466992

    441678166        441844396        441993417        442129227       
451013361        451041339        451069132        451096937        451124614   
    451152128        451179840        451207500        451235147       
451261275        451288807        451316301        451343776        451371165   
    451401442   

441467016

    441678281        441844404        441993474        442129276       
451013379        451041347        451069140        451096945        451124622   
    451152136        451179857        451207518        451235154       
451261283        451288815        451316319        451343784        451371173   
    451401459   

441467099

    441678406        441844438        441993482        442129565       
451013387        451041354        451069157        451096952        451124630   
    451152144        451179865        451207526        451235162       
451261291        451288823        451316327        451343792        451371181   
    451401483   

441467107

    441678463        441844446        441993490        442129623       
451013395        451041362        451069165        451096960        451124648   
    451152151        451179873        451207542        451235170       
451261309        451288831        451316335        451343800        451371199   
    451401517   

441467180

    441678612        441844529        441993540        442129797       
451013403        451041370        451069173        451096978        451124655   
    451152169        451179881        451207559        451235188       
451261317        451288849        451316350        451343818        451371207   
    451401533   

441467248

    441679081        441844537        441993607        442129805       
451013411        451041396        451069181        451096986        451124663   
    451152177        451179907        451207567        451235196       
451261325        451288856        451316368        451343826        451371215   
    451401541   

441467263

    441679164        441844594        441993649        442129821       
451013429        451041404        451069199        451096994        451124671   
    451152185        451179915        451207575        451235204       
451261333        451288864        451316384        451343834        451371223   
    451401558   

441467321

    441679206        441844602        441993698        442129839       
451013445        451041412        451069207        451097000        451124689   
    451152193        451179923        451207583        451235212       
451261341        451288872        451316392        451343842        451371231   
    451401590   

441467362

    441679222        441844610        441993722        442129862       
451013452        451041420        451069215        451097018        451124697   
    451152201        451179931        451207591        451235220       
451261358        451288880        451316400        451343859        451371249   
    451401608   

441467388

    441679339        441844701        441993797        442129904       
451013460        451041438        451069223        451097026        451124705   
    451152219        451179949        451207609        451235238       
451261366        451288898        451316418        451343867        451371256   
    451401616   

441467594

    441679396        441844727        441993870        442130001       
451013478        451041446        451069231        451097034        451124713   
    451152227        451179956        451207617        451235246       
451261374        451288906        451316426        451343875        451371264   
    451401624   

441467727

    441679420        441844784        441993904        442130050       
451013486        451041453        451069249        451097042        451124721   
    451152243        451179964        451207625        451235253       
451261382        451288914        451316434        451343883        451371272   
    451401632   

441467826

    441679446        441844800        441993920        442130118       
451013494        451041479        451069256        451097059        451124739   
    451152250        451179972        451207633        451235261       
451261390        451288922        451316442        451343891        451371280   
    451401657   

441467891

    441679552        441844818        441993946        442130126       
451013502        451041487        451069264        451097067        451124747   
    451152268        451179980        451207641        451235279       
451261408        451288930        451316459        451343909        451371298   
    451401665   

441467958

    441679560        441844826        441994100        442130175       
451013510        451041495        451069272        451097075        451124754   
    451152276        451179998        451207658        451235287       
451261416        451288948        451316467        451343917        451371306   
    451401673   

441467990

    441679610        441844875        441994126        442130191       
451013528        451041503        451069280        451097083        451124762   
    451152284        451180004        451207666        451235295       
451261424        451288955        451316475        451343925        451371314   
    451401681   

441468105

    441679644        441844891        441994175        442130399       
451013544        451041511        451069298        451097091        451124770   
    451152292        451180012        451207682        451235303       
451261432        451288963        451316483        451343933        451371322   
    451401699   

441468113

    441679669        441844917        441994183        442130423       
451013551        451041529        451069306        451097109        451124788   
    451152318        451180020        451207690        451235311       
451261440        451288971        451316491        451343941        451371330   
    451401723   

441468170

    441679792        441844925        441994233        442130456       
451013569        451041537        451069314        451097117        451124796   
    451152326        451180038        451207708        451235329       
451261457        451288989        451316509        451343958        451371348   
    451401731   

441468246

    441679818        441844990        441994266        442130480       
451013577        451041545        451069322        451097125        451124804   
    451152334        451180046        451207716        451235337       
451261465        451288997        451316517        451343966        451371355   
    451401756   

441468402

    441679859        441845088        441994274        442130514       
451013585        451041552        451069330        451097133        451124812   
    451152342        451180053        451207724        451235345       
451261473        451289003        451316525        451343974        451371363   
    451401764   

441468428

    441679974        441845112        441994290        442130571       
451013593        451041560        451069348        451097141        451124820   
    451152359        451180061        451207732        451235352       
451261481        451289011        451316533        451343982        451371371   
    451401772   

441468576

    441679990        441845138        441994308        442130605       
451013601        451041578        451069355        451097158        451124838   
    451152367        451180079        451207740        451235360       
451261499        451289029        451316541        451343990        451371389   
    451401780   

441468584

    441680089        441845161        441994340        442130621       
451013619        451041586        451069363        451097166        451124846   
    451152383        451180087        451207757        451235378       
451261507        451289037        451316558        451344006        451371397   
    451401814   

441468725

    441680428        441845229        441994415        442130688       
451013627        451041594        451069371        451097174        451124853   
    451152391        451180095        451207765        451235386       
451261515        451289045        451316566        451344014        451371405   
    451401822   

441468808

    441680519        441845252        441994522        442130738       
451013635        451041610        451069389        451097190        451124861   
    451152409        451180103        451207773        451235394       
451261523        451289052        451316574        451344030        451371413   
    451401871   

441468816

    441680550        441845286        441994563        442130779       
451013643        451041628        451069397        451097216        451124879   
    451152417        451180111        451207781        451235402       
451261531        451289060        451316582        451344048        451371421   
    451401889   

441468840

    441680709        441845419        441994613        442130829       
451013650        451041636        451069405        451097224        451124887   
    451152425        451180129        451207799        451235410       
451261549        451289078        451316590        451344055        451371439   
    451401897   

441468980

    441680725        441845427        441994647        442130894       
451013668        451041644        451069413        451097232        451124895   
    451152433        451180137        451207807        451235428       
451261556        451289086        451316608        451344063        451371447   
    451401913   

441469129

    441680774        441845492        441994654        442130936       
451013676        451041651        451069421        451097240        451124903   
    451152441        451180145        451207815        451235436       
451261564        451289094        451316616        451344071        451371454   
    451401962   

441469350

    441680824        441845591        441994662        442130993       
451013684        451041669        451069439        451097257        451124911   
    451152458        451180152        451207823        451235444       
451261572        451289102        451316624        451344089        451371462   
    451401970   

441469384

    441680832        441845625        441994670        442131058       
451013692        451041677        451069447        451097265        451124929   
    451152466        451180160        451207831        451235451       
451261580        451289110        451316632        451344097        451371470   
    451402010   

441469491

    441680949        441845674        441994712        442131074       
451013700        451041685        451069454        451097273        451124937   
    451152474        451180178        451207849        451235469       
451261598        451289128        451316640        451344105        451371488   
    451402044   

441469509

    441681053        441845690        441994720        442131132       
451013718        451041693        451069462        451097281        451124945   
    451152482        451180186        451207856        451235477       
451261606        451289136        451316657        451344113        451371496   
    451402069   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

441469517

    441681079        441845781        441994803        442131157       
451013726        451041701        451069470        451097299        451124952   
    451152490        451180194        451207864        451235493       
451261614        451289144        451316665        451344121        451371504   
    451402077   

441469525

    441681103        441845849        441994829        442131165       
451013734        451041719        451069488        451097307        451124960   
    451152508        451180202        451207872        451235501       
451261622        451289151        451316673        451344139        451371512   
    451402085   

441469582

    441681186        441845872        441994910        442131223       
451013742        451041735        451069496        451097315        451124978   
    451152516        451180210        451207880        451235519       
451261630        451289169        451316681        451344147        451371520   
    451402127   

441469590

    441681228        441845914        441994928        442131314       
451013759        451041743        451069504        451097323        451124986   
    451152524        451180228        451207898        451235527       
451261648        451289177        451316699        451344154        451371538   
    451402168   

441469731

    441681244        441845948        441994977        442131389       
451013767        451041750        451069512        451097331        451124994   
    451152532        451180236        451207906        451235535       
451261655        451289185        451316707        451344162        451371546   
    451402176   

441469756

    441681277        441846029        441994985        442131397       
451013775        451041768        451069520        451097349        451125009   
    451152540        451180244        451207922        451235543       
451261663        451289193        451316715        451344170        451371553   
    451402192   

441469780

    441681319        441846037        441995024        442131504       
451013783        451041776        451069538        451097356        451125017   
    451152565        451180251        451207930        451235550       
451261671        451289201        451316723        451344188        451371561   
    451402200   

441469798

    441681368        441846052        441995156        442131512       
451013791        451041784        451069546        451097364        451125025   
    451152573        451180269        451207948        451235568       
451261689        451289219        451316731        451344196        451371579   
    451402218   

441469814

    441681384        441846128        441995206        442131520       
451013809        451041792        451069553        451097372        451125033   
    451152581        451180277        451207955        451235576       
451261697        451289227        451316749        451344204        451371587   
    451402226   

441469822

    441681418        441846334        441995230        442131546       
451013817        451041800        451069561        451097380        451125041   
    451152599        451180285        451207963        451235584       
451261705        451289235        451316756        451344212        451371595   
    451402259   

441469954

    441681426        441846359        441995255        442131553       
451013825        451041818        451069579        451097398        451125058   
    451152607        451180293        451207971        451235592       
451261713        451289243        451316764        451344220        451371603   
    451402283   

441470002

    441681442        441846367        441995354        442131595       
451013833        451041826        451069587        451097406        451125066   
    451152615        451180301        451207989        451235600       
451261721        451289250        451316772        451344238        451371611   
    451402291   

441470044

    441681541        441846417        441995370        442131611       
451013841        451041834        451069595        451097414        451125074   
    451152623        451180327        451207997        451235618       
451261739        451289268        451316780        451344246        451371629   
    451402317   

441470119

    441681673        441846524        441995438        442131801       
451013858        451041842        451069603        451097422        451125082   
    451152631        451180335        451208003        451235626       
451261747        451289276        451316798        451344253        451371637   
    451402333   

441470150

    441681715        441846573        441995503        442131835       
451013866        451041859        451069611        451097430        451125090   
    451152649        451180343        451208029        451235634       
451261754        451289284        451316806        451344261        451371645   
    451402341   

441470200

    441681889        441846664        441995545        442131868       
451013874        451041867        451069629        451097455        451125108   
    451152656        451180350        451208037        451235642       
451261762        451289292        451316814        451344279        451371652   
    451402374   

441470218

    441681897        441846805        441995651        442131884       
451013882        451041875        451069637        451097463        451125116   
    451152664        451180368        451208045        451235667       
451261770        451289300        451316822        451344287        451371660   
    451402424   

441470283

    441681905        441846813        441995685        442131892       
451013890        451041883        451069645        451097471        451125124   
    451152672        451180376        451208052        451235675       
451261788        451289318        451316830        451344295        451371678   
    451402432   

441470390

    441681939        441846839        441995743        442131918       
451013908        451041891        451069652        451097489        451125132   
    451152680        451180384        451208060        451235683       
451261796        451289326        451316848        451344303        451371686   
    451402440   

441470416

    441682069        441846847        441995792        442131926       
451013916        451041917        451069660        451097497        451125140   
    451152698        451180392        451208078        451235691       
451261804        451289334        451316855        451344311        451371694   
    451402465   

441470432

    441682077        441846920        441995826        442131934       
451013924        451041925        451069678        451097505        451125157   
    451152706        451180400        451208094        451235717       
451261812        451289342        451316863        451344329        451371702   
    451402507   

441470549

    441682184        441846987        441995842        442132189       
451013932        451041933        451069686        451097513        451125165   
    451152714        451180418        451208102        451235725       
451261820        451289359        451316871        451344337        451371710   
    451402515   

441470580

    441682218        441847076        441995867        442132197       
451013940        451041941        451069694        451097521        451125173   
    451152722        451180426        451208128        451235733       
451261838        451289367        451316889        451344345        451371728   
    451402549   

441470739

    441682259        441847159        441995990        442132213       
451013957        451041958        451069702        451097539        451125181   
    451152730        451180434        451208136        451235741       
451261846        451289375        451316897        451344352        451371736   
    451402564   

441470861

    441682267        441847225        441996006        442132320       
451013965        451041966        451069710        451097547        451125199   
    451152748        451180442        451208144        451235758       
451261853        451289383        451316905        451344360        451371744   
    451402572   

441470879

    441682291        441847415        441996014        442132338       
451013973        451041974        451069728        451097554        451125207   
    451152755        451180459        451208151        451235766       
451261861        451289391        451316913        451344378        451371751   
    451402598   

441471505

    441682309        441847456        441996162        442132403       
451013981        451041982        451069736        451097562        451125215   
    451152763        451180467        451208169        451235774       
451261879        451289409        451316921        451344386        451371769   
    451402606   

441471687

    441682358        441847472        441996170        442132445       
451013999        451041990        451069744        451097570        451125223   
    451152771        451180475        451208177        451235782       
451261887        451289417        451316939        451344394        451371777   
    451402614   

441471729

    441682366        441847563        441996311        442132494       
451014005        451042006        451069751        451097588        451125231   
    451152789        451180483        451208185        451235790       
451261903        451289425        451316947        451344402        451371785   
    451402622   

441471794

    441682374        441847605        441996360        442132635       
451014013        451042014        451069769        451097596        451125249   
    451152797        451180491        451208193        451235808       
451261911        451289433        451316954        451344410        451371793   
    451402630   

441471851

    441682408        441847613        441996386        442132700       
451014021        451042022        451069777        451097604        451125256   
    451152805        451180509        451208201        451235816       
451261929        451289441        451316962        451344428        451371801   
    451402655   

441471901

    441682424        441847647        441996394        442132759       
451014039        451042048        451069785        451097612        451125264   
    451152813        451180517        451208219        451235832       
451261937        451289458        451316970        451344436        451371819   
    451402663   

441471927

    441682515        441847662        441996410        442133054       
451014047        451042055        451069793        451097620        451125272   
    451152821        451180525        451208227        451235840       
451261945        451289466        451316988        451344444        451371827   
    451402705   

441471943

    441682531        441847688        441996485        442133104       
451014054        451042063        451069801        451097638        451125280   
    451152839        451180533        451208243        451235857       
451261952        451289474        451316996        451344451        451371835   
    451402713   

441471968

    441682614        441847712        441996501        442133153       
451014062        451042071        451069819        451097646        451125298   
    451152847        451180541        451208250        451235865       
451261960        451289482        451317002        451344469        451371843   
    451402721   

441471992

    441682796        441847787        441996535        442133187       
451014070        451042089        451069827        451097653        451125306   
    451152854        451180558        451208268        451235873       
451261978        451289490        451317010        451344477        451371850   
    451402747   

441472065

    441682853        441847878        441996592        442133278       
451014088        451042097        451069835        451097661        451125314   
    451152862        451180566        451208276        451235881       
451261986        451289508        451317028        451344485        451371868   
    451402754   

441472081

    441682994        441847894        441996600        442133302       
451014096        451042105        451069843        451097679        451125322   
    451152870        451180574        451208284        451235899       
451261994        451289516        451317036        451344493        451371876   
    451402770   

441472156

    441683158        441847910        441996618        442133328       
451014104        451042113        451069850        451097695        451125330   
    451152888        451180582        451208292        451235907       
451262000        451289524        451317044        451344501        451371884   
    451402788   

441472206

    441683240        441847928        441996675        442133419       
451014112        451042121        451069868        451097703        451125348   
    451152896        451180590        451208300        451235915       
451262018        451289532        451317051        451344519        451371892   
    451402796   

441472255

    441683372        441847944        441996683        442133435       
451014120        451042147        451069876        451097711        451125355   
    451152904        451180608        451208318        451235923       
451262026        451289540        451317069        451344527        451371900   
    451402812   

441472420

    441683471        441847969        441996766        442133476       
451014138        451042154        451069892        451097729        451125363   
    451152912        451180616        451208326        451235931       
451262034        451289557        451317077        451344535        451371918   
    451402846   

441472479

    441683497        441847977        441997095        442133542       
451014146        451042162        451069900        451097737        451125371   
    451152920        451180624        451208334        451235949       
451262042        451289565        451317085        451344543        451371926   
    451402853   

441472511

    441683950        441847993        441997194        442133575       
451014153        451042170        451069918        451097745        451125389   
    451152938        451180632        451208342        451235956       
451262059        451289573        451317093        451344550        451371934   
    451402879   

441472537

    441684016        441848041        441997210        442133609       
451014161        451042188        451069926        451097752        451125397   
    451152946        451180640        451208359        451235964       
451262067        451289581        451317101        451344568        451371942   
    451402887   

441472578

    441684057        441848165        441997343        442133625       
451014179        451042196        451069934        451097760        451125405   
    451152953        451180657        451208367        451235972       
451262075        451289599        451317119        451344576        451371959   
    451402903   

441472669

    441684065        441848215        441997400        442133989       
451014187        451042204        451069959        451097778        451125413   
    451152961        451180665        451208375        451235980       
451262083        451289607        451317127        451344584        451371967   
    451402911   

441472693

    441684164        441848256        441997418        442134052       
451014195        451042212        451069967        451097786        451125421   
    451152979        451180681        451208383        451235998       
451262091        451289615        451317135        451344592        451371975   
    451402929   

441472735

    441684222        441848272        441997475        442134078       
451014203        451042220        451069975        451097794        451125439   
    451152995        451180699        451208391        451236004       
451262109        451289623        451317143        451344600        451371983   
    451402937   

441472768

    441684297        441848322        441997491        442134144       
451014211        451042238        451069983        451097802        451125447   
    451153001        451180707        451208409        451236012       
451262117        451289631        451317150        451344618        451371991   
    451402978   

441472776

    441684305        441848405        441997509        442134193       
451014229        451042246        451069991        451097810        451125454   
    451153019        451180715        451208417        451236020       
451262125        451289649        451317168        451344626        451372007   
    451403000   

441472792

    441684321        441848538        441997525        442134219       
451014237        451042253        451070007        451097828        451125462   
    451153027        451180723        451208425        451236038       
451262133        451289656        451317176        451344634        451372015   
    451403018   

441472800

    441684347        441848546        441997558        442134227       
451014245        451042261        451070015        451097836        451125470   
    451153035        451180731        451208433        451236046       
451262141        451289664        451317184        451344642        451372023   
    451403026   

441472867

    441684404        441848553        441997640        442134276       
451014252        451042279        451070023        451097844        451125488   
    451153043        451180749        451208441        451236053       
451262158        451289672        451317192        451344667        451372049   
    451403034   

441472925

    441684420        441848595        441997673        442134292       
451014260        451042287        451070031        451097851        451125496   
    451153050        451180756        451208458        451236061       
451262166        451289680        451317200        451344675        451372056   
    451403042   

441472933

    441684495        441848645        441997681        442134318       
451014278        451042295        451070049        451097869        451125504   
    451153068        451180764        451208466        451236079       
451262174        451289698        451317218        451344683        451372064   
    451403067   

441472990

    441684578        441848694        441997707        442134334       
451014286        451042303        451070056        451097877        451125512   
    451153076        451180772        451208474        451236087       
451262182        451289706        451317234        451344691        451372072   
    451403083   

441473113

    441684636        441848736        441997723        442134391       
451014294        451042311        451070064        451097885        451125520   
    451153084        451180780        451208482        451236095       
451262190        451289714        451317242        451344709        451372080   
    451403109   

441473402

    441684974        441848926        441997780        442134490       
451014302        451042329        451070072        451097893        451125538   
    451153092        451180798        451208490        451236103       
451262208        451289722        451317259        451344717        451372098   
    451403117   

441473618

    441685021        441848934        441997822        442134557       
451014310        451042345        451070080        451097901        451125546   
    451153100        451180806        451208508        451236111       
451262216        451289730        451317267        451344725        451372106   
    451403133   

441473659

    441685039        441848991        441997863        442134623       
451014328        451042352        451070098        451097919        451125553   
    451153118        451180814        451208516        451236129       
451262224        451289748        451317275        451344733        451372114   
    451403158   

441473691

    441685070        441849015        441997871        442134631       
451014336        451042360        451070106        451097927        451125561   
    451153126        451180822        451208524        451236137       
451262232        451289755        451317283        451344741        451372122   
    451403166   

441473709

    441685187        441849114        441997905        442134649       
451014344        451042378        451070114        451097935        451125579   
    451153134        451180830        451208532        451236145       
451262240        451289763        451317291        451344758        451372130   
    451403174   

441473717

    441685310        441849205        441997921        442134656       
451014351        451042386        451070122        451097943        451125587   
    451153142        451180848        451208540        451236152       
451262257        451289771        451317309        451344766        451372148   
    451403190   

441473758

    441685534        441849262        441998127        442134680       
451014369        451042394        451070130        451097968        451125595   
    451153159        451180855        451208557        451236160       
451262273        451289789        451317317        451344774        451372155   
    451403216   

441473816

    441685559        441849270        441998192        442134706       
451014377        451042402        451070148        451097976        451125603   
    451153167        451180863        451208565        451236178       
451262281        451289797        451317325        451344782        451372163   
    451403224   

441473832

    441685583        441849320        441998218        442134805       
451014385        451042410        451070155        451097984        451125611   
    451153175        451180871        451208573        451236186       
451262299        451289805        451317333        451344790        451372171   
    451403232   

441473840

    441685781        441849395        441998333        442134839       
451014393        451042428        451070163        451097992        451125629   
    451153183        451180889        451208581        451236194       
451262307        451289813        451317341        451344808        451372197   
    451403265   

441473915

    441685815        441849452        441998432        442134946       
451014401        451042436        451070171        451098008        451125637   
    451153191        451180897        451208599        451236202       
451262315        451289821        451317358        451344816        451372205   
    451403273   

441474129

    441685823        441849510        441998440        442135018       
451014419        451042444        451070189        451098016        451125645   
    451153209        451180905        451208607        451236210       
451262323        451289839        451317366        451344824        451372213   
    451403281   

441474137

    441685849        441849544        441998531        442135059       
451014427        451042451        451070197        451098024        451125652   
    451153217        451180913        451208615        451236228       
451262331        451289847        451317374        451344832        451372221   
    451403299   

441474202

    441685856        441849619        441998622        442135083       
451014435        451042469        451070205        451098040        451125660   
    451153225        451180921        451208623        451236236       
451262349        451289854        451317382        451344840        451372239   
    451403307   

441474244

    441685864        441849759        441998713        442135117       
451014443        451042477        451070213        451098057        451125678   
    451153233        451180939        451208631        451236244       
451262356        451289862        451317390        451344857        451372247   
    451403323   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

441474251

    441685880        441849775        441998754        442135125       
451014450        451042485        451070221        451098065        451125686   
    451153241        451180947        451208649        451236251       
451262364        451289870        451317408        451344865        451372254   
    451403331   

441474418

    441685906        441849791        441998762        442135141       
451014468        451042493        451070239        451098073        451125694   
    451153258        451180954        451208656        451236269       
451262372        451289888        451317416        451344873        451372262   
    451403349   

441474483

    441685955        441849874        441998796        442135182       
451014484        451042501        451070247        451098081        451125702   
    451153266        451180962        451208664        451236277       
451262380        451289896        451317424        451344881        451372270   
    451403356   

441474541

    441686094        441849957        441998879        442135281       
451014492        451042519        451070254        451098099        451125710   
    451153274        451180970        451208672        451236285       
451262398        451289904        451317432        451344899        451372288   
    451403364   

441474582

    441686128        441850062        441998960        442135307       
451014500        451042527        451070262        451098107        451125728   
    451153282        451180988        451208680        451236293       
451262406        451289912        451317440        451344907        451372296   
    451403372   

441474673

    441686151        441850195        441998994        442135422       
451014518        451042535        451070270        451098115        451125736   
    451153290        451180996        451208698        451236301       
451262422        451289920        451317457        451344915        451372304   
    451403398   

441474723

    441686292        441850203        441999091        442135448       
451014526        451042543        451070288        451098123        451125744   
    451153308        451181002        451208706        451236319       
451262430        451289938        451317465        451344923        451372312   
    451403406   

441474814

    441686367        441850211        441999117        442135463       
451014534        451042550        451070296        451098131        451125751   
    451153316        451181010        451208714        451236327       
451262448        451289946        451317473        451344931        451372320   
    451403414   

441474848

    441686391        441850245        441999182        442135513       
451014542        451042568        451070304        451098149        451125769   
    451153324        451181028        451208722        451236335       
451262455        451289953        451317481        451344949        451372338   
    451403455   

441474889

    441686490        441850278        441999190        442135547       
451014559        451042576        451070312        451098156        451125777   
    451153332        451181036        451208730        451236343       
451262463        451289961        451317499        451344956        451372346   
    451403463   

441474897

    441686698        441850336        441999232        442135604       
451014567        451042584        451070320        451098164        451125785   
    451153340        451181044        451208748        451236350       
451262471        451289979        451317507        451344964        451372353   
    451403497   

441474988

    441686722        441850476        441999240        442135612       
451014575        451042592        451070338        451098172        451125793   
    451153357        451181051        451208755        451236368       
451262489        451289995        451317515        451344972        451372361   
    451403513   

441475027

    441686755        441850542        441999265        442135778       
451014583        451042600        451070346        451098180        451125801   
    451153365        451181069        451208763        451236376       
451262497        451290001        451317523        451344980        451372379   
    451403539   

441475191

    441686813        441850575        441999323        442135885       
451014591        451042618        451070353        451098198        451125819   
    451153373        451181077        451208771        451236384       
451262505        451290019        451317531        451344998        451372387   
    451403547   

441475209

    441686854        441850591        441999422        442135893       
451014609        451042626        451070361        451098206        451125827   
    451153381        451181085        451208789        451236392       
451262513        451290035        451317549        451345003        451372403   
    451403554   

441475225

    441686938        441850609        441999448        442135984       
451014617        451042634        451070379        451098214        451125835   
    451153399        451181093        451208797        451236400       
451262539        451290043        451317556        451345011        451372411   
    451403588   

441475282

    441686946        441850625        441999463        442136016       
451014625        451042642        451070387        451098222        451125843   
    451153407        451181101        451208805        451236418       
451262547        451290050        451317564        451345029        451372429   
    451403596   

441475357

    441686995        441850658        441999489        442136032       
451014633        451042659        451070395        451098230        451125850   
    451153415        451181119        451208813        451236426       
451262554        451290068        451317572        451345037        451372437   
    451403604   

441475373

    441687035        441850716        441999679        442136180       
451014641        451042667        451070403        451098248        451125868   
    451153423        451181135        451208821        451236434       
451262562        451290076        451317580        451345045        451372445   
    451403646   

441475399

    441687043        441850765        441999737        442136198       
451014658        451042683        451070411        451098255        451125876   
    451153431        451181143        451208839        451236442       
451262570        451290084        451317598        451345052        451372452   
    451403653   

441475431

    441687142        441850856        441999745        442136339       
451014666        451042691        451070429        451098263        451125884   
    451153456        451181150        451208847        451236459       
451262588        451290092        451317606        451345060        451372460   
    451403661   

441475472

    441687183        441850880        441999844        442136354       
451014674        451042709        451070437        451098271        451125892   
    451153464        451181168        451208854        451236467       
451262596        451290118        451317614        451345078        451372478   
    436444269   

441475480

    441687233        441850971        441999869        442136396       
451014682        451042717        451070445        451098289        451125900   
    451153472        451181176        451208862        451236475       
451262604        451290126        451317622        451345086        451372486   
    436458475   

441475548

    441687514        441850997        441999877        442136446       
451014690        451042725        451070452        451098297        451125918   
    451153480        451181184        451208870        451236483       
451262612        451290134        451317630        451345094        451372494   
    436459556   

441475589

    441687613        441851052        441999901        442136479       
451014708        451042733        451070460        451098305        451125926   
    451153498        451181192        451208888        451236491       
451262620        451290142        451317648        451345102        451372502   
    436472500   

441475613

    441687688        441851094        442000113        442136487       
451014716        451042741        451070478        451098313        451125934   
    451153506        451181200        451208896        451236509       
451262638        451290159        451317655        451345110        451372510   
    436514541   

441475662

    441687720        441851102        442000147        442136594       
451014724        451042758        451070486        451098321        451125942   
    451153514        451181218        451208904        451236517       
451262646        451290167        451317663        451345128        451372528   
    436523179   

441475670

    441687746        441851128        442000279        442136602       
451014732        451042766        451070494        451098339        451125959   
    451153522        451181226        451208912        451236525       
451262653        451290175        451317671        451345136        451372536   
    436523690   

441475803

    441687779        441851144        442000287        442136651       
451014740        451042774        451070502        451098347        451125967   
    451153530        451181234        451208920        451236533       
451262661        451290183        451317689        451345144        451372544   
    436536437   

441475852

    441687852        441851177        442000352        442136685       
451014757        451042782        451070510        451098354        451125975   
    451153548        451181242        451208938        451236541       
451262679        451290191        451317697        451345151        451372551   
    436549760   

441475910

    441687902        441851235        442000386        442136693       
451014765        451042790        451070528        451098362        451125983   
    451153555        451181259        451208946        451236558       
451262687        451290209        451317705        451345169        451372569   
    436560411   

441476009

    441688033        441851557        442000402        442136743       
451014773        451042808        451070536        451098370        451125991   
    451153563        451181267        451208953        451236566       
451262695        451290217        451317713        451345177        451372577   
    436572523   

441476090

    441688058        441851615        442000436        442136792       
451014781        451042816        451070544        451098388        451126007   
    451153571        451181275        451208961        451236574       
451262703        451290225        451317721        451345185        451372585   
    436572556   

441476140

    441688090        441851664        442000444        442136933       
451014799        451042824        451070551        451098396        451126015   
    451153597        451181283        451208979        451236582       
451262711        451290233        451317739        451345193        451372593   
    436573117   

441476173

    441688124        441851698        442000477        442137030       
451014807        451042832        451070569        451098404        451126023   
    451153605        451181291        451208987        451236590       
451262729        451290241        451317747        451345201        451372601   
    436573257   

441476181

    441688140        441851730        442000501        442137055       
451014815        451042840        451070577        451098412        451126031   
    451153613        451181309        451208995        451236608       
451262737        451290258        451317754        451345219        451372619   
    436586242   

441476199

    441688173        441851755        442000543        442137105       
451014823        451042857        451070585        451098420        451126049   
    451153621        451181317        451209001        451236616       
451262745        451290266        451317762        451345227        451372627   
    436586507   

441476207

    441688199        441851763        442000576        442137147       
451014831        451042865        451070593        451098438        451126056   
    451153639        451181325        451209019        451236624       
451262752        451290274        451317770        451345235        451372635   
    436586788   

441476231

    441688264        441851888        442000592        442137188       
451014849        451042873        451070601        451098446        451126064   
    451153647        451181333        451209027        451236632       
451262760        451290282        451317788        451345243        451372643   
    436600274   

441476298

    441688272        441851912        442000634        442137287       
451014856        451042881        451070619        451098453        451126072   
    451153654        451181358        451209035        451236640       
451262778        451290290        451317796        451345250        451372650   
    436600878   

441476454

    441688298        441851995        442000642        442137295       
451014864        451042899        451070627        451098461        451126080   
    451153662        451181366        451209043        451236657       
451262786        451290308        451317804        451345268        451372668   
    436629935   

441476546

    441688322        441852027        442000667        442137345       
451014872        451042907        451070635        451098479        451126098   
    451153670        451181374        451209050        451236665       
451262794        451290316        451317812        451345276        451372676   
    436630198   

441476561

    441688405        441852100        442000683        442137352       
451014880        451042915        451070643        451098487        451126106   
    451153688        451181382        451209068        451236673       
451262802        451290324        451317820        451345284        451372684   
    436630297   

441476587

    441688439        441852142        442000766        442137386       
451014898        451042923        451070650        451098495        451126114   
    451153696        451181390        451209076        451236681       
451262810        451290332        451317838        451345292        451372692   
    436630404   

441476686

    441688579        441852167        442000774        442137410       
451014906        451042931        451070676        451098503        451126122   
    451153704        451181408        451209084        451236699       
451262828        451290340        451317846        451345300        451372700   
    436647812   

441476736

    441688587        441852191        442000931        442137428       
451014914        451042949        451070684        451098511        451126130   
    451153712        451181416        451209092        451236707       
451262836        451290365        451317853        451345318        451372718   
    436660666   

441476793

    441688595        441852225        442000949        442137501       
451014922        451042956        451070692        451098529        451126148   
    451153720        451181424        451209100        451236715       
451262844        451290373        451317861        451345326        451372726   
    436673131   

441476868

    441688702        441852233        442000972        442137535       
451014930        451042964        451070700        451098537        451126155   
    451153738        451181432        451209118        451236723       
451262851        451290381        451317879        451345334        451372734   
    436673529   

441476926

    441688744        441852258        442000980        442137634       
451014948        451042972        451070718        451098545        451126163   
    451153746        451181440        451209126        451236731       
451262869        451290399        451317887        451345342        451372742   
    436697825   

441476934

    441688918        441852399        442001046        442137998       
451014955        451042998        451070726        451098552        451126171   
    451153753        451181457        451209134        451236749       
451262877        451290407        451317895        451345359        451372759   
    436698385   

441476959

    441689080        441852795        442001111        442138012       
451014963        451043004        451070742        451098560        451126189   
    451153761        451181465        451209142        451236756       
451262885        451290415        451317903        451345367        451372767   
    436698641   

441476967

    441689270        441852886        442001186        442138095       
451014971        451043012        451070759        451098578        451126197   
    451153779        451181473        451209159        451236764       
451262901        451290423        451317911        451345375        451372775   
    436711568   

441476983

    441689312        441852977        442001541        442138343       
451014989        451043020        451070767        451098586        451126205   
    451153787        451181481        451209167        451236772       
451262919        451290431        451317929        451345383        451372783   
    436725139   

441477155

    441689320        441853363        442001566        442138376       
451014997        451043038        451070775        451098594        451126213   
    451153795        451181499        451209175        451236780       
451262927        451290449        451317937        451345391        451372791   
    436725410   

441477163

    441689411        441853538        442001699        442138400       
451015002        451043046        451070783        451098602        451126221   
    451153803        451181507        451209183        451236798       
451262935        451290456        451317945        451345409        451372809   
    436735773   

441477254

    441689429        441853587        442001715        442138475       
451015010        451043053        451070791        451098610        451126239   
    451153811        451181523        451209191        451236806       
451262943        451290464        451317952        451345417        451372817   
    436742936   

441477270

    441689502        441853777        442001756        442138491       
451015028        451043061        451070809        451098628        451126247   
    451153829        451181531        451209209        451236814       
451262968        451290472        451317960        451345425        451372825   
    436758775   

441477338

    441689528        441853785        442001780        442138517       
451015036        451043079        451070817        451098636        451126254   
    451153837        451181549        451209217        451236822       
451262976        451290480        451317978        451345433        451372833   
    436770192   

441477361

    441689544        441853827        442001822        442138558       
451015044        451043087        451070825        451098644        451126262   
    451153845        451181556        451209225        451236830       
451262984        451290498        451317986        451345441        451372841   
    436781785   

441477379

    441689619        441853900        442001962        442138640       
451015051        451043095        451070833        451098651        451126270   
    451153852        451181564        451209233        451236848       
451262992        451290506        451317994        451345458        451372858   
    436782312   

441477387

    441689643        441853926        442002101        442138665       
451015069        451043103        451070841        451098669        451126288   
    451153860        451181572        451209241        451236855       
451263016        451290514        451318000        451345466        451372866   
    436782643   

441477460

    441689650        441853975        442002143        442138764       
451015077        451043111        451070858        451098677        451126296   
    451153878        451181580        451209258        451236863       
451263024        451290522        451318018        451345474        451372874   
    436815740   

441477510

    441689726        441854098        442002168        442138806       
451015085        451043129        451070866        451098685        451126304   
    451153886        451181598        451209266        451236871       
451263032        451290530        451318026        451345482        451372882   
    436817316   

441477544

    441689767        441854106        442002184        442138822       
451015093        451043137        451070874        451098693        451126312   
    451153894        451181606        451209274        451236889       
451263040        451290548        451318034        451345490        451372890   
    436817639   

441477593

    441689775        441854122        442002200        442138913       
451015101        451043145        451070882        451098701        451126320   
    451153902        451181614        451209282        451236897       
451263057        451290555        451318042        451345508        451372908   
    436830178   

441477692

    441689981        441854130        442002242        442138954       
451015127        451043152        451070890        451098719        451126338   
    451153910        451181622        451209290        451236905       
451263065        451290563        451318059        451345516        451372916   
    436835995   

441477700

    441690062        441854239        442002465        442139077       
451015135        451043160        451070908        451098727        451126346   
    451153928        451181630        451209308        451236913       
451263073        451290571        451318067        451345524        451372924   
    436847354   

441477734

    441690096        441854254        442002531        442139184       
451015143        451043178        451070916        451098743        451126353   
    451153936        451181648        451209316        451236921       
451263081        451290589        451318075        451345532        451372932   
    436847792   

441477742

    441690179        441854270        442002564        442139226       
451015150        451043186        451070924        451098750        451126361   
    451153944        451181655        451209324        451236939       
451263099        451290597        451318083        451345540        451372940   
    436880918   

441477775

    441690187        441854288        442002630        442139267       
451015168        451043194        451070932        451098768        451126379   
    451153951        451181663        451209332        451236947       
451263107        451290605        451318091        451345557        451372957   
    436893564   

441477858

    441690286        441854411        442002671        442139309       
451015176        451043202        451070940        451098776        451126387   
    451153969        451181671        451209340        451236954       
451263115        451290613        451318109        451345565        451372965   
    436896989   

441477908

    441690401        441854478        442002747        442139358       
451015184        451043210        451070957        451098784        451126395   
    451153977        451181689        451209357        451236962       
451263123        451290621        451318117        451345573        451372973   
    436897110   

441478054

    441690849        441854643        442002754        442139374       
451015192        451043228        451070965        451098792        451126403   
    451153985        451181697        451209365        451236970       
451263149        451290639        451318125        451345581        451372981   
    436897508   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

441478088

    441690872        441854726        442002788        442139382       
451015200        451043244        451070973        451098800        451126411   
    451154009        451181705        451209373        451236988       
451263156        451290647        451318133        451345599        451373005   
    436897565   

441478104

    441690880        441854734        442002879        442139416       
451015218        451043251        451070981        451098818        451126429   
    451154017        451181713        451209381        451236996       
451263164        451290654        451318141        451345607        451373013   
    436926265   

441478112

    441690898        441854825        442002887        442139473       
451015226        451043269        451070999        451098826        451126445   
    451154025        451181721        451209399        451237002       
451263172        451290662        451318158        451345615        451373021   
    436926331   

441478195

    441690971        441854908        442002911        442139515       
451015234        451043277        451071005        451098834        451126452   
    451154033        451181739        451209415        451237010       
451263180        451290688        451318166        451345623        451373039   
    436930812   

441478211

    441690997        441854932        442003026        442139523       
451015242        451043285        451071013        451098842        451126460   
    451154041        451181747        451209423        451237028       
451263198        451290696        451318174        451345631        451373047   
    436949788   

441478377

    441691292        441855038        442003117        442139531       
451015259        451043293        451071021        451098859        451126478   
    451154058        451181754        451209431        451237036       
451263206        451290704        451318182        451345649        451373054   
    436949929   

441478401

    441691326        441855046        442003125        442139556       
451015267        451043301        451071039        451098867        451126486   
    451154066        451181762        451209449        451237044       
451263214        451290712        451318190        451345656        451373062   
    436962005   

441478476

    441691383        441855087        442003133        442139606       
451015275        451043319        451071047        451098875        451126494   
    451154074        451181770        451209456        451237051       
451263222        451290720        451318208        451345664        451373070   
    436962013   

441478609

    441691417        441855236        442003158        442139614       
451015283        451043327        451071054        451098883        451126502   
    451154082        451181788        451209464        451237069       
451263230        451290738        451318216        451345672        451373088   
    436962039   

441478617

    441691433        441855244        442003182        442139622       
451015291        451043335        451071062        451098891        451126510   
    451154090        451181796        451209472        451237077       
451263248        451290746        451318224        451345730        451373096   
    436962310   

441478898

    441691474        441855285        442003216        442139721       
451015309        451043343        451071070        451098909        451126528   
    451154108        451181804        451209480        451237085       
451263255        451290753        451318232        451345748        451373104   
    436962559   

441479029

    441691490        441855384        442003273        442139754       
451015317        451043350        451071088        451098917        451126536   
    451154116        451181812        451209498        451237093       
451263263        451290761        451318240        451345755        451373112   
    436974984   

441479367

    441691599        441855442        442003281        442139812       
451015325        451043368        451071096        451098925        451126544   
    451154124        451181820        451209506        451237101       
451263271        451290779        451318257        451345763        451373120   
    436986236   

441479425

    441691607        441855475        442003299        442139838       
451015333        451043376        451071104        451098933        451126551   
    451154132        451181838        451209514        451237119       
451263289        451290787        451318265        451345771        451373138   
    436986319   

441479516

    441691961        441855616        442003323        442139945       
451015341        451043384        451071112        451098941        451126569   
    451154140        451181846        451209522        451237127       
451263297        451290795        451318273        451345789        451373146   
    436998314   

441479631

    441691995        441855699        442003380        442140034       
451015358        451043392        451071120        451098958        451126577   
    451154157        451181853        451209530        451237135       
451263305        451290803        451318281        451345797        451373153   
    436998363   

441479714

    441692076        441855715        442003430        442140083       
451015366        451043400        451071138        451098966        451126585   
    451154165        451181861        451209548        451237143       
451263313        451290811        451318299        451345805        451373161   
    436998389   

441479722

    441692126        441855780        442003463        442140117       
451015374        451043418        451071146        451098974        451126593   
    451154173        451181879        451209555        451237150       
451263321        451290829        451318307        451345813        451373179   
    437009988   

441479789

    441692159        441855897        442003646        442140174       
451015382        451043426        451071153        451098982        451126601   
    451154181        451181887        451209563        451237168       
451263339        451290837        451318315        451345821        451373187   
    437022023   

441479813

    441692217        441855962        442003653        442140182       
451015390        451043434        451071161        451098990        451126619   
    451154199        451181895        451209571        451237176       
451263347        451290845        451318323        451345839        451373195   
    437022304   

441480035

    441692233        441856002        442003661        442140216       
451015408        451043442        451071179        451099006        451126627   
    451154207        451181903        451209589        451237184       
451263354        451290852        451318331        451345847        451373203   
    437022429   

441480092

    441692282        441856150        442003687        442140240       
451015432        451043459        451071187        451099014        451126635   
    451154215        451181911        451209597        451237192       
451263362        451290860        451318349        451345854        451373211   
    437022585   

441480233

    441692324        441856184        442003695        442140273       
451015457        451043467        451071195        451099022        451126643   
    451154223        451181929        451209605        451237200       
451263370        451290878        451318356        451345862        451373229   
    437022783   

441480373

    441692431        441856192        442003729        442140323       
451015465        451043475        451071203        451099030        451126650   
    451154231        451181937        451209613        451237218       
451263388        451290886        451318364        451345870        451373237   
    437034002   

441480399

    441692456        441856200        442003745        442140349       
451015473        451043483        451071211        451099048        451126668   
    451154249        451181945        451209621        451237226       
451263396        451290894        451318372        451345888        451373245   
    437057599   

441480522

    441692514        441856341        442003778        442140406       
451015481        451043491        451071229        451099055        451126676   
    451154256        451181952        451209639        451237234       
451263404        451290902        451318380        451345896        451373252   
    437070634   

441481371

    441692548        441856366        442003786        442140414       
451015499        451043509        451071237        451099063        451126684   
    451154264        451181960        451209647        451237242       
451263412        451290910        451318398        451345904        451373260   
    437070758   

441481389

    441692571        441856382        442003851        442140505       
451015507        451043517        451071245        451099071        451126692   
    451154272        451181978        451209654        451237259       
451263420        451290928        451318406        451345912        451373278   
    437070790   

441481397

    441692654        441856424        442003869        442140521       
451015515        451043525        451071260        451099089        451126700   
    451154280        451181986        451209662        451237267       
451263438        451290936        451318414        451345920        451373286   
    437070816   

441481504

    441692688        441856440        442003901        442140547       
451015523        451043533        451071278        451099097        451126718   
    451154298        451181994        451209670        451237275       
451263446        451290944        451318422        451345680        451373294   
    437071137   

441481579

    441692712        441856457        442003950        442140661       
451015531        451043541        451071286        451099105        451126726   
    451154306        451182000        451209688        451237283       
451263453        451290951        451318430        451345698        451373302   
    437083702   

441481702

    441692837        441856465        442004008        442140703       
451015549        451043558        451071294        451099113        451126734   
    451154314        451182018        451209704        451237291       
451263461        451290969        451318448        451345706        451373310   
    437083827   

441481728

    441692878        441856473        442004016        442140745       
451015556        451043566        451071302        451099121        451126742   
    451154322        451182026        451209712        451237309       
451263479        451290977        451318455        451345714        451373328   
    437084049   

441481736

    441692936        441856499        442004073        442140778       
451015572        451043574        451071310        451099139        451126759   
    451154330        451182034        451209720        451237317       
451263487        451290985        451318463        451345722        451373336   
    437095136   

441481744

    441693066        441856515        442004099        442140810       
451015580        451043582        451071328        451099147        451126767   
    451154348        451182042        451209738        451237325       
451263495        451290993        451318471        451345938        451373344   
    437102221   

441481769

    441693090        441856523        442004131        442140844       
451015598        451043590        451071336        451099154        451126775   
    451154355        451182059        451209746        451237333       
451263503        451291009        451318489        451345946        451373351   
    437102254   

441481801

    441693132        441856572        442004347        442140893       
451015606        451043608        451071344        451099162        451126783   
    451154363        451182067        451209753        451237341       
451263511        451291017        451318497        451345953        451373369   
    437102478   

441481967

    441693322        441856606        442004370        442140935       
451015614        451043616        451071351        451099170        451126791   
    451154371        451182075        451209761        451237358       
451263529        451291025        451318505        451345961        451373377   
    437110463   

441482015

    441693454        441856648        442004487        442140968       
451015622        451043624        451071369        451099188        451126809   
    451154389        451182083        451209779        451237366       
451263537        451291033        451318513        451345979        451373385   
    437122666   

441482049

    441693462        441856663        442004495        442140976       
451015630        451043632        451071377        451099196        451126817   
    451154397        451182091        451209787        451237374       
451263545        451291041        451318521        451345987        451373393   
    437122732   

441482296

    441693579        441856713        442004503        442140984       
451015648        451043640        451071385        451099204        451126825   
    451154405        451182109        451209795        451237382       
451263552        451291058        451318539        451345995        451373401   
    437122773   

441482320

    441693587        441856739        442004552        442141016       
451015655        451043657        451071393        451099212        451126833   
    451154413        451182117        451209803        451237390       
451263560        451291066        451318547        451346019        451373419   
    437135429   

441482353

    441693637        441856754        442004735        442141057       
451015663        451043665        451071401        451099220        451126841   
    451154421        451182125        451209811        451237408       
451263578        451291074        451318554        451346027        451373435   
    437135981   

441482361

    441693678        441856762        442004750        442141065       
451015671        451043673        451071419        451099238        451126858   
    451154439        451182133        451209829        451237416       
451263586        451291082        451318562        451346035        451373443   
    437149065   

441482429

    441693751        441856804        442004768        442141107       
451015689        451043681        451071427        451099246        451126866   
    451154447        451182141        451209837        451237424       
451263594        451291090        451318570        451346043        451373450   
    437149099   

441482478

    441693801        441856838        442004891        442141198       
451015705        451043699        451071435        451099253        451126874   
    451154454        451182158        451209845        451237432       
451263602        451291108        451318588        451346050        451373468   
    437155955   

441482692

    441693835        441856903        442004909        442141206       
451015713        451043707        451071443        451099261        451126882   
    451154462        451182166        451209852        451237440       
451263610        451291116        451318596        451346068        451373476   
    437161607   

441482726

    441694106        441857166        442004933        442141214       
451015721        451043715        451071450        451099279        451126890   
    451154470        451182174        451209860        451237457       
451263628        451291124        451318604        451346076        451373484   
    437161615   

441482759

    441694213        441857331        442005112        442141271       
451015739        451043723        451071468        451099287        451126908   
    451154488        451182182        451209878        451237465       
451263636        451291132        451318612        451346084        451373492   
    437161797   

441482973

    441694312        441857349        442005146        442141297       
451015747        451043731        451071476        451099295        451126916   
    451154496        451182190        451209886        451237473       
451263644        451291140        451318620        451346092        451373500   
    437175508   

441483021

    441694387        441857356        442005153        442141305       
451015754        451043749        451071484        451099303        451126932   
    451154504        451182208        451209894        451237481       
451263651        451291157        451318638        451346100        451373518   
    437191760   

441483047

    441694411        441857372        442005179        442141347       
451015762        451043756        451071492        451099311        451126940   
    451154512        451182216        451209902        451237499       
451263669        451291165        451318646        451346118        451373526   
    437191802   

441483153

    441694429        441857513        442005195        442141370       
451015770        451043764        451071500        451099337        451126957   
    451154520        451182224        451209910        451237507       
451263677        451291173        451318653        451346126        451373534   
    440880953   

441483302

    441694460        441857588        442005260        442141396       
451015788        451043772        451071518        451099345        451126965   
    451154538        451182232        451209928        451237515       
451263685        451291181        451318661        451346134        451373542   
    440898377   

441483427

    441694478        441857703        442005377        442141446       
451015796        451043780        451071526        451099352        451126973   
    451154546        451182240        451209936        451237523       
451263693        451291199        451318679        451346142        451373559   
    440898708   

441483443

    441694569        441857828        442005385        442141511       
451015812        451043798        451071534        451099360        451126981   
    451154553        451182257        451209944        451237531       
451263701        451291207        451318687        451346159        451373567   
    440916484   

441483500

    441694643        441857851        442005393        442141651       
451015820        451043806        451071542        451099378        451126999   
    451154561        451182265        451209951        451237549       
451263719        451291215        451318695        451346167        451373575   
    440916864   

441483591

    441694650        441857869        442005476        442141669       
451015838        451043814        451071559        451099386        451127005   
    451154579        451182273        451209969        451237556       
451263727        451291223        451318703        451346175        451373583   
    440932655   

441483641

    441694676        441857885        442005500        442141677       
451015846        451043822        451071567        451099394        451127013   
    451154587        451182281        451209977        451237564       
451263735        451291231        451318711        451346183        451373591   
    440933059   

441483682

    441694916        441857919        442005526        442141727       
451015861        451043830        451071575        451099402        451127021   
    451154595        451182299        451209985        451237572       
451263743        451291249        451318729        451346191        451373609   
    440933315   

441483716

    441694965        441857984        442005641        442141743       
451015879        451043848        451071583        451099410        451127039   
    451154603        451182307        451209993        451237580       
451263750        451291256        451318737        451346209        451373617   
    440947562   

441483740

    441695038        441858040        442005682        442141776       
451015887        451043855        451071591        451099428        451127047   
    451154611        451182315        451210009        451237598       
451263768        451291264        451318745        451346217        451373625   
    440947760   

441483823

    441695111        441858081        442005815        442141859       
451015895        451043863        451071609        451099436        451127054   
    451154629        451182323        451210017        451237606       
451263776        451291272        451318752        451346225        451373633   
    440948131   

441483849

    441695152        441858438        442005823        442141883       
451015903        451043871        451071617        451099444        451127062   
    451154637        451182331        451210025        451237614       
451263784        451291280        451318760        451346233        451373641   
    440948164   

441483856

    441695194        441858453        442005914        442141891       
451015911        451043889        451071625        451099451        451127070   
    451154645        451182349        451210033        451237622       
451263792        451291298        451318778        451346241        451373658   
    440963031   

441483872

    441695319        441858636        442005989        442141982       
451015929        451043897        451071633        451099469        451127088   
    451154652        451182356        451210041        451237630       
451263800        451291306        451318786        451346258        451373666   
    440963254   

441484003

    441695327        441858834        442006136        442142022       
451015937        451043905        451071641        451099477        451127096   
    451154678        451182364        451210058        451237648       
451263818        451291314        451318794        451346266        451373674   
    440968469   

441484060

    441695426        441858842        442006235        442142121       
451015945        451043913        451071658        451099485        451127104   
    451154686        451182372        451210066        451237655       
451263826        451291322        451318802        451346274        451373682   
    440975183   

441484086

    441695475        441858990        442006243        442142162       
451015952        451043921        451071666        451099493        451127112   
    451154694        451182380        451210074        451237663       
451263834        451291330        451318810        451346282        451373690   
    440975720   

441484094

    441695483        441859014        442006268        442142188       
451015986        451043939        451071674        451099501        451127120   
    451154702        451182398        451210082        451237671       
451263842        451291348        451318828        451346290        451373708   
    440989762   

441484110

    441695509        441859063        442006276        442142220       
451015994        451043947        451071682        451099519        451127138   
    451154710        451182406        451210090        451237689       
451263859        451291355        451318836        451346308        451373716   
    440990224   

441484128

    441695525        441859121        442006292        442142246       
451016000        451043954        451071690        451099527        451127146   
    451154728        451182414        451210108        451237697       
451263867        451291363        451318844        451346316        451373724   
    440990323   

441484193

    441695558        441859147        442006409        442142337       
451016018        451043962        451071708        451099535        451127153   
    451154736        451182422        451210116        451237705       
451263875        451291371        451318851        451346324        451373732   
    440990539   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

441484235

    441695764        441859386        442006524        442142394       
451016026        451043970        451071716        451099543        451127161   
    451154744        451182430        451210124        451237713       
451263883        451291389        451318869        451346332        451373740   
    440990851   

441484292

    441695855        441859394        442006532        442142410       
451016034        451043988        451071724        451099550        451127179   
    451154769        451182448        451210132        451237721       
451263891        451291397        451318877        451346340        451373757   
    441019205   

441484334

    441695947        441859436        442006664        442142436       
451016042        451043996        451071732        451099568        451127187   
    451154777        451182455        451210140        451237739       
451263909        451291405        451318885        451346357        451373765   
    441019296   

441484367

    441695954        441859444        442006698        442142493       
451016059        451044002        451071740        451099576        451127195   
    451154785        451182463        451210157        451237747       
451263917        451291413        451318893        451346365        451373773   
    441044666   

441484409

    441695988        441859527        442006706        442142501       
451016067        451044010        451071757        451099584        451127203   
    451154793        451182471        451210165        451237754       
451263925        451291421        451318901        451346373        451373781   
    441044955   

441484425

    441696077        441859873        442006714        442142550       
451016075        451044028        451071765        451099592        451127211   
    451154801        451182489        451210173        451237762       
451263933        451291439        451318919        451346381        451373799   
    441045333   

441484441

    441696127        441859923        442006862        442142584       
451016091        451044036        451071773        451099600        451127229   
    451154819        451182497        451210181        451237770       
451263941        451291447        451318927        451346399        451373807   
    441057460   

441484524

    441696143        441859931        442006953        442142618       
451016109        451044044        451071781        451099618        451127237   
    451154827        451182505        451210199        451237788       
451263958        451291454        451318935        451346407        451373815   
    441070620   

441484532

    441696291        441859949        442007035        442142634       
451016117        451044051        451071799        451099626        451127245   
    451154835        451182513        451210207        451237796       
451263966        451291462        451318943        451346415        451373823   
    441070729   

441484565

    441696416        441860046        442007043        442142642       
451016125        451044069        451071807        451099634        451127252   
    451154843        451182521        451210215        451237804       
451263974        451291470        451318950        451346423        451373831   
    441084357   

441484672

    441696440        441860095        442007068        442142683       
451016133        451044077        451071815        451099642        451127260   
    451154850        451182539        451210223        451237812       
451263982        451291488        451318968        451346431        451373849   
    441084449   

441484714

    441696549        441860137        442007118        442142691       
451016141        451044085        451071823        451099659        451127278   
    451154876        451182547        451210231        451237820       
451263990        451291496        451318976        451346449        451373856   
    441084555   

441484763

    441696598        441860160        442007167        442142717       
451016158        451044093        451071831        451099667        451127286   
    451154884        451182554        451210249        451237838       
451264006        451291504        451318984        451346456        451373864   
    441084654   

441484789

    441696630        441860202        442007274        442142733       
451016166        451044101        451071849        451099675        451127294   
    451154892        451182562        451210256        451237846       
451264022        451291512        451318992        451346464        451373872   
    441084852   

441484813

    441696788        441860293        442007282        442142816       
451016174        451044119        451071856        451099683        451127302   
    451154900        451182570        451210264        451237853       
451264030        451291520        451319008        451346472        451373880   
    441085016   

441484870

    441696804        441860343        442007456        442143004       
451016182        451044127        451071864        451099691        451127310   
    451154918        451182588        451210272        451237861       
451264048        451291538        451319016        451346480        451373898   
    441096575   

441484938

    441696846        441860400        442007464        442143020       
451016190        451044135        451071872        451099709        451127328   
    451154926        451182596        451210280        451237879       
451264055        451291546        451319024        451346498        451373906   
    441098951   

441484979

    441696853        441860442        442007530        442143400       
451016208        451044143        451071880        451099717        451127336   
    451154934        451182604        451210298        451237887       
451264063        451291553        451319032        451346506        451373914   
    441098985   

441485224

    441696895        441860491        442007589        442143517       
451016216        451044150        451071898        451099725        451127351   
    451154942        451182612        451210306        451237895       
451264071        451291561        451319040        451346514        451373922   
    441099074   

441485265

    441697018        441860541        442007605        442143608       
451016224        451044168        451071906        451099733        451127369   
    451154959        451182620        451210314        451237903       
451264089        451291579        451319057        451346522        451373948   
    441099777   

441485349

    441697034        441860665        442007647        442143624       
451016232        451044176        451071914        451099741        451127377   
    451154967        451182638        451210322        451237911       
451264097        451291587        451319065        451346530        451373955   
    441110806   

441485414

    441697091        441860699        442007654        442143657       
451016240        451044184        451071922        451099758        451127385   
    451154975        451182646        451210330        451237929       
451264105        451291595        451319073        451346548        451373963   
    441111135   

441485430

    441697109        441860715        442007688        442143707       
451016257        451044192        451071930        451099766        451127393   
    451154983        451182653        451210348        451237937       
451264113        451291603        451319081        451346555        451373971   
    441111366   

441485547

    441697125        441860723        442007712        442143756       
451016265        451044200        451071948        451099774        451127401   
    451154991        451182661        451210355        451237945       
451264121        451291611        451319099        451346563        451373989   
    441111416   

441485570

    441697166        441860731        442007761        442143780       
451016273        451044218        451071955        451099782        451127419   
    451155006        451182679        451210363        451237960       
451264139        451291629        451319107        451346571        451373997   
    441123957   

441485604

    441697299        441860749        442007795        442143806       
451016281        451044226        451071963        451099790        451127427   
    451155014        451182687        451210371        451237978       
451264147        451291637        451319115        451346589        451374003   
    441123981   

441485653

    441697323        441860806        442007803        442143822       
451016299        451044234        451071971        451099808        451127435   
    451155022        451182695        451210389        451237986       
451264154        451291645        451319123        451346597        451374011   
    441124591   

441485729

    441697398        441860814        442007829        442143921       
451016307        451044242        451071989        451099816        451127443   
    451155030        451182703        451210397        451237994       
451264162        451291652        451319131        451346605        451374029   
    441138070   

441485760

    441697422        441860830        442007878        442143947       
451016315        451044259        451071997        451099824        451127450   
    451155048        451182711        451210405        451238000       
451264170        451291660        451319149        451346613        451374037   
    441138096   

441485786

    441697521        441860848        442007910        442144085       
451016323        451044267        451072003        451099832        451127468   
    451155055        451182729        451210413        451238018       
451264188        451291678        451319156        451346621        451374045   
    441138179   

441485828

    441697562        441860871        442007944        442144176       
451016331        451044275        451072011        451099840        451127476   
    451155063        451182745        451210421        451238026       
451264196        451291686        451319164        451346639        451374052   
    441146438   

441485935

    441697570        441860954        442007977        442144184       
451016349        451044283        451072029        451099857        451127484   
    451155071        451182752        451210439        451238034       
451264204        451291694        451319172        451346647        451374060   
    441147089   

441486016

    441697588        441860970        442008041        442144259       
451016356        451044291        451072037        451099873        451127492   
    451155089        451182760        451210447        451238042       
451264212        451291702        451319180        451346654        451374078   
    441147964   

441486248

    441697851        441861077        442008090        442144333       
451016364        451044309        451072045        451099899        451127500   
    451155097        451182778        451210454        451238059       
451264220        451291710        451319198        451346662        451374086   
    441148194   

441486305

    441697984        441861101        442008124        442144341       
451016372        451044317        451072052        451099907        451127518   
    451155105        451182786        451210462        451238067       
451264238        451291728        451319206        451346670        451374094   
    441154044   

441486487

    441698032        441861358        442008173        442144358       
451016380        451044325        451072060        451099915        451127526   
    451155113        451182794        451210470        451238075       
451264246        451291744        451319214        451346688        451374102   
    441157401   

441486503

    441698115        441861382        442008272        442144366       
451016398        451044333        451072078        451099923        451127542   
    451155121        451182802        451210488        451238083       
451264253        451291751        451319222        451346696        451374110   
    441157740   

441486545

    441698123        441861523        442008314        442144424       
451016406        451044341        451072086        451099931        451127559   
    451155139        451182810        451210496        451238091       
451264261        451291769        451319230        451346704        451374128   
    441166253   

441486578

    441698156        441861606        442008355        442144440       
451016414        451044358        451072094        451099949        451127567   
    451155147        451182828        451210504        451238109       
451264279        451291777        451319248        451346712        451374136   
    441166493   

441486602

    441698164        441861655        442008405        442144465       
451016422        451044366        451072102        451099956        451127575   
    451155154        451182836        451210512        451238117       
451264287        451291785        451319255        451346720        451374144   
    441166832   

441486628

    441698206        441861671        442008462        442144473       
451016430        451044374        451072128        451099964        451127583   
    451155170        451182844        451210520        451238125       
451264295        451291793        451319263        451346738        451374151   
    441166865   

441486669

    441698248        441861689        442008538        442144481       
451016448        451044382        451072136        451099980        451127591   
    451155188        451182851        451210538        451238133       
451264303        451291801        451319271        451346753        451374169   
    441176088   

441486743

    441698255        441861697        442008595        442144507       
451016455        451044390        451072144        451099998        451127609   
    451155196        451182869        451210546        451238141       
451264311        451291819        451319289        451346761        451374177   
    441185667   

441486776

    441698271        441861853        442008645        442144655       
451016463        451044408        451072151        451100002        451127617   
    451155204        451182877        451210553        451238158       
451264329        451291827        451319297        451346779        451374185   
    441193026   

441486834

    441698438        441862034        442008660        442144689       
451016471        451044416        451072169        451100010        451127625   
    451155212        451182885        451210579        451238166       
451264337        451291835        451319305        451346787        451374193   
    441193125   

441486875

    441698560        441862257        442008793        442144697       
451016489        451044424        451072177        451100028        451127633   
    451155220        451182893        451210587        451238174       
451264345        451291843        451319313        451346795        451374201   
    441193307   

441486982

    441698628        441862273        442008926        442144705       
451016505        451044432        451072185        451100036        451127641   
    451155246        451182901        451210595        451238182       
451264352        451291850        451319321        451346803        451374219   
    441194032   

441487139

    441698669        441862380        442008959        442144762       
451016513        451044440        451072193        451100044        451127658   
    451155253        451182919        451210603        451238190       
451264360        451291868        451319339        451346811        451374227   
    441194180   

441487188

    441698818        441862406        442009056        442144804       
451016521        451044457        451072201        451100051        451127666   
    451155261        451182927        451210611        451238208       
451264378        451291876        451319347        451346829        451374235   
    441201183   

441487212

    441698834        441862505        442009080        442144895       
451016539        451044465        451072219        451100069        451127674   
    451155279        451182935        451210629        451238216       
451264386        451291884        451319354        451346837        451374243   
    441201290   

441487287

    441698842        441862513        442009114        442144911       
451016554        451044473        451072227        451100077        451127682   
    451155287        451182943        451210637        451238224       
451264394        451291892        451319370        451346845        451374250   
    441201399   

441487311

    441698909        441862521        442009148        442144960       
451016562        451044481        451072235        451100085        451127690   
    451155295        451182950        451210645        451238232       
451264402        451291900        451319388        451346852        451374268   
    441201902   

441487345

    441699139        441862539        442009163        442144986       
451016570        451044499        451072243        451100093        451127708   
    451155311        451182968        451210652        451238240       
451264410        451291918        451319396        451346860        451374276   
    441205648   

441487469

    441699162        441862588        442009197        442145025       
451016588        451044507        451072250        451100101        451127716   
    451155329        451182976        451210660        451238257       
451264428        451291926        451319404        451346878        451374284   
    441207875   

441487493

    441699212        441862604        442009379        442145041       
451016596        451044515        451072268        451100119        451127724   
    451155337        451182984        451210678        451238265       
451264436        451291934        451319412        451346886        451374292   
    441208048   

441487535

    441699220        441862612        442009452        442145173       
451016604        451044523        451072276        451100127        451127732   
    451155345        451182992        451210686        451238273       
451264444        451291942        451319420        451346894        451374300   
    441208535   

441487675

    441699279        441862646        442009460        442145215       
451016612        451044531        451072284        451100135        451127740   
    451155378        451183008        451210694        451238281       
451264451        451291959        451319438        451346902        451374318   
    441216181   

441487717

    441699451        441862679        442009478        442145256       
451016620        451044549        451072292        451100143        451127757   
    451155386        451183016        451210702        451238299       
451264469        451291967        451319446        451346910        451374326   
    441217056   

441487808

    441699469        441862729        442009486        442145264       
451016638        451044556        451072300        451100150        451127765   
    451155394        451183024        451210710        451238307       
451264477        451291975        451319453        451346928        451374334   
    441217106   

441487816

    441699485        441862828        442009494        442145298       
451016646        451044564        451072318        451100168        451127773   
    451155402        451183032        451210728        451238315       
451264485        451291983        451319461        451346936        451374342   
    441217825   

441487824

    441699535        441862851        442009510        442145306       
451016653        451044572        451072334        451100176        451127781   
    451155410        451183040        451210736        451238323       
451264493        451291991        451319479        451346944        451374359   
    441231842   

441487865

    441699592        441862885        442009627        442145330       
451016661        451044580        451072342        451100184        451127799   
    451155428        451183057        451210744        451238331       
451264501        451292007        451319487        451346951        451374367   
    441232097   

441487907

    441699642        441862927        442009718        442145397       
451016679        451044598        451072359        451100192        451127807   
    451155436        451183065        451210751        451238349       
451264519        451292015        451319495        451346969        451374375   
    441232295   

441487923

    441699667        441863024        442009726        442145413       
451016695        451044606        451072367        451100200        451127815   
    451155444        451183073        451210769        451238356       
451264527        451292023        451319503        451346977        451374383   
    441232634   

441488061

    441699733        441863032        442009775        442145421       
451016703        451044614        451072375        451100218        451127823   
    451155451        451183081        451210777        451238364       
451264535        451292031        451319511        451346985        451374391   
    441232980   

441488244

    441699865        441863057        442009809        442145439       
451016711        451044622        451072383        451100226        451127831   
    451155469        451183099        451210785        451238372       
451264543        451292049        451319529        451346993        451374409   
    441233020   

441488376

    441699915        441863065        442009817        442145454       
451016729        451044630        451072391        451100234        451127849   
    451155477        451183107        451210793        451238380       
451264550        451292064        451319537        451347009        451374417   
    441242120   

441488384

    441699923        441863131        442009874        442145470       
451016737        451044648        451072409        451100242        451127856   
    451155485        451183115        451210801        451238398       
451264568        451292072        451319545        451347017        451374425   
    441242211   

441488442

    441699949        441863263        442009924        442145611       
451016745        451044655        451072417        451100259        451127864   
    451155493        451183123        451210819        451238406       
451264576        451292080        451319552        451347025        451374433   
    441261815   

441488475

    441699998        441863388        442009965        442145629       
451016752        451044663        451072425        451100267        451127872   
    451155501        451183131        451210827        451238414       
451264584        451292098        451319560        451347033        451374441   
    441261963   

441488517

    441700069        441863404        442010039        442145710       
451016760        451044671        451072433        451100275        451127880   
    451155519        451183149        451210835        451238422       
451264592        451292106        451319578        451347041        451374458   
    441271855   

441488525

    441700085        441863412        442010054        442145777       
451016778        451044689        451072441        451100283        451127898   
    451155527        451183156        451210900        451238430       
451264600        451292114        451319586        451347058        451374466   
    441272077   

441488558

    441700093        441863446        442010062        442145785       
451016786        451044697        451072458        451100291        451127906   
    451155535        451183164        451210942        451238448       
451264618        451292122        451319594        451347066        451374474   
    441280559   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

441488566

    441700127        441863461        442010104        442145827       
451016794        451044705        451072466        451100309        451127914   
    451155543        451183172        451210967        451238455       
451264626        451292130        451319602        451347074        451374482   
    441280823   

441488574

    441700192        441863495        442010138        442145850       
451016802        451044713        451072482        451100317        451127922   
    451155550        451183180        451210975        451238463       
451264634        451292148        451319610        451347082        451374490   
    441281060   

441489010

    441700200        441863537        442010211        442145884       
451016836        451044721        451072490        451100325        451127930   
    451155568        451183198        451210983        451238471       
451264642        451292155        451319628        451347090        451374516   
    441281102   

441489267

    441700218        441863644        442010237        442145942       
451016844        451044739        451072508        451100333        451127948   
    451155576        451183206        451211007        451238489       
451264659        451292163        451319636        451347108        451374524   
    441281193   

441489309

    441700234        441863693        442010245        442145975       
451016851        451044747        451072516        451100341        451127955   
    451155584        451183214        451211015        451238497       
451264667        451292171        451319644        451347116        451374532   
    441281615   

441489465

    441700382        441863750        442010252        442146007       
451016869        451044754        451072524        451100358        451127963   
    451155592        451183222        451211023        451238505       
451264675        451292189        451319651        451347124        451374540   
    441288198   

441489473

    441700440        441864139        442010419        442146064       
451016877        451044762        451072532        451100366        451127971   
    451155600        451183230        451211031        451238513       
451264683        451292197        451319669        451347132        451374557   
    441290483   

441489507

    441700549        441864170        442010450        442146072       
451016885        451044770        451072540        451100382        451127989   
    451155618        451183248        451211049        451238521       
451264691        451292205        451319677        451347140        451374565   
    441291242   

441489515

    441700572        441864287        442010484        442146148       
451016893        451044788        451072557        451100390        451127997   
    451155626        451183255        451211056        451238539       
451264709        451292213        451319685        451347157        451374573   
    441300019   

441489556

    441700622        441864360        442010492        442146163       
451016901        451044796        451072565        451100408        451128003   
    451155634        451183263        451211064        451238547       
451264717        451292221        451319693        451347165        451374581   
    441300084   

441489739

    441700630        441864402        442010567        442146189       
451016919        451044812        451072573        451100416        451128011   
    451155642        451183271        451211072        451238554       
451264725        451292239        451319701        451347173        451374599   
    441300241   

441489747

    441700697        441864576        442010617        442146262       
451016927        451044820        451072581        451100424        451128029   
    451155659        451183289        451211080        451238562       
451264733        451292247        451319719        451347181        451374607   
    441309937   

441490075

    441700705        441864600        442010641        442146379       
451016935        451044838        451072599        451100432        451128037   
    451155667        451183297        451211098        451238570       
451264741        451292254        451319727        451347199        451374615   
    441310323   

441490190

    441700770        441864733        442010658        442146403       
451016943        451044846        451072607        451100440        451128045   
    451155675        451183305        451211106        451238588       
451264758        451292262        451319743        451347207        451374623   
    441310398   

441490208

    441700788        441864782        442010682        442146460       
451016950        451044853        451072615        451100457        451128052   
    451155683        451183313        451211114        451238596       
451264766        451292270        451319750        451347215        451374631   
    441310489   

441490265

    441700853        441864816        442010690        442146585       
451016968        451044861        451072623        451100465        451128060   
    451155691        451183321        451211122        451238604       
451264774        451292288        451319776        451347223        451374649   
    441314739   

441490273

    441700895        441864857        442010708        442146791       
451016976        451044879        451072631        451100473        451128078   
    451155709        451183339        451211130        451238612       
451264782        451292296        451319784        451347231        451374656   
    441319878   

441490281

    441700911        441864865        442010716        442146809       
451016984        451044887        451072656        451100481        451128086   
    451155717        451183347        451211148        451238620       
451264790        451292304        451319792        451347249        451374664   
    441320991   

441490299

    441701042        441865045        442010765        442146858       
451016992        451044895        451072664        451100499        451128094   
    451155725        451183354        451211155        451238638       
451264808        451292312        451319800        451347256        451374672   
    441328648   

441490372

    441701059        441865094        442010807        442146866       
451017008        451044903        451072672        451100507        451128102   
    451155733        451183362        451211163        451238646       
451264816        451292320        451319818        451347264        451374680   
    441328713   

441490406

    441701083        441865102        442010864        442146908       
451017016        451044911        451072680        451100515        451128110   
    451155741        451183370        451211171        451238653       
451264824        451292338        451319826        451347272        451374698   
    441346285   

441490414

    441701117        441865144        442010922        442146932       
451017024        451044929        451072698        451100523        451128128   
    451155758        451183388        451211189        451238661       
451264832        451292346        451319834        451347280        451374706   
    441347143   

441490448

    441701141        441865169        442010963        442146973       
451017032        451044937        451072706        451100531        451128136   
    451155766        451183396        451211197        451238679       
451264840        451292353        451319842        451347298        451374714   
    441347259   

441490521

    441701224        441865177        442011011        442147013       
451017040        451044945        451072714        451100549        451128144   
    451155774        451183404        451211205        451238687       
451264857        451292361        451319859        451347306        451374722   
    441347424   

441491198

    441701232        441865185        442011094        442147112       
451017057        451044952        451072722        451100556        451128151   
    451155782        451183412        451211213        451238695       
451264865        451292379        451319867        451347314        451374730   
    441354339   

441491255

    441701281        441865219        442011151        442147179       
451017065        451044978        451072730        451100564        451128169   
    451155790        451183420        451211221        451238703       
451264873        451292387        451319875        451347322        451374748   
    441363900   

441491263

    441701307        441865292        442011193        442147286       
451017073        451044986        451072748        451100572        451128177   
    451155808        451183438        451211239        451238711       
451264881        451292395        451319883        451347330        451374755   
    441364015   

441491339

    441701323        441865318        442011300        442147310       
451017081        451044994        451072755        451100580        451128185   
    451155824        451183446        451211247        451238729       
451264899        451292403        451319891        451347348        451374763   
    441364353   

441491446

    441701398        441865391        442011359        442147393       
451017099        451045009        451072763        451100598        451128193   
    451155832        451183453        451211254        451238737       
451264907        451292411        451319909        451347355        451374771   
    441364361   

441491461

    441701471        441865409        442011441        442147450       
451017107        451045017        451072771        451100606        451128201   
    451155840        451183461        451211262        451238745       
451264915        451292429        451319917        451347363        451374789   
    441373180   

441491503

    441701513        441865417        442011466        442147468       
451017115        451045025        451072789        451100614        451128219   
    451155857        451183479        451211270        451238752       
451264923        451292437        451319925        451347371        451374805   
    441373594   

441491511

    441701638        441865466        442011540        442147492       
451017123        451045033        451072797        451100622        451128227   
    451155865        451183487        451211288        451238760       
451264931        451292445        451319933        451347389        451374813   
    441373677   

441491594

    441701646        441865524        442011565        442147617       
451017131        451045041        451072805        451100630        451128235   
    451155873        451183495        451211296        451238778       
451264949        451292452        451319941        451347397        451374821   
    441373685   

441491602

    441701687        441865649        442011649        442147625       
451017149        451045058        451072813        451100648        451128243   
    451155881        451183503        451211304        451238786       
451264956        451292460        451319958        451347405        451374839   
    441374162   

441491685

    441701729        441865730        442011672        442147633       
451017156        451045066        451072821        451100655        451128250   
    451155899        451183511        451211312        451238794       
451264964        451292478        451319966        451347413        451374847   
    441374188   

441491701

    441701752        441865805        442012092        442147658       
451017164        451045074        451072839        451100663        451128268   
    451155907        451183529        451211320        451238802       
451264972        451292486        451319974        451347421        451374854   
    441374295   

441491800

    441701760        441865813        442012134        442147690       
451017180        451045082        451072847        451100671        451128276   
    451155915        451183537        451211338        451238810       
451264980        451292494        451319982        451347439        451374862   
    441382389   

441491875

    441701794        441865821        442012209        442147708       
451017198        451045090        451072854        451100689        451128284   
    451155923        451183545        451211346        451238828       
451264998        451292502        451319990        451347447        451374870   
    441382447   

441491883

    441701901        441865862        442012233        442147716       
451017206        451045108        451072862        451100697        451128292   
    451155931        451183552        451211353        451238836       
451265003        451292510        451320006        451347454        451374888   
    441382504   

441491933

    441701919        441866019        442012241        442147732       
451017214        451045116        451072870        451100705        451128300   
    451155949        451183560        451211361        451238844       
451265011        451292528        451320014        451347462        451374896   
    441383106   

441491990

    441701943        441866076        442012258        442147765       
451017222        451045124        451072888        451100713        451128318   
    451155956        451183578        451211379        451238851       
451265029        451292536        451320022        451347470        451374904   
    441391794   

441492022

    441701968        441866233        442012290        442147955       
451017230        451045132        451072896        451100721        451128326   
    451155964        451183586        451211387        451238869       
451265037        451292544        451320030        451347488        451374912   
    441392396   

441492071

    441701976        441866332        442012324        442148029       
451017255        451045140        451072904        451100739        451128334   
    451155972        451183594        451211395        451238877       
451265045        451292551        451320048        451347496        451374920   
    441400462   

441492105

    441702008        441866340        442012332        442148060       
451017263        451045157        451072912        451100747        451128342   
    451155980        451183602        451211403        451238885       
451265060        451292569        451320055        451347504        451374938   
    441400868   

441492303

    441702107        441866449        442012357        442148144       
451017271        451045165        451072920        451100754        451128359   
    451155998        451183610        451211411        451238893       
451265078        451292577        451320063        451347512        451374946   
    441401312   

441492386

    441702115        441866530        442012548        442148169       
451017289        451045173        451072946        451100762        451128367   
    451156004        451183628        451211429        451238901       
451265086        451292585        451320071        451347520        451374953   
    441401650   

441492410

    441702198        441866597        442012555        442148292       
451017297        451045181        451072953        451100770        451128383   
    451156012        451183636        451211437        451238919       
451265094        451292593        451320089        451347538        451374961   
    441408853   

441492444

    441702255        441866639        442012563        442148417       
451017305        451045199        451072961        451100788        451128391   
    451156020        451183644        451211445        451238927       
451265102        451292601        451320097        451347546        451374979   
    441409489   

441492568

    441702271        441866647        442012589        442148540       
451017313        451045207        451072979        451100796        451128409   
    451156038        451183651        451211452        451238935       
451265110        451292619        451320105        451347553        451374987   
    441409562   

441492675

    441702289        441866738        442012597        442148623       
451017339        451045215        451072987        451100804        451128417   
    451156046        451183669        451211460        451238943       
451265128        451292627        451320113        451347561        451374995   
    441409612   

441492725

    441702412        441866753        442012605        442148656       
451017347        451045223        451072995        451100812        451128425   
    451156053        451183677        451211478        451238950       
451265136        451292635        451320121        451347579        451375000   
    441409653   

441492881

    441702461        441866811        442012787        442148763       
451017354        451045231        451073001        451100820        451128433   
    451156061        451183685        451211486        451238968       
451265144        451292643        451320139        451347587        451375018   
    441413374   

441493004

    441702495        441866829        442012928        442148771       
451017362        451045249        451073019        451100838        451128441   
    451156079        451183693        451211502        451238976       
451265151        451292650        451320147        451347595        451375026   
    441417466   

441493103

    441702529        441866837        442012944        442148862       
451017370        451045256        451073027        451100846        451128458   
    451156087        451183701        451211510        451238984       
451265169        451292668        451320154        451347603        451375034   
    441417524   

441493137

    441702537        441866860        442012951        442148961       
451017388        451045264        451073035        451100853        451128466   
    451156095        451183719        451211528        451238992       
451265177        451292676        451320162        451347611        451375042   
    441425253   

441493194

    441702560        441866977        442012985        442149027       
451017396        451045272        451073043        451100861        451128474   
    451156103        451183735        451211536        451239008       
451265185        451292684        451320170        451347629        451375059   
    441434511   

441493228

    441702578        441866985        442012993        442149084       
451017404        451045280        451073050        451100879        451128482   
    451156111        451183743        451211544        451239016       
451265193        451292692        451320188        451347637        451375067   
    441434685   

441493244

    441702644        441867017        442013058        442149274       
451017412        451045298        451073068        451100887        451128490   
    451156129        451183750        451211551        451239024       
451265201        451292700        451320196        451347645        451375075   
    441434792   

441493269

    441702701        441867058        442013066        442149316       
451017420        451045306        451073076        451100895        451128508   
    451156137        451183768        451211569        451239032       
451265219        451292718        451320204        451347652        451375083   
    441443314   

441493392

    441702842        441867199        442013074        442149365       
451017438        451045314        451073084        451100903        451128516   
    451156145        451183776        451211577        451239040       
451265227        451292726        451320212        451347660        451375091   
    441443348   

441493400

    441702933        441867207        442013181        442149399       
451017446        451045322        451073092        451100911        451128524   
    451156152        451183784        451211585        451239057       
451265235        451292734        451320220        451347678        451375109   
    441443421   

441493434

    441703048        441867256        442013223        442149407       
451017453        451045348        451073100        451100929        451128532   
    451156160        451183792        451211593        451239073       
451265243        451292742        451320238        451347686        451375117   
    441443439   

441493475

    441703097        441867264        442013264        442149415       
451017461        451045355        451073118        451100937        451128540   
    451156178        451183800        451211601        451239081       
451265250        451292759        451320246        451347694        451375125   
    441443702   

441493541

    441703253        441867306        442013298        442149431       
451017479        451045371        451073126        451100945        451128557   
    451156186        451183818        451211619        451239099       
451265268        451292767        451320253        451347702        451375133   
    441443801   

441493558

    441703337        441867330        442013322        442149449       
451017487        451045389        451073134        451100952        451128565   
    451156202        451183826        451211643        451239107       
451265276        451292775        451320261        451347710        451375141   
    441443819   

441493616

    441703345        441867348        442013363        442149514       
451017495        451045397        451073142        451100960        451128573   
    451156210        451183834        451211650        451239115       
451265284        451292783        451320279        451347728        451375158   
    441444064   

441493665

    441703386        441867405        442013397        442149647       
451017503        451045405        451073167        451100978        451128581   
    451156228        451183842        451211668        451239123       
451265292        451292791        451320287        451347736        451375166   
    441444155   

441493798

    441703402        441867413        442013413        442149845       
451017511        451045413        451073175        451100986        451128599   
    451156236        451183859        451211676        451239131       
451265300        451292809        451320295        451347744        451375174   
    441444346   

441493822

    441703477        441867439        442013439        442149852       
451017529        451045421        451073183        451100994        451128607   
    451156244        451183867        451211684        451239149       
451265318        451292817        451320303        451347751        451375182   
    441446390   

441493905

    441703543        441867512        442013462        442149878       
451017537        451045439        451073191        451101000        451128615   
    451156251        451183875        451211692        451239156       
451265326        451292825        451320311        451347769        451375190   
    441449238   

441493954

    441703618        441867561        442013496        442149886       
451017545        451045447        451073209        451101018        451128623   
    451156269        451183883        451211700        451239164       
451265334        451292833        451320329        451347777        451375208   
    441450632   

441494028

    441703709        441867777        442013512        442149894       
451017552        451045454        451073217        451101034        451128631   
    451156277        451183891        451211718        451239172       
451265342        451292841        451320337        451347785        451375216   
    441450673   

441494093

    441703717        441867819        442013520        442150009       
451017560        451045462        451073225        451101042        451128649   
    451156285        451183909        451211726        451239180       
451265359        451292858        451320345        451347793        451375224   
    441450749   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

441494119

    441703774        441867835        442013553        442150066       
451017578        451045470        451073233        451101059        451128656   
    451156293        451183917        451211734        451239198       
451265367        451292866        451320352        451347801        451375232   
    441450814   

441494275

    441703857        441867843        442013579        442150116       
451017586        451045488        451073241        451101067        451128664   
    451156319        451183925        451211742        451239206       
451265375        451292874        451320360        451347819        451375240   
    441450848   

441494317

    441703923        441867868        442013595        442150140       
451017594        451045496        451073266        451101075        451128672   
    451156327        451183933        451211759        451239214       
451265383        451292882        451320378        451347827        451375257   
    441450871   

441494333

    441704012        441867900        442013652        442150298       
451017602        451045504        451073274        451101083        451128680   
    451156335        451183941        451211767        451239222       
451265391        451292890        451320386        451347835        451375265   
    441450889   

441494358

    441704046        441867918        442013728        442150306       
451017610        451045512        451073282        451101091        451128698   
    451156343        451183958        451211775        451239230       
451265409        451292908        451320402        451347843        451375273   
    441450947   

441494499

    441704053        441867975        442013736        442150330       
451017628        451045520        451073290        451101109        451128706   
    451156350        451183966        451211783        451239248       
451265417        451292916        451320410        451347850        451375281   
    441450988   

441494523

    441704129        441868031        442013751        442150371       
451017636        451045538        451073316        451101117        451128714   
    451156368        451183974        451211791        451239255       
451265425        451292924        451320428        451347868        451375299   
    441451317   

441494549

    441704186        441868056        442013769        442150553       
451017644        451045546        451073324        451101125        451128722   
    451156376        451183982        451211809        451239263       
451265433        451292932        451320436        451347876        451375307   
    441451481   

441494556

    441704236        441868106        442013827        442150678       
451017651        451045553        451073332        451101133        451128730   
    451156384        451183990        451211817        451239271       
451265441        451292940        451320444        451347884        451375315   
    441451507   

441494580

    441704277        441868122        442013868        442150694       
451017669        451045561        451073340        451101141        451128748   
    451156392        451184006        451211825        451239289       
451265458        451292957        451320451        451347892        451375323   
    441451614   

441494614

    441704384        441868155        442013892        442150777       
451017677        451045579        451073357        451101158        451128755   
    451156400        451184014        451211841        451239297       
451265466        451292965        451320469        451347959        451375331   
    441451671   

441494663

    441704533        441868189        442013959        442150827       
451017693        451045587        451073365        451101166        451128763   
    451156418        451184022        451211858        451239305       
451265474        451292973        451320477        451347967        451375349   
    441451697   

441494788

    441704541        441868239        442014064        442150835       
451017701        451045595        451073373        451101174        451128771   
    451156426        451184030        451211866        451239313       
451265482        451292981        451320485        451347975        451375356   
    441451754   

441494812

    441704582        441868312        442014106        442150868       
451017719        451045603        451073381        451101190        451128789   
    451156434        451184048        451211874        451239321       
451265490        451292999        451320493        451347983        451375364   
    441451911   

441494861

    441704657        441868338        442014247        442150876       
451017727        451045611        451073399        451101208        451128797   
    451156442        451184055        451211882        451239339       
451265508        451293005        451320501        451347991        451375372   
    441452018   

441494978

    441704681        441868379        442014270        442151007       
451017735        451045629        451073407        451101216        451128805   
    451156459        451184071        451211890        451239347       
451265516        451293013        451320519        451347900        451375380   
    441452026   

441494986

    441704707        441868395        442014338        442151015       
451017743        451045637        451073415        451101224        451128813   
    451156467        451184089        451211916        451239354       
451265532        451293021        451320535        451347918        451375398   
    441452091   

441495181

    441704715        441868494        442014361        442151031       
451017750        451045645        451073423        451101232        451128821   
    451156475        451184097        451211924        451239362       
451265540        451293039        451320543        451347926        451375406   
    441457108   

441495199

    441704780        441868577        442014379        442151080       
451017768        451045652        451073431        451101240        451128839   
    451156483        451184105        451211932        451239370       
451265557        451293054        451320550        451347934        451375414   
    441457264   

441495249

    441704798        441868619        442014429        442151114       
451017776        451045660        451073449        451101257        451128847   
    451156491        451184113        451211940        451239388       
451265565        451293062        451320568        451347942        451375422   
    441459849   

441495272

    441704905        441868692        442014452        442151239       
451017784        451045678        451073456        451101265        451128854   
    451156509        451184121        451211957        451239396       
451265573        451293070        451320576        451348809        451375430   
    441459922   

441495298

    441704939        441868700        442014494        442151312       
451017792        451045686        451073464        451101273        451128862   
    451156517        451184139        451211965        451239404       
451265581        451293088        451320584        451348817        451375448   
    441459930   

441495322

    441704970        441868734        442014577        442151346       
451017800        451045694        451073472        451101281        451128870   
    451156525        451184147        451211973        451239412       
451265599        451293096        451320592        451348825        451375455   
    441460201   

441495405

    441705027        441868767        442014585        442151353       
451017818        451045702        451073480        451101299        451128888   
    451156533        451184154        451211981        451239420       
451265607        451293104        451320600        451348833        451375463   
    441460409   

441495561

    441705233        441868809        442014593        442151361       
451017826        451045710        451073498        451101307        451128896   
    451156541        451184162        451211999        451239438       
451265615        451293112        451320618        451348841        451375489   
    441460532   

441495959

    441705258        441868866        442014627        442151486       
451017834        451045728        451073506        451101315        451128904   
    451156558        451184170        451212005        451239446       
451265623        451293120        451320626        451348858        451375497   
    441460615   

441495983

    441705266        441868882        442014635        442151544       
451017842        451045736        451073514        451101323        451128912   
    451156566        451184188        451212013        451239453       
451265631        451293138        451320634        451348866        451375505   
    441460656   

441496007

    441705308        441868940        442014668        442151551       
451017859        451045744        451073522        451101331        451128920   
    451156574        451184196        451212021        451239461       
451265649        451293146        451320642        451348874        451375513   
    441460805   

441496023

    441705415        441869021        442014718        442151635       
451017867        451045769        451073530        451101349        451128938   
    451156582        451184204        451212039        451239479       
451265656        451293153        451320659        451348882        451375521   
    441460839   

441496098

    441705456        441869088        442014726        442151643       
451017875        451045777        451073548        451101356        451128946   
    451156590        451184212        451212047        451239487       
451265664        451293161        451320667        451348890        451375539   
    441460888   

441496122

    441705597        441869195        442014767        442151692       
451017883        451045785        451073555        451101364        451128953   
    451156608        451184220        451212054        451239495       
451265672        451293179        451320675        451348908        451375547   
    441460979   

441496148

    441705886        441869336        442014775        442151718       
451017891        451045793        451073563        451101372        451128961   
    451156616        451184238        451212062        451239503       
451265680        451293187        451320683        451348916        451375554   
    441460995   

441496346

    441705969        441869534        442014874        442151734       
451017909        451045801        451073571        451101380        451128979   
    451156624        451184246        451212070        451239511       
451265706        451293195        451320691        451348924        451375562   
    441461126   

441496387

    441706017        441869542        442014882        442151767       
451017917        451045819        451073589        451101398        451128987   
    451156632        451184253        451212088        451239529       
451265714        451293203        451320709        451348932        451375570   
    441466364   

441496429

    441706025        441869559        442014940        442151817       
451017925        451045827        451073597        451101406        451128995   
    451156640        451184261        451212096        451239537       
451265722        451293211        451320717        451348940        451375588   
    441468741   

441496528

    441706090        441869617        442015103        442151882       
451017933        451045835        451073605        451101414        451129001   
    451156657        451184279        451212112        451239545       
451265748        451293229        451320725        451348957        451375596   
    441468824   

441496577

    441706108        441869666        442015160        442151916       
451017941        451045850        451073613        451101422        451129019   
    451156665        451184287        451212120        451239552       
451265755        451293237        451320733        451348965        451375604   
    441468832   

441496676

    441706132        441869674        442015178        442151965       
451017958        451045868        451073621        451101430        451129027   
    451156673        451184295        451212138        451239560       
451265763        451293245        451320741        451348973        451375612   
    441468915   

441496684

    441706249        441869906        442015186        442152088       
451017966        451045876        451073639        451101448        451129035   
    451156681        451184303        451212146        451239578       
451265771        451293252        451320758        451348981        451375620   
    441469137   

441496718

    441706256        441869914        442015228        442152120       
451017974        451045884        451073647        451101455        451129043   
    451156699        451184311        451212153        451239586       
451265789        451293260        451320766        451348999        451375638   
    441469145   

441497096

    441706280        441869989        442015368        442152146       
451017982        451045892        451073654        451101463        451129050   
    451156707        451184329        451212161        451239594       
451265797        451293278        451320774        451349005        451375646   
    441469178   

441497427

    441706363        441870268        442015491        442152153       
451017990        451045900        451073662        451101471        451129068   
    451156715        451184337        451212179        451239602       
451265805        451293286        451320782        451349013        451375653   
    441469194   

441497468

    441706439        441870276        442015541        442152187       
451018006        451045918        451073670        451101489        451129076   
    451156723        451184345        451212187        451239610       
451265813        451293294        451320790        451349021        451375661   
    441469202   

441497658

    441706454        441870300        442015566        442152195       
451018014        451045926        451073688        451101497        451129084   
    451156731        451184352        451212195        451239628       
451265821        451293302        451320808        451349039        451375679   
    441469210   

441497682

    441706769        441870318        442015624        442152351       
451018022        451045934        451073696        451101505        451129092   
    451156749        451184360        451212203        451239636       
451265839        451293310        451320816        451349047        451375687   
    441469236   

441497724

    441706801        441870334        442015707        442152492       
451018030        451045942        451073704        451101513        451129100   
    451156756        451184378        451212211        451239644       
451265847        451293328        451320824        451349054        451375695   
    441469244   

441497880

    441706827        441870342        442015723        442152500       
451018055        451045959        451073712        451101521        451129118   
    451156764        451184386        451212229        451239651       
451265854        451293336        451320832        451349062        451375703   
    441469269   

441498094

    441706850        441870391        442015749        442152617       
451018063        451045967        451073720        451101539        451129126   
    451156772        451184394        451212237        451239669       
451265862        451293344        451320840        451349070        451375711   
    441469285   

441498128

    441706892        441870482        442015764        442152658       
451018071        451045975        451073738        451101547        451129134   
    451156780        451184402        451212245        451239677       
451265870        451293351        451320857        451349088        451375729   
    441469400   

441498144

    441706975        441870565        442015855        442152666       
451018089        451045983        451073746        451101554        451129142   
    451156798        451184410        451212252        451239685       
451265888        451293369        451320865        451349096        451375737   
    441478583   

441498185

    441706983        441870573        442015970        442152690       
451018097        451045991        451073753        451101562        451129159   
    451156806        451184428        451212260        451239693       
451265896        451293377        451320873        451349104        451375745   
    441478781   

441498391

    441707007        441870698        442016010        442152708       
451018105        451046007        451073761        451101570        451129167   
    451156822        451184436        451212278        451239701       
451265904        451293385        451320881        451349112        451375752   
    441478799   

441498508

    441707023        441870763        442016036        442152724       
451018113        451046015        451073779        451101588        451129175   
    451156830        451184444        451212286        451239719       
451265912        451293393        451320899        451349120        451375760   
    441478831   

441498573

    441707049        441870847        442016077        442152765       
451018121        451046023        451073787        451101596        451129183   
    451156848        451184451        451212294        451239727       
451265920        451293401        451320907        451349138        451375778   
    441478948   

441499191

    441707056        441871068        442016267        442152807       
451018139        451046031        451073795        451101604        451129191   
    451156855        451184469        451212302        451239735       
451265938        451293419        451320915        451349146        451375786   
    441478963   

441499233

    441707122        441871126        442016309        442152815       
451018147        451046049        451073803        451101612        451129209   
    451156863        451184477        451212310        451239743       
451265946        451293427        451320923        451348007        451375794   
    441478989   

441499456

    441707130        441871175        442016754        442152898       
451018154        451046056        451073811        451101620        451129217   
    451156871        451184485        451212328        451239750       
451265953        451293435        451320931        451348015        451375802   
    441479011   

441499506

    441707213        441871209        442016903        442152906       
451018162        451046064        451073829        451101638        451129225   
    451156889        451184493        451212336        451239768       
451265961        451293443        451320949        451348023        451375810   
    441479060   

441499670

    441707379        441871233        442016945        442152955       
451018170        451046072        451073837        451101646        451129233   
    451156897        451184501        451212344        451239776       
451265979        451293450        451320956        451348031        451375828   
    441479110   

441499811

    441707387        441871274        442016994        442153094       
451018188        451046080        451073845        451101653        451129241   
    451156905        451184519        451212351        451239784       
451265987        451293468        451320964        451348049        451375836   
    441479136   

441499860

    441707411        441871373        442017067        442153110       
451018196        451046098        451073852        451101679        451129258   
    451156913        451184527        451212369        451239792       
451265995        451293476        451320972        451348056        451375844   
    441479235   

441500014

    441707429        441871589        442017117        442153193       
451018204        451046106        451073860        451101687        451129266   
    451156921        451184535        451212377        451239800       
451266001        451293484        451320980        451348064        451375851   
    441479292   

441500030

    441707494        441871605        442017133        442153219       
451018212        451046114        451073878        451101695        451129274   
    451156939        451184543        451212385        451239818       
451266019        451293492        451320998        451348072        451375869   
    441485521   

441500055

    441707510        441871613        442017273        442153235       
451018220        451046122        451073886        451101711        451129282   
    451156947        451184550        451212393        451239826       
451266027        451293500        451321004        451348080        451375877   
    441486230   

441500121

    441707528        441871654        442017422        442153250       
451018238        451046130        451073894        451101729        451129290   
    451156954        451184568        451212401        451239834       
451266035        451293518        451321012        451348098        451375885   
    441486594   

441500139

    441707536        441871670        442017430        442153334       
451018246        451046148        451073902        451101737        451129308   
    451156962        451184576        451212419        451239842       
451266043        451293526        451321020        451348106        451375893   
    441488145   

441500196

    441707577        441871688        442017463        442153441       
451018253        451046155        451073910        451101745        451129316   
    451156970        451184584        451212435        451239859       
451266050        451293534        451321038        451348114        451375901   
    441488681   

441500287

    441707585        441871712        442017489        442153474       
451018261        451046163        451073928        451101752        451129324   
    451156988        451184592        451212443        451239867       
451266068        451293559        451321046        451348122        451375919   
    441488699   

441500329

    441707635        441871738        442017505        442153508       
451018279        451046171        451073936        451101760        451129332   
    451156996        451184600        451212450        451239875       
451266076        451293567        451321053        451348130        451375927   
    441488756   

441500436

    441707650        441871803        442017547        442153615       
451018287        451046189        451073944        451101778        451129340   
    451157002        451184618        451212468        451239883       
451266084        451293575        451321061        451348148        451375935   
    441488871   

441500451

    441707684        441871811        442017620        442153680       
451018295        451046197        451073951        451101786        451129357   
    451157010        451184626        451212476        451239891       
451266092        451293583        451321079        451348155        451375943   
    441488889   

441500501

    441707700        441871837        442017638        442153722       
451018303        451046205        451073969        451101794        451129365   
    451157028        451184634        451212484        451239909       
451266100        451293591        451321087        451348163        451375950   
    441488970   

441500519

    441707817        441871860        442017646        442153805       
451018311        451046213        451073977        451101802        451129373   
    451157036        451184642        451212500        451239917       
451266118        451293609        451321095        451348171        451375968   
    441489093   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

441500592

    441707833        441871878        442017703        442153813       
451018329        451046221        451073985        451101810        451129381   
    451157044        451184659        451212518        451239925       
451266126        451293617        451321103        451348189        451375976   
    441489242   

441500667

    441707890        441871910        442017711        442153839       
451018337        451046239        451073993        451101828        451129399   
    451157051        451184667        451212526        451239933       
451266134        451293625        451321111        451348197        451375984   
    441489341   

441500733

    441707965        441871944        442017786        442153862       
451018345        451046247        451074009        451101836        451129407   
    451157069        451184675        451212534        451239941       
451266142        451293633        451321129        451348205        451375992   
    441489424   

441500741

    441707973        441871951        442017794        442153896       
451018360        451046254        451074017        451101844        451129415   
    451157077        451184683        451212542        451239958       
451266159        451293641        451321137        451348213        451376008   
    441495025   

441500899

    441708013        441872017        442017810        442153920       
451018378        451046262        451074025        451101851        451129423   
    451157085        451184691        451212559        451239966       
451266167        451293658        451321145        451348221        451376016   
    441496791   

441500915

    441708104        441872025        442018024        442153961       
451018386        451046270        451074033        451101869        451129431   
    451157093        451184709        451212567        451239974       
451266175        451293666        451321152        451348239        451376024   
    441496932   

441500923

    441708229        441872041        442018032        442153987       
451018394        451046288        451074041        451101877        451129449   
    451157101        451184717        451212575        451239982       
451266183        451293674        451321160        451348247        451376032   
    441497062   

441500972

    441708252        441872298        442018057        442153995       
451018402        451046296        451074058        451101885        451129456   
    451157119        451184725        451212583        451239990       
451266191        451293682        451321178        451348254        451376040   
    441497070   

441501020

    441708286        441872314        442018065        442154092       
451018410        451046304        451074066        451101893        451129464   
    451157127        451184733        451212591        451240006       
451266209        451293690        451321186        451348262        451376057   
    441497203   

441501079

    441708294        441872322        442018081        442154118       
451018428        451046312        451074074        451101901        451129472   
    451157135        451184741        451212609        451240014       
451266217        451293708        451321194        451348270        451376065   
    441497336   

441501087

    441708450        441872447        442018123        442154126       
451018436        451046320        451074082        451101919        451129480   
    451157143        451184758        451212617        451240030       
451266225        451293716        451321202        451348288        451376073   
    441497377   

441501095

    441708484        441872496        442018131        442154167       
451018444        451046338        451074090        451101927        451129498   
    451157150        451184766        451212625        451240048       
451266233        451293724        451321210        451348296        451376081   
    441497450   

441501152

    441708492        441872504        442018164        442154233       
451018451        451046346        451074108        451101935        451129506   
    451157168        451184774        451212633        451240055       
451266241        451293732        451321228        451348304        451376099   
    441497500   

441501236

    441708500        441872686        442018172        442154258       
451018469        451046353        451074116        451101943        451129514   
    451157176        451184782        451212641        451240063       
451266258        451293740        451321236        451348312        451376107   
    441497559   

441501293

    441708526        441872710        442018206        442154340       
451018477        451046361        451074124        451101950        451129522   
    451157184        451184790        451212658        451240071       
451266266        451293757        451321244        451348320        451376115   
    441497567   

441501467

    441708575        441872769        442018305        442154563       
451018485        451046379        451074132        451101968        451129530   
    451157192        451184816        451212666        451240089       
451266274        451293765        451321251        451348338        451376123   
    441504040   

441501509

    441708591        441872835        442018313        442154571       
451018493        451046387        451074140        451101976        451129548   
    451157200        451184824        451212674        451240097       
451266282        451293773        451321269        451348346        451376131   
    441507142   

441501558

    441708658        441872892        442018438        442154662       
451018501        451046395        451074157        451101984        451129555   
    451157218        451184832        451212682        451240105       
451266290        451293781        451321277        451348353        451376149   
    441507290   

441501566

    441708716        441872900        442018487        442154704       
451018519        451046403        451074165        451101992        451129563   
    451157226        451184840        451212708        451240113       
451266308        451293799        451321285        451348361        451376156   
    441507365   

441501632

    441708757        441872967        442018578        442154720       
451018527        451046411        451074173        451102008        451129571   
    451157234        451184865        451212716        451240121       
451266316        451293807        451321293        451348379        451376164   
    441507381   

441501699

    441708799        441872991        442018586        442154738       
451018535        451046429        451074181        451102016        451129589   
    451157242        451184873        451212724        451240139       
451266324        451293815        451321319        451348387        451376172   
    441507399   

441501723

    441708823        441873007        442018594        442154746       
451018543        451046437        451074199        451102024        451129597   
    451157259        451184881        451212732        451240147       
451266357        451293823        451321327        451348395        451376180   
    441507514   

441501772

    441708856        441873023        442018602        442154787       
451018550        451046445        451074207        451102032        451129605   
    451157267        451184899        451212740        451240154       
451266365        451293831        451321335        451348403        451376198   
    441507548   

441501871

    441708880        441873031        442018644        442154902       
451018568        451046452        451074215        451102057        451129613   
    451157275        451184907        451212757        451240162       
451266373        451293849        451321343        451348411        451376206   
    441507662   

441501947

    441708906        441873064        442018685        442154944       
451018576        451046460        451074223        451102065        451129621   
    451157283        451184923        451212765        451240170       
451266381        451293856        451321350        451348429        451376214   
    441507738   

441501988

    441708971        441873106        442018701        442155016       
451018584        451046478        451074231        451102073        451129639   
    451157291        451184931        451212773        451240188       
451266399        451293864        451321368        451348437        451376222   
    441507753   

441502010

    441709011        441873130        442018776        442155057       
451018592        451046486        451074249        451102081        451129647   
    451157309        451184949        451212781        451240196       
451266407        451293872        451321376        451348445        451376230   
    441507795   

441502044

    441709086        441873254        442018792        442155073       
451018600        451046494        451074256        451102099        451129654   
    451157317        451184956        451212799        451240204       
451266415        451293880        451321384        451348452        451376248   
    441507845   

441502150

    441709094        441873338        442018867        442155115       
451018618        451046510        451074264        451102107        451129662   
    451157325        451184964        451212807        451240212       
451266423        451293898        451321392        451348460        451376255   
    441508066   

441502168

    441709169        441873353        442018875        442155164       
451018626        451046528        451074272        451102115        451129670   
    451157333        451184972        451212815        451240220       
451266431        451293906        451321400        451348478        451376263   
    441515038   

441502226

    441709201        441873361        442018909        442155198       
451018634        451046536        451074280        451102123        451129688   
    451157341        451184980        451212823        451240238       
451266449        451293914        451321418        451348486        451376271   
    441515137   

441502234

    441709284        441873429        442018941        442155628       
451018642        451046544        451074298        451102131        451129696   
    451157358        451184998        451212831        451240246       
451266456        451293922        451321426        451348494        451376289   
    441515244   

441502259

    441709326        441873452        442019014        442155735       
451018667        451046551        451074306        451102149        451129704   
    451157366        451185003        451212849        451240253       
451266464        451293930        451321434        451348502        451376297   
    441515533   

441502325

    441709441        441873460        442019063        442155743       
451018675        451046569        451074314        451102156        451129712   
    451157374        451185011        451212856        451240261       
451266472        451293948        451321442        451348510        451376305   
    441515731   

441502457

    441709458        441873486        442019097        442155818       
451018683        451046577        451074322        451102164        451129720   
    451157382        451185029        451212864        451240279       
451266480        451293955        451321459        451348528        451376313   
    441515780   

441502465

    441709532        441873494        442019238        442155859       
451018691        451046585        451074330        451102172        451129738   
    451157390        451185037        451212872        451240287       
451266498        451293963        451321467        451348536        451376321   
    441515905   

441502598

    441709573        441873635        442019246        442155990       
451018709        451046593        451074348        451102180        451129746   
    451157416        451185045        451212880        451240303       
451266506        451293971        451321475        451348544        451376339   
    441517091   

441502770

    441709623        441873692        442019329        442156055       
451018717        451046601        451074355        451102198        451129753   
    451157424        451185052        451212898        451240311       
451266514        451293989        451321483        451348551        451376347   
    441520707   

441502861

    441709649        441873783        442019410        442156121       
451018725        451046619        451074363        451102206        451129761   
    451157432        451185060        451212906        451240329       
451266522        451293997        451321491        451348569        451376362   
    441520962   

441502911

    441709698        441873809        442019477        442156246       
451018733        451046627        451074371        451102214        451129779   
    451157440        451185078        451212914        451240337       
451266530        451294003        451321509        451348577        451376370   
    441523826   

441502986

    441709755        441873825        442019667        442156261       
451018741        451046635        451074389        451102222        451129787   
    451157457        451185086        451212922        451240345       
451266548        451294011        451321517        451348585        451376388   
    441523867   

441503042

    441709805        441873866        442019675        442156386       
451018758        451046643        451074397        451102230        451129795   
    451157465        451185094        451212930        451240352       
451266555        451294029        451321525        451348593        451376396   
    441523925   

441503091

    441709839        441873882        442019766        442156402       
451018766        451046668        451074405        451102248        451129803   
    451157473        451185102        451212948        451240360       
451266563        451294037        451321533        451348601        451376404   
    441524014   

441503133

    441709870        441873916        442019790        442156428       
451018774        451046676        451074413        451102255        451129811   
    451157481        451185110        451212955        451240378       
451266571        451294045        451321541        451348619        451376412   
    441524121   

441503141

    441709904        441874385        442019824        442156451       
451018782        451046684        451074421        451102263        451129829   
    451157499        451185128        451212963        451240386       
451266589        451294052        451321558        451348627        451376420   
    441524147   

441503299

    441709979        441874419        442019865        442156485       
451018790        451046692        451074439        451102271        451129837   
    451157507        451185136        451212971        451240394       
451266597        451294078        451321566        451348635        451376438   
    441524196   

441503505

    441710001        441874427        442019899        442156493       
451018808        451046700        451074447        451102289        451129845   
    451157515        451185144        451212989        451240402       
451266605        451294086        451321574        451348643        451376446   
    441524220   

441503679

    441710019        441874443        442019915        442156550       
451018816        451046718        451074454        451102305        451129852   
    451157523        451185151        451212997        451240410       
451266613        451294102        451321582        451348650        451376453   
    441524311   

441503703

    441710084        441874450        442019923        442156725       
451018824        451046726        451074488        451102313        451129860   
    451157531        451185169        451213003        451240428       
451266621        451294110        451321590        451348668        451376461   
    441524410   

441503745

    441710142        441874476        442019949        442156808       
451018832        451046734        451074496        451102321        451129878   
    451157549        451185177        451213011        451240436       
451266639        451294128        451321608        451348676        451376479   
    441524469   

441503869

    441710183        441874575        442019956        442157301       
451018840        451046742        451074504        451102339        451129886   
    451157556        451185185        451213029        451240444       
451266647        451294136        451321616        451348684        451376487   
    441524493   

441503893

    441710266        441874583        442019964        442157467       
451018857        451046759        451074512        451102347        451129894   
    451157564        451185201        451213037        451240451       
451266654        451294144        451321624        451348692        451376495   
    441524501   

441503968

    441710282        441874807        442020012        442157749       
451018873        451046767        451074520        451102354        451129902   
    451157572        451185219        451213045        451240469       
451266662        451294151        451321632        451348700        451376503   
    441524543   

441503992

    441710290        441874864        442020038        442157798       
451018881        451046775        451074538        451102362        451129910   
    451157580        451185227        451213052        451240477       
451266670        451294169        451321640        451348718        451376511   
    441524725   

441504024

    441710340        441874872        442020053        442157905       
451018899        451046783        451074546        451102370        451129928   
    451157606        451185235        451213060        451240485       
451266688        451294177        451321657        451348726        451376529   
    441524873   

441504032

    441710431        441874898        442020079        442158077       
451018907        451046791        451074553        451102388        451129936   
    451157614        451185243        451213078        451240493       
451266696        451294185        451321665        451348734        451376537   
    441524949   

441504107

    441710464        441874906        442020293        442158234       
451018915        451046809        451074561        451102396        451129944   
    451157622        451185250        451213086        451240501       
451266704        451294193        451321673        451348742        451376545   
    441524980   

441504156

    441710480        441874922        442020301        442158374       
451018923        451046817        451074579        451102404        451129951   
    451157630        451185268        451213094        451240519       
451266712        451294219        451321681        451348759        451376552   
    441525078   

441504198

    441710514        441875150        442020327        442158572       
451018931        451046825        451074587        451102412        451129969   
    451157648        451185276        451213102        451240527       
451266720        451294227        451321699        451348767        451376560   
    441525102   

441504560

    441710522        441875200        442020343        442158580       
451018949        451046833        451074595        451102420        451129977   
    451157655        451185284        451213110        451240535       
451266738        451294235        451321707        451348775        451376578   
    441525458   

441504750

    441710761        441875242        442020376        442158705       
451018956        451046841        451074603        451102438        451129985   
    451157663        451185292        451213128        451240543       
451266746        451294243        451321715        451348783        451376586   
    441526282   

441505070

    441710803        441875283        442020434        442158788       
451018964        451046858        451074611        451102446        451129993   
    451157671        451185318        451213136        451240550       
451266761        451294250        451321723        451348791        451376594   
    441529393   

441505104

    441710829        441875325        442020558        442158903       
451018972        451046866        451074629        451102453        451130009   
    451157689        451185326        451213144        451240568       
451266779        451294268        451321731        451349153        451376602   
    441530052   

441505112

    441710852        441875341        442020590        442158952       
451018980        451046874        451074637        451102461        451130017   
    451157697        451185334        451213151        451240576       
451266795        451294276        451321749        451349161        451376610   
    441533460   

441505187

    441710886        441875416        442020673        442158978       
451018998        451046882        451074645        451102479        451130025   
    451157705        451185342        451213169        451240584       
451266803        451294284        451321756        451349179        451376628   
    441533635   

441505203

    441710936        441875507        442020772        442159042       
451019004        451046890        451074652        451102487        451130033   
    451157713        451185359        451213177        451240592       
451266811        451294292        451321764        451349187        451376636   
    441533734   

441505260

    441710951        441875648        442020798        442159067       
451019012        451046908        451074660        451102495        451130041   
    451157721        451185367        451213185        451240600       
451266829        451294300        451321772        451349195        451376644   
    441533775   

441505393

    441711066        441875762        442020806        442159109       
451019020        451046916        451074678        451102503        451130058   
    451157739        451185375        451213193        451240618       
451266837        451294318        451321780        451349203        451376651   
    441533783   

441505476

    441711108        441875770        442020848        442159158       
451019038        451046924        451074686        451102511        451130082   
    451157754        451185383        451213201        451240626       
451266845        451294326        451321798        451349211        451376669   
    441534021   

441505559

    441711280        441875804        442020855        442159364       
451019046        451046932        451074694        451102537        451130090   
    451157762        451185391        451213219        451240634       
451266852        451294334        451321806        451349229        451376677   
    441534112   

441505567

    441711371        441875820        442020871        442159612       
451019053        451046940        451074702        451102545        451130108   
    451157770        451185409        451213227        451240642       
451266860        451294342        451321814        451349237        451376685   
    441534161   

441505591

    441711470        441875929        442020913        442159828       
451019061        451046957        451074710        451102552        451130116   
    451157788        451185417        451213235        451240659       
451266878        451294359        451321822        451349245        451376693   
    441534195   

441505617

    441711538        441875937        442021036        442162798       
451019079        451046965        451074728        451102560        451130124   
    451157796        451185425        451213250        451240667       
451266886        451294367        451321830        451349252        451376701   
    441534229   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

441505674

    441711645        441876000        442021069        442177432       
451019087        451046973        451074736        451102578        451130132   
    451157804        451185433        451213268        451240675       
451266894        451294375        451321848        451349260        451376719   
    441534237   

441505682

    441711678        441876018        442021093        442178125       
451019095        451046981        451074744        451102586        451130140   
    451157812        451185441        451213276        451240683       
451266902        451294383        451321855        451349278        451376727   
    441534328   

441505690

    441711710        441876109        442021127        442184461       
451019103        451046999        451074751        451102594        451130157   
    451157820        451185458        451213284        451240691       
451266910        451294391        451321863        451349286        451376735   
    441534351   

441505724

    441711728        441876158        442021135        442187001       
451019111        451047005        451074769        451102602        451130165   
    451157838        451185466        451213292        451240709       
451266928        451294409        451321871        451349294        451376743   
    441534393   

441505732

    441711769        441876224        442021150        442222071       
451019129        451047013        451074777        451102610        451130173   
    451157846        451185474        451213300        451240717       
451266936        451294417        451321889        451349302        451376750   
    441534401   

441505740

    441711785        441876281        442021176        442269049       
451019137        451047021        451074785        451102628        451130181   
    451157853        451185482        451213318        451240725       
451266944        451294425        451321897        451349310        451376768   
    441542180   

441505815

    441711827        441876307        442021192        442270161       
451019145        451047039        451074793        451102636        451130199   
    451157861        451185490        451213326        451240733       
451266951        451294433        451321905        451349328        451376776   
    441542214   

441505872

    441711926        441876380        442021218        442274734       
451019152        451047047        451074801        451102644        451130207   
    451157879        451185508        451213334        451240741       
451266969        451294441        451321913        451349336        451376792   
    441542362   

441505880

    441711942        441876448        442021259        442280210       
451019160        451047054        451074819        451102651        451130215   
    451157887        451185516        451213342        451240758       
451266977        451294458        451321921        451349344        451376800   
    441542461   

441505898

    441711991        441876455        442021325        442281150       
451019178        451047062        451074827        451102669        451130223   
    451157895        451185524        451213359        451240766       
451266985        451294466        451321939        451349351        451376818   
    441542511   

441505930

    441712106        441876547        442021432        442281424       
451019186        451047070        451074835        451102677        451130231   
    451157903        451185532        451213367        451240774       
451266993        451294474        451321947        451349369        451376826   
    441542701   

441505948

    441712122        441876612        442021564        442296448       
451019194        451047096        451074843        451102685        451130249   
    451157911        451185540        451213375        451240782       
451267009        451294482        451321954        451349377        451376834   
    441542719   

441505955

    441712155        441876893        442021713        442301289       
451019202        451047104        451074850        451102693        451130256   
    451157929        451185557        451213383        451240790       
451267017        451294490        451321962        451349385        451376859   
    441542768   

441506003

    441712221        441876901        442021804        442315065       
451019210        451047112        451074868        451102701        451130264   
    451157937        451185565        451213391        451240808       
451267025        451294508        451321970        451349393        451376867   
    441542883   

441506169

    441712239        441876927        442021820        442317046       
451019228        451047120        451074876        451102719        451130272   
    451157945        451185573        451213409        451240816       
451267033        451294516        451321988        451349401        451376875   
    441542974   

441506177

    441712254        441876976        442021879        442320172       
451019236        451047138        451074884        451102727        451130280   
    451157952        451185581        451213417        451240824       
451267041        451294524        451321996        451349419        451376883   
    441542990   

441506185

    441712288        441877008        442021895        442341418       
451019244        451047146        451074892        451102735        451130298   
    451157960        451185599        451213425        451240832       
451267058        451294532        451322002        451349427        451376891   
    441543386   

441506342

    441712940        441877016        442021929        442342598       
451019251        451047153        451074900        451102743        451130306   
    451157978        451185607        451213433        451240840       
451267066        451294540        451322010        451349435        451376909   
    441543428   

441506532

    441712981        441877024        442021937        442355806       
451019269        451047161        451074918        451102750        451130314   
    451157986        451185615        451213441        451240857       
451267074        451294557        451322028        451349443        451376917   
    441543444   

441506680

    441713013        441877065        442021960        442355913       
451019277        451047179        451074926        451102768        451130322   
    451157994        451185623        451213458        451240865       
451267082        451294565        451322036        451349450        451376925   
    441543501   

441506730

    441713062        441877115        442021978        442366308       
451019285        451047187        451074934        451102776        451130330   
    451158000        451185631        451213466        451240873       
451267090        451294573        451322044        451349468        451376933   
    441543519   

441506805

    441713070        441877156        442022018        442369062       
451019293        451047195        451074942        451102784        451130348   
    451158018        451185649        451213474        451240881       
451267108        451294581        451322051        451349476        451376958   
    441543543   

441506839

    441713088        441877271        442022083        442411583       
451019301        451047203        451074959        451102792        451130355   
    451158026        451185656        451213482        451240899       
451267116        451294599        451322069        451349484        451376966   
    441543600   

441506946

    441713138        441877339        442022182        442429106       
451019319        451047211        451074967        451102800        451130363   
    451158034        451185664        451213490        451240907       
451267124        451294607        451322077        451349492        451376974   
    441550746   

441507001

    441713245        441877354        442022265        442438438       
451019327        451047229        451074975        451102826        451130371   
    451158042        451185672        451213508        451240915       
451267132        451294615        451322085        451349500        451376982   
    441550779   

441507076

    441713302        441877388        442022273        442444238       
451019335        451047237        451074983        451102842        451130389   
    451158059        451185680        451213516        451240923       
451267140        451294623        451322093        451349518        451376990   
    441550803   

441507241

    441713351        441877503        442022281        442449963       
451019343        451047252        451074991        451102859        451130397   
    451158067        451185698        451213524        451240931       
451267157        451294631        451322101        451349526        451377006   
    441550852   

441507274

    441713427        441877511        442022307        442450441       
451019350        451047260        451075006        451102867        451130405   
    451158075        451185706        451213532        451240949       
451267165        451294649        451322119        451349534        451377014   
    441550894   

441507456

    441713435        441877594        442022356        442454302       
451019368        451047278        451075014        451102875        451130413   
    451158083        451185714        451213540        451240956       
451267173        451294656        451322127        451349542        451377022   
    441551116   

441507746

    441713518        441877701        442022372        442481891       
451019376        451047286        451075022        451102883        451130421   
    451158091        451185722        451213557        451240964       
451267181        451294664        451322135        451349559        451377030   
    441551215   

441507803

    441713526        441877719        442022737        442483665       
451019384        451047294        451075030        451102891        451130439   
    451158109        451185730        451213565        451240972       
451267207        451294672        451322143        451349567        451377048   
    441551314   

441507969

    441713807        441877743        442022745        442484655       
451019392        451047302        451075048        451102909        451130447   
    451158117        451185748        451213573        451240980       
451267215        451294680        451322150        451349575        451377055   
    441551389   

441508405

    441713823        441877768        442022752        442487195       
451019400        451047310        451075055        451102917        451130454   
    451158125        451185755        451213581        451240998       
451267223        451294698        451322168        451349583        451377063   
    441551405   

441508447

    441713831        441877776        442022802        442493151       
451019418        451047328        451075063        451102925        451130462   
    451158133        451185763        451213599        451241004       
451267231        451294706        451322176        451349591        451377071   
    441551512   

441509023

    441713864        441877792        442022869        442509683       
451019426        451047336        451075071        451102933        451130470   
    451158141        451185771        451213607        451241012       
451267249        451294714        451322184        451349609        451377089   
    441551538   

441509098

    441713898        441877875        442022901        442522637       
451019434        451047344        451075089        451102941        451130488   
    451158158        451185789        451213615        451241020       
451267256        451294722        451322192        451349617        451377097   
    441551611   

441509106

    441713948        441877925        442022919        442530580       
451019442        451047351        451075097        451102958        451130496   
    451158166        451185797        451213623        451241038       
451267264        451294730        451322218        451349633        451377105   
    441559200   

441509148

    441714045        441877941        442022943        442532529       
451019459        451047369        451075105        451102966        451130504   
    451158174        451185805        451213631        451241046       
451267272        451294748        451322226        451349641        451377113   
    441559325   

441509254

    441714086        441877958        442022968        442545117       
451019467        451047377        451075113        451102974        451130512   
    451158182        451185813        451213649        451241053       
451267280        451294755        451322234        451349658        451377121   
    441559853   

441509262

    441714094        441878089        442022976        442553442       
451019475        451047385        451075121        451102982        451130520   
    451158190        451185821        451213656        451241061       
451267298        451294763        451322242        451349666        451377139   
    441559879   

441509288

    441714276        441878204        442023040        442563821       
451019483        451047393        451075139        451102990        451130538   
    451158208        451185839        451213664        451241079       
451267306        451294771        451322259        451349674        451377147   
    441560091   

441509320

    441714284        441878220        442023057        442576948       
451019491        451047401        451075147        451103006        451130546   
    451158216        451185847        451213672        451241087       
451267314        451294789        451322267        451349690        451377154   
    441560117   

441509338

    441714342        441878360        442023107        442594230       
451019509        451047419        451075154        451103014        451130553   
    451158224        451185854        451213680        451241095       
451267322        451294797        451322275        451349708        451377162   
    441560190   

441509346

    441714391        441878386        442023115        442603346       
451019517        451047427        451075162        451103022        451130561   
    451158232        451185862        451213698        451241103       
451267330        451294805        451322291        451349716        451377170   
    441560208   

441509460

    441714417        441878444        442023156        442607388       
451019525        451047435        451075170        451103030        451130579   
    451158240        451185870        451213706        451241111       
451267348        451294821        451322309        451349724        451377188   
    441560232   

441510146

    441714458        441878477        442023248        442620365       
451019541        451047443        451075188        451103048        451130587   
    451158265        451185888        451213714        451241129       
451267355        451294839        451322317        451349732        451377196   
    441560398   

441510153

    441714482        441878519        442023289        442629135       
451019558        451047450        451075196        451103055        451130595   
    451158273        451185896        451213722        451241145       
451267363        451294847        451322325        451349740        451377204   
    441560414   

441510237

    441714524        441878618        442023321        442639589       
451019566        451047468        451075204        451103063        451130603   
    451158281        451185904        451213730        451241152       
451267371        451294854        451322333        451349757        451377212   
    441560448   

441510310

    441714532        441878725        442023347        444355465       
451019574        451047476        451075212        451103071        451130611   
    451158299        451185912        451213748        451241160       
451267389        451294862        451322341        451349765        451377220   
    441567245   

441510328

    441714797        441878774        442023396        444601827       
451019582        451047484        451075220        451103089        451130629   
    451158307        451185920        451213755        451241178       
451267397        451294870        451322358        451349773        451377238   
    441567351   

441510377

    441714862        441878824        442023404        444793236       
451019590        451047492        451075238        451103105        451130637   
    451158315        451185938        451213763        451241186       
451267405        451294888        451322366        451349781        451377246   
    441567435   

441510401

    441714870        441878923        442023420        444867303       
451019608        451047500        451075246        451103113        451130645   
    451158323        451185946        451213789        451241194       
451267413        451294904        451322374        451349799        451377253   
    441567492   

441510419

    441714896        441878964        442023487        445938046       
451019616        451047518        451075253        451103121        451130652   
    451158331        451185953        451213797        451241202       
451267421        451294912        451322382        451349807        451377261   
    441567567   

441510591

    441715042        441879285        442023594        446014672       
451019624        451047526        451075261        451103139        451130660   
    451158349        451185961        451213805        451241210       
451267439        451294920        451322390        451349815        451377279   
    441567583   

441510641

    441715059        441879301        442023669        446777229       
451019632        451047534        451075279        451103147        451130678   
    451158356        451185979        451213813        451241228       
451267447        451294938        451322408        451349823        451377287   
    441567591   

441510716

    441715075        441879376        442023735        447228537       
451019640        451047542        451075287        451103154        451130686   
    451158364        451185987        451213821        451241236       
451267454        451294946        451322416        451349831        451377295   
    441567625   

441510724

    441715257        441879426        442023743        448005868       
451019657        451047559        451075295        451103162        451130694   
    451158372        451185995        451213839        451241244       
451267462        451294953        451322424        451349849        451377303   
    441567674   

441510823

    441715299        441879467        442023784        448036202       
451019665        451047567        451075303        451103170        451130702   
    451158380        451186001        451213847        451241251       
451267470        451294961        451322432        451349856        451377311   
    441567708   

441510831

    441715307        441879715        442023800        448514901       
451019673        451047575        451075311        451103188        451130710   
    451158398        451186019        451213854        451241269       
451267488        451294979        451322440        451349864        451377329   
    441567781   

441510906

    441715356        441879723        442023875        448545319       
451019681        451047583        451075329        451103196        451130728   
    451158406        451186027        451213862        451241277       
451267496        451294987        451322457        451349872        451377337   
    441567823   

441510930

    441715380        441879848        442023974        448624304       
451019699        451047591        451075337        451103204        451130736   
    451158414        451186035        451213870        451241285       
451267504        451294995        451322465        451349880        451377345   
    441567864   

441511003

    441715539        441879855        442024014        448625202       
451019707        451047609        451075352        451103212        451130744   
    451158422        451186043        451213888        451241293       
451267512        451295000        451322473        451349898        451377352   
    441567872   

441511045

    441715596        441879863        442024139        448644963       
451019723        451047617        451075360        451103220        451130751   
    451158430        451186050        451213896        451241301       
451267520        451295018        451322481        451349906        451377360   
    441567971   

441511052

    441715646        441879889        442024154        448660464       
451019731        451047625        451075378        451103238        451130769   
    451158448        451186068        451213904        451241319       
451267538        451295026        451322499        451349914        451377378   
    441570611   

441511102

    441715687        441879939        442024170        448728683       
451019749        451047633        451075386        451103246        451130777   
    451158455        451186076        451213912        451241327       
451267546        451295034        451322507        451349922        451377386   
    441570801   

441511219

    441715703        441879970        442024212        448739292       
451019756        451047641        451075394        451103253        451130785   
    451158463        451186084        451213920        451241335       
451267553        451295042        451322515        451349930        451377394   
    441574662   

441511284

    441715729        441880317        442024295        449141464       
451019764        451047658        451075402        451103261        451130793   
    451158471        451186092        451213938        451241350       
451267561        451295059        451322523        451349948        451377402   
    441574860   

441511300

    441715844        441880341        442024311        449151760       
451019772        451047674        451075410        451103279        451130801   
    451158489        451186100        451213946        451241368       
451267579        451295067        451322531        451349955        451377410   
    441574928   

441511326

    441715943        441880432        442024352        449152701       
451019780        451047682        451075428        451103287        451130819   
    451158497        451186118        451213953        451241376       
451267587        451295075        451322549        451349963        451377428   
    441575123   

441511383

    441716008        441880507        442024493        449192368       
451019798        451047690        451075436        451103295        451130827   
    451158505        451186126        451213961        451241384       
451267595        451295083        451322556        451349971        451377436   
    441575164   

441511391

    441716057        441880515        442024519        449193945       
451019806        451047708        451075444        451103303        451130835   
    451158513        451186134        451213979        451241392       
451267603        451295091        451322564        451349989        451377444   
    441575313   

441511573

    441716115        441880564        442024584        449284058       
451019814        451047716        451075451        451103311        451130843   
    451158521        451186142        451213987        451241400       
451267611        451295109        451322572        451349997        451377451   
    441575396   

441511581

    441716271        441880606        442024618        449416080       
451019822        451047724        451075469        451103329        451130850   
    451158539        451186159        451213995        451241418       
451267629        451295117        451322580        451350003        451377469   
    441575578   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

441511623

    441716305        441880671        442024683        449516384       
451019830        451047732        451075477        451103337        451130868   
    451158547        451186167        451214019        451241426       
451267637        451295125        451322598        451350011        451377477   
    441575610   

441511631

    441716388        441880689        442024709        449521228       
451019848        451047740        451075485        451103345        451130876   
    451158554        451186175        451214027        451241434       
451267645        451295133        451322606        451350029        451377485   
    441575735   

441511698

    441716404        441880754        442024758        449528496       
451019855        451047757        451075493        451103352        451130884   
    451158562        451186183        451214035        451241442       
451267652        451295141        451322614        451350037        451377493   
    441575875   

441511789

    441716420        441880762        442024774        449541523       
451019863        451047765        451075501        451103360        451130892   
    451158570        451186191        451214043        451241459       
451267660        451295158        451322622        451350045        451377501   
    441575891   

441511847

    441716461        441880770        442024824        449544097       
451019871        451047773        451075519        451103378        451130918   
    451158588        451186209        451214050        451241467       
451267678        451295166        451322630        451350052        451377519   
    441575974   

441511888

    441716610        441880788        442024873        449550177       
451019889        451047781        451075527        451103386        451130926   
    451158596        451186217        451214068        451241475       
451267686        451295174        451322648        451350060        451377527   
    441576030   

441511938

    441716735        441880978        442025011        449550649       
451019897        451047799        451075535        451103394        451130934   
    451158604        451186225        451214076        451241483       
451267694        451295182        451322655        451350078        451377535   
    441576055   

441512084

    441716800        441881026        442025094        449570001       
451019905        451047807        451075543        451103402        451130942   
    451158612        451186233        451214084        451241491       
451267702        451295208        451322663        451350086        451377543   
    441576089   

441512092

    441716826        441881042        442025185        449576016       
451019921        451047815        451075550        451103428        451130959   
    451158620        451186241        451214092        451241517       
451267728        451295216        451322671        451350094        451377550   
    441581741   

441512316

    441716834        441881174        442025243        449586825       
451019939        451047823        451075568        451103436        451130967   
    451158638        451186258        451214100        451241525       
451267736        451295224        451322689        451350102        451377568   
    441581923   

441512506

    441716990        441881224        442025318        449609148       
451019954        451047831        451075576        451103444        451130975   
    451158646        451186266        451214118        451241533       
451267744        451295232        451322697        451350110        451377576   
    441581931   

441512589

    441717006        441881273        442025474        449611607       
451019962        451047849        451075584        451103451        451130983   
    451158653        451186274        451214126        451241541       
451267751        451295240        451322705        451350128        451377584   
    441582012   

441512597

    441717022        441881307        442025532        449628106       
451019970        451047856        451075592        451103469        451130991   
    451158661        451186282        451214134        451241558       
451267769        451295257        451322713        451350136        451377592   
    441582079   

441512613

    441717048        441881372        442025607        449648245       
451019988        451047864        451075600        451103477        451131007   
    451158679        451186290        451214142        451241566       
451267777        451295265        451322721        451350144        451377600   
    441582129   

441512647

    441717089        441881380        442025623        449662758       
451019996        451047872        451075618        451103485        451131015   
    451158687        451186308        451214159        451241574       
451267785        451295273        451322739        451350151        451377618   
    441582186   

441512738

    441717147        441881448        442025698        449713882       
451020002        451047880        451075626        451103493        451131023   
    451158695        451186316        451214167        451241582       
451267793        451295281        451322747        451350169        451377626   
    441582210   

441512746

    441717535        441881455        442025755        449935659       
451020010        451047898        451075634        451103501        451131031   
    451158703        451186332        451214175        451241590       
451267801        451295299        451322754        451350177        451377634   
    441582426   

441512795

    441717659        441881489        442025862        449986066       
451020028        451047906        451075642        451103519        451131049   
    451158711        451186340        451214183        451241608       
451267819        451295307        451322762        451350185        451377642   
    441582756   

441512803

    441717683        441881497        442025904        449990639       
451020036        451047914        451075659        451103527        451131056   
    451158729        451186357        451214191        451241616       
451267827        451295315        451322770        451350193        451377659   
    441582772   

441512878

    441717758        441881521        442025920        449995604       
451020044        451047922        451075667        451103535        451131064   
    451158737        451186365        451214209        451241624       
451267835        451295323        451322796        451350201        451377667   
    441582947   

441512902

    441717998        441881539        442025938        449996412       
451020051        451047930        451075683        451103543        451131072   
    451158745        451186373        451214217        451241632       
451267843        451295331        451322804        451350219        451377675   
    441583002   

441512969

    441718145        441881604        442025953        450018783       
451020069        451047948        451075691        451103550        451131080   
    451158752        451186381        451214225        451241640       
451267850        451295349        451322812        451350227        451377683   
    441586799   

441512993

    441718194        441881612        442025987        450020383       
451020077        451047955        451075709        451103568        451131098   
    451158760        451186399        451214233        451241657       
451267868        451295356        451322820        451350235        451377691   
    441587664   

441513033

    441718269        441881638        442025995        450040936       
451020085        451047963        451075717        451103576        451131106   
    451158778        451186407        451214241        451241665       
451267876        451295364        451322838        451350243        451377709   
    441588589   

441513108

    441718285        441881646        442026043        450045489       
451020093        451047971        451075725        451103584        451131114   
    451158786        451186415        451214258        451241673       
451267884        451295372        451322846        451350250        451377717   
    441589413   

441513207

    441718293        441881711        442026183        450047352       
451020101        451047989        451075733        451103592        451131122   
    451158794        451186423        451214266        451241681       
451267892        451295380        451322853        451350268        451377725   
    441589504   

441513215

    441718335        441881745        442026266        450053889       
451020119        451047997        451075741        451103600        451131130   
    451158802        451186431        451214274        451241699       
451267900        451295398        451322861        451350276        451377733   
    441589520   

441513264

    441718392        441881752        442026290        450054986       
451020127        451048003        451075758        451103618        451131148   
    451158810        451186449        451214282        451241707       
451267918        451295406        451322879        451350284        451377741   
    441589595   

441513355

    441718459        441881786        442026316        450055454       
451020135        451048011        451075766        451103626        451131155   
    451158828        451186456        451214290        451241715       
451267926        451295414        451322887        451350292        451377758   
    441589702   

441513603

    441718491        441881885        442026332        450065305       
451020143        451048029        451075774        451103634        451131163   
    451158836        451186464        451214308        451241723       
451267934        451295422        451322895        451350300        451377766   
    441589884   

441513637

    441718616        441881901        442026423        450067004       
451020150        451048037        451075782        451103642        451131171   
    451158844        451186472        451214316        451241731       
451267942        451295430        451322903        451350318        451377774   
    441589892   

441513678

    441718624        441881935        442026456        450069364       
451020168        451048045        451075790        451103659        451131189   
    451158851        451186480        451214324        451241749       
451267959        451295448        451322911        451350326        451377782   
    441590031   

441513710

    441718640        441881992        442026514        450071659       
451020176        451048052        451075808        451103667        451131197   
    451158869        451186498        451214332        451241756       
451267967        451295455        451322929        451350334        451377790   
    441590056   

441513736

    441718723        441882016        442026555        450074190       
451020184        451048060        451075816        451103675        451131205   
    451158877        451186506        451214340        451241764       
451267975        451295463        451322937        451350342        451377808   
    441590148   

441513777

    441718772        441882073        442026597        450078753       
451020192        451048078        451075824        451103683        451131213   
    451158885        451186514        451214357        451241772       
451267983        451295471        451322945        451350359        451377816   
    441590205   

441513843

    441718830        441882164        442026605        450091962       
451020200        451048086        451075832        451103691        451131221   
    451158893        451186522        451214365        451241780       
451267991        451295489        451322952        451350367        451377824   
    441590247   

441513918

    441718848        441882180        442026662        450096839       
451020218        451048094        451075840        451103709        451131239   
    451158901        451186530        451214373        451241798       
451268007        451295497        451322978        451350375        451377832   
    441590262   

441513967

    441718863        441882248        442026704        450105713       
451020226        451048102        451075857        451103717        451131247   
    451158919        451186548        451214381        451241806       
451268015        451295505        451322986        451350383        451377840   
    441596400   

441513975

    441718939        441882255        442026779        450107420       
451020234        451048110        451075865        451103725        451131254   
    451158927        451186555        451214399        451241814       
451268023        451295513        451322994        451350391        451377857   
    441596418   

441514007

    441719010        441882289        442026803        450112461       
451020242        451048128        451075873        451103733        451131262   
    451158935        451186563        451214407        451241822       
451268031        451295521        451323000        451350409        451377865   
    441596426   

441514098

    441719119        441882321        442026829        450118542       
451020259        451048136        451075881        451103741        451131270   
    451158943        451186571        451214415        451241830       
451268049        451295539        451323018        451350417        451377873   
    441596517   

441514189

    441719143        441882396        442026837        450123278       
451020267        451048144        451075899        451103758        451131288   
    451158950        451186589        451214423        451241848       
451268056        451295547        451323026        451350425        451377881   
    441596558   

441514262

    441719176        441882529        442026852        450124722       
451020275        451048151        451075907        451103766        451131296   
    451158968        451186597        451214431        451241855       
451268064        451295554        451323034        451350433        451377899   
    441596590   

441514312

    441719242        441882545        442026902        450131438       
451020283        451048169        451075915        451103774        451131304   
    451158976        451186605        451214449        451241863       
451268072        451295562        451323042        451350441        451377907   
    441596657   

441514437

    441719283        441882701        442026910        450135066       
451020291        451048177        451075923        451103782        451131312   
    451158984        451186613        451214464        451241871       
451268080        451295570        451323059        451350458        451377915   
    441596723   

441514452

    441719317        441882735        442026951        450148598       
451020309        451048185        451075931        451103808        451131320   
    451158992        451186621        451214472        451241889       
451268098        451295588        451323067        451350466        451377923   
    441596749   

441514460

    441719424        441882743        442026969        450151642       
451020317        451048193        451075949        451103816        451131338   
    451159008        451186639        451214480        451241897       
451268106        451295596        451323075        451350474        451377931   
    441596988   

441514478

    441719457        441882792        442026985        450171905       
451020325        451048201        451075956        451103824        451131346   
    451159016        451186647        451214498        451241905       
451268114        451295604        451323083        451350482        451377949   
    441597028   

441514510

    441719614        441882834        442027009        450181953       
451020333        451048219        451075964        451103832        451131353   
    451159024        451186654        451214506        451241913       
451268122        451295612        451323091        451350490        451377956   
    441603420   

441514551

    441719754        441882842        442027066        450195177       
451020341        451048227        451075972        451103840        451131361   
    451159032        451186670        451214514        451241921       
451268130        451295620        451323109        451350516        451377964   
    441603438   

441514643

    441719762        441882966        442027223        450198916       
451020358        451048235        451075980        451103857        451131379   
    451159040        451186688        451214522        451241939       
451268148        451295638        451323117        451350524        451377972   
    441603701   

441514650

    441719804        441883022        442027322        450219134       
451020366        451048243        451075998        451103865        451131387   
    451159057        451186696        451214530        451241947       
451268155        451295646        451323125        451350532        451377980   
    441603768   

441514767

    441720133        441883063        442027330        450224613       
451020374        451048250        451076004        451103873        451131395   
    451159065        451186704        451214548        451241954       
451268163        451295653        451323133        451350540        451377998   
    441603792   

441514775

    441720174        441883113        442027413        450260260       
451020382        451048268        451076012        451103881        451131403   
    451159073        451186712        451214555        451241962       
451268171        451295661        451323141        451350557        451378004   
    441603909   

441514809

    441720208        441883220        442027421        450260930       
451020390        451048276        451076020        451103899        451131411   
    451159081        451186720        451214563        451241970       
451268189        451295679        451323158        451350565        451378012   
    441606837   

441514858

    441720273        441883261        442027470        450267919       
451020408        451048284        451076038        451103907        451131429   
    451159099        451186738        451214571        451241988       
451268197        451295687        451323174        451350573        451378020   
    441610672   

441514981

    441720315        441883352        442027520        450285275       
451020416        451048292        451076046        451103915        451131437   
    451159107        451186746        451214589        451241996       
451268205        451295695        451323182        451350581        451378038   
    441610755   

441515475

    441720364        441883485        442027538        450288071       
451020424        451048300        451076053        451103923        451131445   
    451159115        451186753        451214597        451242002       
451268213        451295703        451323190        451350599        451378046   
    441610789   

441515525

    441720372        441883493        442027603        450305289       
451020432        451048318        451076061        451103931        451131452   
    451159123        451186761        451214605        451242010       
451268221        451295711        451323208        451350607        451378053   
    441610904   

441515590

    441720471        441883550        442027611        450359385       
451020440        451048326        451076079        451103949        451131460   
    451159131        451186779        451214613        451242028       
451268239        451295729        451323216        451350615        451378061   
    441610938   

441515657

    441720893        441883626        442027827        450375589       
451020457        451048334        451076087        451103956        451131478   
    451159149        451186787        451214621        451242036       
451268247        451295737        451323224        451350623        451378079   
    441611019   

441515665

    441720919        441883675        442027884        450427273       
451020465        451048342        451076095        451103964        451131486   
    451159156        451186795        451214639        451242044       
451268254        451295745        451323232        451350631        451378087   
    441611035   

441515756

    441720968        441883709        442027918        450432612       
451020473        451048359        451076103        451103972        451131494   
    451159164        451186803        451214647        451242051       
451268262        451295752        451323240        451350649        451378095   
    441611076   

441515863

    441721024        441883725        442028064        450490503       
451020481        451048367        451076111        451103980        451131502   
    451159172        451186811        451214654        451242069       
451268270        451295760        451323257        451350656        451378103   
    441611126   

441515921

    441721065        441883857        442028114        450502208       
451020499        451048375        451076129        451103998        451131510   
    451159180        451186829        451214662        451242077       
451268288        451295778        451323265        451350672        451378111   
    441611167   

441516036

    441721164        441883873        442028163        450504998       
451020507        451048383        451076137        451104004        451131528   
    451159198        451186837        451214670        451242085       
451268296        451295786        451323273        451350680        451378129   
    441611209   

441516044

    441721180        441883881        442028213        450507942       
451020515        451048391        451076145        451104012        451131536   
    451159206        451186845        451214696        451242093       
451268304        451295794        451323281        451350698        451378137   
    441611217   

441516077

    441721354        441884020        442028270        450509104       
451020523        451048409        451076152        451104020        451131544   
    451159214        451186852        451214704        451242101       
451268312        451295802        451323299        451350706        451378145   
    441617545   

441516093

    441721362        441884079        442028338        450509864       
451020531        451048417        451076160        451104038        451131551   
    451159222        451186860        451214712        451242119       
451268320        451295810        451323307        451350714        451378160   
    441617677   

441516184

    441721446        441884095        442028502        450510219       
451020549        451048425        451076178        451104046        451131569   
    451159230        451186878        451214720        451242127       
451268338        451295828        451323315        451350722        451378178   
    441621943   

441516200

    441721503        441884129        442028577        450512181       
451020556        451048433        451076186        451104053        451131577   
    451159248        451186886        451214738        451242135       
451268346        451295836        451323323        451350730        451378186   
    441623170   

441516242

    441721560        441884202        442028593        450512900       
451020564        451048441        451076194        451104061        451131585   
    451159255        451186894        451214746        451242143       
451268353        451295844        451323331        451350748        451378194   
    441624582   

441516374

    441721818        441884210        442028668        450513544       
451020572        451048458        451076202        451104079        451131593   
    451159263        451186902        451214753        451242150       
451268361        451295851        451323349        451350755        451378202   
    441624889   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

441516465

    441721859        441884244        442028676        450517313       
451020580        451048466        451076210        451104087        451131601   
    451159271        451186910        451214761        451242168       
451268379        451295869        451323356        451350763        451378210   
    441624905   

441516556

    441721883        441884269        442028718        450519277       
451020598        451048474        451076236        451104095        451131619   
    451159289        451186928        451214779        451242176       
451268387        451295877        451323364        451350771        451378228   
    441627825   

441516663

    441721917        441884350        442028767        450519319       
451020606        451048482        451076244        451104103        451131627   
    451159297        451186936        451214787        451242184       
451268395        451295893        451323372        451350789        451378236   
    441629599   

441516739

    441722253        441884418        442028783        450520788       
451020614        451048490        451076251        451104111        451131635   
    451159305        451186944        451214795        451242192       
451268403        451295901        451323380        451350797        451378244   
    441630738   

441516754

    441722295        441884426        442028833        450520887       
451020622        451048508        451076269        451104129        451131643   
    451159313        451186951        451214803        451242200       
451268411        451295919        451323398        451350805        451378251   
    441630746   

441516770

    441722345        441884442        442028882        450521398       
451020630        451048516        451076277        451104137        451131650   
    451159321        451186969        451214811        451242218       
451268429        451295927        451323406        451350813        451378269   
    441630902   

441516812

    441722394        441884657        442028924        450521562       
451020648        451048524        451076285        451104145        451131668   
    451159339        451186977        451214829        451242226       
451268437        451295935        451323414        451350821        451378277   
    441638046   

441516861

    441722444        441884665        442028940        450521950       
451020655        451048532        451076293        451104152        451131676   
    451159347        451186985        451214837        451242234       
451268445        451295943        451323422        451350839        451378285   
    441638053   

441516887

    441722519        441884681        442029005        450523493       
451020663        451048540        451076301        451104160        451131684   
    451159354        451186993        451214845        451242242       
451268460        451295950        451323430        451350847        451378293   
    441638103   

441517018

    441722568        441884723        442029047        450524442       
451020671        451048557        451076319        451104178        451131692   
    451159362        451187009        451214852        451242259       
451268478        451295968        451323448        451350854        451378301   
    441638210   

441517059

    441722592        441884863        442029203        450525183       
451020689        451048565        451076327        451104186        451131700   
    451159370        451187017        451214860        451242267       
451268486        451295976        451323455        451350862        451378319   
    441638483   

441517174

    441722642        441885100        442029237        450535927       
451020697        451048573        451076335        451104194        451131718   
    451159388        451187025        451214878        451242275       
451268494        451295984        451323463        451350870        451378327   
    441645140   

441517216

    441722659        441885258        442029252        450538954       
451020705        451048581        451076343        451104202        451131726   
    451159396        451187033        451214886        451242283       
451268502        451295992        451323471        451350888        451378335   
    441645157   

441517745

    441722717        441885282        442029260        450541933       
451020713        451048599        451076350        451104210        451131734   
    451159404        451187041        451214894        451242291       
451268510        451296008        451323489        451350896        451378343   
    441645199   

441517752

    441722741        441885399        442029286        450546742       
451020721        451048607        451076368        451104228        451131742   
    451159412        451187058        451214902        451242309       
451268528        451296016        451323497        451350904        451378350   
    441645272   

441517810

    441722766        441885423        442029377        450547252       
451020739        451048615        451076376        451104236        451131759   
    451159420        451187066        451214910        451242317       
451268536        451296024        451323505        451350912        451378368   
    441645298   

441517828

    441722816        441885431        442029393        450547989       
451020747        451048623        451076384        451104244        451131767   
    451159438        451187074        451214928        451242325       
451268544        451296032        451323513        451350920        451378376   
    441649688   

441517885

    441722824        441885449        442029450        450550678       
451020754        451048631        451076392        451104251        451131775   
    451159446        451187082        451214936        451242333       
451268551        451296040        451323521        451350938        451378384   
    441651908   

441518016

    441722873        441885464        442029468        450553235       
451020762        451048649        451076400        451104269        451131783   
    451159453        451187090        451214944        451242341       
451268569        451296057        451323539        451350946        451378392   
    441651999   

441518040

    441722915        441885472        442029542        450554514       
451020770        451048656        451076418        451104277        451131791   
    451159461        451187108        451214951        451242358       
451268577        451296065        451323547        451350953        451378400   
    441652161   

441518099

    441722923        441885563        442029591        450559273       
451020788        451048664        451076426        451104285        451131809   
    451159479        451187116        451214969        451242366       
451268585        451296073        451323554        451350961        451378418   
    441655990   

441518172

    441722956        441885589        442029674        450562400       
451020796        451048672        451076434        451104293        451131817   
    451159487        451187124        451214977        451242374       
451268593        451296081        451323562        451350979        451378426   
    441658929   

441518180

    441722964        441885662        442029740        450563853       
451020804        451048680        451076442        451104301        451131825   
    451159495        451187132        451214985        451242382       
451268601        451296099        451323570        451350987        451378434   
    441658945   

441518305

    441723079        441885704        442029757        450564778       
451020812        451048698        451076459        451104319        451131833   
    451159503        451187157        451214993        451242390       
451268619        451296107        451323588        451350995        451378442   
    441658960   

441518503

    441723103        441885712        442029849        450565049       
451020820        451048706        451076467        451104327        451131841   
    451159511        451187165        451215008        451242408       
451268627        451296115        451323596        451351001        451378459   
    441658986   

441518560

    441723111        441885738        442029914        450565304       
451020838        451048722        451076475        451104335        451131858   
    451159529        451187173        451215016        451242416       
451268635        451296123        451323604        451351019        451378467   
    441666138   

441518768

    441723160        441885787        442029955        450565817       
451020846        451048730        451076483        451104343        451131866   
    451159537        451187181        451215024        451242424       
451268643        451296131        451323612        451351027        451378475   
    441667318   

441518826

    441723186        441885811        442029963        450566039       
451020853        451048748        451076491        451104350        451131874   
    451159545        451187199        451215032        451242432       
451268650        451296149        451323620        451351035        451378483   
    441667466   

441518834

    441723228        441885886        442030045        450566542       
451020861        451048755        451076509        451104368        451131882   
    451159552        451187207        451215040        451242440       
451268668        451296156        451323638        451351043        451378491   
    441670544   

441518990

    441723251        441885894        442030060        450567755       
451020879        451048763        451076517        451104376        451131890   
    451159560        451187215        451215057        451242457       
451268676        451296164        451323646        451351050        451378509   
    441676160   

441519006

    441723277        441885969        442030078        450567847       
451020887        451048789        451076525        451104384        451131908   
    451159578        451187223        451215065        451242465       
451268684        451296172        451323653        451351068        451378517   
    441676376   

441519030

    441723285        441886017        442030268        450568506       
451020895        451048797        451076533        451104392        451131916   
    451159586        451187231        451215073        451242473       
451268692        451296180        451323661        451351076        451378525   
    441676384   

441519071

    441723319        441886140        442030284        450569777       
451020903        451048805        451076541        451104400        451131924   
    451159594        451187249        451215081        451242481       
451268700        451296198        451323679        451351084        451378533   
    441676434   

441519394

    441723582        441886231        442030292        450570338       
451020911        451048813        451076558        451104418        451131932   
    451159602        451187256        451215099        451242499       
451268718        451296206        451323687        451351092        451378541   
    441676442   

441519402

    441723624        441886249        442030342        450570924       
451020929        451048821        451076566        451104426        451131940   
    451159610        451187264        451215107        451242507       
451268726        451296214        451323695        451351100        451378558   
    441676558   

441519410

    441723640        441886298        442030391        450571658       
451020937        451048839        451076574        451104434        451131957   
    451159628        451187272        451215115        451242515       
451268734        451296222        451323703        451351118        451378566   
    441683638   

441519451

    441723699        441886322        442030433        450572854       
451020945        451048847        451076582        451104442        451131965   
    451159636        451187280        451215123        451242523       
451268742        451296230        451323711        451351126        451378574   
    441683653   

441519469

    441723723        441886355        442030540        450572961       
451020952        451048854        451076590        451104459        451131973   
    451159644        451187298        451215131        451242531       
451268759        451296255        451323729        451351134        451378582   
    441683745   

441519774

    441723822        441886439        442030607        450573159       
451020960        451048862        451076608        451104467        451131981   
    451159651        451187306        451215149        451242549       
451268767        451296263        451323737        451351142        451378590   
    441683778   

441519782

    441723889        441886561        442030813        450573365       
451020978        451048870        451076616        451104475        451131999   
    451159669        451187314        451215164        451242556       
451268775        451296271        451323745        451351159        451378608   
    441683810   

441519816

    441723905        441886587        442030821        450574942       
451020986        451048888        451076624        451104483        451132005   
    451159677        451187322        451215172        451242564       
451268783        451296289        451323752        451351167        451378616   
    441683836   

441519915

    441723954        441886645        442030839        450575469       
451020994        451048896        451076632        451104491        451132013   
    451159685        451187330        451215180        451242572       
451268791        451296297        451323760        451351175        451378624   
    441686474   

441519931

    441724028        441886843        442030847        450575659       
451021000        451048904        451076640        451104509        451132021   
    451159693        451187348        451215198        451242580       
451268809        451296305        451323778        451351183        451378632   
    441686532   

441519980

    441724093        441886991        442030854        450575980       
451021018        451048912        451076657        451104517        451132039   
    451159701        451187355        451215206        451242598       
451268817        451296313        451323786        451351191        451378640   
    441690534   

441520020

    441724127        441887114        442030904        450577341       
451021026        451048920        451076665        451104525        451132047   
    451159719        451187363        451215214        451242606       
451268825        451296321        451323794        451351209        451378657   
    441690583   

441520046

    441724218        441887163        442030920        450578935       
451021042        451048938        451076673        451104533        451132054   
    451159727        451187371        451215222        451242614       
451268833        451296339        451323802        451351217        451378665   
    441690716   

441520129

    441724267        441887262        442030953        450581228       
451021067        451048946        451076681        451104541        451132062   
    451159735        451187389        451215230        451242622       
451268841        451296347        451323810        451351225        451378673   
    441690757   

441520186

    441724275        441887296        442030961        450583794       
451021075        451048953        451076699        451104558        451132070   
    451159743        451187397        451215248        451242630       
451268858        451296354        451323828        451351233        451378681   
    441697687   

441520194

    441724366        441887353        442031019        450583802       
451021083        451048961        451076707        451104566        451132088   
    451159750        451187405        451215255        451242648       
451268866        451296362        451323836        451351241        451378699   
    441697695   

441520269

    441724424        441887411        442031068        450584040       
451021091        451048979        451076715        451104574        451132096   
    451159768        451187413        451215263        451242655       
451268874        451296370        451323844        451351258        451378707   
    441705118   

441520285

    441724457        441887452        442031126        450584818       
451021109        451048987        451076723        451104582        451132104   
    451159776        451187421        451215271        451242663       
451268882        451296388        451323851        451351266        451378715   
    441705126   

441520376

    441724614        441887460        442031142        450586839       
451021117        451048995        451076731        451104590        451132112   
    451159784        451187439        451215289        451242671       
451268890        451296396        451323869        451351274        451378723   
    441705142   

441520558

    441724663        441887494        442031217        450588199       
451021125        451049001        451076749        451104608        451132120   
    451159792        451187447        451215297        451242689       
451268908        451296404        451323877        451351282        451378731   
    441705159   

441520798

    441724952        441887692        442031407        450591755       
451021133        451049019        451076756        451104624        451132138   
    451159800        451187454        451215305        451242697       
451268916        451296412        451323885        451351290        451378749   
    441705167   

441520806

    441725132        441887742        442031464        450594031       
451021141        451049027        451076764        451104632        451132146   
    451159818        451187462        451215313        451242705       
451268924        451296420        451323893        451351308        451378756   
    441705183   

441520871

    441725207        441887841        442031480        450594056       
451021158        451049035        451076772        451104640        451132153   
    451159826        451187470        451215321        451242713       
451268932        451296438        451323901        451351316        451378764   
    441705217   

441520905

    441725363        441887874        442031506        450594569       
451021166        451049043        451076780        451104657        451132161   
    451159834        451187488        451215339        451242721       
451268940        451296446        451323919        451351324        451378772   
    441712411   

441520921

    441725413        441887882        442031530        450595236       
451021174        451049050        451076798        451104665        451132179   
    451159842        451187496        451215347        451242739       
451268957        451296453        451323927        451351332        451378780   
    441712544   

441521085

    441725496        441887932        442031548        450595954       
451021182        451049068        451076806        451104673        451132187   
    451159859        451187504        451215354        451242747       
451268965        451296461        451323935        451351340        451378798   
    441719440   

441521119

    441725538        441888021        442031589        450598305       
451021190        451049076        451076814        451104681        451132195   
    451159867        451187512        451215362        451242754       
451268973        451296479        451323943        451351357        451378806   
    441719473   

441521275

    441725546        441888096        442031779        450602289       
451021208        451049084        451076822        451104699        451132203   
    451159875        451187520        451215370        451242762       
451268981        451296487        451323950        451351365        451378814   
    441719515   

441521291

    441725611        441888104        442031894        450604715       
451021216        451049092        451076830        451104707        451132211   
    451159883        451187538        451215388        451242770       
451268999        451296495        451323968        451351373        451378822   
    441725090   

441521309

    441725645        441888153        442031902        450612890       
451021240        451049100        451076848        451104715        451132229   
    451159891        451187546        451215396        451242788       
451269005        451296503        451323976        451351381        451378830   
    441725116   

441521341

    441725694        441888195        442031910        450615950       
451021257        451049118        451076855        451104723        451132237   
    451159909        451187553        451215404        451242796       
451269013        451296511        451323984        451351399        451378848   
    441725124   

441521416

    441725710        441888369        442031944        450618251       
451021265        451049126        451076863        451104731        451132245   
    451159917        451187561        451215412        451242804       
451269021        451296529        451323992        451351407        451378855   
    441730892   

441521424

    441725728        441888377        442032025        450619408       
451021273        451049134        451076871        451104749        451132252   
    451159925        451187579        451215420        451242812       
451269039        451296537        451324008        451351415        451378863   
    441730983   

441521432

    441725942        441888393        442032033        450620828       
451021281        451049142        451076889        451104756        451132260   
    451159933        451187587        451215438        451242820       
451269047        451296545        451324016        451351423        451378871   
    441731015   

441521440

    441725959        441888419        442032116        450622964       
451021299        451049159        451076897        451104764        451132278   
    451159941        451187595        451215446        451242838       
451269054        451296552        451324024        451351431        451378889   
    441731072   

441521465

    441726007        441888427        442032173        450623426       
451021307        451049167        451076905        451104772        451132286   
    451159958        451187603        451215453        451242846       
451269062        451296560        451324032        451351464        451378905   
    441731122   

441521572

    441726072        441888500        442032199        450623855       
451021315        451049175        451076913        451104780        451132294   
    451159966        451187611        451215461        451242853       
451269070        451296578        451324040        451351472        451378913   
    441731130   

441521630

    441726122        441888526        442032322        450625934       
451021323        451049183        451076921        451104798        451132302   
    451159974        451187629        451215479        451242861       
451269088        451296586        451324057        451351480        451378921   
    441737178   

441521655

    441726130        441888559        442032330        450627245       
451021331        451049191        451076939        451104806        451132310   
    451159982        451187637        451215487        451242879       
451269096        451296594        451324065        451351498        451378939   
    441737202   

441521697

    441726189        441888609        442032512        450631122       
451021349        451049209        451076947        451104814        451132328   
    451159990        451187645        451215495        451242887       
451269104        451296602        451324073        451351506        451378947   
    441737244   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

441521770

    441726205        441888708        442032538        450634779       
451021356        451049217        451076954        451104822        451132336   
    451160006        451187660        451215503        451242895       
451269112        451296610        451324081        451351514        451378954   
    441737285   

441521788

    441726221        441888724        442032652        450644158       
451021364        451049225        451076962        451104830        451132344   
    451160014        451187678        451215511        451242903       
451269120        451296628        451324099        451351522        451378962   
    441737293   

441521804

    441726247        441888740        442032710        450646344       
451021372        451049233        451076988        451104848        451132351   
    451160022        451187686        451215529        451242911       
451269138        451296636        451324107        451351530        451378970   
    441739380   

441521853

    441726320        441888781        442032751        450649454       
451021380        451049241        451076996        451104855        451132369   
    451160030        451187694        451215537        451242929       
451269146        451296644        451324115        451351548        451378988   
    441743234   

441521911

    441726338        441888864        442032769        450650320       
451021398        451049258        451077002        451104863        451132385   
    451160048        451187702        451215545        451242937       
451269153        451296651        451324123        451351555        451378996   
    441747615   

441521929

    441726387        441888872        442032777        450650999       
451021406        451049266        451077010        451104871        451132393   
    451160055        451187710        451215552        451242945       
451269161        451296669        451324131        451351563        451379002   
    441749314   

441521986

    441726411        441888898        442032793        450666359       
451021414        451049274        451077028        451104889        451132401   
    451160063        451187728        451215560        451242952       
451269179        451296677        451324149        451351571        451379010   
    441749389   

441521994

    441726437        441889011        442032801        450666706       
451021422        451049282        451077036        451104897        451132419   
    451160071        451187736        451215578        451242960       
451269187        451296685        451324156        451351589        451379028   
    441749405   

441522067

    441726452        441889086        442032819        450668710       
451021430        451049290        451077044        451104905        451132427   
    451160089        451187744        451215586        451242978       
451269195        451296693        451324164        451351597        451379036   
    441749447   

441522224

    441726460        441889193        442032827        450669676       
451021448        451049316        451077051        451104913        451132435   
    451160097        451187751        451215594        451242986       
451269203        451296701        451324172        451351605        451379044   
    441749488   

441522232

    441726569        441889201        442032850        450670088       
451021455        451049332        451077069        451104921        451132443   
    451160105        451187769        451215602        451242994       
451269211        451296719        451324180        451351613        451379051   
    441749512   

441522273

    441726650        441889276        442033023        450673173       
451021463        451049340        451077077        451104939        451132450   
    451160113        451187777        451215610        451243000       
451269229        451296727        451324198        451351621        451379069   
    441749520   

441522299

    441726734        441889300        442033049        450676481       
451021471        451049357        451077085        451104947        451132468   
    451160121        451187785        451215628        451243018       
451269237        451296735        451324206        451351639        451379077   
    441749561   

441522430

    441726775        441889359        442033221        450678412       
451021489        451049365        451077093        451104954        451132476   
    451160139        451187793        451215636        451243026       
451269245        451296743        451324214        451351647        451379085   
    441749579   

441522570

    441726825        441889375        442033239        450686605       
451021497        451049373        451077101        451104962        451132484   
    451160147        451187801        451215644        451243034       
451269252        451296750        451324222        451351654        451379093   
    441749595   

441522588

    441726841        441889391        442033494        450687496       
451021505        451049381        451077119        451104970        451132492   
    451160154        451187819        451215651        451243042       
451269260        451296768        451324230        451351662        451379101   
    441755147   

441522612

    441726882        441889490        442033551        450692314       
451021513        451049399        451077127        451104988        451132500   
    451160162        451187827        451215669        451243059       
451269278        451296776        451324248        451351670        451379119   
    441755212   

441522653

    441726932        441889565        442033593        450698519       
451021521        451049407        451077143        451104996        451132518   
    451160170        451187835        451215677        451243067       
451269286        451296784        451324255        451351688        451379127   
    441755238   

441522711

    441726965        441889623        442033635        450699673       
451021539        451049415        451077150        451105001        451132526   
    451160188        451187843        451215685        451243075       
451269294        451296792        451324263        451351696        451379135   
    441760600   

441522752

    441727039        441889631        442033726        450702170       
451021547        451049423        451077176        451105019        451132534   
    451160196        451187850        451215693        451243083       
451269302        451296800        451324271        451351704        451379143   
    441760634   

441522869

    441727153        441889722        442033767        450705611       
451021554        451049431        451077184        451105027        451132542   
    451160204        451187868        451215701        451243091       
451269310        451296818        451324289        451351712        451379150   
    441765674   

441522927

    441727229        441889755        442033775        450712500       
451021562        451049449        451077192        451105035        451132559   
    451160212        451187876        451215719        451243109       
451269328        451296826        451324297        451351720        451379168   
    441768009   

441523008

    441727369        441889771        442033825        450716352       
451021570        451049456        451077200        451105043        451132567   
    451160220        451187884        451215727        451243117       
451269336        451296834        451324305        451351738        451379176   
    441771391   

441523024

    441727443        441890092        442033841        450720099       
451021588        451049464        451077218        451105050        451132575   
    451160238        451187892        451215735        451243125       
451269344        451296842        451324313        451351746        451379184   
    441771474   

441523073

    441727633        441890290        442033890        450726724       
451021596        451049472        451077226        451105068        451132583   
    451160246        451187900        451215743        451243133       
451269351        451296859        451324321        451351753        451379192   
    441771516   

441523081

    441727674        441890357        442033908        450734405       
451021604        451049480        451077234        451105076        451132591   
    451160253        451187918        451215750        451243141       
451269369        451296867        451324339        451351761        451379200   
    441771524   

441523461

    441727690        441890365        442033973        450738521       
451021612        451049498        451077242        451105084        451132609   
    451160261        451187926        451215768        451243158       
451269377        451296875        451324347        451351779        451379218   
    441771557   

441523594

    441727757        441890449        442034054        450751557       
451021620        451049506        451077259        451105092        451132617   
    451160279        451187934        451215776        451243166       
451269385        451296883        451324354        451351787        451379226   
    441776713   

441523610

    441727823        441890464        442034062        450753314       
451021638        451049514        451077267        451105100        451132625   
    451160287        451187942        451215784        451243174       
451269393        451296891        451324362        451351795        451379234   
    441776762   

441523677

    441727831        441890647        442034070        450760582       
451021646        451049522        451077275        451105118        451132633   
    451160295        451187959        451215792        451243182       
451269401        451296909        451324370        451351803        451379242   
    441776853   

441524089

    441727849        441890746        442034120        450773338       
451021653        451049530        451077283        451105126        451132641   
    451160303        451187967        451215800        451243190       
451269419        451296917        451324388        451351811        451379259   
    441776895   

441524113

    441727864        441890837        442034153        450798947       
451021661        451049548        451077291        451105134        451132658   
    451160311        451187975        451215826        451243208       
451269427        451296925        451324396        451351829        451379267   
    441782737   

441524154

    441727898        441890860        442034203        450845201       
451021679        451049555        451077309        451105142        451132666   
    451160329        451187983        451215834        451243216       
451269435        451296933        451324404        451351837        451379275   
    441782745   

441524329

    441727922        441890894        442034252        450857164       
451021687        451049563        451077317        451105159        451132674   
    451160337        451187991        451215842        451243224       
451269443        451296941        451324412        451351845        451379283   
    441782778   

441524766

    441727963        441890928        442034336        450865134       
451021695        451049571        451077325        451105167        451132682   
    451160345        451188007        451215859        451243232       
451269450        451296958        451324420        451351852        451379291   
    441782844   

441524865

    441727997        441890936        442034427        450917307       
451021703        451049589        451077333        451105175        451132690   
    451160352        451188015        451215867        451243240       
451269468        451296966        451324438        451351860        451379309   
    441782893   

441524931

    441728060        441891041        442034542        450971346       
451021711        451049597        451077341        451105183        451132708   
    451160360        451188023        451215875        451243257       
451269476        451296974        451324446        451351878        451379317   
    441788429   

441524956

    441728094        441891082        442034575        450973359       
451021729        451049605        451077358        451105209        451132716   
    451160378        451188031        451215883        451243265       
451269484        451296982        451324453        451351886        451379325   
    441788494   

441525201

    441728193        441891108        442034609        450978812       
451021737        451049613        451077366        451105217        451132724   
    451160386        451188049        451215891        451243273       
451269492        451296990        451324461        451351894        451379333   
    441788502   

441525383

    441728235        441891124        442034690        450983689       
451021745        451049621        451077374        451105225        451132732   
    451160394        451188056        451215909        451243281       
451269500        451297006        451324479        451351902        451379341   
    441788510   

441525441

    441728318        441891165        442034864        450984752       
451021752        451049639        451077382        451105233        451132740   
    451160402        451188064        451215917        451243299       
451269518        451297014        451324487        451351910        451379358   
    441788593   

441525615

    441728375        441891181        442034930        450984794       
451021760        451049647        451077390        451105241        451132757   
    451160410        451188072        451215925        451243307       
451269526        451297022        451324495        451351928        451379366   
    441788650   

441526019

    441728458        441891207        442034948        450984802       
451021778        451049654        451077408        451105258        451132765   
    451160428        451188080        451215933        451243315       
451269534        451297048        451324503        451351936        451379374   
    441794393   

441526068

    441728466        441891215        442035085        450984893       
451021786        451049662        451077424        451105266        451132773   
    451160436        451188098        451215941        451243323       
451269542        451297055        451324511        451351944        451379382   
    441794419   

441526084

    441728474        441891249        442035093        450984901       
451021794        451049670        451077432        451105274        451132781   
    451160444        451188106        451215958        451243331       
451269559        451297063        451324529        451351951        451379390   
    441801990   

441526126

    441728573        441891322        442035127        450984919       
451021802        451049688        451077440        451105282        451132799   
    451160451        451188114        451215966        451243349       
451269567        451297071        451324537        451351969        451379408   
    441802014   

441526159

    441728599        441891348        442035143        450984927       
451021810        451049696        451077457        451105290        451132807   
    451160469        451188122        451215974        451243356       
451269575        451297089        451324545        451351977        451379416   
    441802048   

441526183

    441728607        441891355        442035168        450984935       
451021828        451049704        451077465        451105308        451132815   
    451160477        451188130        451215982        451243364       
451269583        451297097        451324552        451351985        451379424   
    441802071   

441526191

    441728631        441891371        442035176        450984968       
451021836        451049712        451077473        451105316        451132823   
    451160485        451188148        451215990        451243372       
451269591        451297105        451324560        451351993        451379432   
    441802196   

441526290

    441728672        441891488        442035200        450985080       
451021844        451049720        451077481        451105324        451132831   
    451160493        451188155        451216006        451243380       
451269609        451297113        451324578        451352009        451379440   
    441809365   

441526316

    441728698        441891520        442035218        450985098       
451021851        451049746        451077499        451105332        451132849   
    451160501        451188163        451216014        451243398       
451269617        451297121        451324586        451352017        451379457   
    441809399   

441526324

    441728862        441891652        442035259        450985106       
451021869        451049753        451077507        451105340        451132856   
    451160519        451188171        451216022        451243406       
451269625        451297139        451324594        451352025        451379465   
    441809423   

441526340

    441728995        441891686        442035341        450985114       
451021877        451049761        451077515        451105357        451132864   
    451160527        451188189        451216030        451243414       
451269633        451297147        451324602        451352033        451379473   
    441809464   

441526399

    441729118        441891694        442035457        450985163       
451021885        451049779        451077523        451105365        451132872   
    451160535        451188197        451216048        451243422       
451269641        451297154        451324610        451352041        451379481   
    441809472   

441526472

    441729142        441891900        442035499        450985197       
451021893        451049787        451077531        451105373        451132880   
    451160543        451188205        451216055        451243430       
451269658        451297170        451324628        451352058        451379499   
    441809548   

441527116

    441729209        441892023        442035580        450985205       
451021901        451049795        451077549        451105381        451132898   
    451160550        451188213        451216063        451243448       
451269666        451297188        451324636        451352066        451379507   
    441809589   

441527140

    441729241        441892056        442035697        450985213       
451021919        451049803        451077556        451105399        451132906   
    451160568        451188221        451216071        451243455       
451269674        451297196        451324644        451352074        451379515   
    441809662   

441527199

    441729290        441892072        442035788        450985239       
451021927        451049811        451077564        451105407        451132914   
    451160576        451188239        451216089        451243463       
451269682        451297204        451324651        451352082        451379523   
    441815834   

441527355

    441729399        441892106        442035804        450985247       
451021935        451049829        451077572        451105415        451132922   
    451160584        451188254        451216097        451243471       
451269690        451297212        451324669        451352090        451379531   
    441815891   

441527405

    441729449        441892114        442035895        450985288       
451021943        451049837        451077598        451105423        451132930   
    451160592        451188262        451216105        451243489       
451269708        451297220        451324677        451352108        451379549   
    441815933   

441527462

    441729472        441892163        442035937        450985338       
451021950        451049845        451077606        451105431        451132948   
    451160600        451188270        451216113        451243497       
451269716        451297238        451324685        451352116        451379556   
    441815958   

441527520

    441729480        441892189        442036059        450985361       
451021968        451049852        451077614        451105456        451132955   
    451160618        451188288        451216121        451243505       
451269724        451297246        451324693        451352124        451379564   
    441815974   

441527587

    441729498        441892288        442036075        450985387       
451021976        451049860        451077622        451105464        451132963   
    451160626        451188296        451216139        451243513       
451269732        451297253        451324701        451352132        451379572   
    441816014   

441527603

    441729506        441892312        442036091        450985403       
451021984        451049886        451077630        451105472        451132971   
    451160634        451188304        451216147        451243521       
451269740        451297261        451324719        451352140        451379580   
    441816055   

441527611

    441729704        441892437        442036117        450985478       
451021992        451049894        451077648        451105480        451132989   
    451160642        451188312        451216154        451243539       
451269757        451297279        451324727        451352157        451379598   
    441816071   

441527629

    441729720        441892445        442036190        450985494       
451022008        451049902        451077655        451105498        451132997   
    451160659        451188320        451216162        451243547       
451269765        451297287        451324735        451352165        451379606   
    441821683   

441527751

    441729886        441892478        442036216        450985502       
451022016        451049910        451077663        451105506        451133003   
    451160667        451188338        451216170        451243554       
451269773        451297295        451324743        451352173        451379614   
    441821725   

441527769

    441729894        441892585        442036240        450985510       
451022024        451049928        451077671        451105514        451133011   
    451160675        451188346        451216188        451243562       
451269781        451297303        451324750        451352181        451379622   
    441821865   

441527777

    441729902        441892601        442036273        450985544       
451022032        451049936        451077689        451105522        451133029   
    451160683        451188353        451216196        451243570       
451269799        451297311        451324768        451352199        451379630   
    441821881   

441527785

    441729977        441892619        442036331        450985569       
451022040        451049944        451077697        451105530        451133037   
    451160691        451188361        451216204        451243588       
451269807        451297329        451324776        451352207        451379648   
    441821915   

441527793

    441730025        441892668        442036414        450985585       
451022057        451049951        451077705        451105548        451133045   
    451160709        451188379        451216212        451243596       
451269815        451297337        451324784        451352215        451379655   
    441821949   

441527819

    441730033        441892692        442036430        450985601       
451022065        451049969        451077713        451105555        451133052   
    451160717        451188387        451216220        451243604       
451269823        451297345        451324792        451352223        451379663   
    441828027   

441527850

    441730041        441892700        442036497        450985627       
451022073        451049977        451077721        451105571        451133060   
    451160725        451188395        451216238        451243612       
451269831        451297352        451324800        451352231        451379671   
    441828159   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

441527884

    441730074        441892726        442036513        450985635       
451022099        451049985        451077739        451105589        451133078   
    451160733        451188403        451216246        451243620       
451269849        451297360        451324818        451352249        451379689   
    441834454   

441527892

    441730090        441892734        442036521        450985668       
451022107        451049993        451077747        451105597        451133086   
    451160741        451188411        451216253        451243638       
451269856        451297378        451324826        451352256        451379697   
    441834520   

441527926

    441730132        441892841        442036596        450985718       
451022115        451050009        451077754        451105605        451133094   
    451160758        451188429        451216261        451243646       
451269864        451297386        451324834        451352264        451379705   
    441841475   

441528080

    441730215        441892924        442036638        450985825       
451022123        451050017        451077762        451105613        451133102   
    451160766        451188437        451216279        451243653       
451269872        451297394        451324842        451352272        451379713   
    441841541   

441528122

    441730231        441892940        442036646        450985833       
451022131        451050025        451077770        451105621        451133110   
    451160774        451188445        451216295        451243661       
451269880        451297402        451324867        451352280        451379721   
    441847282   

441528197

    441730249        441892957        442036687        450985841       
451022149        451050033        451077788        451105639        451133128   
    451160782        451188452        451216303        451243679       
451269898        451297410        451324875        451352298        451379747   
    441847290   

441528247

    441730306        441893013        442036737        450985874       
451022156        451050041        451077796        451105647        451133136   
    451160790        451188460        451216311        451243687       
451269906        451297428        451324883        451352306        451379754   
    441847365   

441528270

    441730322        441893039        442036752        450985890       
451022164        451050058        451077804        451105654        451133144   
    451160808        451188478        451216329        451243695       
451269914        451297436        451324891        451352314        451379762   
    441847373   

441528387

    441730348        441893120        442036851        450985940       
451022172        451050066        451077812        451105662        451133151   
    451160816        451188486        451216337        451243703       
451269922        451297444        451324909        451352322        451379770   
    441852373   

441528411

    441730355        441893229        442037008        450985973       
451022198        451050074        451077820        451105670        451133169   
    451160824        451188494        451216345        451243711       
451269930        451297451        451324917        451352330        451379788   
    441852514   

441528494

    441730405        441893294        442037065        450985999       
451022206        451050082        451077838        451105688        451133177   
    451160832        451188502        451216352        451243729       
451269948        451297469        451324925        451352348        451379796   
    441852563   

441528544

    441730421        441893344        442037081        450986021       
451022214        451050090        451077846        451105696        451133185   
    451160840        451188510        451216360        451243737       
451269955        451297477        451324933        451352355        451379804   
    441852597   

441528601

    441730546        441893484        442037115        450986088       
451022222        451050108        451077853        451105704        451133193   
    451160857        451188528        451216378        451243745       
451269963        451297485        451324941        451352363        451379812   
    441852670   

441528627

    441730553        441893500        442037156        450986153       
451022230        451050116        451077861        451105712        451133201   
    451160865        451188536        451216386        451243752       
451269971        451297493        451324958        451352371        451379820   
    441852712   

441528825

    441730579        441893575        442037347        450986179       
451022248        451050124        451077879        451105720        451133219   
    451160873        451188544        451216394        451243760       
451269989        451297501        451324966        451352389        451379838   
    441858248   

441528981

    441730603        441893583        442037362        450986211       
451022255        451050132        451077887        451105738        451133227   
    451160881        451188551        451216402        451243778       
451269997        451297519        451324974        451352397        451379846   
    441858263   

441528999

    441730728        441893609        442037495        450986237       
451022263        451050140        451077895        451105746        451133235   
    451160899        451188569        451216410        451243786       
451270003        451297527        451324982        451352405        451379853   
    441858313   

441529054

    441730850        441893757        442037511        450986286       
451022271        451050157        451077903        451105753        451133243   
    451160907        451188577        451216428        451243794       
451270011        451297535        451324990        451352413        451379861   
    441858321   

441529476

    441730868        441893898        442037537        450986310       
451022289        451050165        451077911        451105761        451133250   
    451160915        451188585        451216436        451243802       
451270029        451297543        451325005        451352421        451379879   
    441858347   

441529526

    441731239        441893930        442037552        450986336       
451022297        451050173        451077929        451105779        451133268   
    451160923        451188593        451216444        451243810       
451270037        451297550        451325013        451352439        451379887   
    441863784   

441529609

    441731254        441893948        442037560        450986377       
451022313        451050181        451077937        451105787        451133276   
    451160931        451188601        451216451        451243828       
451270045        451297568        451325021        451352447        451379895   
    441863834   

441529625

    441731262        441893963        442037628        450986393       
451022321        451050199        451077945        451105795        451133284   
    451160949        451188619        451216469        451243836       
451270052        451297576        451325039        451352454        451379903   
    441863842   

441529633

    441731270        441893971        442037644        450986427       
451022339        451050207        451077952        451105803        451133292   
    451160956        451188627        451216477        451243844       
451270060        451297584        451325047        451352462        451379911   
    441863859   

441529682

    441731320        441893997        442037677        450986435       
451022347        451050215        451077960        451105811        451133300   
    451160964        451188635        451216485        451243851       
451270078        451297592        451325054        451352470        451379929   
    441863867   

441530029

    441731338        441894003        442037701        450986450       
451022354        451050223        451077978        451105829        451133318   
    451160972        451188643        451216493        451243869       
451270086        451297600        451325062        451352488        451379937   
    441863883   

441530037

    441731353        441894110        442037719        450986476       
451022362        451050231        451077994        451105837        451133326   
    451160980        451188650        451216501        451243877       
451270094        451297618        451325070        451352496        451379945   
    441863917   

441530243

    441731478        441894151        442037727        450986484       
451022370        451050249        451078000        451105845        451133334   
    451160998        451188668        451216519        451243885       
451270102        451297626        451325088        451352504        451379952   
    441863974   

441530425

    441731544        441894227        442037768        450986534       
451022388        451050256        451078018        451105852        451133342   
    451161004        451188676        451216527        451243893       
451270110        451297634        451325096        451352512        451379960   
    441864022   

441530441

    441731593        441894235        442037792        450986583       
451022396        451050264        451078026        451105860        451133359   
    451161012        451188684        451216535        451243901       
451270128        451297642        451325104        451352520        451379978   
    441864030   

441530466

    441731718        441894284        442037826        450986658       
451022404        451050272        451078034        451105878        451133367   
    451161020        451188692        451216543        451243919       
451270136        451297659        451325112        451352538        451379986   
    441864048   

441530649

    441731908        441894318        442037909        450986682       
451022412        451050280        451078042        451105886        451133375   
    451161038        451188700        451216550        451243927       
451270144        451297667        451325120        451352546        451379994   
    441864121   

441530664

    441731916        441894466        442037974        450986690       
451022420        451050298        451078059        451105894        451133383   
    451161046        451188718        451216568        451243935       
451270151        451297675        451325138        451352553        451380000   
    441869302   

441530672

    441731965        441894680        442037990        450986716       
451022438        451050306        451078067        451105902        451133391   
    451161053        451188726        451216576        451243943       
451270169        451297683        451325146        451352561        451380018   
    441869369   

441530706

    441732054        441894888        442038030        450986724       
451022446        451050314        451078075        451105910        451133409   
    451161061        451188734        451216584        451243950       
451270177        451297691        451325153        451352579        451380026   
    441869492   

441530805

    441732112        441895026        442038113        450986757       
451022453        451050322        451078083        451105928        451133417   
    451161079        451188742        451216592        451243968       
451270193        451297709        451325161        451352587        451380034   
    441869500   

441530847

    441732146        441895091        442038139        450986765       
451022461        451050330        451078091        451105936        451133425   
    451161087        451188759        451216600        451243976       
451270201        451297717        451325179        451352595        451380042   
    441874039   

441531050

    441732153        441895133        442038162        450986831       
451022479        451050348        451078109        451105944        451133433   
    451161095        451188767        451216618        451243984       
451270219        451297725        451325187        451352603        451380059   
    441874047   

441531084

    441732195        441895174        442038287        450986864       
451022487        451050355        451078125        451105951        451133441   
    451161103        451188775        451216626        451243992       
451270227        451297733        451325195        451352611        451380067   
    441874054   

441531134

    441732286        441895182        442038329        450986898       
451022495        451050363        451078133        451105969        451133458   
    451161111        451188783        451216634        451244008       
451270235        451297741        451325203        451352629        451380075   
    441874104   

441531167

    441732310        441895190        442038352        450986906       
451022503        451050371        451078141        451105977        451133466   
    451161129        451188791        451216642        451244016       
451270243        451297758        451325211        451352637        451380083   
    441874161   

441531324

    441732351        441895208        442038394        450986914       
451022511        451050389        451078158        451105985        451133474   
    451161137        451188817        451216659        451244024       
451270250        451297766        451325229        451352645        451380091   
    441874195   

441531365

    441732385        441895414        442038410        450986922       
451022529        451050397        451078166        451105993        451133482   
    451161145        451188825        451216667        451244032       
451270268        451297774        451325237        451352652        451380109   
    441879053   

441531407

    441732476        441895430        442038436        450986955       
451022537        451050405        451078174        451106009        451133490   
    451161152        451188833        451216675        451244040       
451270276        451297782        451325245        451352660        451380117   
    441879137   

441531431

    441732534        441895455        442038444        450986963       
451022545        451050413        451078182        451106017        451133508   
    451161160        451188841        451216683        451244057       
451270284        451297790        451325252        451352678        451380125   
    441879202   

441531522

    441732609        441895489        442038477        450986997       
451022552        451050421        451078190        451106025        451133516   
    451161178        451188858        451216691        451244065       
451270292        451297808        451325260        451352686        451380133   
    441884913   

441531613

    441732617        441895521        442038493        450987029       
451022560        451050439        451078208        451106033        451133524   
    451161186        451188874        451216709        451244073       
451270300        451297816        451325278        451352694        451380141   
    441884962   

441531621

    441732674        441895547        442038519        450987037       
451022578        451050447        451078216        451106041        451133532   
    451161194        451188882        451216717        451244081       
451270318        451297824        451325286        451352702        451380158   
    441884970   

441531688

    441732740        441895562        442038550        450987060       
451022586        451050454        451078224        451106058        451133540   
    451161202        451188890        451216725        451244099       
451270326        451297832        451325294        451352710        451380166   
    441885134   

441531761

    441732773        441895620        442038667        450987144       
451022594        451050462        451078232        451106066        451133557   
    451161210        451188908        451216733        451244115       
451270334        451297840        451325302        451352728        451380174   
    441885175   

441531779

    441732781        441895638        442038733        450987151       
451022602        451050470        451078240        451106074        451133565   
    451161228        451188916        451216741        451244123       
451270342        451297857        451325310        451352736        451380182   
    441889797   

441531829

    441732823        441895851        442038766        450987185       
451022610        451050488        451078257        451106082        451133573   
    451161244        451188924        451216758        451244131       
451270359        451297865        451325328        451352744        451380190   
    441889821   

441531852

    441732856        441895877        442038873        450987326       
451022628        451050496        451078265        451106090        451133581   
    451161251        451188932        451216766        451244149       
451270367        451297873        451325336        451352751        451380216   
    441889938   

441532140

    441732971        441895885        442038907        450987334       
451022636        451050504        451078273        451106108        451133599   
    451161269        451188940        451216774        451244164       
451270375        451297881        451325344        451352769        451380224   
    441889979   

441532223

    441732997        441895893        442038949        450987342       
451022644        451050512        451078281        451106116        451133607   
    451161277        451188957        451216782        451244172       
451270383        451297899        451325351        451352777        451380232   
    441889995   

441532306

    441733078        441895968        442038956        450987359       
451022651        451050520        451078299        451106124        451133615   
    451161285        451188965        451216790        451244180       
451270391        451297907        451325369        451352785        451380240   
    441890027   

441532322

    441733102        441896123        442038972        450987367       
451022669        451050538        451078307        451106132        451133623   
    451161293        451188973        451216808        451244198       
451270409        451297915        451325377        451352793        451380257   
    441894250   

441532330

    441733250        441896131        442038980        450987375       
451022677        451050546        451078315        451106140        451133631   
    451161301        451188981        451216816        451244206       
451270417        451297923        451325385        451352801        451380265   
    441894300   

441532355

    441733268        441896149        442038998        450987482       
451022685        451050553        451078323        451106157        451133649   
    451161319        451188999        451216824        451244214       
451270425        451297931        451325393        451352819        451380273   
    441894367   

441532421

    441733276        441896164        442039087        450987490       
451022693        451050561        451078331        451106165        451133656   
    451161327        451189005        451216832        451244222       
451270433        451297949        451325401        451352827        451380281   
    441894375   

441532439

    441733300        441896172        442039111        450987599       
451022701        451050579        451078349        451106173        451133664   
    451161335        451189013        451216840        451244230       
451270441        451297956        451325419        451352835        451380299   
    441894409   

441532488

    441733318        441896180        442039145        450987607       
451022719        451050587        451078356        451106181        451133672   
    451161343        451189021        451216857        451244255       
451270458        451297964        451325427        451352843        451380307   
    441894458   

441532512

    441733367        441896214        442039574        450987615       
451022727        451050595        451078364        451106199        451133680   
    451161350        451189039        451216865        451244263       
451270466        451297972        451325435        451352850        451380315   
    441899937   

441532579

    441733482        441896271        442039582        450987656       
451022735        451050603        451078372        451106207        451133698   
    451161368        451189054        451216873        451244271       
451270474        451297980        451325443        451352868        451380323   
    441899978   

441532587

    441733540        441896297        442039616        450987763       
451022743        451050611        451078380        451106215        451133706   
    451161376        451189062        451216881        451244289       
451270482        451297998        451325450        451352876        451380331   
    441904521   

441532611

    441733680        441896313        442039665        450987771       
451022768        451050629        451078398        451106223        451133714   
    451161384        451189070        451216899        451244297       
451270490        451298004        451325468        451352884        451380364   
    441904646   

441532629

    441733755        441896321        442039699        450987805       
451022776        451050637        451078406        451106231        451133722   
    451161400        451189088        451216907        451244305       
451270508        451298012        451325476        451352892        451380372   
    441909660   

441532751

    441733821        441896339        442039749        450987821       
451022792        451050645        451078414        451106249        451133730   
    451161418        451189096        451216915        451244313       
451270516        451298020        451325484        451352900        451380380   
    441909678   

441532769

    441733847        441896453        442039780        450987920       
451022800        451050652        451078422        451106256        451133748   
    451161426        451189104        451216923        451244321       
451270524        451298038        451325492        451352918        451380398   
    441909728   

441532850

    441733987        441896594        442039798        450987946       
451022818        451050660        451078430        451106264        451133755   
    451161434        451189112        451216931        451244339       
451270532        451298046        451325500        451352926        451380406   
    441909736   

441532876

    441734092        441896750        442039814        450988035       
451022826        451050678        451078448        451106272        451133763   
    451161442        451189120        451216949        451244347       
451270540        451298053        451325518        451352934        451380414   
    441909785   

441532918

    441734118        441896925        442039822        450988050       
451022834        451050686        451078455        451106280        451133771   
    451161459        451189138        451216956        451244362       
451270557        451298061        451325526        451352942        451380422   
    441909868   

441532926

    441734167        441897105        442039830        450988068       
451022842        451050694        451078463        451106298        451133789   
    451161467        451189146        451216964        451244370       
451270565        451298079        451325534        451352959        451380430   
    441915691   

441532991

    441734233        441897113        442039871        450988084       
451022859        451050702        451078471        451106306        451133797   
    451161475        451189153        451216972        451244388       
451270573        451298087        451325542        451352967        451380448   
    441915709   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

441533056

    441734258        441897162        442039954        450988167       
451022867        451050710        451078489        451106314        451133805   
    451161483        451189161        451216980        451244396       
451270581        451298095        451325559        451352975        451380455   
    441921178   

441533064

    441734282        441897188        442039962        450988183       
451022875        451050728        451078497        451106322        451133813   
    451161491        451189179        451216998        451244404       
451270599        451298103        451325567        451352983        451380463   
    441921244   

441533320

    441734290        441897220        442040168        450988209       
451022883        451050736        451078505        451106330        451133821   
    451161509        451189187        451217004        451244412       
451270607        451298111        451325575        451352991        451380471   
    441921319   

441533346

    441734324        441897246        442040341        450988233       
451022891        451050744        451078513        451106348        451133839   
    451161517        451189195        451217012        451244420       
451270623        451298129        451325583        451353007        451380489   
    441921434   

441533361

    441734407        441897345        442040440        450988266       
451022909        451050751        451078521        451106355        451133847   
    451161525        451189203        451217020        451244446       
451270631        451298137        451325591        451353015        451380497   
    441927381   

441533387

    441734506        441897360        442040564        450988282       
451022917        451050769        451078547        451106363        451133854   
    451161533        451189211        451217038        451244453       
451270649        451298145        451325609        451353023        451380505   
    441927407   

441533809

    441734530        441897394        442040572        450988340       
451022925        451050777        451078554        451106371        451133862   
    451161541        451189229        451217046        451244461       
451270656        451298152        451325617        451353031        451380513   
    441927431   

441534203

    441734613        441897410        442040598        450988381       
451022933        451050785        451078562        451106389        451133870   
    451161558        451189237        451217053        451244479       
451270664        451298160        451325625        451353049        451380521   
    441927456   

441534211

    441734647        441897618        442040614        450988449       
451022941        451050793        451078570        451106397        451133888   
    451161566        451189245        451217061        451244487       
451270672        451298178        451325633        451353056        451380539   
    441931904   

441534310

    441734662        441897725        442040630        450988456       
451022958        451050801        451078588        451106405        451133896   
    451161574        451189252        451217079        451244495       
451270680        451298186        451325641        451353064        451380547   
    441931912   

441534443

    441734712        441897816        442040663        450988498       
451022966        451050819        451078596        451106413        451133904   
    451161582        451189260        451217087        451244503       
451270698        451298194        451325658        451353072        451380554   
    441932035   

441534583

    441734787        441897824        442040762        450988522       
451022974        451050827        451078604        451106421        451133912   
    451161590        451189278        451217095        451244511       
451270706        451298202        451325666        451353080        451380562   
    441932134   

441534591

    441734803        441897857        442040770        450988555       
451022982        451050835        451078612        451106439        451133920   
    451161608        451189286        451217103        451244529       
451270714        451298210        451325674        451353098        451380570   
    441932159   

441534690

    441734829        441897873        442040812        450988589       
451022990        451050843        451078620        451106447        451133938   
    451161616        451189294        451217111        451244537       
451270722        451298228        451325682        451353106        451380588   
    441936812   

441534864

    441734886        441897915        442040820        450988597       
451023006        451050850        451078638        451106454        451133946   
    451161624        451189302        451217129        451244545       
451270730        451298236        451325690        451353114        451380596   
    441936879   

441534930

    441734894        441898053        442040838        450988613       
451023014        451050868        451078646        451106462        451133953   
    451161632        451189310        451217137        451244552       
451270748        451298244        451325708        451353122        451380604   
    441936887   

441534963

    441734910        441898095        442040903        450988654       
451023022        451050876        451078653        451106470        451133961   
    451161640        451189328        451217145        451244560       
451270755        451298251        451325716        451353130        451380612   
    441936937   

441534971

    441734985        441898111        442040937        450988696       
451023030        451050884        451078661        451106488        451133979   
    451161657        451189336        451217152        451244578       
451270763        451298269        451325724        451353148        451380620   
    441936978   

441535044

    441735123        441898178        442040945        450988712       
451023048        451050892        451078679        451106496        451133987   
    451161665        451189344        451217160        451244586       
451270771        451298277        451325732        451353155        451380638   
    441942281   

441535168

    441735149        441898202        442041034        450988738       
451023055        451050900        451078687        451106504        451133995   
    451161673        451189351        451217178        451244594       
451270789        451298285        451325740        451353163        451380646   
    441942562   

441535200

    441735222        441898228        442041067        450988803       
451023063        451050918        451078695        451106512        451134001   
    451161681        451189369        451217186        451244602       
451270797        451298293        451325757        451353171        451380653   
    441947629   

441535226

    441735255        441898244        442041083        450988829       
451023071        451050926        451078703        451106520        451134019   
    451161699        451189377        451217194        451244610       
451270805        451298301        451325765        451353189        451380661   
    441947637   

441535374

    441735271        441898368        442041117        450988837       
451023089        451050934        451078711        451106538        451134035   
    451161707        451189385        451217202        451244628       
451270813        451298319        451325773        451353197        451380679   
    441947744   

441535382

    441735313        441898400        442041158        450988860       
451023097        451050942        451078729        451106546        451134043   
    451161715        451189393        451217210        451244636       
451270821        451298327        451325781        451353205        451380687   
    441947769   

441535416

    441735354        441898426        442041174        450988878       
451023105        451050959        451078737        451106553        451134050   
    451161723        451189401        451217228        451244644       
451270839        451298335        451325799        451353213        451380695   
    441947785   

441535440

    441735404        441898442        442041349        450988886       
451023113        451050967        451078745        451106561        451134068   
    451161731        451189419        451217236        451244651       
451270847        451298343        451325807        451353221        451380703   
    441947819   

441535499

    441735495        441898475        442041372        450988977       
451023121        451050975        451078752        451106579        451134076   
    451161749        451189427        451217244        451244677       
451270854        451298350        451325815        451353239        451380711   
    441953684   

441535556

    441735511        441898483        442041471        450988985       
451023139        451050983        451078760        451106587        451134084   
    451161756        451189435        451217251        451244685       
451270862        451298368        451325823        451353247        451380729   
    441953726   

441535564

    441735552        441898509        442041489        450988993       
451023154        451050991        451078778        451106595        451134092   
    451161764        451189443        451217269        451244693       
451270870        451298376        451325849        451353254        451380737   
    441953742   

441535648

    441735586        441898566        442041562        450989025       
451023162        451051007        451078786        451106603        451134100   
    451161772        451189450        451217277        451244701       
451270888        451298384        451325856        451353262        451380745   
    441953817   

441535747

    441735735        441898608        442041638        450989033       
451023170        451051015        451078794        451106611        451134118   
    451161780        451189468        451217285        451244719       
451270896        451298392        451325864        451353270        451380752   
    441953841   

441535754

    441735750        441898657        442041737        450989041       
451023188        451051023        451078802        451106629        451134126   
    451161798        451189476        451217293        451244727       
451270904        451298400        451325872        451353288        451380760   
    441953866   

441536232

    441735768        441898764        442041745        450989058       
451023196        451051031        451078810        451106637        451134134   
    451161806        451189484        451217301        451244735       
451270912        451298418        451325880        451353296        451380778   
    441959814   

441536323

    441735891        441898814        442041786        450989116       
451023204        451051049        451078828        451106652        451134142   
    451161814        451189492        451217319        451244743       
451270920        451298426        451325898        451353304        451380786   
    441959848   

441536349

    441735990        441898830        442041836        450989157       
451023212        451051056        451078836        451106660        451134159   
    451161822        451189500        451217327        451244750       
451270938        451298434        451325906        451353312        451380794   
    441959855   

441536372

    441736006        441898889        442041851        450989231       
451023238        451051064        451078844        451106678        451134167   
    451161830        451189518        451217335        451244768       
451270946        451298442        451325914        451353320        451380802   
    441959871   

441536422

    441736055        441898897        442041877        450989256       
451023246        451051072        451078851        451106686        451134175   
    451161848        451189526        451217343        451244776       
451270953        451298459        451325922        451353338        451380810   
    441959921   

441536448

    441736220        441898921        442041943        450989272       
451023253        451051080        451078869        451106694        451134183   
    451161855        451189534        451217350        451244784       
451270961        451298467        451325930        451353346        451380828   
    441959939   

441536455

    441736311        441898939        442041950        450989314       
451023261        451051098        451078877        451106702        451134191   
    451161863        451189542        451217368        451244792       
451270979        451298475        451325948        451353353        451380836   
    441960010   

441536505

    441736378        441898988        442041976        450989348       
451023279        451051106        451078885        451106710        451134209   
    451161871        451189559        451217376        451244800       
451270987        451298483        451325955        451353361        451380844   
    441960028   

441536661

    441736527        441899010        442041992        450989363       
451023287        451051114        451078893        451106728        451134217   
    451161889        451189567        451217384        451244818       
451270995        451298491        451325963        451353379        451380851   
    441960036   

441536737

    441736709        441899036        442042024        450989421       
451023295        451051122        451078901        451106736        451134225   
    451161897        451189575        451217392        451244826       
451271019        451298509        451325971        451353387        451380869   
    441965712   

441536810

    441736733        441899044        442042107        450989496       
451023303        451051130        451078919        451106744        451134233   
    451161905        451189583        451217400        451244834       
451271027        451298517        451325989        451353395        451380877   
    441965738   

441536844

    441736758        441899143        442042172        450989587       
451023311        451051148        451078927        451106751        451134241   
    451161913        451189591        451217418        451244842       
451271035        451298525        451325997        451353403        451380885   
    441965829   

441537081

    441736766        441899168        442042180        450989637       
451023329        451051155        451078935        451106769        451134258   
    451161921        451189609        451217426        451244859       
451271043        451298533        451326003        451353411        451380893   
    441965936   

441537115

    441736774        441899218        442042222        450989645       
451023337        451051163        451078943        451106777        451134266   
    451161939        451189617        451217434        451244867       
451271050        451298541        451326011        451353429        451380901   
    441965977   

441537131

    441736790        441899242        442042230        450989652       
451023345        451051171        451078950        451106785        451134274   
    451161947        451189625        451217442        451244875       
451271068        451298558        451326029        451353437        451380919   
    441970670   

441537149

    441736832        441899325        442042263        450989686       
451023352        451051189        451078968        451106793        451134282   
    451161954        451189633        451217459        451244883       
451271076        451298566        451326037        451353445        451380927   
    441970696   

441537156

    441736840        441899341        442042313        450989702       
451023360        451051197        451078976        451106801        451134290   
    451161962        451189641        451217467        451244891       
451271084        451298574        451326045        451353452        451380935   
    441970761   

441537248

    441736881        441899374        442042321        450989751       
451023378        451051205        451078984        451106819        451134308   
    451161970        451189658        451217475        451244909       
451271092        451298582        451326052        451353460        451380943   
    441970779   

441537313

    441736907        441899408        442042396        450989801       
451023386        451051213        451078992        451106827        451134316   
    451161988        451189666        451217483        451244917       
451271100        451298590        451326060        451353478        451380950   
    441975919   

441537321

    441736923        441899481        442042404        450989819       
451023394        451051221        451079008        451106835        451134324   
    451161996        451189674        451217491        451244925       
451271118        451298608        451326078        451353486        451380968   
    441976024   

441537362

    441736931        441899556        442042487        450989835       
451023402        451051239        451079016        451106843        451134332   
    451162002        451189682        451217509        451244933       
451271126        451298616        451326086        451353494        451380976   
    441976032   

441537453

    441736949        441899564        442042495        450989918       
451023410        451051247        451079024        451106850        451134340   
    451162010        451189690        451217517        451244958       
451271134        451298624        451326094        451353502        451380984   
    441976040   

441537610

    441737061        441899606        442042511        450989959       
451023428        451051254        451079032        451106868        451134357   
    451162028        451189708        451217525        451244966       
451271142        451298632        451326102        451353510        451380992   
    441976065   

441537693

    441737079        441899671        442042578        450989967       
451023436        451051262        451079040        451106876        451134365   
    451162036        451189716        451217533        451244974       
451271159        451298640        451326110        451353536        451381008   
    441976123   

441537701

    441737087        441899721        442042636        450989975       
451023444        451051270        451079057        451106884        451134373   
    451162044        451189724        451217558        451244982       
451271167        451298657        451326128        451353544        451381016   
    441976149   

441537875

    441737137        441899846        442042644        450989983       
451023451        451051288        451079065        451106892        451134381   
    451162051        451189732        451217566        451244990       
451271175        451298673        451326136        451353551        451381024   
    441981206   

441538139

    441737194        441900073        442042669        450989991       
451023469        451051296        451079073        451106900        451134399   
    451162069        451189740        451217574        451245005       
451271183        451298681        451326144        451353569        451381032   
    441981222   

441538642

    441737335        441900123        442042701        450990007       
451023477        451051304        451079081        451106918        451134407   
    451162077        451189757        451217582        451245013       
451271191        451298699        451326151        451353577        451381040   
    441981255   

441539137

    441737392        441900131        442042719        450990015       
451023485        451051312        451079099        451106926        451134415   
    451162085        451189765        451217590        451245021       
451271209        451298707        451326169        451353585        451381057   
    441981321   

441539756

    441737418        441900180        442042842        450990056       
451023493        451051320        451079107        451106934        451134423   
    451162093        451189773        451217608        451245039       
451271217        451298715        451326177        451353593        451381065   
    441986130   

441541174

    441737590        441900198        442042859        450990080       
451023501        451051338        451079115        451106942        451134431   
    451162101        451189781        451217616        451245047       
451271225        451298723        451326185        451353601        451381073   
    441986148   

441542339

    441737699        441900313        442042875        450990114       
451023519        451051353        451079123        451106967        451134449   
    451162119        451189799        451217624        451245054       
451271233        451298731        451326193        451353619        451381081   
    441986189   

441542537

    441737707        441900388        442042917        450990130       
451023527        451051361        451079131        451106975        451134456   
    451162127        451189807        451217632        451245070       
451271241        451298749        451326201        451353627        451381099   
    441986205   

441542818

    441737723        441900891        442042925        450990148       
451023535        451051387        451079149        451106983        451134464   
    451162135        451189815        451217640        451245088       
451271258        451298756        451326219        451353635        451381107   
    441986254   

441542826

    441737731        441900966        442043014        450990171       
451023543        451051395        451079156        451106991        451134472   
    451162143        451189823        451217657        451245096       
451271266        451298764        451326227        451353643        451381115   
    441986262   

441543477

    441737749        441900982        442043055        450990189       
451023550        451051403        451079164        451107007        451134480   
    451162150        451189831        451217665        451245104       
451271282        451298772        451326235        451353650        451381123   
    441991312   

441544467

    441738259        441900990        442043071        450990205       
451023568        451051411        451079172        451107015        451134498   
    451162168        451189849        451217673        451245112       
451271290        451298780        451326243        451353668        451381131   
    441991452   

441546843

    441738283        441901055        442043097        450990213       
451023576        451051429        451079180        451107023        451134506   
    451162176        451189856        451217681        451245120       
451271308        451298798        451326250        451353676        451381149   
    441991486   

441547387

    441738358        441901071        442043139        450990247       
451023584        451051437        451079198        451107031        451134514   
    451162184        451189864        451217699        451245138       
451271316        451298806        451326268        451353684        451381156   
    441991569   

441547395

    441738408        441901105        442043261        450990288       
451023592        451051445        451079206        451107049        451134522   
    451162192        451189872        451217707        451245146       
451271324        451298814        451326276        451353692        451381164   
    441996725   

441547866

    441738416        441901113        442043303        450990304       
451023600        451051452        451079214        451107056        451134530   
    451162200        451189880        451217715        451245153       
451271332        451298822        451326284        451353700        451381172   
    441996832   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

441547890

    441738457        441901220        442043352        450990312       
451023618        451051460        451079222        451107064        451134548   
    451162218        451189898        451217723        451245161       
451271340        451298830        451326292        451353718        451381180   
    441996840   

441548070

    441738499        441901253        442043402        450990338       
451023626        451051478        451079230        451107072        451134555   
    451162226        451189906        451217731        451245179       
451271357        451298848        451326300        451353726        451381198   
    441996865   

441548500

    441738507        441901303        442043469        450990379       
451023634        451051494        451079248        451107080        451134563   
    451162234        451189914        451217749        451245187       
451271365        451298855        451326318        451353734        451381206   
    442001418   

441549029

    441738515        441901576        442043584        450990403       
451023642        451051502        451079255        451107098        451134571   
    451162242        451189922        451217764        451245195       
451271373        451298863        451326326        451353742        451381214   
    442001426   

441549110

    441738549        441901584        442043600        450990445       
451023659        451051510        451079263        451107106        451134589   
    451162259        451189930        451217772        451245203       
451271381        451298871        451326334        451353759        451381222   
    442001491   

441551066

    441738564        441901626        442043626        450990536       
451023667        451051528        451079271        451107114        451134597   
    451162267        451189948        451217780        451245211       
451271399        451298889        451326342        451353767        451381230   
    442001525   

441551124

    441738630        441901659        442043642        450990544       
451023675        451051536        451079289        451107122        451134613   
    451162275        451189955        451217798        451245229       
451271407        451298897        451326359        451353775        451381248   
    442001533   

441551199

    441738697        441901667        442043659        450990551       
451023683        451051551        451079297        451107130        451134621   
    451162283        451189963        451217806        451245237       
451271415        451298905        451326367        451353783        451381255   
    442006359   

441551470

    441738739        441901691        442043691        450990569       
451023691        451051569        451079305        451107148        451134639   
    451162291        451189971        451217814        451245245       
451271423        451298913        451326383        451353791        451381263   
    442006490   

441551702

    441738770        441901709        442043733        450990577       
451023709        451051577        451079313        451107155        451134647   
    451162309        451189989        451217822        451245252       
451271431        451298921        451326391        451353809        451381271   
    442011748   

441551710

    441738853        441901733        442043741        450990601       
451023717        451051585        451079321        451107163        451134654   
    451162317        451189997        451217830        451245260       
451271449        451298939        451326409        451353817        451381289   
    442011771   

441551892

    441738895        441901758        442043774        450990627       
451023725        451051593        451079339        451107171        451134662   
    451162325        451190003        451217848        451245278       
451271456        451298947        451326417        451353825        451381297   
    442011789   

441552148

    441738952        441901956        442043824        450990635       
451023733        451051619        451079347        451107189        451134670   
    451162333        451190011        451217855        451245286       
451271464        451298954        451326425        451353833        451381305   
    442011797   

441552700

    441738986        441901964        442043857        450990692       
451023741        451051627        451079354        451107197        451134688   
    451162341        451190029        451217863        451245294       
451271472        451298962        451326433        451353841        451381313   
    442017190   

441552890

    441739018        441902004        442043865        450990734       
451023758        451051635        451079362        451107205        451134696   
    451162358        451190037        451217871        451245302       
451271480        451298970        451326441        451353858        451381339   
    442017208   

441553963

    441739117        441902012        442043881        450990742       
451023766        451051643        451079388        451107213        451134704   
    451162366        451190045        451217889        451245310       
451271498        451298988        451326458        451353866        451381347   
    442017232   

441554565

    441739190        441902111        442043899        450990825       
451023774        451051650        451079396        451107221        451134712   
    451162374        451190052        451217897        451245328       
451271514        451298996        451326466        451353874        451381354   
    442017307   

441554664

    441739240        441902160        442044046        450990858       
451023782        451051676        451079404        451107239        451134720   
    451162382        451190060        451217905        451245336       
451271522        451299002        451326474        451353882        451381362   
    442017323   

441554672

    441739422        441902178        442044061        450990866       
451023790        451051684        451079412        451107247        451134738   
    451162390        451190078        451217913        451245344       
451271530        451299010        451326482        451353890        451381370   
    442017349   

441554912

    441739455        441902210        442044079        450990890       
451023808        451051692        451079438        451107254        451134746   
    451162408        451190086        451217921        451245351       
451271548        451299028        451326490        451353908        451381388   
    442022471   

441555588

    441739497        441902244        442044103        450990916       
451023816        451051700        451079446        451107262        451134753   
    451162416        451190094        451217939        451245377       
451271555        451299036        451326508        451353916        451381396   
    442022521   

441556925

    441739513        441902400        442044137        450990940       
451023824        451051718        451079453        451107270        451134761   
    451162432        451190102        451217947        451245385       
451271563        451299044        451326516        451353924        451381404   
    442022554   

441559242

    441739604        441902426        442044285        450990973       
451023832        451051726        451079461        451107288        451134779   
    451162440        451190110        451217954        451245393       
451271571        451299051        451326524        451353932        451381412   
    442022570   

441559499

    441739695        441902509        442044343        450990981       
451023840        451051734        451079479        451107296        451134787   
    451162457        451190128        451217962        451245401       
451271589        451299069        451326532        451353940        451381420   
    442022596   

441559689

    441739711        441902533        442044376        450991039       
451023857        451051742        451079487        451107304        451134795   
    451162465        451190136        451217970        451245427       
451271597        451299077        451326540        451353957        451381438   
    442022620   

441560224

    441739893        441902590        442044418        450991070       
451023865        451051759        451079495        451107312        451134803   
    451162473        451190144        451217988        451245435       
451271605        451299085        451326557        451353965        451381446   
    442027645   

441561057

    441739927        441902632        442044426        450991096       
451023881        451051767        451079503        451107320        451134811   
    451162481        451190151        451217996        451245443       
451271621        451299093        451326565        451353973        451381453   
    442027751   

441561131

    441740040        441902665        442044509        450991112       
451023899        451051775        451079511        451107338        451134829   
    451162499        451190169        451218002        451245450       
451271639        451299101        451326573        451353981        451381461   
    442027769   

441561172

    441740131        441902749        442044533        450991138       
451023907        451051783        451079529        451107346        451134837   
    451162507        451190177        451218010        451245468       
451271647        451299119        451326581        451353999        451381479   
    442027777   

441561644

    441740149        441902798        442044681        450991179       
451023915        451051791        451079537        451107353        451134845   
    451162515        451190185        451218028        451245476       
451271654        451299127        451326599        451354005        451381487   
    442033288   

441562634

    441740289        441902863        442044731        450991195       
451023923        451051809        451079545        451107361        451134852   
    451162523        451190193        451218036        451245484       
451271662        451299135        451326607        451354013        451381495   
    442033346   

441563160

    441740305        441902897        442044764        450991252       
451023931        451051817        451079552        451107379        451134860   
    451162531        451190201        451218044        451245492       
451271670        451299143        451326615        451354021        451381503   
    442033353   

441563848

    441740412        441902921        442044798        450991260       
451023949        451051825        451079560        451107387        451134878   
    451162549        451190219        451218051        451245500       
451271688        451299150        451326623        451354039        451381511   
    442039269   

441564663

    441740578        441902939        442044806        450991278       
451023956        451051833        451079578        451107395        451134886   
    451162556        451190227        451218069        451245518       
451271696        451299168        451326631        451354047        451381529   
    442039483   

441564846

    441740586        441902954        442044814        450991302       
451023964        451051841        451079586        451107403        451134894   
    451162564        451190235        451218077        451245526       
451271704        451299176        451326649        451354054        451381537   
    442039517   

441564960

    441740602        441902962        442044889        450991351       
451023972        451051858        451079594        451107411        451134902   
    451162572        451190243        451218085        451245534       
451271712        451299184        451326656        451354062        451381545   
    442039525   

441567039

    441740610        441903077        442044897        450991369       
451023980        451051866        451079602        451107429        451134910   
    451162580        451190250        451218093        451245542       
451271720        451299192        451326664        451354070        451381552   
    442039533   

441567112

    441740644        441903218        442044905        450991435       
451023998        451051874        451079610        451107437        451134928   
    451162598        451190268        451218101        451245559       
451271738        451299200        451326672        451354088        451381560   
    442045977   

441567294

    441740677        441903226        442044939        450991468       
451024004        451051882        451079628        451107445        451134936   
    451162614        451190276        451218119        451245567       
451271746        451299218        451326680        451354096        451381578   
    442046116   

441567443

    441740800        441903234        442044970        450991526       
451024012        451051890        451079636        451107452        451134944   
    451162622        451190284        451218127        451245575       
451271753        451299226        451326698        451354104        451381586   
    442046181   

441567468

    441740875        441903242        442045035        450991575       
451024020        451051908        451079644        451107460        451134951   
    451162630        451190292        451218135        451245583       
451271761        451299234        451326706        451354112        451381594   
    442046215   

441567716

    441740891        441903309        442045084        450991583       
451024038        451051916        451079651        451107478        451134969   
    451162648        451190300        451218143        451245591       
451271779        451299242        451326714        451354120        451381602   
    442051603   

441567732

    441741022        441903325        442045092        450991617       
451024046        451051924        451079669        451107486        451134977   
    451162655        451190318        451218150        451245609       
451271787        451299259        451326722        451354138        451381610   
    442051629   

441567740

    441741030        441903333        442045118        450991658       
451024053        451051932        451079677        451107494        451134985   
    451162663        451190326        451218168        451245617       
451271795        451299267        451326730        451354146        451381628   
    442051678   

441567831

    441741055        441903382        442045167        450991666       
451024061        451051940        451079685        451107502        451134993   
    451162671        451190334        451218176        451245625       
451271803        451299275        451326748        451354153        451381636   
    442051744   

441567997

    441741063        441903416        442045175        450991716       
451024079        451051957        451079693        451107510        451135008   
    451162689        451190342        451218184        451245633       
451271811        451299283        451326755        451354161        451381644   
    442051751   

441568078

    441741121        441903556        442045191        450991773       
451024087        451051965        451079701        451107528        451135016   
    451162697        451190359        451218192        451245641       
451271829        451299291        451326763        451354179        451381651   
    442051876   

441568250

    441741329        441903572        442045266        450991781       
451024095        451051973        451079719        451107536        451135024   
    451162705        451190367        451218200        451245666       
451271837        451299309        451326771        451354187        451381669   
    442051900   

441568300

    441741402        441903648        442045308        450991815       
451024103        451051981        451079727        451107544        451135032   
    451162713        451190375        451218218        451245674       
451271845        451299317        451326789        451354195        451381677   
    442051934   

441568391

    441741477        441903747        442045340        450991849       
451024111        451051999        451079735        451107551        451135040   
    451162721        451190383        451218226        451245682       
451271852        451299325        451326797        451354203        451381685   
    442051942   

441568532

    441741527        441903754        442045431        450991856       
451024129        451052005        451079743        451107569        451135057   
    451162739        451190391        451218234        451245708       
451271878        451299333        451326805        451354211        451381693   
    442056776   

441568540

    441741626        441903929        442045472        450991930       
451024137        451052013        451079750        451107577        451135065   
    451162747        451190409        451218242        451245716       
451271886        451299341        451326813        451354229        451381701   
    442056834   

441568607

    441741733        441903945        442045506        450991955       
451024145        451052021        451079768        451107585        451135073   
    451162754        451190417        451218259        451245724       
451271894        451299358        451326821        451354237        451381719   
    442056859   

441568649

    441741774        441904000        442045530        450991989       
451024152        451052039        451079776        451107593        451135081   
    451162762        451190425        451218267        451245732       
451271902        451299366        451326839        451354245        451381727   
    442056875   

441568771

    441741782        441904042        442045548        450992003       
451024160        451052054        451079784        451107601        451135099   
    451162770        451190433        451218275        451245740       
451271910        451299374        451326847        451354252        451381735   
    442057006   

441569498

    441741915        441904133        442045555        450992011       
451024178        451052062        451079792        451107619        451135107   
    451162788        451190441        451218283        451245765       
451271928        451299382        451326854        451354260        451381743   
    442057014   

441569647

    441741931        441904232        442045597        450992037       
451024186        451052070        451079800        451107627        451135115   
    451162796        451190458        451218291        451245773       
451271936        451299390        451326862        451354278        451381750   
    442062683   

441569654

    441742079        441904240        442045654        450992045       
451024202        451052088        451079818        451107635        451135123   
    451162804        451190466        451218309        451245781       
451271944        451299408        451326870        451354286        451381768   
    442062808   

441569712

    441742111        441904281        442045696        450992102       
451024210        451052096        451079826        451107643        451135131   
    451162812        451190474        451218317        451245799       
451271951        451299416        451326888        451354294        451381776   
    442062873   

441569720

    441742178        441904398        442045761        450992144       
451024228        451052104        451079834        451107650        451135149   
    451162820        451190482        451218325        451245807       
451271969        451299424        451326896        451354302        451381784   
    442062899   

441569761

    441742244        441904505        442046264        450992169       
451024236        451052112        451079842        451107668        451135164   
    451162838        451190490        451218333        451245815       
451271977        451299432        451326904        451354310        451381792   
    442062931   

441569787

    441742251        441904539        442046298        450992193       
451024244        451052120        451079859        451107676        451135172   
    451162846        451190508        451218341        451245823       
451271985        451299440        451326912        451354328        451381800   
    442062956   

441569803

    441742327        441904794        442046371        450992201       
451024251        451052146        451079867        451107684        451135180   
    451162861        451190516        451218358        451245831       
451271993        451299457        451326920        451354336        451381818   
    442069134   

441569860

    441742350        441904802        442046496        450992250       
451024269        451052153        451079875        451107692        451135198   
    451162887        451190524        451218366        451245849       
451272009        451299465        451326938        451354344        451381826   
    442069142   

441569928

    441742376        441904828        442046546        450992276       
451024277        451052161        451079883        451107700        451135206   
    451162895        451190532        451218374        451245864       
451272025        451299473        451326946        451354351        451381834   
    442069308   

441569944

    441742533        441904851        442046553        450992300       
451024285        451052179        451079891        451107718        451135214   
    451162903        451190540        451218382        451245872       
451272033        451299481        451326953        451354369        451381842   
    442069316   

441569969

    441742582        441904877        442046561        450992342       
451024293        451052187        451079909        451107726        451135222   
    451162911        451190565        451218390        451245880       
451272041        451299499        451326961        451354377        451381867   
    442069340   

441570017

    441742624        441905130        442046579        450992359       
451024301        451052195        451079917        451107734        451135230   
    451162929        451190573        451218408        451245898       
451272058        451299507        451326979        451354385        451381875   
    442069357   

441570082

    441742632        441905148        442046595        450992367       
451024319        451052203        451079925        451107742        451135248   
    451162937        451190581        451218416        451245906       
451272066        451299515        451326987        451354393        451381883   
    442069373   

441570157

    441742780        441905171        442046603        450992383       
451024327        451052211        451079933        451107759        451135255   
    451162952        451190599        451218424        451245914       
451272074        451299523        451326995        451354401        451381891   
    442074670   

441570223

    441743010        441905213        442046660        450992417       
451024335        451052229        451079941        451107767        451135263   
    451162960        451190607        451218432        451245922       
451272082        451299531        451327001        451354419        451381909   
    442074704   

441570272

    441743028        441905288        442046827        450992508       
451024350        451052237        451079958        451107775        451135271   
    451162978        451190615        451218440        451245948       
451272090        451299549        451327019        451354427        451381917   
    442080180   

441570280

    441743044        441905668        442046835        450992516       
451024368        451052245        451079966        451107783        451135289   
    451162986        451190623        451218457        451245955       
451272108        451299556        451327027        451354435        451381925   
    442080206   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

441570421

    441743325        441905718        442047007        450992524       
451024376        451052252        451079974        451107791        451135297   
    451162994        451190631        451218465        451245963       
451272116        451299564        451327035        451354443        451381933   
    442080271   

441570447

    441743341        441905833        442047023        450992532       
451024384        451052260        451079982        451107809        451135305   
    451163000        451190649        451218473        451245971       
451272124        451299572        451327043        451354450        451381941   
    442080313   

441570454

    441743374        441905858        442047049        450992581       
451024392        451052278        451079990        451107817        451135313   
    451163018        451190656        451218481        451245989       
451272132        451299580        451327050        451354468        451381958   
    442080347   

441570512

    441743424        441905908        442047056        450992607       
451024400        451052286        451080006        451107825        451135321   
    451163026        451190664        451218499        451245997       
451272140        451299598        451327068        451354476        451381966   
    442080370   

441570553

    441743440        441905916        442047064        450992615       
451024418        451052294        451080014        451107833        451135339   
    451163034        451190672        451218507        451246003       
451272157        451299606        451327076        451354484        451381974   
    442080396   

441570603

    441743473        441905957        442047155        450992623       
451024426        451052302        451080022        451107841        451135347   
    451163042        451190680        451218515        451246011       
451272165        451299614        451327084        451354492        451381982   
    442080446   

441570637

    441743564        441905965        442047163        450992631       
451024434        451052310        451080030        451107858        451135354   
    451163059        451190698        451218523        451246029       
451272173        451299622        451327092        451354500        451381990   
    442080487   

441570686

    441743721        441905999        442047171        450992672       
451024442        451052328        451080048        451107866        451135362   
    451163067        451190706        451218531        451246037       
451272181        451299630        451327100        451354518        451382006   
    442084877   

441570736

    441743739        441906047        442047205        450992680       
451024459        451052344        451080055        451107874        451135370   
    451163075        451190714        451218549        451246045       
451272199        451299648        451327118        451354526        451382014   
    442084885   

441570744

    441743754        441906070        442047320        450992755       
451024467        451052351        451080063        451107882        451135388   
    451163083        451190722        451218556        451246052       
451272207        451299655        451327126        451354534        451382022   
    442084927   

441570751

    441743770        441906088        442047395        450992763       
451024475        451052369        451080071        451107890        451135396   
    451163091        451190730        451218564        451246060       
451272215        451299663        451327134        451354542        451382030   
    442084935   

441570777

    441743861        441906146        442047437        450992771       
451024483        451052377        451080089        451107908        451135404   
    451163109        451190748        451218572        451246078       
451272223        451299671        451327142        451354559        451382048   
    442084943   

441570884

    441744042        441906237        442047478        450992805       
451024491        451052385        451080097        451107916        451135412   
    451163117        451190755        451218580        451246086       
451272231        451299689        451327159        451354567        451382055   
    442085007   

441570926

    441744075        441906278        442047510        450992938       
451024509        451052393        451080105        451107924        451135420   
    451163125        451190763        451218598        451246094       
451272249        451299697        451327167        451354575        451382063   
    442089645   

441571189

    441744331        441906286        442047528        450992946       
451024517        451052401        451080113        451107932        451135438   
    451163133        451190771        451218606        451246102       
451272256        451299705        451327175        451354583        451382089   
    442089660   

441571304

    441744349        441906401        442047577        450992953       
451024525        451052419        451080121        451107940        451135446   
    451163141        451190789        451218614        451246110       
451272264        451299713        451327183        451354591        451382097   
    442089736   

441571486

    441744448        441906443        442047718        450992961       
451024533        451052427        451080139        451107957        451135453   
    451163158        451190797        451218622        451246128       
451272272        451299739        451327191        451354609        451382105   
    442089793   

441571569

    441744513        441906450        442047767        450992979       
451024541        451052435        451080147        451107965        451135461   
    451163166        451190805        451218630        451246136       
451272280        451299747        451327209        451354617        451382113   
    442089801   

441571627

    441744596        441906526        442047775        450992987       
451024558        451052450        451080154        451107973        451135479   
    451163174        451190813        451218648        451246144       
451272298        451299754        451327217        451354625        451382121   
    442089892   

441571684

    441744646        441906575        442047783        450993019       
451024566        451052468        451080162        451107981        451135487   
    451163182        451190821        451218655        451246151       
451272306        451299762        451327225        451354633        451382139   
    442094611   

441571775

    441744679        441906674        442047825        450993050       
451024574        451052484        451080170        451107999        451135495   
    451163190        451190839        451218663        451246169       
451272314        451299770        451327233        451354641        451382147   
    442094645   

441571874

    441744745        441906724        442047858        450993076       
451024582        451052492        451080188        451108005        451135503   
    451163208        451190847        451218671        451246177       
451272322        451299788        451327241        451354658        451382154   
    442094660   

441571908

    441744778        441906740        442047882        450993092       
451024590        451052500        451080196        451108013        451135511   
    451163216        451190854        451218689        451246185       
451272330        451299796        451327258        451354666        451382162   
    442094702   

441571924

    441744794        441906781        442047890        450993100       
451024608        451052518        451080204        451108021        451135529   
    451163224        451190862        451218697        451246193       
451272348        451299804        451327266        451354674        451382170   
    442094736   

441572021

    441744810        441906799        442047916        450993126       
451024616        451052526        451080212        451108039        451135537   
    451163240        451190870        451218705        451246201       
451272355        451299812        451327274        451354682        451382188   
    442094744   

441572153

    441744836        441907003        442048062        450993167       
451024624        451052534        451080220        451108047        451135545   
    451163257        451190888        451218713        451246219       
451272363        451299820        451327282        451354690        451382196   
    442094777   

441572187

    441744844        441907060        442048096        450993217       
451024632        451052542        451080238        451108054        451135552   
    451163265        451190896        451218721        451246227       
451272371        451299838        451327290        451354708        451382204   
    442094793   

441572229

    441744943        441907151        442048104        450993324       
451024640        451052559        451080246        451108062        451135560   
    451163273        451190904        451218739        451246235       
451272389        451299846        451327308        451354716        451382212   
    442094819   

441572260

    441744950        441907193        442048443        450993365       
451024657        451052567        451080253        451108070        451135578   
    451163281        451190912        451218747        451246243       
451272397        451299853        451327316        451354724        451382220   
    442094843   

441572278

    441744968        441907219        442048500        450993373       
451024665        451052575        451080261        451108088        451135586   
    451163299        451190920        451218754        451246250       
451272405        451299861        451327324        451354732        451382238   
    442094868   

441572310

    441744976        441907268        442048583        450993431       
451024681        451052583        451080279        451108096        451135594   
    451163307        451190938        451218762        451246268       
451272413        451299879        451327332        451354740        451382246   
    442094876   

441572443

    441745031        441907292        442048591        450993472       
451024699        451052591        451080287        451108104        451135602   
    451163315        451190946        451218770        451246276       
451272421        451299887        451327340        451354757        451382253   
    442099388   

441572476

    441745056        441907318        442048658        450993506       
451024707        451052609        451080295        451108112        451135610   
    451163323        451190953        451218788        451246284       
451272439        451299895        451327357        451354765        451382261   
    442099412   

441572500

    441745130        441907342        442048674        450993530       
451024715        451052625        451080303        451108120        451135628   
    451163331        451190961        451218796        451246292       
451272447        451299903        451327365        451354773        451382279   
    442099503   

441572518

    441745171        441907359        442048690        450993563       
451024723        451052633        451080311        451108138        451135636   
    451163349        451190979        451218804        451246300       
451272454        451299911        451327373        451354781        451382287   
    442099537   

441572526

    441745205        441907375        442048732        450993597       
451024731        451052641        451080329        451108146        451135644   
    451163356        451190987        451218812        451246318       
451272462        451299929        451327381        451354799        451382295   
    442099560   

441572542

    441745247        441907417        442048757        450993613       
451024749        451052658        451080337        451108153        451135651   
    451163364        451190995        451218820        451246326       
451272470        451299937        451327399        451354807        451382303   
    442099586   

441572575

    441745262        441907441        442048799        450993621       
451024756        451052666        451080345        451108161        451135669   
    451163372        451191001        451218838        451246334       
451272488        451299945        451327407        451354815        451382311   
    442099602   

441572583

    441745304        441907573        442048815        450993662       
451024764        451052674        451080352        451108179        451135677   
    451163380        451191019        451218846        451246342       
451272496        451299952        451327415        451354823        451382329   
    442104451   

441572666

    441745320        441907771        442048856        450993688       
451024772        451052682        451080360        451108187        451135685   
    451163398        451191027        451218853        451246359       
451272504        451299960        451327423        451354849        451382337   
    442104469   

441572708

    441745346        441907946        442048872        450993704       
451024780        451052690        451080378        451108195        451135693   
    451163406        451191035        451218879        451246367       
451272512        451299978        451327431        451354856        451382345   
    442104675   

441572724

    441745387        441907961        442048989        450993712       
451024798        451052708        451080386        451108203        451135701   
    451163414        451191043        451218887        451246375       
451272520        451299986        451327449        451354864        451382352   
    442104683   

441572765

    441745437        441908027        442049052        450993720       
451024806        451052724        451080394        451108211        451135719   
    451163422        451191050        451218895        451246383       
451272538        451299994        451327456        451354872        451382360   
    442104717   

441572914

    441745494        441908043        442049078        450993738       
451024814        451052732        451080402        451108229        451135727   
    451163430        451191068        451218903        451246391       
451272546        451300008        451327464        451354880        451382378   
    442104766   

441572930

    441745536        441908100        442049128        450993779       
451024822        451052740        451080410        451108237        451135735   
    451163448        451191076        451218911        451246409       
451272553        451300016        451327472        451354898        451382386   
    442108536   

441573045

    441745569        441908191        442049151        450993795       
451024830        451052757        451080428        451108245        451135743   
    451163455        451191084        451218929        451246417       
451272561        451300024        451327480        451354906        451382394   
    442108577   

441573144

    441745601        441908209        442049193        450993803       
451024848        451052765        451080436        451108252        451135750   
    451163463        451191092        451218937        451246425       
451272579        451300032        451327498        451354914        451382402   
    442108585   

441573284

    441745627        441908217        442049268        450993860       
451024855        451052773        451080444        451108260        451135768   
    451163471        451191100        451218945        451246433       
451272587        451300040        451327506        451354922        451382410   
    442108601   

441573300

    441745668        441908225        442049276        450993902       
451024863        451052781        451080451        451108278        451135776   
    451163489        451191118        451218952        451246441       
451272595        451300057        451327522        451354930        451382428   
    442108684   

441573326

    441745726        441908266        442049284        450993936       
451024871        451052799        451080469        451108286        451135784   
    451163497        451191126        451218960        451246458       
451272603        451300065        451327530        451354948        451382436   
    442108692   

441573417

    441745783        441908274        442049342        450993944       
451024889        451052807        451080477        451108294        451135792   
    451163505        451191134        451218978        451246466       
451272611        451300073        451327548        451354955        451382444   
    442108734   

441573532

    441745858        441908282        442049383        450993969       
451024897        451052815        451080485        451108302        451135800   
    451163513        451191142        451218986        451246474       
451272629        451300099        451327555        451354963        451382451   
    442113254   

441573649

    441745908        441908381        442049391        450993993       
451024905        451052823        451080493        451108310        451135818   
    451163521        451191159        451218994        451246482       
451272637        451300107        451327563        451354971        451382469   
    442113288   

441573730

    441745973        441908423        442049466        450994025       
451024913        451052831        451080501        451108328        451135826   
    451163539        451191167        451219000        451246490       
451272645        451300115        451327571        451354989        451382477   
    442113304   

441573789

    441745999        441908449        442049540        450994074       
451024921        451052849        451080519        451108336        451135834   
    451163547        451191175        451219018        451246508       
451272652        451300123        451327589        451354997        451382485   
    442113312   

441573805

    441746047        441908522        442049623        450994157       
451024939        451052856        451080527        451108344        451135859   
    451163554        451191183        451219026        451246516       
451272660        451300131        451327597        451355002        451382493   
    442113346   

441573854

    441746054        441908555        442049649        450994181       
451024947        451052864        451080535        451108351        451135867   
    451163562        451191191        451219034        451246524       
451272678        451300149        451327605        451355010        451382501   
    442113353   

441573979

    441746088        441908639        442049706        450994207       
451024962        451052872        451080543        451108369        451135875   
    451163570        451191209        451219042        451246532       
451272686        451300156        451327613        451355028        451382519   
    442113379   

441574068

    441746112        441908688        442049789        450994231       
451024970        451052880        451080550        451108377        451135883   
    451163588        451191217        451219059        451246540       
451272694        451300164        451327621        451355036        451382527   
    442113411   

441574076

    441746138        441908704        442049805        450994314       
451024996        451052898        451080568        451108385        451135891   
    451163596        451191225        451219067        451246557       
451272702        451300172        451327639        451355044        451382535   
    442113478   

441574167

    441746153        441908738        442049888        450994348       
451025001        451052906        451080576        451108393        451135909   
    451163604        451191233        451219075        451246565       
451272710        451300180        451327647        451355051        451382543   
    442113486   

441574209

    441746195        441908753        442049979        450994363       
451025019        451052914        451080584        451108401        451135917   
    451163612        451191241        451219083        451246573       
451272728        451300198        451327654        451355069        451382550   
    442118345   

441574233

    441746229        441908779        442050035        450994371       
451025027        451052922        451080592        451108419        451135925   
    451163620        451191258        451219091        451246581       
451272736        451300206        451327662        451355077        451382568   
    442118352   

441574266

    441746286        441908837        442050167        450994405       
451025035        451052930        451080600        451108427        451135933   
    451163638        451191266        451219109        451246599       
451272744        451300214        451327670        451355085        451382576   
    442118360   

441574332

    441746351        441908845        442050175        450994520       
451025043        451052948        451080618        451108435        451135941   
    451163646        451191274        451219117        451246607       
451272751        451300222        451327688        451355093        451382584   
    442118394   

441574357

    441746369        441908852        442050258        450994538       
451025050        451052955        451080626        451108443        451135966   
    451163653        451191282        451219125        451246615       
451272769        451300230        451327696        451355101        451382592   
    442123881   

441574365

    441746435        441908985        442050324        450994553       
451025068        451052963        451080634        451108450        451135974   
    451163661        451191290        451219133        451246623       
451272777        451300248        451327704        451355119        451382600   
    442128310   

441574399

    441746518        441908993        442050357        450994595       
451025076        451052971        451080642        451108468        451135982   
    451163679        451191308        451219141        451246631       
451272785        451300255        451327712        451355127        451382618   
    442128500   

441574423

    441746625        441909009        442050399        450994603       
451025084        451052989        451080659        451108476        451135990   
    451163687        451191316        451219158        451246649       
451272793        451300263        451327720        451355135        451382626   
    442132825   

441574514

    441746740        441909074        442050449        450994637       
451025092        451052997        451080667        451108484        451136006   
    451163695        451191324        451219166        451246656       
451272801        451300271        451327738        451355143        451382634   
    442132858   

441574613

    441746849        441909231        442050472        450994660       
451025100        451053003        451080675        451108492        451136014   
    451163703        451191332        451219174        451246664       
451272819        451300289        451327746        451355150        451382642   
    442132866   

441574621

    441746872        441909256        442050514        450994702       
451025118        451053011        451080683        451108500        451136022   
    451163711        451191340        451219182        451246672       
451272827        451300297        451327753        451355168        451382659   
    442132874   

441574894

    441746898        441909272        442050555        450994751       
451025134        451053029        451080691        451108518        451136030   
    451163729        451191357        451219190        451246680       
451272835        451300305        451327761        451355176        451382667   
    442132890   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

441574977

    441746989        441909322        442050662        450994769       
451025142        451053037        451080709        451108526        451136048   
    451163737        451191365        451219208        451246698       
451272843        451300313        451327779        451355184        451382675   
    442132924   

441575222

    441747102        441909397        442050688        450994793       
451025159        451053045        451080717        451108534        451136055   
    451163745        451191373        451219216        451246706       
451272850        451300321        451327787        451355192        451382691   
    442132932   

441575289

    441747151        441909462        442050746        450994843       
451025167        451053052        451080725        451108542        451136063   
    451163752        451191381        451219224        451246714       
451272868        451300339        451327795        451355200        451382709   
    442132999   

441576006

    441747235        441909520        442050753        450994892       
451025175        451053060        451080733        451108559        451136071   
    451163760        451191399        451219232        451246722       
451272876        451300347        451327803        451355218        451382717   
    442137683   

441576204

    441747276        441909603        442050829        450995071       
451025183        451053078        451080741        451108567        451136089   
    451163778        451191407        451219240        451246730       
451272884        451300354        451327811        451355226        451382725   
    442137782   

441576360

    441747466        441909637        442050878        450995139       
451025191        451053086        451080758        451108575        451136097   
    451163786        451191415        451219257        451246748       
451272892        451300362        451327829        451355234        451382733   
    442137790   

441576527

    441747680        441909710        442050993        450995154       
451025209        451053094        451080766        451108583        451136105   
    451163794        451191423        451219265        451246755       
451272900        451300370        451327837        451355242        451382741   
    442137857   

441576758

    441747714        441909827        442051074        450995238       
451025217        451053102        451080774        451108591        451136113   
    451163802        451191431        451219273        451246763       
451272918        451300388        451327845        451355259        451382758   
    442137873   

441576816

    441747730        441909967        442051090        450995253       
451025225        451053110        451080782        451108609        451136121   
    451163810        451191449        451219281        451246771       
451272926        451300396        451327852        451355267        451382766   
    442137949   

441576857

    441747748        441910007        442051207        450995261       
451025233        451053128        451080790        451108617        451136139   
    451163828        451191456        451219299        451246789       
451272934        451300404        451327860        451355275        451382774   
    442143038   

441576865

    441747763        441910064        442051223        450995279       
451025241        451053136        451080816        451108625        451136147   
    451163836        451191464        451219307        451246797       
451272942        451300412        451327878        451355283        451382782   
    442143046   

441576956

    441747771        441910197        442051264        450995287       
451025258        451053144        451080824        451108633        451136154   
    451163844        451191472        451219315        451246805       
451272959        451300420        451327886        451355291        451382790   
    442143061   

441576980

    441747870        441910304        442051371        450995311       
451025266        451053151        451080832        451108641        451136162   
    451163851        451191480        451219323        451246813       
451272967        451300438        451327894        451355309        451382808   
    442143277   

441577020

    441747888        441910320        442051389        450995329       
451025274        451053169        451080840        451108658        451136170   
    451163869        451191498        451219331        451246821       
451272975        451300446        451327902        451355325        451382816   
    442143327   

441577038

    441747912        441910528        442051421        450995444       
451025282        451053177        451080857        451108666        451136188   
    451163877        451191506        451219349        451246839       
451272983        451300453        451327910        451355333        451382824   
    442149092   

441577475

    441748118        441910585        442051447        450995535       
451025290        451053185        451080865        451108674        451136196   
    451163885        451191514        451219356        451246847       
451272991        451300461        451327928        451355341        451382832   
    442149100   

441577665

    441748241        441910734        442051470        450995550       
451025308        451053193        451080873        451108682        451136204   
    451163893        451191522        451219364        451246854       
451273007        451300479        451327936        451355358        451382840   
    442149126   

441577681

    441748316        441910742        442051652        450995576       
451025316        451053201        451080881        451108690        451136212   
    451163901        451191530        451219372        451246862       
451273015        451300487        451327944        451355366        451382857   
    442149142   

441577723

    441748332        441910817        442051736        450995618       
451025324        451053219        451080899        451108708        451136220   
    451163927        451191548        451219380        451246870       
451273023        451300495        451327951        451355374        451382865   
    442149266   

441577764

    441748423        441910833        442051967        450995642       
451025332        451053227        451080907        451108716        451136238   
    451163935        451191555        451219398        451246888       
451273031        451300503        451327969        451355382        451382873   
    442155214   

441577780

    441748472        441910981        442052072        450995659       
451025340        451053235        451080915        451108724        451136246   
    451163943        451191563        451219406        451246896       
451273049        451300511        451327977        451355390        451382881   
    442155222   

441577848

    441748639        441910999        442052106        450995675       
451025365        451053243        451080923        451108732        451136253   
    451163950        451191571        451219414        451246904       
451273056        451300529        451327985        451355408        451382899   
    442155297   

441577889

    441748647        441911054        442052155        450995683       
451025373        451053250        451080931        451108740        451136261   
    451163968        451191589        451219422        451246912       
451273064        451300537        451327993        451355416        451382907   
    442155339   

441577921

    441748696        441911062        442052163        450995717       
451025381        451053268        451080949        451108757        451136279   
    451163976        451191597        451219430        451246920       
451273072        451300545        451328009        451355424        451382915   
    442155404   

441577988

    441748738        441911096        442052213        450995766       
451025399        451053276        451080956        451108765        451136287   
    451163984        451191605        451219448        451246938       
451273080        451300552        451328017        451355432        451382923   
    442155438   

441578010

    441748811        441911310        442052288        450995774       
451025407        451053284        451080964        451108773        451136295   
    451163992        451191613        451219455        451246946       
451273098        451300560        451328025        451355440        451382931   
    442155446   

441578051

    441748829        441911328        442052338        450995782       
451025415        451053292        451080972        451108781        451136303   
    451164008        451191621        451219463        451246953       
451273106        451300578        451328033        451355457        451382949   
    442155461   

441578119

    441748845        441911377        442052387        450995790       
451025423        451053300        451080980        451108799        451136311   
    451164016        451191639        451219471        451246961       
451273114        451300586        451328041        451355465        451382956   
    442159943   

441578200

    441748977        441911484        442052403        450995824       
451025431        451053318        451080998        451108807        451136329   
    451164024        451191647        451219489        451246979       
451273122        451300594        451328066        451355473        451382964   
    442159968   

441578259

    441749165        441911575        442052478        450995832       
451025449        451053326        451081004        451108815        451136337   
    451164032        451191654        451219497        451246987       
451273130        451300602        451328074        451355481        451382972   
    442160032   

441578465

    441749199        441911583        442052486        450995857       
451025456        451053334        451081012        451108823        451136345   
    451164040        451191662        451219505        451246995       
451273148        451300610        451328082        451355499        451382980   
    442160073   

441578549

    441749231        441911658        442052635        450995899       
451025464        451053342        451081020        451108831        451136352   
    451164057        451191670        451219513        451247001       
451273155        451300628        451328090        451355507        451382998   
    442160115   

441578572

    441749256        441911690        442052700        450995907       
451025472        451053367        451081038        451108849        451136360   
    451164065        451191688        451219521        451247019       
451273163        451300636        451328108        451355515        451383004   
    442160198   

441578721

    441749371        441911708        442052742        450995956       
451025480        451053383        451081046        451108856        451136378   
    451164073        451191696        451219539        451247027       
451273171        451300644        451328116        451355523        451383012   
    442160271   

441578739

    441749504        441911716        442052791        450995964       
451025498        451053391        451081053        451108864        451136394   
    451164081        451191704        451219547        451247035       
451273189        451300651        451328132        451355531        451383020   
    442160339   

441578747

    441749538        441911906        442052817        450995980       
451025506        451053409        451081061        451108872        451136402   
    451164099        451191712        451219554        451247043       
451273197        451300669        451328140        451355549        451383038   
    442160347   

441578788

    441749603        441911914        442052874        450995998       
451025514        451053417        451081079        451108880        451136410   
    451164107        451191720        451219562        451247050       
451273205        451300677        451328157        451355556        451383046   
    442164208   

441578804

    441749835        441912003        442052916        450996053       
451025522        451053425        451081087        451108898        451136428   
    451164115        451191738        451219570        451247068       
451273213        451300685        451328165        451355564        451383053   
    442164216   

441578838

    441749850        441912060        442052981        450996095       
451025530        451053433        451081095        451108906        451136436   
    451164123        451191746        451219588        451247076       
451273221        451300693        451328173        451355572        451383061   
    442164224   

441578945

    441749967        441912078        442053054        450996111       
451025548        451053441        451081103        451108914        451136444   
    451164131        451191753        451219596        451247092       
451273239        451300701        451328181        451355580        451383079   
    442164323   

441579034

    441749991        441912086        442053104        450996152       
451025555        451053458        451081111        451108922        451136451   
    451164149        451191761        451219604        451247100       
451273247        451300719        451328199        451355598        451383087   
    442164380   

441579117

    441750080        441912102        442053161        450996178       
451025563        451053466        451081129        451108930        451136469   
    451164156        451191779        451219612        451247118       
451273254        451300727        451328207        451355606        451383095   
    442164513   

441579133

    441750148        441912185        442053179        450996244       
451025589        451053474        451081137        451108948        451136477   
    451164164        451191787        451219620        451247126       
451273262        451300735        451328215        451355614        451383103   
    442164547   

441579158

    441750213        441912193        442053203        450996285       
451025597        451053482        451081145        451108955        451136485   
    451164172        451191795        451219638        451247134       
451273270        451300743        451328223        451355622        451383111   
    442164588   

441579166

    441750379        441912326        442053237        450996293       
451025605        451053490        451081152        451108963        451136493   
    451164180        451191803        451219646        451247142       
451273288        451300750        451328231        451355630        451383129   
    442164604   

441579190

    441750627        441912375        442053294        450996350       
451025613        451053508        451081160        451108971        451136501   
    451164198        451191811        451219653        451247159       
451273296        451300768        451328249        451355648        451383137   
    442191870   

441579273

    441750635        441912425        442053336        450996434       
451025621        451053516        451081178        451108989        451136519   
    451164206        451191829        451219661        451247167       
451273304        451300776        451328256        451355655        451383145   
    442255030   

441579406

    441750668        441912466        442053369        450996459       
451025639        451053524        451081186        451108997        451136527   
    451164214        451191837        451219679        451247175       
451273312        451300784        451328264        451355663        451383152   
    442259164   

441579489

    441750676        441912516        442053393        450996483       
451025647        451053532        451081194        451109003        451136535   
    451164222        451191845        451219687        451247183       
451273320        451300792        451328272        451355671        451383160   
    442282612   

441579620

    441750833        441912771        442053419        450996525       
451025654        451053540        451081202        451109011        451136543   
    451164230        451191852        451219695        451247191       
451273338        451300800        451328280        451355689        451383178   
    442282844   

441579661

    441750882        441912797        442053484        450996640       
451025662        451053557        451081210        451109029        451136550   
    451164248        451191860        451219703        451247209       
451273346        451300818        451328298        451355697        451383186   
    451097182   

441579703

    441751070        441912805        442053500        450996681       
451025670        451053565        451081228        451109037        451136568   
    451164255        451191878        451219711        451247217       
451273353        451300826        451328306        451355705        451383194   
    435140827   

441579711

    441751104        441912813        442053526        450996731       
451025688        451053573        451081236        451109045        451136576   
    451164263        451191886        451219729        451247225       
451273361        451300834        451328314        451355713        451383202   
    436178263   

441579729

    441751229        441912847        442053534        450996830       
451025696        451053581        451081244        451109052        451136584   
    451164271        451191894        451219737        451247233       
451273379        451300842        451328322        451355721        451383210   
    436231435   

441579802

    441751260        441912854        442053567        450996863       
451025704        451053599        451081251        451109060        451136592   
    451164289        451191902        451219745        451247241       
451273387        451300859        451328330        451355739        451383228   
    436428890   

441579844

    441751328        441912920        442053583        450996905       
451025712        451053607        451081269        451109078        451136600   
    451164297        451191910        451219752        451247258       
451273395        451300867        451328348        451355747        451383236   
    436428999   

441579851

    441751336        441912946        442053658        450996913       
451025720        451053615        451081277        451109086        451136618   
    451164305        451191928        451219760        451247266       
451273403        451300875        451328355        451355754        451383244   
    436429161   

441579869

    441751377        441912953        442053682        450996954       
451025738        451053623        451081285        451109094        451136626   
    451164313        451191936        451219778        451247274       
451273411        451300883        451328363        451355762        451383251   
    436429716   

441579901

    441751385        441913068        442053716        450997069       
451025746        451053631        451081293        451109102        451136634   
    451164321        451191944        451219786        451247282       
451273429        451300891        451328371        451355770        451383269   
    451338438   

441580008

    441751633        441913126        442053773        450997077       
451025753        451053649        451081301        451109110        451136659   
    451164347        451191951        451219794        451247290       
451273437        451300909        451328389        451355788        451383277   
 

441580057

    441751641        441913142        442053815        450997093       
451025779        451053656        451081319        451109136        451136667   
    451164354        451191969        451219802        451247308       
451273445        451300917        451328397        451355796        451383285   
 

441580099

    441751708        441913209        442053849        450997101       
451025787        451053664        451081327        451109144        451136675   
    451164362        451191977        451219810        451247316       
451273452        451300925        451328405        451355804        451383293   
 

441580107

    441751757        441913241        442053906        450997135       
451025795        451053672        451081335        451109151        451136683   
    451164370        451191985        451219828        451247324       
451273460        451300933        451328413        451355812        451383301   
 

441580115

    441751765        441913274        442053930        450997184       
451025803        451053680        451081343        451109169        451136691   
    451164388        451191993        451219836        451247332       
451273478        451300941        451328421        451355820        451383319   
 

441580248

    441751773        441913282        442053963        450997275       
451025811        451053698        451081350        451109177        451136709   
    451164396        451192009        451219844        451247340       
451273486        451300958        451328439        451355838        451383327   
 

441580289

    441751815        441913316        442054011        450997283       
451025829        451053706        451081368        451109185        451136717   
    451164404        451192017        451219851        451247357       
451273494        451300966        451328447        451355846        451383335   
 

441580321

    441751831        441913357        442054029        450997317       
451025837        451053714        451081376        451109193        451136725   
    451164412        451192025        451219869        451247365       
451273502        451300974        451328454        451355853        451383343   
 

441580354

    441751955        441913373        442054086        450997333       
451025845        451053722        451081384        451109201        451136733   
    451164420        451192033        451219877        451247373       
451273510        451300982        451328462        451355861        451383350   
 

441580396

    441751963        441913407        442054102        450997341       
451025852        451053730        451081392        451109219        451136741   
    451164438        451192041        451219885        451247381       
451273528        451300990        451328470        451355879        451383368   
 

441580412

    441752029        441913514        442054227        450997358       
451025860        451053748        451081400        451109227        451136758   
    451164446        451192058        451219893        451247399       
451273536        451301014        451328488        451355887        451383376   
 

441580438

    441752078        441913522        442054276        450997366       
451025878        451053755        451081418        451109235        451136766   
    451164453        451192066        451219901        451247407       
451273544        451301022        451328496        451355895        451383384   
 

441580446

    441752227        441913597        442054284        450997390       
451025886        451053763        451081426        451109243        451136774   
    451164461        451192074        451219919        451247415       
451273551        451301030        451328504        451355903        451383392   
 

441580479

    441752300        441913605        442054300        450997432       
451025894        451053771        451081434        451109250        451136782   
    451164479        451192082        451219927        451247423       
451273569        451301048        451328512        451355911        451383400   
 



--------------------------------------------------------------------------------

SCHEDULE B

REPRESENTATIONS AND WARRANTIES OF

AMERICREDIT FINANCIAL SERVICES, INC. (“AMERICREDIT”)

1. Characteristics Of Receivables. Each Receivable (A) was originated (i) by
AmeriCredit, (ii) by an Originating Affiliate and was validly assigned by such
Originating Affiliate to AmeriCredit, (iii) by a Dealer and purchased by
AmeriCredit from such Dealer under an existing Dealer Agreement or pursuant to a
Dealer Assignment with AmeriCredit and was validly assigned by such Dealer to
AmeriCredit pursuant to a Dealer Assignment or (iv) by a Third-Party Lender and
purchased by AmeriCredit from such Third-Party Lender under an existing Auto
Loan Purchase and Sale Agreement or pursuant to a Third-Party Lender Assignment
with AmeriCredit and was validly assigned by such Third-Party Lender to
AmeriCredit pursuant to a Third-Party Lender Assignment (B) was originated by
AmeriCredit, such Originating Affiliate, such Dealer or such Third-Party Lender
for the retail sale of a Financed Vehicle in the ordinary course of
AmeriCredit’s, such Originating Affiliate’s, the Dealer’s or the Third-Party
Lender’s business, in each case was originated in accordance with AmeriCredit’s
credit policies and was fully and properly executed by the parties thereto, and
AmeriCredit, each Originating Affiliate, each Dealer and each Third-Party Lender
had all necessary licenses and permits to originate Receivables in the state
where AmeriCredit, each such Originating Affiliate, each such Dealer or each
such Third-Party Lender was located, (C) contains customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for realization against the collateral security, (D) is a Receivable
which provides for level monthly payments (provided that the period in the first
Collection Period and the payment in the final Collection Period of the
Receivable may be minimally different from the normal period and level payment)
which, if made when due, shall fully amortize the Amount Financed over the
original term and (E) has not been amended or collections with respect to which
waived, other than as evidenced in the Receivable File or the Servicer’s
electronic records relating thereto.

2. No Fraud or Misrepresentation. Each Receivable was originated (i) by
AmeriCredit, (ii) by an Originating Affiliate and was assigned by the
Originating Affiliate to AmeriCredit, (iii) by a Dealer and was sold by the
Dealer to AmeriCredit or (iv) by a Third-Party Lender and was sold by the
Third-Party Lender to AmeriCredit, and was sold by AmeriCredit to AFS SenSub
Corp. without any fraud or misrepresentation on the part of such Originating
Affiliate, Dealer, Third-Party Lender or AmeriCredit in any case.

3. Compliance with Law. All requirements of applicable federal, state and local
laws, and regulations thereunder (including, without limitation, usury laws, the
Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Billing Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices
Act, the Federal Trade Commission Act, the Magnuson-Moss Warranty Act, the
Federal Reserve Board’s Regulations “B” and “Z” (including amendments to the
Federal Reserve’s Official Staff Commentary to Regulation Z, effective
October 1, 1998, concerning negative equity loans), the Dodd-Frank Wall Street
Reform and Consumer Protection Act, the Servicemembers Civil Relief Act, each
applicable state Motor Vehicle Retail Installment Sales Act, the
Gramm-Leach-Bliley Act and state adaptations of the National Consumer Act and of
the Uniform Consumer Credit Code and other consumer credit laws and

 

SCH-B-1



--------------------------------------------------------------------------------

equal credit opportunity and disclosure laws) in respect of the Receivables and
the Financed Vehicles, have been complied with in all material respects, and
each Receivable and the sale of the Financed Vehicle evidenced by each
Receivable complied at the time it was originated or made and now complies in
all material respects with all applicable legal requirements.

4. Origination. Each Receivable was originated in the United States.

5. Binding Obligation. Each Receivable represents the genuine, legal, valid and
binding payment obligation of the Obligor thereon, enforceable by the holder
thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and all parties to each Receivable had full legal
capacity to execute and deliver such Receivable and all other documents related
thereto and to grant the security interest purported to be granted thereby.

6. No Government Obligor. No Obligor is the United States of America or any
State or any agency, department, subdivision or instrumentality thereof.

7. Obligor Bankruptcy. At the Cutoff Date, no Obligor had been identified on the
records of AmeriCredit as being the subject of a current bankruptcy proceeding.

8. Schedule of Receivables. The information set forth in the Schedule of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

9. Marking Records. Each of the Seller and AFS SenSub Corp. has indicated in its
files that the Receivables have been sold to the Issuer pursuant to the Sale and
Servicing Agreement and Granted to the Trust Collateral Agent pursuant to the
Indenture. Further, AmeriCredit has indicated in its computer files that the
Receivables are owned by the Issuer.

10. Computer Tape. The Computer Tape made available by AmeriCredit to AFS SenSub
Corp. and to the Issuer on the Closing Date was complete and accurate as of the
Cutoff Date and includes a description of the same Receivables that are
described in the Schedule of Receivables.

11. Adverse Selection. No selection procedures adverse to the Noteholders were
utilized in selecting the Receivables from those receivables owned by
AmeriCredit which met the selection criteria set forth in clauses (A) through
(M) of number 29 of this Schedule B.

12. Chattel Paper. The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC as in effect in the
States of Texas, New York, Nevada and Delaware.

 

SCH-B-2



--------------------------------------------------------------------------------

13. One Original. There is only one original executed copy (or with respect to
“electronic chattel paper”, one authoritative copy) of each Contract. With
respect to Contracts that are “electronic chattel paper”, each authoritative
copy (a) is unique, identifiable and unalterable (other than with the
participation of the Trust Collateral Agent in the case of an addition or
amendment of an identified assignee and other than a revision that is readily
identifiable as an authorized or unauthorized revision), (b) has been marked
with a legend to the following effect: “Authoritative Copy” and (c) has been
communicated to and is maintained by or on behalf of the Custodian.

14. Not an Authoritative Copy. With respect to Contracts that are “electronic
chattel paper”, the Seller has marked all copies of each such Contract other
than an authoritative copy with a legend to the following effect: “This is not
an authoritative copy.”

15. Revisions. With respect to Contracts that are “electronic chattel paper”,
the related Receivables have been established in a manner such that (a) all
copies or revisions that add or change an identified assignee of the
authoritative copy of each such Contract must be made with the participation of
the Trust Collateral Agent and (b) all revisions of the authoritative copy of
each such Contract must be readily identifiable as an authorized or unauthorized
revision.

16. Pledge or Assignment. With respect to Contracts that are “electronic chattel
paper”, the authoritative copy of each Contract communicated to the Custodian
has no marks or notations indicating that it has been pledged, assigned or
otherwise conveyed to any Person other than the Trust Collateral Agent.

17. Receivable Files Complete. There exists a Receivable File pertaining to each
Receivable and such Receivable File contains a fully executed original of the
Contract and the original Lien Certificate or a copy of the application
therefor. Related documentation concerning the Receivable, including any
documentation regarding modifications of the Contract, will be maintained
electronically by the Servicer in accordance with customary policies and
procedures. Each of such documents which is required to be signed by the Obligor
has been signed by the Obligor in the appropriate spaces. All applicable blanks
on any form have been properly filled in and each form has otherwise been
correctly prepared. With respect to Receivables that are tangible chattel paper,
the complete Receivable File for each Receivable, including a fully executed
original of the Contract, currently is in the possession of the Custodian.

18. Receivables in Force. No Receivable has been satisfied, subordinated or
rescinded, and the Financed Vehicle securing each such Receivable has not been
released from the lien of the related Receivable in whole or in part. No terms
of any Receivable have been waived, altered or modified in any respect since its
origination, except by instruments or documents identified in the Receivable
File or the Servicer’s electronic records.

19. Lawful Assignment. No Receivable was originated in, or is subject to the
laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes. The Seller has not entered into
any agreement with any Person that prohibits, restricts or conditions the sale
of any Receivable by the Seller.

 

SCH-B-3



--------------------------------------------------------------------------------

20. Good Title. Immediately prior to the conveyance of the Receivables to AFS
SenSub Corp. pursuant to this Agreement, AmeriCredit was the sole owner thereof
and had good and indefeasible title thereto, free of any Lien and, upon
execution and delivery of this Agreement by AmeriCredit, AFS SenSub Corp. shall
have good and indefeasible title to and will be the sole owner of such
Receivables, free of any Lien. No Dealer or Third-Party Lender has a
participation in, or other right to receive, proceeds of any Receivable.
AmeriCredit has not taken any action to convey any right to any Person that
would result in such Person having a right to payments received under the
related Insurance Policies or the related Dealer Agreements, Auto Loan Purchase
and Sale Agreements, Dealer Assignments, or Third-Party Lender Assignments or to
payments due under such Receivables.

21. Security Interest in Financed Vehicle. Each Receivable created or shall
create a valid, binding and enforceable first priority security interest in
favor of AmeriCredit (or an Originating Affiliate or a Titled Third-Party Lender
which first priority security interest has been assigned to AmeriCredit) in the
Financed Vehicle. The Lien Certificate for each Financed Vehicle shows, or if a
new or replacement Lien Certificate is being applied for with respect to such
Financed Vehicle the Lien Certificate will be received within 180 days of the
Closing Date and will show, AmeriCredit, an Originating Affiliate or a Titled
Third-Party Lender named (which may be accomplished by the use of a properly
registered “doing business as” (“DBA”) name in the applicable jurisdiction) as
the original secured party under each Receivable as the holder of a first
priority security interest in such Financed Vehicle. With respect to each
Receivable for which the Lien Certificate has not yet been returned from the
Registrar of Titles, AmeriCredit or the related Originating Affiliate has
applied for or received written evidence from the related Dealer or Third-Party
Lender that such Lien Certificate showing AmeriCredit, an Originating Affiliate,
the Issuer or a Titled Third-Party Lender (which may be accomplished by the use
of a properly registered DBA name in the applicable jurisdiction), as
applicable, as first lienholder has been applied for and the Originating
Affiliate’s or Titled Third-Party Lender’s security interest has been validly
assigned by the Originating Affiliate or Titled Third-Party Lender, as
applicable, to AmeriCredit and AmeriCredit’s security interest has been validly
assigned by AmeriCredit to AFS SenSub Corp. pursuant to this Agreement. This
Agreement creates a valid and continuing security interest (as defined in the
UCC) in the Receivables in favor of the Purchaser, which security interest is
prior to all other Liens, and is enforceable as such against creditors of and
purchasers from the Seller. Immediately after the sale, transfer and assignment
thereof by AmeriCredit to AFS SenSub Corp., each Receivable will be secured by
an enforceable and perfected first priority security interest in the Financed
Vehicle in favor of AFS SenSub Corp. as secured party, which security interest
is prior to all other Liens upon and security interests in such Financed Vehicle
which now exist or may hereafter arise or be created (except, as to priority,
for any lien for taxes, labor or materials affecting a Financed Vehicle). As of
the Cutoff Date, there were no Liens or claims for taxes, work, labor or
materials affecting a Financed Vehicle which are or may be Liens prior or equal
to the Liens of the related Receivable.

22. All Filings Made. All filings (including, without limitation, UCC filings
(including, without limitation, the filing by the Seller of all appropriate
financing statements in the proper filing office in the State of Delaware under
applicable law in order to perfect the security interest in the Receivables
granted to the Purchaser hereunder)) required to be made by any Person and
actions required to be taken or performed by any Person in any jurisdiction to
give the Issuer and the Trust Collateral Agent a first priority perfected lien
on, or ownership interest in, the Receivables and the proceeds thereof and the
Other Conveyed Property have been made, taken or performed.

 

SCH-B-4



--------------------------------------------------------------------------------

23. No Impairment. AmeriCredit has not done anything to convey any right to any
Person that would result in such Person having a right to payments due under the
Receivables or otherwise to impair the rights of the Issuer, the Trustee, the
Trust Collateral Agent and the Noteholders in any Receivable or the proceeds
thereof. Other than the security interest granted to the Purchaser pursuant to
this Agreement and except any other security interests that have been fully
released and discharged as of the Closing Date, the Seller has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Receivables. The Seller has not authorized the filing of and is not aware of any
financing statements against the Seller that include a description of collateral
covering the Receivables other than any financing statement relating to the
security interest granted to the Purchaser hereunder or that has been
terminated. The Seller is not aware of any judgment, ERISA or tax lien filings
against it.

24. Receivable Not Assumable. No Receivable is assumable by another Person in a
manner which would release the Obligor thereof from such Obligor’s obligations
to the owner thereof with respect to such Receivable.

25. No Defenses. No Receivable is subject to any right of rescission, setoff,
counterclaim or defense, including the defense of usury, and the operation of
any of the terms of any Receivable, or the exercise of any right thereunder,
will not render such Receivable unenforceable in whole or in part and no such
right has been asserted or threatened with respect to any Receivable.

26. No Default. There has been no default, breach, violation or event permitting
acceleration under the terms of any Receivable (other than payment delinquencies
of not more than 30 days) and no condition exists or event has occurred and is
continuing that with notice, the lapse of time or both would constitute a
default, breach, violation or event permitting acceleration under the terms of
any Receivable, and there has been no waiver of any of the foregoing. As of the
Cutoff Date, no Financed Vehicle had been repossessed.

27. Insurance. At the time of an origination of a Receivable by AmeriCredit, an
Originating Affiliate, a Dealer or Third-Party Lender, each Financed Vehicle is
required to be covered by a comprehensive and collision insurance policy (i) in
an amount at least equal to the lesser of (a) its maximum insurable value and
(b) the principal amount due from the Obligor under the related Receivable,
(ii) naming AmeriCredit, an Originating Affiliate or a Titled Third-Party Lender
(which may be accomplished by the use of a properly registered DBA name in the
applicable jurisdiction) as loss payee and (iii) insuring against loss and
damage due to fire, theft, transportation, collision and other risks generally
covered by comprehensive and collision coverage. Each Receivable requires the
Obligor to maintain physical loss and damage insurance, naming AmeriCredit, an
Originating Affiliate or a Titled Third-Party Lender (which may be accomplished
by the use of a properly registered DBA name in the applicable jurisdiction) and
its successors and assigns as additional insured parties, and each Receivable
permits the holder thereof to obtain physical loss and damage insurance at the
expense of the Obligor if the Obligor fails to do so. No Financed Vehicle is
insured under a policy of Force-Placed Insurance on the Cutoff Date.

28. Remaining Principal Balance. At the Cutoff Date, the Principal Balance of
each Receivable set forth in the Schedule of Receivables is true and accurate in
all material respects.

 

SCH-B-5



--------------------------------------------------------------------------------

29. Certain Characteristics of Receivables.

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not less
than 3 months and not more than 72 months.

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not less
than 3 months and not more than 72 months.

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $85,000.

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of at
least 1% and not more than 33%.

(E) No Receivable was more than 30 days past due as of the Cutoff Date.

(F) No funds had been advanced by AmeriCredit, any Originating Affiliate, any
Dealer, any Third-Party Lender, or anyone acting on behalf of any of them in
order to cause any Receivable to qualify under clause (E) above.

(G) Each Obligor had a billing address in the United States as of the date of
origination of the related Receivable, is a natural person and is not an
Affiliate of any party to any Related Document.

(H) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

(I) Each Receivable is identified on the Servicer’s master servicing records as
an automobile installment sales contract or installment note.

(J) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract.

(K) Each Receivable arose under a Contract with respect to which AmeriCredit has
performed all obligations required to be performed by it thereunder, and, in the
event such Contract is an installment sales contract, delivery of the Financed
Vehicle to the related Obligor has occurred.

(L) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

(M) No Obligor was in bankruptcy as of the Cutoff Date.

 

SCH-B-6



--------------------------------------------------------------------------------

30. No Further Amounts Owed on the Receivables. At the time each Receivable was
acquired from an Origination Affiliate, a Dealer or a Third-Party Lender, no
further amounts were owed by Seller to the Obligor under the Receivable.

31. Interest Calculation. Each Contract provides for the calculation of interest
payable thereunder under either the “simple interest” method, the “Rule of 78’s”
method or the “precomputed interest” method.

32. Lockbox Account. Each Obligor has been, or will be, directed to make all
payments on their related Receivable to the Lockbox Processor for deposit into
the Lockbox Account.

33. Transfer. Each Receivable prohibits the sale or transfer of the Financed
Vehicle without the consent of the Seller.

34. Prepayment. Each Receivable allows for prepayment and partial prepayments
without penalty and requires that a prepayment by the related Obligor will fully
pay the principal balance and accrued interest through the date of prepayment
based on the Receivable’s Annual Percentage Rate.

35. Lien Enforcement. Each Receivable provides for enforcement of the lien or
the clear legal right of repossession, as applicable, on the Financed Vehicle
securing such Receivable.

36. Prospectus Supplement Description. Each Receivable conforms, and all
Receivables in the aggregate conform, in all material respects to the
description thereof set forth in the Prospectus Supplement.

37. Risk of Loss. Each Contract contains provisions requiring the Obligor to
assume all risk of loss or malfunction on the related Financed Vehicle,
requiring the Obligor to pay all sales, use, property, excise and other similar
taxes imposed on or with respect to the Financed Vehicle and making the Obligor
liable for all payments required to be made thereunder, without any setoff,
counterclaim or defense for any reason whatsoever, subject only to the Obligor’s
right of quiet enjoyment.

38. Leasing Business. To the best of the Seller’s and the Servicer’s knowledge,
as appropriate, no Obligor is a Person involved in the business of leasing or
selling equipment of a type similar to the Obligor’s related Financed Vehicle.

39. Consumer Leases. No Receivable constitutes a “consumer lease” under either
(a) the UCC as in effect in the jurisdiction the law of which governs the
Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

40. Perfection. The Seller has taken all steps necessary to perfect its security
interest against the related Obligors in the property securing the Receivables
and will take all necessary steps on behalf of the Issuer to maintain the
Issuer’s perfection of the security interest created by each Receivable in the
related Financed Vehicle.

 

SCH-B-7